       Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 1 of 321



               IN THE UNITED STATES DISTRICT COURT

                  IN THE DISTRICT OF NEW MEXICO



BOARD OF COUNTY COMMISSIONERS     )
OF THE COUNTY OF TAOS, NEW        )
MEXICO                            )
                                  )
       Plaintiff,                 )
                                  )
v.                                )       CIVIL ACTION NO.: CIV-19-00056
                                  )
AMERISOURCEBERGEN DRUG            )
CORPORATION; CARDINAL HEALTH,     )
INC.; McKESSON CORPORATION;       )
PURDUE PHARMA L.P.; PURDUE        )          COMPLAINT FOR PUBLIC
PHARMA, INC.; THE PURDUE          )        NUISANCE; VIOLATIONS OF
FREDERICK COMPANY, INC.; TEVA     )
                                         RACKETEER INFLUENCED AND
PHARMACEUTICAL INDUSTRIES, LTD.; )
TEVA PHARMACEUTICALS USA, INC.; )       CORRUPT ORGANIZATIONS ACT
CEPHALON, INC.; JOHNSON &         )       (RICO), 18 U.S.C. § 1961 ET SEQ.;
JOHNSON; JANSSEN                  )     VIOLATIONS OF 18 U.S.C. § 1962 ET
PHARMACEUTICALS, INC.; ORTHO-     )           SEQ.; VIOLATIONS OF
MCNEIL-JANSSEN                    )        NMSA 1978, § 30-42-1 ET SEQ.;
PHARMACEUTICALS, INC. n/k/a       )     NEGLIGENCE; NEGLIGENCE PER
JANSSEN PHARMACEUTICALS, INC.;    )
                                         SE; CIVIL CONSPIRACY; FRAUD;
JANSSEN PHARMACEUTICA INC. n/k/a )
JANSSEN PHARMACEUTICALS, INC.;    )         AND UNJUST ENRICHMENT
NORAMCO, INC.; ENDO HEALTH        )
SOLUTIONS INC.; ENDO              )
PHARMACEUTICALS, INC.; ALLERGAN )          JURY TRIAL DEMANDED AND
PLC f/k/a ACTAVIS PLC; WATSON     )           ENDORSED HEREON
PHARMACEUTICALS, INC. n/k/a       )
ACTAVIS, INC.; WATSON             )
LABORATORIES, INC.; ACTAVIS LLC;  )
ACTAVIS PHARMA, INC. f/k/a WATSON )
PHARMA, INC.; MALLINCKRODT PLC ; )
MALLINCKRODT LLC; INSYS           )
THERAPEUTICS, INC.; CVS HEALTH    )
CORP.; WALGREENS BOOTS            )
ALLIANCE, INC.; and WALMART INC., )
f/k/a WAL-MART STORES, INC.       )
                                  )
       Defendants.
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 2 of 321



                                                TABLE OF CONTENTS

I.     INTRODUCTION ...............................................................................................................1
II.    PARTIES .............................................................................................................................2
       A. PLAINTIFF....................................................................................................................2
       B. DEFENDANTS. ............................................................................................................3
                       1. Manufacturer Defendants.............................................................................3
                       2. Distributor Defendants. ..............................................................................10
III.   JURISDICTION & VENUE ..............................................................................................12
IV.    FACTUAL BACKGROUND ............................................................................................13
       A. THE OPIOID EPIDEMIC. ..........................................................................................13
                       1. The National Opioid Epidemic. .................................................................13
                       2. The New Mexico Opioid Epidemic. ..........................................................17
                       3. The Opioid Epidemic in Plaintiff’s Community. .......................................22
       B. THE MANUFACTURER DEFENDANTS’ FALSE, DECEPTIVE, AND
          UNFAIR MARKETING OF OPIOIDS. ......................................................................25
                       1. Each Manufacturer Defendant Used Multiple Avenues to
                          Disseminate Their False and Deceptive Statements about Opioids...........27
                                  i. Direct Marketing. ...........................................................................28
                                  ii. Indirect Marketing. ........................................................................30
                       2. The Manufacturer Defendants’ Marketing Scheme Misrepresented
                          the Risks and Benefits of Opioids. .............................................................41
                                  i. The Manufacturer Defendants embarked upon a campaign
                                     of false, deceptive, and unfair assurances grossly
                                     understating and misstating the dangerous addiction risks
                                     of the opioid drugs. ........................................................................42
                                  ii. The Manufacturer Defendants embarked upon a campaign
                                      of false, deceptive, and unfair assurances grossly
                                      overstating the benefits of the opioid drugs. ..................................52
                       3. The Manufacturer Defendants Targeted Susceptible Prescribers
                          and Vulnerable Patient Populations. ..........................................................58
                       4. Insys Employed Fraudulent, Illegal, and Misleading Marketing
                          Schemes to Promote Subsys. .....................................................................59



                                                                   i
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 3 of 321



                     5. The Manufacturer Defendants made Materially Deceptive
                        Statements and Concealed Material Facts. ................................................64
                     6. The Manufacturer Defendants Fraudulently Concealed Their
                        Misconduct. ................................................................................................70
     C. THE DISTRIBUTOR DEFENDANTS’ UNLAWFUL DISTRIBUTION OF
        OPIOIDS. .....................................................................................................................72
                     1. Wholesale Drug Distributors Have a Duty under State and Federal
                        Law to Guard Against, and Report, Unlawful Diversion and to
                        Report and Prevent Suspicious Orders. .....................................................73
                     2. The Distributor Defendants Breached Their Duties. .................................82
                     3. The Distributor Defendants Have Sought to Avoid and Have
                        Misrepresented their Compliance with Their Legal Duties. ......................84
                     4. The National Retail Pharmacies Were on Notice of and
                        Contributed to Illegal Diversion of Prescription Opioids ..........................92
                          a. The National Retail Pharmacies Have a Duty to Prevent
                             Diversion ..............................................................................................93
                          b. Multiple Enforcement Actions against the National Retail
                             Pharmacies Confirm their Compliance Failures. .................................96
                                i. CVS ................................................................................................96
                                ii. Walgreens ....................................................................................100
     D. THE MANUFACTURER DEFENDANTS’ UNLAWFUL FAILURE TO
        PREVENT DIVERSION AND MONITOR, REPORT, AND PREVENT
        SUSPICIOUS ORDERS. ...........................................................................................103
     E. DEFENDANTS’ UNLAWFUL CONDUCT AND BREACHES OF LEGAL
        DUTIES CAUSED THE HARM ALLEGED HEREIN AND
        SUBSTANTIAL DAMAGES. ..................................................................................110
     F. STATUTES OF LIMITATIONS ARE TOLLED AND DEFENDANTS ARE
        ESTOPPED FROM ASSERTING STATUTES OF LIMITATIONS AS
        DEFENSES. ...............................................................................................................113
                     1. Continuing Conduct. ................................................................................113
                     2. Equitable Estoppel. ..................................................................................114
                     3. Fraudulent Concealment. .........................................................................116
V.   LEGAL CAUSES OF ACTION ......................................................................................117
     COUNT I - COMMON LAW PUBLIC NUISANCE (Against all Defendants) ............ 117



                                                                ii
      Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 4 of 321



COUNT II - RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
- 18 U.S.C. § 1961, et seq. (Against Defendants Purdue, Cephalon, Janssen, and Endo)
(The “Opioid Marketing Enterprise”) ............................................................................. 130
     A. THE OPIOID MARKETING ENTERPRISE .................................................... 133
           1. The RICO Defendants....................................................................................135
           2. The Front Groups ...........................................................................................138
           3. The KOLs.........................................................................................................149
           4. Members of the Opioid Marketing Enterprise Furthered the Common Purpose
              by Making Misrepresentations.......................................................................163
     B. CONDUCT OF THE OPIOID MARKETING ENTERPRISE. ......................... 211
     C. PATTERN OF RACKETEERING ACTIVITY ................................................. 215
     D. DAMAGES. ........................................................................................................ 221
           1.    Impact of the Opioid Marketing Enterprise. .................................................221
           2. Relief Sought. ................................................................................................229
COUNT III - RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
- 18 U.S.C. § 1961, et seq. (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt,
Actavis, McKesson, Cardinal, and AmerisourceBergen) (The “Opioid Diversion
Enterprise”) ..................................................................................................................... 232
     A. THE OPIOID DIVERSION ENTERPRISE. ...................................................... 237
     B. CONDUCT OF THE OPIOID DIVERSION ENTERPRISE. ........................... 250
     C. PATTERN OF RACKETEERING ACTIVITY. ................................................ 257
           1. The RICO Defendants Manufactured, Sold and/or Dealt in Controlled
              Substances and Their Actions Constitute Crimes Punishable as Felonies. ...258
           2. The RICO Diversion Defendants Engaged in Mail and Wire Fraud. ............265
     D. DAMAGES. ........................................................................................................ 273
           1.    Impact of the Opioid Diversion Enterprise. ..................................................273
           2.    The Relief Sought. ........................................................................................280
COUNT IV - RACKETEERING ACT - NMSA 1978, §§ 30-42-1 to -6 (Against Purdue,
Cephalon, Janssen, and Endo) (The “Opioid Marketing Enterprise”) ............................ 283
     A. The Opioid Marketing Enterprise and Pattern of Racketeering Activity. .......... 284
     B. Injury Caused and Relief Sought ........................................................................ 288




                                                           iii
                 Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 5 of 321



           COUNT V - RACKETEERING ACT - NMSA 1978, §§ 30-42-1 to -6 (Against Purdue,
           Cephalon, Endo, Mallinckrodt, Actavis, McKesson, Cardinal, and AmerisourceBergen)
           (The “Opioid Diversion Enterprise”) .............................................................................. 289
                A. The Opioid Diversion Enterprise and Pattern of Racketeering Activity ............ 289
                B. Injury Caused and Relief Sought ........................................................................ 294
           COUNT VI - CONSPIRACY TO VIOLATE RACKETEERING ACT - NMSA 1978, §§
           30-42-1 to -6 (Against Purdue, Cephalon, Janssen and Endo) ....................................... 295
                A. The Opioid Marketing Enterprise And Pattern Of Racketeering Activity ......... 295
                B. Damages .............................................................................................................. 296
           COUNT VII - CONSPIRACY TO VIOLATE RACKETEERING ACT - NMSA 1978,
           §§ 30-42-1 to -6 (Against Purdue, Cephalon, Endo, Mallinckrodt, Actavis, McKesson,
           Cardinal, and AmerisourceBergen) ................................................................................ 297
                A. The Opioid Diversion Enterprise And Pattern Of Racketeering Activity .......... 297
                B. Damages .............................................................................................................. 297
           COUNT VIII - NEGLIGENCE (Against All Defendants) ............................................. 298
           COUNT IX - NEGLIGENCE PER SE (Against All Defendants) ................................. 302
           COUNT X - CIVIL CONSPIRACY (Against All Defendants) ..................................... 305
           COUNT XI - FRAUD (Against All Defendants) ........................................................... 307
           COUNT XII - UNJUST ENRICHMENT (Against All Defendants) ............................. 309
PUNITIVE DAMAGES ..............................................................................................................311
RELIEF ........................................................................................................................................313




                                                                       iv
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 6 of 321



         Plaintiff, THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF

TAOS, NEW MEXICO, brings this Complaint against Defendants Purdue Pharma L.P.; Purdue

Pharma, Inc.; The Purdue Frederick Company, Inc.; Teva Pharmaceutical Industries, LTD.; Teva

Pharmaceuticals USA, Inc.; Cephalon, Inc.; Johnson & Johnson; Janssen Pharmaceuticals, Inc.;

Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen

Pharmaceutica Inc. n/k/a Janssen Pharmaceuticals, Inc.; Noramco, Inc.; Endo Health Solutions

Inc.; Endo Pharmaceuticals, Inc.; Allergan PLC f/k/a Actavis PLC; Watson Pharmaceuticals, Inc.

n/k/a Actavis, Inc.; Watson Laboratories, Inc.; Actavis, LLC; Actavis Pharma, Inc. f/k/a Watson

Pharma, Inc.; Mallinckrodt PLC; Mallinckrodt LLC; Insys Therapeutics, Inc., McKesson

Corporation; Cardinal Health, Inc.; AmerisourceBergen Drug Corporation; CVS Health

Corporation; Walgreens Boots Alliance, Inc. a/k/a Walgreen Co., and Walmart Inc., f/k/a Wal-

Mart Stores, Inc. (collectively “Defendants”) and alleges as follows:

                                           I.    INTRODUCTION

         1.     Plaintiff brings this civil action to eliminate the hazard to public health and safety

caused by the opioid epidemic, to abate the nuisance caused thereby, and to recoup monies that

have been spent because of Defendants’ false, deceptive and unfair marketing and/or unlawful

diversion of prescription opioids.1 Such economic damages were foreseeable to Defendants and

were sustained because of Defendants’ intentional and/or unlawful actions and omissions.

         2.     Opioid analgesics are widely diverted and improperly used, and the widespread

abuse of opioids has resulted in a national epidemic of opioid overdose deaths and addictions.2



1
 As used herein, the term “opioid” refers to the entire family of opiate drugs including natural, synthetic and semi-
synthetic opiates.
2
 See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and Mitigation
Strategies, 374 N. Eng. J. Med. 1253 (2016).




                                                          1
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 7 of 321



        3.     The opioid epidemic is “directly related to the increasingly widespread misuse of

powerful opioid pain medications.”3

        4.     Plaintiff brings this suit against the manufacturers of prescription opioids. The

manufacturers aggressively pushed highly addictive, dangerous opioids, falsely representing to

doctors that patients would only rarely succumb to drug addiction. These pharmaceutical

companies aggressively advertised to and persuaded doctors to prescribe highly addictive,

dangerous opioids, turning patients into drug addicts for their own corporate profit. Such actions

were intentional and/or unlawful.

        5.     Plaintiff also brings this suit against the wholesale distributors of these highly

addictive drugs. The distributors and manufacturers intentionally and/or unlawfully breached their

legal duties under federal and state law to monitor, detect, investigate, refuse and report suspicious

orders of prescription opiates.

                                             II.     PARTIES

    A. PLAINTIFF.

        6.     Plaintiff, THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF

TAOS, NEW MEXICO, (“Taos County” or “Plaintiff”) is the governing body of Taos County, a

county in the State of New Mexico, and is authorized to bring the causes of action brought herein.

NMSA § 4-46-1; see also NMSA § 4-7-1; NMSA § 4-38-1.

        7.     Plaintiff is responsible for the public health, safety and welfare of its citizens.

        8.     Plaintiff has declared, inter alia, that it is in the midst of an opioid epidemic that is

claiming many lives each year, destroying families and harming communities. Plaintiff has spent

significant amounts of unexpected and unbudgeted time and resources in its programs and services



3 See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. Eng. J. Med. 1480 (2016).



                                                        2
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 8 of 321



related to the opioid epidemic which makes it more difficult to provide other essential programs

and services. Opioid abuse, addiction, morbidity and mortality has created a serious public health

and safety crisis, and is a public nuisance.

       9.     The distribution and diversion of opioids into New Mexico (“the State”), and into

Taos County and surrounding areas (collectively, “Plaintiff’s Community”), created the

foreseeable opioid crisis and opioid public nuisance for which Plaintiff here seeks relief.

       10.    Plaintiff directly and foreseeably sustained all economic damages alleged herein.

Defendants’ conduct has exacted a financial burden for which the Plaintiff seeks relief. Categories

of past and continuing sustained damages include, inter alia,: (1) costs for providing medical care,

additional therapeutic, and prescription drug purchases, and other treatments for patients suffering

from opioid-related addiction or disease, including overdoses and deaths; (2) costs for providing

treatment, counseling, and rehabilitation services; (3) costs for providing treatment of infants born

with opioid-related medical conditions; (4) costs associated with law enforcement and public

safety relating to the opioid epidemic; (5) and costs associated with providing care for children

whose parents suffer from opioid-related disability or incapacitation. These damages have been

suffered, and continue to be suffered directly, by the Plaintiff.

       11.    Plaintiff also seeks the means to abate the epidemic created by Defendants’ wrongful

and/or unlawful conduct.

       12.    Plaintiff has standing to recover damages incurred as a result of Defendants’ actions

and omissions. Plaintiff has standing to bring all claims pled herein, including, inter alia, to bring

claims under the federal RICO statute, pursuant to 18 U.S.C. § 1961(3) (“persons” include entities

which can hold legal title to property) and 18 U.S.C. § 1964 (“persons” have standing).

   B. DEFENDANTS.

             1. Manufacturer Defendants.


                                                  3
                Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 9 of 321



          13.    The Manufacturer Defendants are defined below. At all relevant times, the

Manufacturer Defendants have packaged, distributed, supplied, sold, placed into the stream of

commerce, labeled, described, marketed, advertised, promoted and purported to warn or purported

to inform prescribers and users regarding the benefits and risks associated with the use of the

prescription opioid drugs. The Manufacturer Defendants, at all times, have manufactured and sold

prescription opioids without fulfilling their legal duty to prevent diversion and report suspicious

orders.

          14.    PURDUE PHARMA L.P. is a limited partnership organized under the laws of

Delaware. PURDUE PHARMA INC. is a New York corporation with its principal place of

business in Stamford, Connecticut, and THE PURDUE FREDERICK COMPANY, INC. is a

Delaware corporation with its principal place of business in Stamford, Connecticut (collectively,

“Purdue”).

          15.    Purdue manufactures, promotes, sells, and distributes opioids such as OxyContin,

MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq ER in the United States.

OxyContin is Purdue’s best-selling opioid. Since 2009, Purdue’s annual nationwide sales of

OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-fold from its 2006

sales of $800 million. OxyContin constitutes roughly 30% of the entire market for analgesic drugs

(painkillers).

          16.    CEPHALON, INC. is a Delaware corporation with its principal place of business in

Frazer, Pennsylvania. TEVA PHARMACEUTICAL INDUSTRIES, LTD. (“Teva Ltd.”) is an

Israeli corporation with its principal place of business in Petah Tikva, Israel. In 2011, Teva Ltd.

acquired Cephalon, Inc. TEVA PHARMACEUTICALS USA, INC. (“Teva USA”) is a Delaware




                                                 4
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 10 of 321



corporation and is a wholly owned subsidiary of Teva Ltd. in Pennsylvania. Teva USA acquired

Cephalon in October 2011.

        17.    Cephalon, Inc. manufactures, promotes, sells, and distributes opioids such as Actiq

and Fentora in the United States. Actiq has been approved by the FDA only for the “management

of breakthrough cancer pain in patients 16 years and older with malignancies who are already

receiving and who are tolerant to around-the-clock opioid therapy for the underlying persistent

cancer pain.”4 Fentora has been approved by the FDA only for the “management of breakthrough

pain in cancer patients 18 years of age and older who are already receiving and who are tolerant

to around-the-clock opioid therapy for their underlying persistent cancer pain.”5 In 2008, Cephalon

pled guilty to a criminal violation of the Federal Food, Drug and Cosmetic Act for its misleading

promotion of Actiq and two other drugs, and agreed to pay $425 million.6

        18.    Teva Ltd., Teva USA, and Cephalon, Inc. work together closely to market and sell

Cephalon products in the United States. Teva Ltd. conducts all sales and marketing activities for

Cephalon in the United States through Teva USA and has done so since its October 2011

acquisition of Cephalon. Teva Ltd. and Teva USA hold out Actiq and Fentora as Teva products to

the public. Teva USA sells all former Cephalon branded products through its “specialty medicines”

division. The FDA-approved prescribing information and medication guide, which is distributed




4
  Highlights of Prescribing Information, ACTIQ® (fentanyl citrate) oral transmucosal lozenge, CII (2009),
https://www.accessdata.fda.gov/drugsatfda_docs/label/2009/020747s030lbl.pdf.
5
  Highlights of Prescribing Information, FENTORA® (fentanyl citrate) buccal tablet, CII (2011),
https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/021947s015lbl.pdf.
6
  Press Release, U.S. Dep’t of Justice, Biopharmaceutical Company, Cephalon, to Pay $425 Million & Enter Plea to
Resolve Allegations of Off-Label Marketing (Sept. 29, 2008),
https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html.




                                                        5
                Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 11 of 321



with Cephalon opioids, discloses that the guide was submitted by Teva USA, and directs

physicians to contact Teva USA to report adverse events.

          19.     All of Cephalon’s promotional websites, including those for Actiq and Fentora,

display Teva Ltd.’s logo.7 Teva Ltd.’s financial reports list Cephalon’s and Teva USA’s sales as

its own, and its year-end report for 2012 – the year immediately following the Cephalon acquisition

– attributed a 22% increase in its specialty medicine sales to “the inclusion of a full year of

Cephalon’s specialty sales,” including, inter alia, sales of Fentora®.8 Through interrelated

operations like these, Teva Ltd. operates in the United States through its subsidiaries Cephalon

and Teva USA. The United States is the largest of Teva Ltd.’s global markets, representing 53%

of its global revenue in 2015, and, were it not for the existence of Teva USA and Cephalon, Inc.,

Teva Ltd. would conduct those companies’ business in the United States itself. Upon information

and belief, Teva Ltd. directs the business practices of Cephalon and Teva USA, and their profits

inure to the benefit of Teva Ltd. as controlling shareholder. Teva Pharmaceutical Industries, Ltd.,

Teva Pharmaceuticals USA, Inc., and Cephalon, Inc. are referred to as “Cephalon.”

          20.     JANSSEN PHARMACEUTICALS, INC. is a Pennsylvania corporation with its

principal place of business in Titusville, New Jersey, and is a wholly owned subsidiary of

JOHNSON & JOHNSON (J&J), a New Jersey corporation with its principal place of business in

New Brunswick, New Jersey. NORAMCO, INC. (“Noramco”) is a Delaware company

headquartered in Wilmington, Delaware and was a wholly owned subsidiary of J&J until July

2016. ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC., now known as JANSSEN

PHARMACEUTICALS, INC., is a Pennsylvania corporation with its principal place of business


7
    E.g., ACTIQ, http://www.actiq.com/ (displaying logo at bottom-left) (last visited Jan. 16, 2018).
8
 Teva Ltd., Annual Report (Form 20-F) 62 (Feb. 12, 2013),
http://annualreports.com/HostedData/AnnualReportArchive/t/NASDAQ_TEVA_2012.pdf.



                                                            6
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 12 of 321



in Titusville, New Jersey. JANSSEN PHARMACEUTICA INC., now known as JANSSEN

PHARMACEUTICALS, INC., is a Pennsylvania corporation with its principal place of business

in Titusville, New Jersey. J&J is the only company that owns more than 10% of Janssen

Pharmaceuticals’ stock, and corresponds with the FDA regarding Janssen’s products. Upon

information and belief, J&J controls the sale and development of Janssen Pharmaceuticals’ drugs

and Janssen’s profits inure to J&J’s benefit. Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen

Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc., Noramco, and J&J are referred to as “Janssen.”

       21.    Janssen manufactures, promotes, sells, and distributes drugs in the United States,

including the opioid Duragesic (fentanyl). Before 2009, Duragesic accounted for at least $1 billion

in annual sales. Until January 2015, Janssen developed, marketed, and sold the opioids Nucynta

(tapentadol) and Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172 million in

sales in 2014.

       22.    ENDO HEALTH SOLUTIONS INC. is a Delaware corporation with its principal

place of business in Malvern, Pennsylvania. ENDO PHARMACEUTICALS INC. is a wholly

owned subsidiary of Endo Health Solutions Inc. and is a Delaware corporation with its principal

place of business in Malvern, Pennsylvania. Endo Health Solutions Inc. and Endo Pharmaceuticals

Inc. are referred to as “Endo.”

       23.    Endo develops, markets, and sells prescription drugs, including the opioids

Opana/Opana ER, Percodan, Percocet, and Zydone, in the United States. Opioids made up roughly

$403 million of Endo’s overall revenues of $3 billion in 2012. Opana ER yielded $1.15 billion in

revenue from 2010 and 2013, and it accounted for 10% of Endo’s total revenue in 2012. Endo also

manufactures and sells generic opioids such as oxycodone, oxymorphone, hydromorphone, and




                                                7
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 13 of 321



hydrocodone products in the United States, by itself and through its subsidiary, Qualitest

Pharmaceuticals, Inc.

       24.    ALLERGAN PLC is a public limited company incorporated in Ireland with its

principal place of business in Dublin, Ireland. ACTAVIS PLC acquired ALLERGAN PLC in

March 2015, and the combined company changed its name to ALLERGAN PLC in January 2013.

Before that, WATSON PHARMACEUTICALS, INC. acquired ACTAVIS, INC. in October 2012,

and the combined company changed its name to Actavis, Inc. as of January 2013 and then

ACTAVIS PLC in October 2013. WATSON LABORATORIES, INC. is a Nevada corporation

with its principal place of business in Corona, California, and is a wholly-owned subsidiary of

ALLERGAN PLC (f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.). ACTAVIS

PHARMA, INC. (f/k/a Actavis, Inc.) is a Delaware corporation with its principal place of business

in New Jersey and was formerly known as WATSON PHARMA, INC. ACTAVIS LLC is a

Delaware limited liability company with its principal place of business in Parsippany, New Jersey.

Each of these defendants is owned by ALLERGAN PLC, which uses them to market and sell its

drugs in the United States. Upon information and belief, ALLERGAN PLC exercises control over

these marketing and sales efforts and profits from the sale of Allergan/Actavis products ultimately

inure to its benefit. ALLERGAN PLC, ACTAVIS PLC, ACTAVIS, Inc., Actavis LLC, Actavis

Pharma, Inc., Watson Pharmaceuticals, Inc., Watson Pharma, Inc., and Watson Laboratories, Inc.

are referred to as “Actavis.”

       25.    Actavis manufactures, promotes, sells, and distributes opioids, including the branded

drugs Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic and

Opana, in the United States. Actavis acquired the rights to Kadian from King Pharmaceuticals,

Inc. on December 30, 2008, and began marketing Kadian in 2009.




                                                 8
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 14 of 321



       26.    MALLINCKRODT, PLC is an Irish public limited company headquartered in

Staines-upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis, Missouri.

MALLINCKRODT, LLC is a limited liability company organized and existing under the laws of

the State of Delaware. Mallinckrodt, LLC is a wholly owned subsidiary of Mallinckrodt, PLC.

Mallinckrodt, PLC and Mallinckrodt, LLC are referred to as “Mallinckrodt.”

       27.    Mallinckrodt manufactures, markets, and sells drugs in the United States including

generic oxycodone, of which it is one of the largest manufacturers. In July 2017 Mallinckrodt

agreed to pay $35 million to settle allegations brought by the Department of Justice that it failed to

detect and notify the DEA of suspicious orders of controlled substances.

       28.    INSYS THERAPEUTICS, INC. is a Delaware corporation with its principal place

of business in Chandler, Arizona. Insys’s principal product and source of revenue is Subsys.

       29.    Insys made thousands of payments to physicians nationwide, including in the State,

ostensibly for activities including participating on speakers’ bureaus, providing consulting

services, assisting in post-marketing safety surveillance and other services, but in fact to

deceptively promote and maximize the use of opioids.

       30.    Subsys is a transmucosal immediate-release formulation (TIRF) of fentanyl,

contained in a single-dose spray device intended for oral, under the tongue administration. Subsys

was approved by the FDA solely for the treatment of breakthrough cancer pain.

       31.    In 2016, Insys made approximately $330 million in net revenue from Subsys. Insys

promotes, sells, and distributes Subsys throughout the United States, the County, and Plaintiff’s

Community.

       32.    Insys’s founder and owner was recently arrested and charged, along with other Insys

executives, with multiple felonies in connection with an alleged conspiracy to bribe practitioners




                                                  9
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 15 of 321



to prescribe Subsys and defraud insurance companies. Other Insys executives and managers were

previously indicted.

             2. Distributor Defendants.
       33.     The Distributor Defendants also are defined below. At all relevant times, the

Distributor Defendants have distributed, supplied, sold, and placed into the stream of commerce

the prescription opioids, without fulfilling the fundamental duty of wholesale drug distributors to

detect and warn of diversion of dangerous drugs for non-medical purposes. The Distributor

Defendants universally failed to comply with federal and/or state law. The Distributor Defendants

are engaged in “wholesale distribution,” as defined under state and federal law. Plaintiff alleges

the unlawful conduct by the Distributor Distributors is responsible for the volume of prescription

opioids plaguing Plaintiff’s Community.

       34.     McKESSON CORPORATION (“McKesson”) and its subsidiaries at all relevant

times operated as a licensed pharmacy wholesaler in the State of New Mexico. McKesson is and

was at all relevant times registered with the New Mexico Secretary of State as a Delaware

corporation with its principal office located in San Francisco, California.

       35.     CARDINAL HEALTH, INC. (“Cardinal”) and its subsidiaries at all relevant times

operated as a licensed pharmacy wholesaler in the State of New Mexico. Cardinal is an Ohio

corporation and its principal office is located in Dublin, Ohio.

       36.     AMERISOURCEBERGEN DRUG CORPORATION (“AmerisourceBergen”) at all

relevant times operated as a licensed pharmacy wholesaler in the State of New Mexico and is and

was registered to do business with the New Mexico Secretary of State as a Delaware corporation

with its principal place of business in Chesterbrook, Pennsylvania.

       37.     Defendant CVS HEALTH CORPORATION is a Delaware corporation with its

principal place of business in Rhode Island. CVS Health Corporation conducts business as a


                                                 10
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 16 of 321



licensed wholesale distributor under the following named business entities: CVS Indiana, L.L.C.;

CVS Orlando FL Distribution; CVS Pharmacy, Inc.; CVS RX Services, Inc., d/b/a CVS Pharmacy

Distribution Center; CVS TN Distribution, LLC ; and CVS VERO FL Distribution, L.L.C.

(collectively “CVS”). At all times relevant to this Complaint, CVS distributed prescription opioids

throughout the United States, including in the State and the County and Plaintiff’s Community

specifically. At all relevant times, this Defendant operated as a licensed pharmacy wholesaler in

the State of New Mexico.

       38.    Defendant WALGREENS BOOTS ALLIANCE, INC., also known as Walgreen Co.

(“Walgreens”) is a Delaware corporation with its principal place of business in Illinois. Walgreens

Boots Alliance Inc. conducts business as a licensed wholesale distributor under the following

named business entities: Walgreen Co.; Walgreen Eastern Co., Inc.; Walgreen Arizona Drug Co.

(collectively “Walgreens”). At all times relevant to this Complaint, Walgreens distributed

prescription opioids throughout the United States, including in the State, the County and Plaintiff’s

Community specifically. At all relevant times, this Defendant operated as a licensed pharmacy

wholesaler in the State of New Mexico.

       39.    Defendant WALMART INC., formerly known as Wal-Mart Stores, Inc.

(“Walmart”), is a Delaware corporation with its principal place of business in Arkansas. At all

times relevant to this Complaint, Walmart distributed prescription opioids throughout the United

States, including in the State, the County and Plaintiff’s Community specifically. Walmart Stores,

Inc. conducts business as a licensed wholesale distributor under the following named business

entities: Wal-Mart Warehouse #28; Wal-Mart Warehouse #6045 aka Wal-Mart Warehouse #45;

Wal-Mart Warehouse # 6046 aka Wal-Mart Warehouse #46 (“collectively “Walmart”). At all




                                                 11
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 17 of 321



relevant times, this Defendant operated as a licensed pharmacy wholesaler in the State of New

Mexico.

        40.    Collectively, Defendants CVS, Walgreens, and Walmart are referred to as “National

Retail Pharmacies.”         Cardinal, McKesson, AmerisourceBergen, and the National Retail

Pharmacies are collectively referred to as the “Distributor Defendants.”

        41.    Defendants include the above referenced entities as well as their predecessors,

successors, affiliates, subsidiaries, partnerships and divisions to the extent that they are engaged

in the manufacture, promotion, distribution sale and/or dispensing of opioids.

                               III.   JURISDICTION & VENUE

        42.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 based upon the

federal claims asserted under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.

§ 1961, et seq. (“RICO”). This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367 because those claims are so related to Plaintiff’s federal claims that

they form part of the same case or controversy.

        43.    This Court also has jurisdiction over this action in accordance with 28 U.S.C. §

1332(a) because the Plaintiff is a “citizen” of this State, the named Defendants are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs.

        44.    This Court has personal jurisdiction over Defendants because they conduct business

in the State, purposefully direct or directed their actions toward the State, some or all consented to

be sued in the State by registering an agent for service of process, they consensually submitted to

the jurisdiction of the State when obtaining a manufacturer or distributor license, and because they

have the requisite minimum contacts with the State necessary to constitutionally permit the Court

to exercise jurisdiction.


                                                  12
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 18 of 321



        45.     This Court also has personal jurisdiction over all of the defendants under 18 U.S.C.

§ 1965(b). This Court may exercise nation-wide jurisdiction over the named Defendants where the

“ends of justice” require national service and Plaintiff demonstrates national contacts. Here, the

interests of justice require that Plaintiff be allowed to bring all members of the nationwide RICO

enterprise before the court in a single trial. See, e.g., Iron Workers Local Union No. 17 Insurance

Fund v. Philip Morris Inc., 23 F. Supp. 2d 796, 803 (N.D. Ohio 1998) (citing LaSalle National

Bank v. Arroyo Office Plaza, Ltd., 1988 WL 23824, *2 (N.D. Ill. Mar 10, 1988); Butcher’s Union

Local No. 498 v. SDC Invest., Inc., 788 F.2d 535, 539 (9th Cir. 1986)).

        46.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 and 18 U.S.C. §1965

because a substantial part of the events or omissions giving rise to the claim occurred in this

District and each Defendant transacted affairs and conducted activity that gave rise to the claim of

relief in this District. 28 U.S.C. § 1391(b); 18 U.S.C. §1965(a).

                                 IV.     FACTUAL BACKGROUND

     A. THE OPIOID EPIDEMIC.

              1. The National Opioid Epidemic.
        47.     The past two decades have been characterized by increasing abuse and diversion of

prescription drugs, including opioid medications, in the United States.9

        48.     Prescription opioids have become widely prescribed. By 2010, enough prescription

opioids were sold to medicate every adult in the United States with a dose of 5 milligrams of

hydrocodone every 4 hours for 1 month.10




9
 See Richard C. Dart et al., Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N. Eng. J.
Med. 241 (2015).
10
  Katherine M. Keyes at al., Understanding the Rural-Urban Differences in Nonmedical Prescription Opioid Use
and Abuse in the United States, 104 Am. J. Pub. Health e52 (2014).



                                                        13
                 Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 19 of 321



           49.     By 2011, the U.S. Department of Health and Human Resources, Centers for Disease

Control and Prevention, declared prescription painkiller overdoses at epidemic levels. The press

release noted:

                 a. The death toll from overdoses of prescription painkillers has more than tripled in
                    the past decade.

                 b. More than 40 people die every day from overdoses involving narcotic pain relievers
                    like hydrocodone (Vicodin), methadone, oxycodone (OxyContin), and
                    oxymorphone (Opana).

                 c. Overdoses involving prescription painkillers are at epidemic levels and now kill
                    more Americans than heroin and cocaine combined.

                 d. The increased use of prescription painkillers for nonmedical reasons, along with
                    growing sales, has contributed to a large number of overdoses and deaths. In 2010,
                    1 in every 20 people in the United States age 12 and older—a total of 12 million
                    people—reported using prescription painkillers non-medically according to the
                    National Survey on Drug Use and Health. Based on the data from the Drug
                    Enforcement Administration, sales of these drugs to pharmacies and health care
                    providers have increased by more than 300 percent since 1999.

                 e. Prescription drug abuse is a silent epidemic that is stealing thousands of lives and
                    tearing apart communities and families across America.

                 f. Almost 5,500 people start to misuse prescription painkillers every day.11

           50.     The number of annual opioid prescriptions written in the United States is now

roughly equal to the number of adults in the population.12

           51.     Many Americans are now addicted to prescription opioids, and the number of deaths

due to prescription opioid overdose is unacceptable. In 2016, drug overdoses killed roughly 64,000




11
  See Press Release, Ctrs. for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Prescription
Painkiller Overdoses at Epidemic Levels (Nov. 1, 2011),
https://www.cdc.gov/media/releases/2011/p1101_flu_pain_killer_overdose.html.
12
     See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. Eng. J. Med. 1480 (2016).




                                                          14
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 20 of 321



people in the United States, an increase of more than 22 percent over the 52,404 drug deaths

recorded the previous year.13

        52.    Moreover, the CDC has identified addiction to prescription pain medication as the

strongest risk factor for heroin addiction. People who are addicted to prescription opioid painkillers

are forty times more likely to be addicted to heroin.14

        53.    Heroin is pharmacologically similar to prescription opioids. The majority of current

heroin users report having used prescription opioids non-medically before they initiated heroin

use. Available data indicates that the nonmedical use of prescription opioids is a strong risk factor

for heroin use.15

        54.    The CDC reports that drug overdose deaths involving heroin continued to climb

sharply, with heroin overdoses more than tripling in 4 years. This increase mirrors large increases

in heroin use across the country and has been shown to be closely tied to opioid pain reliever

misuse and dependence. Past misuse of prescription opioids is the strongest risk factor for heroin

initiation and use, specifically among persons who report past-year dependence or abuse. The

increased availability of heroin, combined with its relatively low price (compared with diverted

prescription opioids) and high purity appear to be major drivers of the upward trend in heroin use

and overdose.16



13
   See Ctrs. for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Provisional Counts of Drug
Overdose Deaths, (August 8, 2016), https://www.cdc.gov/nchs/data/health_policy/monthly-drug-overdose-death-
estimates.pdf.
14
  See Ctrs. for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Today’s Heroin Epidemic,
https://www.cdc.gov/vitalsigns/heroin/index.html (last updated July 7, 2015).
15
 See Wilson M. Compton, Relationship Between Nonmedical Prescription-Opioid Use and Heroin, 374 N. Eng. J.
Med. 154 (2016).
16
 See Rose A. Rudd et al., Increases in Drug and Opioid Overdose Deaths—United States, 2000–2014, 64
Morbidity & Mortality Wkly. Rep. 1378 (2016).




                                                       15
                Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 21 of 321



          55.    The societal costs of prescription drug abuse are “huge.”17

          56.    Across the nation, local governments are struggling with a pernicious, ever-

expanding epidemic of opioid addiction and abuse. Every day, more than 90 Americans lose their

lives after overdosing on opioids.18

          57.    The National Institute on Drug Abuse identifies misuse and addiction to opioids as

“a serious national crisis that affects public health as well as social and economic welfare.”19 The

economic burden of prescription opioid misuse alone is $78.5 billion a year, including the costs of

healthcare, lost productivity, addiction treatment, and criminal justice expenditures.20

          58.    The U.S. opioid epidemic is continuing, and drug overdose deaths nearly tripled

during 1999–2014. Among 47,055 drug overdose deaths that occurred in 2014 in the United States,

28,647 (60.9%) involved an opioid.21

          59.    The rate of death from opioid overdose has quadrupled during the past 15 years in

the United States. Nonfatal opioid overdoses that require medical care in a hospital or emergency

department have increased by a factor of six in the past 15 years.22




17
  See Amicus Curiae Brief of Healthcare Distribution Management Association in Support of Appellant Cardinal
Health, Inc., Cardinal Health, Inc. v. United States Dept. Justice, No. 12-5061 (D.C. Cir. May 9, 2012), 2012 WL
1637016, at *10 [hereinafter Brief of HDMA].
18
  Opioid Crisis, NIH, National Institute on Drug Abuse (available at https://www.drugabuse.gov/drugs-
abuse/opioids/opioid-crisis, last visited Sept. 19, 2017) (“Opioid Crisis, NIH”) (citing at note 1 Rudd RA, Seth P,
David F, Scholl L, Increases in Drug and Opioid-Involved Overdose Deaths — United States, 2010–2015, MMWR
MORB MORTAL WKLY REP. 2016;65, doi:10.15585/mmwr.mm655051e1).
19
     Opioid Crisis, NIH.
20
   Id. (citing at note 2 Florence CS, Zhou C, Luo F, Xu L, The Economic Burden of Prescription Opioid Overdose,
Abuse, and Dependence in the United States, 2013, MED CARE 2016;54(10):901-906,
doi:10.1097/MLR.0000000000000625).
21
 See Rose A. Rudd et al., Increases in Drug and Opioid-Involved Overdose Deaths—United States, 2010–2015, 65
Morbidity & Mortality Wkly. Rep. 1445 (2016).
22
  See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and Mitigation
Strategies, 374 N. Eng. J. Med. 1253 (2016).




                                                         16
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 22 of 321



        60.     Every day brings a new revelation regarding the depth of the opioid plague: just to

name one example, the New York Times reported in September 2017 that the epidemic, which

now claims 60,000 lives a year, is now killing babies and toddlers because ubiquitous, deadly

opioids are “everywhere” and mistaken as candy.23

        61.     In 2016, the President of the United States declared an opioid and heroin epidemic.24

        62.     The epidemic of prescription pain medication and heroin deaths is devastating

families and communities across the country.25 Meanwhile, the manufacturers and distributors of

prescription opioids extract billions of dollars of revenue from the addicted American public while

public entities experience hundreds of millions of dollars of injury – if not more – caused by the

reasonably foreseeable consequences of the prescription opioid addiction epidemic.

        63.     The prescription opioid manufacturers and distributors, including the Defendants,

have continued their wrongful, intentional, and unlawful conduct, despite their knowledge that

such conduct is causing and/or contributing to the national, state, and local opioid epidemic.

              2. The New Mexico Opioid Epidemic.
        64.     New Mexico has been especially ravaged by the national opioid crisis.

        65.     As reported by the New Mexico Department of Health, New Mexico’s drug overdose

rate has been one of the highest in the nation for most of the last two decades, far outpacing the

national average:




23
   Julie Turkewitz, ‘The Pills are Everywhere’: How the Opioid Crisis Claims Its Youngest Victims, N.Y. Times,
Sept. 20, 2017 (“‘It’s a cancer,’ said [grandmother of dead one-year old], of the nation’s opioid problem, ‘with
tendrils that are going everywhere.’”).
24
  See Proclamation No. 9499, 81 Fed. Reg. 65,173 (Sept. 16, 2016) (proclaiming “Prescription Opioid and Heroin
Epidemic Awareness Week”).
25
 See Presidential Memorandum – Addressing Prescription Drug Abuse and Heroin Use, 2015 Daily Comp. Pres.
Doc. 743 (Oct. 21, 2015), https://www.gpo.gov/fdsys/pkg/DCPD-201500743/pdf/DCPD-201500743.pdf.



                                                        17
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 23 of 321




Source: New Mexico Dep’t of Health, New Mexico Substance Abuse Epidemiology Profile Report: 
Substance Abuse Epidemiology Profile for Drug Overdose Deaths (2015),
https://ibis.health.state.nm.us/report/saepi/summary/DrugOverdoseDth.html.

       66.    While deaths in New Mexico due to illicit drugs have remained steady for more than

a decade, deaths due to prescription drugs (particularly opioid pain relievers) have increased

dramatically. The number of drug overdose deaths in New Mexico involving opioid pain relievers

or heroin nearly doubled between 2000 and 2014, from 196 deaths in 2000 to 382 in 2014. The

number of overdose deaths involving prescription drugs exceeded the number involving illicit

drugs in 2006, and by 2012, outnumbered illicit drug overdose deaths by 60%.




                                                18
                Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 24 of 321




          67.    In 2014 alone, 547 New Mexicans died of a drug overdose, and 70% of those deaths

(382) resulted from either opioid pain relievers or heroin. Of those deaths, 60% (229) involved

prescription opioids without heroin, and another 10% (38) involved both prescription opioids and

heroin.

          68.    New Mexico’s death rate from drug overdose grew dramatically in lockstep with

Defendants’ increasing sale and distribution of opioid drugs:




Source: Haeyoun Park & Matthew Bloch, How the Epidemic of Drug Overdose Deaths Ripples Across
America, N.Y. Times, Jan. 18, 2016, https://www.nytimes.com/interactive/2016/01/07/us/drug-overdose-
deaths-in-the-us.html.




                                                 19
                  Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 25 of 321



            69.    In 2016, 500 New Mexicans died of a drug overdose, for an age-adjusted drug

overdose death rate of 25.2, which is among the highest in the country.26 This is consistent with

the numbers from 2015, in which 501 people died in New Mexico, for a death rate of 25.3.27

            70.    In New Mexico, the proportion of youth overdosing from heroin increased more than

fivefold from 2004 through 2011. In 2011, New Mexico high school students were significantly

more likely to have tried heroin or injected an illegal drug than high schoolers nationwide. And

between 2002 and 2004 in Bernalillo County, youth between the ages of 18 and 25 sustained

significantly higher rates of illicit use of prescription pain pills than individuals over age 25.28

            71.    From 2000 through 2017, the New Mexico Medicaid Program spent at least $72.8

million for opioid pain medications.29

            72.    Based on the most current available data published by the New Mexico Prescription

Monitoring Program, approximately 175,800 people in New Mexico are currently prescribed

opioids.

            73.    Data maintained by the Agency for Healthcare Research and Quality for 2008

through 2014 document 27,450 in-patient hospital stays in New Mexico that are attributable to

opioid-related hospital use. The annual rate of such stays per 100,000 population has continued to

increase:




26
   CDC, Drug Overdose Death Data, 2016 tab, available at https://www.cdc.gov/drugoverdose/data/statedeaths.html
(last visited August 21, 2018).
27
     Id. at 2015 tab.
28
   Brenna L Greenfield et al., Opioid Use in Albuquerque, New Mexico: A Needs Assessment of Recent Changes
and Treatment Availability, Addiction Sci. & Clinical Prac. June 18, 2014, at 1.
29
  See Ctrs. for Medicare & Medicaid Servs, U.S. Dep’t of Health and Human Servs., State Drug Utilization Data,
https://www.medicaid.gov/medicaid/prescription-drugs/state-drug-utilization-data/index.html (last visited Aug. 21,
2017).



                                                        20
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 26 of 321




        74.    Between 2010 and 2015, the rate of opioid-overdose-related emergency department

visits in New Mexico increased by almost 10%.30

        75.    From 2002 to 2011, admissions for treatment of non-heroin opiate abuse more than

tripled at New Mexico’s publicly-funded substance abuse treatment centers.31 Annual admissions

reached an average of 97 in the period from 2000 through 2004, but more than doubled that number

by 2005 (196 admissions) and rose to 427 admissions during 2011.32


30
  New Mexico Dep’t of Health, New Mexico Substance Abuse Epidemiology Profile Report: Health Indicator
Report of Drug Overdose Deaths (2017) at 37.
31
  See Substance Abuse and Mental Health Servs. Admin., U.S. Dep’t of Health and Human Servs., Treatment
Episode Data Set (TEDS) 2002-2012, State Admissions to Substance Abuse Treatment Services 75 (2014),
https://www.samhsa.gov/data/sites/default/files/2002-
2012_TEDS_State/2002_2012_Treatment_Episode_Data_Set_State.pdf.
32
  See id.; Office of Applied Studies, Substance Abuse and Mental Health Servs. Admin., U.S. Dep’t of Health and
Human Servs., Treatment Episode Data Set (TEDS) 1995-2005, National Admissions to Substance Abuse Treatment
Services 79 (2007), https://wwwdasis.samhsa.gov/ dasis2/teds_pubs/2006_teds_rpt.pdf.




                                                      21
                  Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 27 of 321



            76.    The New Mexico Department of Health estimates that in 2007 alone prescription

opioid abuse, and misuse cost New Mexico $890 million, taking into account costs such as excess

medical and prescription costs, lost earnings from premature deaths, and the costs of correctional

facility and police services.33

                  3. The Opioid Epidemic in Plaintiff’s Community.
            77.    The opioid epidemic is particularly devastating in Plaintiff’s Community.

            78.    According to the New Mexico Department of Health, from 2013 to 2017 there were

42 deaths due to drug overdoses in Taos County for a drug overdose death rate of 29.2 per 100,000

residents.34

            79.    Similarly, from 2012 to 2016 there were 49 drug overdose deaths in Taos County for

a death rate of 32.1 during that period.35 Of those deaths, at least 26 involved prescription opioids.36

In 2015 alone, there were 12 deaths for a death rate of 43.6 that year.37

            80.    The opioid epidemic is also increasing hospital visits and costs. From 2012 to 2016

there were 205 opioid overdose related Emergency Department visits in the County for a rate of

130.3 such visits per 100,000 residents, the third highest rate in New Mexico.38




33
  New Mexico Dep’t of Health, New Mexico Substance Abuse Epidemiology Profile Report: Health Indicator
Report of Drug Overdose Deaths (2015),
https://ibis.health.state.nm.us/ndicator/view/DrugOverdoseDth.Year.NM_US.html.
34
  New Mexico Department of Health, New Mexico’s Indicator-Based Information System (NM-IBIS),
https://ibis.health.state.nm.us/indicator/view/DrugOverdoseDth.Cnty.html (last visited January 9, 2019).
35
  New Mexico Dep’t of Health, New Mexico Substance Abuse Epidemiology Profile (November 2017) at 32,
http://www.nmprevention.org/Project_Docs/NM%20Substance%20Abuse%20State%20Epi%20Profile%202017No
v.pdf (last visited January 9, 2019).
36
     Id. at 35.
37
  New Mexico Department of Health, Overdose Deaths Decline in Nearly Two-Thirds of New Mexico’s 33 Counties
(September 20, 2016), https://nmhealth.org/news/information/2016/9/?view=484 (last visited January 9, 2019).
38
     New Mexico Dep’t of Health, New Mexico Substance Abuse Epidemiology Profile, supra, at 38.




                                                        22
                   Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 28 of 321



            81.     The opioid epidemic is also impacting children. In 2015, 7.2% of 9 to 12th graders in

the County had used a painkiller to get high.39 In addition, 4.4% of those in the County in grades

9 to 12 had used heroin.40

            82.     The CDC has tracked prescription rates per county in the United States, identifying

the geographic “hotspots” for rates of opioid prescriptions.41 The CDC has calculated the

geographic distribution at county levels of opioid prescriptions dispensed per 100 persons,42

revealing that Taos County has been a consistent hotspot over the past few years.

            83.     The CDC’s statistics prove that the opioid prescription rates in Taos County have

exceeded any legitimate medical, scientific, or industrial purpose. Unfortunately, in Taos County,

New Mexico, the opioid prescribing rates, as reported by the CDC, are consistently above the

national averages – which are themselves too high. In 2017, compared to the national average of

58.7 opioid prescriptions dispensed per 100 persons,43 the County rate was 73.1 opioid

prescriptions per 100 persons.44

            84.     In 2016, compared to the national average of 66.5 opioid prescriptions dispensed per

100 persons,45 the County rate was 85.8 opioid prescriptions per 100 persons.46 Compared to the



39
     Id. at 110.
40
     Id at 114.
41
  U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
42
     Id.
43
     Id.
44
  Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2017, (reporting for “Taos, NM” here
and below) available at https://www.cdc.gov/drugoverdose/maps/rxcounty2017.html (last visited January 9, 2019).
45
   U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
46
   Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2016, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2016.html (last visited January 9, 2019).




                                                        23
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 29 of 321



national average of 70.6 opioid prescriptions per 100 persons in 2015,47 the County rate was even

higher at 90.3.48

        85.    This is not an aberration, and, in fact, the prescribing rates have fallen over the past

couple of years. In 2014, compared to the national average of 75.6 prescriptions per 100 persons,49

the County rate was 96.6.50 Compared to the national average of 78.1 prescriptions per 100 persons

in 2013,51 the Taos County rate was 96.1 opioid prescriptions per 100 persons.52 In 2012, compared

to the national average of 81.3 prescriptions per 100 persons,53 the County rate was 109.4

prescriptions per 100 persons – a rate of well over one prescription for every man, woman and

child in Taos County.54 Compared to the national average of 80.9 prescriptions per 100 persons in




47
   U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
48
   Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2015, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2015.html (last January 9, 2019).
49
   U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
50
   Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2014, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2014.html (last visited January 9, 2019).
51
   U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
52
   Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2013, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2013.html (last visited January 9, 2019).
53
   U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
54
   Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2012, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2012.html (last visited January 9, 2019).




                                                        24
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 30 of 321



2011,55 the Taos County rate was 112.4.56 In 2010, compared to the national average of 81.2

prescriptions per 100 persons,57 the County rate was 106.3 prescriptions per 100 persons.58

        86.    County rates of opioid prescriptions per 100 persons in prior years also exceeded the

national average: 91 prescriptions per 100 people in 200959 and 84.7 in 2008.60

        87.    The sheer volume of these dangerously addictive drugs was destined to create the

present crisis of addiction, abuse, and overdose deaths.

     B. THE MANUFACTURER DEFENDANTS’ FALSE, DECEPTIVE, AND UNFAIR
        MARKETING OF OPIOIDS.

        88.    The opioid epidemic did not happen by accident.

        89.    Before the 1990s, generally accepted standards of medical practice dictated that

opioids should only be used short-term for acute pain, pain relating to recovery from surgery, or

for cancer or palliative (end-of-life) care. Due to the lack of evidence that opioids improved

patients’ ability to overcome pain and function, coupled with evidence of greater pain complaints

as patients developed tolerance to opioids over time and the serious risk of addiction and other

side effects, the use of opioids for chronic pain was discouraged or prohibited. As a result, doctors

generally did not prescribe opioids for chronic pain.




55
   U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
56
   Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2011, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2011.html (last visited January 9, 2019).
57
   U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
58
   Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2010, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2010.html (last visited January 9, 2019).
59
   Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2009, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2009.html (last visited January 9, 2019).
60
   Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2008, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2008.html (last visited January 9, 2019).



                                                        25
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 31 of 321



       90.    Each Manufacturer Defendant has conducted, and has continued to conduct, a

marketing scheme designed to persuade doctors and patients that opioids can and should be used

for chronic pain, resulting in opioid treatment for a far broader group of patients who are much

more likely to become addicted and suffer other adverse effects from the long-term use of opioids.

In connection with this scheme, each Manufacturer Defendant spent, and continues to spend,

millions of dollars on promotional activities and materials that falsely deny or trivialize the risks

of opioids while overstating the benefits of using them for chronic pain.

       91.    The Manufacturer Defendants have made false and misleading claims, contrary to

the language on their drugs’ labels, regarding the risks of using their drugs that: (1) downplayed

the serious risk of addiction; (2) created and promoted the concept of “pseudoaddiction” when

signs of actual addiction began appearing and advocated that the signs of addiction should be

treated with more opioids; (3) exaggerated the effectiveness of screening tools to prevent

addiction; (4) claimed that opioid dependence and withdrawal are easily managed; (5) denied the

risks of higher opioid dosages; and (6) exaggerated the effectiveness of “abuse-deterrent” opioid

formulations to prevent abuse and addiction. The Manufacturer Defendants have also falsely

touted the benefits of long-term opioid use, including the supposed ability of opioids to improve

function and quality of life, even though there was no scientifically reliable evidence to support

the Manufacturer Defendants’ claims.

       92.    The Manufacturer Defendants have disseminated these common messages to reverse

the popular and medical understanding of opioids and risks of opioid use. They disseminated these

messages directly, through their sales representatives, in speaker groups led by physicians the

Manufacturer Defendants recruited for their support of their marketing messages, and through

unbranded marketing and industry-funded front groups.




                                                 26
                 Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 32 of 321



           93.    The Manufacturer Defendants’ efforts have been wildly successful. Opioids are now

the most prescribed class of drugs. Globally, opioid sales generated $11 billion in revenue for drug

companies in 2010 alone; sales in the United States have exceeded $8 billion in revenue annually

since 2009.61 In an open letter to the nation’s physicians in August 2016, the then-U.S. Surgeon

General expressly connected this “urgent health crisis” to “heavy marketing of opioids to doctors

. . . [m]any of [whom] were even taught – incorrectly – that opioids are not addictive when

prescribed for legitimate pain.”62 This epidemic has resulted in a flood of prescription opioids

available for illicit use or sale (the supply), and a population of patients physically and

psychologically dependent on them (the demand). And when those patients can no longer afford

or obtain opioids from licensed dispensaries, they often turn to the street to buy prescription opioids

or even non-prescription opioids, like heroin.

           94.    The Manufacturer Defendants intentionally continued their conduct, as alleged

herein, with knowledge that such conduct was creating the opioid nuisance and causing the harms

and damages alleged herein.

                 1. Each Manufacturer Defendant Used Multiple Avenues to Disseminate Their
                    False and Deceptive Statements about Opioids.
           95.    The Manufacturer Defendants spread their false and deceptive statements by

marketing their branded opioids directly to doctors and patients in and around the State, including

in Plaintiff’s Community. Defendants also deployed seemingly unbiased and independent third

parties that they controlled to spread their false and deceptive statements about the risks and




61
   See Katherine Eban, Oxycontin: Purdue Pharma’s Painful Medicine, Fortune, Nov. 9, 2011,
http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine/; David Crow, Drugmakers Hooked on
$10bn Opioid Habit, Fin. Times, Aug. 10, 2016, https://www. ft.com/content/f6e989a8-5dac-11e6-bb77-
a121aa8abd95.
62
     Letter from Vivek H. Murthy, U.S. Surgeon General (Aug. 2016), http://turnthetiderx.org/.



                                                          27
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 33 of 321



benefits of opioids for the treatment of chronic pain throughout the State and Plaintiff’s

Community.

       96.    The Manufacturer Defendants employed the same marketing plans and strategies and

deployed the same messages in and around the State, including in Plaintiff’s Community, as they

did nationwide. Across the pharmaceutical industry, “core message” development is funded and

overseen on a national basis by corporate headquarters. This comprehensive approach ensures that

the Manufacturer Defendants’ messages are accurately and consistently delivered across

marketing channels – including detailing visits, speaker events, and advertising – and in each sales

territory. The Manufacturer Defendants consider this high level of coordination and uniformity

crucial to successfully marketing their drugs.

       97.    The Manufacturer Defendants ensure marketing consistency nationwide through

national and regional sales representative training; national training of local medical liaisons, the

company employees who respond to physician inquiries; centralized speaker training; single sets

of visual aids, speaker slide decks and sales training materials; and nationally coordinated

advertising. The Manufacturer Defendants’ sales representatives and physician speakers were

required to stick to prescribed talking points, sales messages, and slide decks, and supervisors rode

along with them periodically to both check on their performance and compliance.

                   i. Direct Marketing.

       98.    The Manufacturer Defendants’ direct marketing of opioids generally proceeded on

two tracks. First, each Manufacturer Defendant conducted and continues to conduct advertising

campaigns touting the purported benefits of their branded drugs. For example, upon information

and belief, the Manufacturer Defendants spent more than $14 million on medical journal

advertising of opioids in 2011, nearly triple what they spent in 2001.




                                                 28
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 34 of 321



       99.    Many of the Manufacturer Defendants’ branded ads deceptively portrayed the

benefits of opioids for chronic pain. For example, Endo distributed and made available on its

website opana.com a pamphlet promoting Opana ER with photographs depicting patients with

physically demanding jobs like construction worker, chef, and teacher, misleadingly implying that

the drug would provide long-term pain-relief and functional improvement. Upon information and

belief, Purdue also ran a series of ads, called “Pain vignettes,” for OxyContin in 2012 in medical

journals. These ads featured chronic pain patients and recommended OxyContin for each. One ad

described a “54-year-old writer with osteoarthritis of the hands” and implied that OxyContin would

help the writer work more effectively.

       100. Second, each Manufacturer Defendant promoted the use of opioids for chronic pain

through “detailers” – sales representatives who visited individual doctors and medical staff in their

offices – and small-group speaker programs. The Manufacturer Defendants have not corrected this

misinformation. Instead, each Defendant devoted massive resources to direct sales contacts with

doctors. Upon information and belief, in 2014 alone, the Manufacturer Defendants spent in excess

of $168 million on detailing branded opioids to doctors, more than twice what they spent on

detailing in 2000.

       101. The Manufacturer Defendants’ detailing to doctors is effective. Numerous studies

indicate that marketing impacts prescribing habits, with face-to-face detailing having the greatest

influence. Even without such studies, the Manufacturer Defendants purchase, manipulate and

analyze some of the most sophisticated data available in any industry, data available from IMS

Health Holdings, Inc., to track, precisely, the rates of initial prescribing and renewal by individual

doctor, which in turn allows them to target, tailor, and monitor the impact of their core messages.

Thus, the Manufacturer Defendants know their detailing to doctors is effective.




                                                 29
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 35 of 321



        102. The Manufacturer Defendants’ detailers have been reprimanded for their deceptive

promotions. In March 2010, for example, the FDA found that Actavis had been distributing

promotional materials that “minimize[] the risks associated with Kadian and misleadingly

suggest[] that Kadian is safer than has been demonstrated.” Those materials in particular “fail to

reveal warnings regarding potentially fatal abuse of opioids, use by individuals other than the

patient for whom the drug was prescribed.”63

                    ii. Indirect Marketing.

        103. The Manufacturer Defendants indirectly marketed their opioids using unbranded

advertising, paid speakers and “key opinion leaders” (“KOLs”), and industry-funded organizations

posing as neutral and credible professional societies and patient advocacy groups (referred to

hereinafter as “Front Groups”).

        104. The Manufacturer Defendants deceptively marketed opioids in the State and

Plaintiff’s Community through unbranded advertising – e.g., advertising that promotes opioid use

generally but does not name a specific opioid. This advertising was ostensibly created and

disseminated by independent third parties. But by funding, directing, reviewing, editing, and

distributing this unbranded advertising, the Manufacturer Defendants controlled the deceptive

messages disseminated by these third parties and acted in concert with them to falsely and

misleadingly promote opioids for the treatment of chronic pain. Much as Manufacturer Defendants

controlled the distribution of their “core messages” via their own detailers and speaker programs,

the Manufacturer Defendants similarly controlled the distribution of these messages in scientific

publications, treatment guidelines, Continuing Medical Education (“CME”) programs, and



63
  Letter from Thomas Abrams, Dir., Div. of Drug Mktg., Advert., & Commc’ns, U.S. Food & Drug Admin., to
Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010),
http://www.fdanews.com/ext/resources/files/archives/a/ActavisElizabethLLC.pdf.



                                                    30
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 36 of 321



medical conferences and seminars. To this end, the Manufacturer Defendants used third-party

public relations firms to help control those messages when they originated from third-parties.

       105. The Manufacturer Defendants marketed through third-party, unbranded advertising

to avoid regulatory scrutiny because that advertising is not submitted to and typically is not

reviewed by the FDA. The Manufacturer Defendants also used third-party, unbranded advertising

to give the false appearance that the deceptive messages came from an independent and objective

source. Like the tobacco companies, the Manufacturer Defendants used third parties that they

funded, directed, and controlled to carry out and conceal their scheme to deceive doctors and

patients about the risks and benefits of long term opioid use for chronic pain.

       106. The Manufacturer Defendants also identified doctors to serve, for payment, on their

speakers’ bureaus and to attend programs with speakers and meals paid for by the Manufacturer

Defendants. These speaker programs provided: (1) an incentive for doctors to prescribe a particular

opioid (so they might be selected to promote the drug); (2) recognition and compensation for the

doctors selected as speakers; and (3) an opportunity to promote the drug through the speaker to his

or her peers. These speakers give the false impression that they are providing unbiased and

medically accurate presentations when they are, in fact, presenting a script prepared by the

Manufacturer Defendants. On information and belief, these presentations conveyed misleading

information, omitted material information, and failed to correct the Manufacturer Defendants’

prior misrepresentations about the risks and benefits of opioids.

       107. Borrowing a page from Big Tobacco’s playbook, the Manufacturer Defendants

worked through third parties they controlled by: (a) funding, assisting, encouraging, and directing

doctors who served as KOLs, and (b) funding, assisting, directing, and encouraging seemingly

neutral and credible Front Groups. The Manufacturer Defendants then worked together with those




                                                31
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 37 of 321



KOLs and Front Groups to taint the sources that doctors and patients relied on for ostensibly

“neutral” guidance, such as treatment guidelines, CME programs, medical conferences and

seminars, and scientific articles. Thus, working individually and collectively, and through these

Front Groups and KOLs, the Manufacturer Defendants persuaded doctors and patients that what

they have long known – that opioids are addictive drugs, unsafe in most circumstances for long-

term use – was untrue, and that the compassionate treatment of pain required opioids.

       108. In 2007, multiple States sued Purdue for engaging in unfair and deceptive practices

in its marketing, promotion, and sale of OxyContin. Certain states settled their claims in a series

of Consent Judgments that prohibited Purdue from making misrepresentations in the promotion

and marketing of OxyContin in the future. By using indirect marketing strategies, however,

Purdue intentionally circumvented these restrictions. Such actions include contributing to the

creation of misleading publications and prescribing guidelines which lack reliable scientific basis,

and promoting prescribing practices which have worsened the opioid crisis.

       109. Pro-opioid doctors are one of the most important avenues that the Manufacturer

Defendants use to spread their false and deceptive statements about the risks and benefits of long-

term opioid use. The Manufacturer Defendants know that doctors rely heavily and less critically

on their peers for guidance, and KOLs provide the false appearance of unbiased and reliable

support for chronic opioid therapy. For example, the State of New York found in its settlement

with Purdue that the Purdue website “In the Face of Pain” failed to disclose that doctors who

provided testimonials on the site were paid by Purdue and concluded that Purdue’s failure to

disclose these financial connections potentially misled consumers regarding the objectivity of the

testimonials.




                                                32
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 38 of 321



           110. The Manufacturer Defendants utilized many KOLs, including many of the same

ones.

           111. Dr. Russell Portenoy, former Chairman of the Department of Pain Medicine and

Palliative Care at Beth Israel Medical Center in New York, is one example of a KOL whom the

Manufacturer Defendants identified and promoted to further their marketing campaign. Dr.

Portenoy received research support, consulting fees, and honoraria from Cephalon, Endo, Janssen,

and Purdue (among others), and was a paid consultant to Cephalon and Purdue. Dr. Portenoy was

instrumental in opening the door for the regular use of opioids to treat chronic pain. He served on

the American Pain Society (“APS”) / American Academy of Pain Medicine (“AAPM”) Guidelines

Committees, which endorsed the use of opioids to treat chronic pain, first in 1996 and again in

2009. He was also a member of the board of the American Pain Foundation (“APF”), an advocacy

organization almost entirely funded by the Manufacturer Defendants.

           112. Dr. Portenoy also made frequent media appearances promoting opioids and

spreading misrepresentations, such as his claim that “the likelihood that the treatment of pain using

an opioid drug which is prescribed by a doctor will lead to addiction is extremely low.” He

appeared on Good Morning America in 2010 to discuss the use of opioids long-term to treat

chronic pain. On this widely-watched program, broadcast across the country, Dr. Portenoy

claimed: “Addiction, when treating pain, is distinctly uncommon. If a person does not have a

history, a personal history, of substance abuse, and does not have a history in the family of

substance abuse, and does not have a very major psychiatric disorder, most doctors can feel very

assured that that person is not going to become addicted.”64




64
     Good Morning America (ABC television broadcast Aug. 30, 2010).



                                                       33
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 39 of 321



           113. Dr. Portenoy later admitted that he “gave innumerable lectures in the late 1980s and

‘90s about addiction that weren’t true.” These lectures falsely claimed that fewer than 1% of

patients would become addicted to opioids. According to Dr. Portenoy, because the primary goal

was to “destigmatize” opioids, he and other doctors promoting them overstated their benefits and

glossed over their risks. Dr. Portenoy also conceded that “[d]ata about the effectiveness of opioids

does not exist.”65 Portenoy candidly stated: “Did I teach about pain management, specifically about

opioid therapy, in a way that reflects misinformation? Well, . . . I guess I did.”66

           114. Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director of

Lifetree Clinical Research, an otherwise unknown pain clinic in Salt Lake City, Utah. Dr. Webster

was President of the AAPM in 2013. He is a Senior Editor of Pain Medicine, the same journal that

published Endo special advertising supplements touting Opana ER. Dr. Webster was the author of

numerous CMEs sponsored by Cephalon, Endo, and Purdue. At the same time, Dr. Webster was

receiving significant funding from the Manufacturer Defendants (including nearly $2 million from

Cephalon).

           115. During a portion of his time as a KOL, Dr. Webster was under investigation for

overprescribing by the U.S. Department of Justice’s Drug Enforcement Agency, which raided his

clinic in 2010. Although the investigation was closed without charges in 2014, more than 20 of

Dr. Webster’s former patients at the Lifetree Clinic have died of opioid overdoses.

           116. Ironically, Dr. Webster created and promoted the Opioid Risk Tool, a five question,

one-minute screening tool relying on patient self-reports that purportedly allows doctors to manage

the risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-sort


65
  Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, Wall St. J., Dec. 17, 2012,
https://www.wsj.com/articles/SB10001424127887324478304578173342657044604.
66
     Id.



                                                    34
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 40 of 321



patients likely to become addicted is an important tool in giving doctors confidence to prescribe

opioids long-term, and for this reason, references to screening appear in various industry-supported

guidelines. Versions of Dr. Webster’s Opioid Risk Tool appear on, or are linked to, websites run

by Endo, Janssen, and Purdue. Unaware of the flawed science and industry bias underlying this

tool, certain states and public entities have incorporated the Opioid Risk Tool into their own

guidelines, indicating, also, their reliance on the Manufacturer Defendants and those under their

influence and control.

           117. In 2011, Dr. Webster presented, via webinar, a program sponsored by Purdue entitled

“Managing Patient’s Opioid Use: Balancing the Need and the Risk.” Dr. Webster recommended

use of risk screening tools, urine testing, and patient agreements as a way to prevent “overuse of

prescriptions” and “overdose deaths.” This webinar was available to and was intended to reach

doctors in the State and doctors treating members of Plaintiff’s Community.67

           118. Dr. Webster also was a leading proponent of the concept of “pseudoaddiction,” the

notion that addictive behaviors should be seen not as warnings, but as indications of undertreated

pain. In Dr. Webster’s description, the only way to differentiate the two was to increase a patient’s

dose of opioids. As he and co-author Beth Dove wrote in their 2007 book Avoiding Opioid Abuse

While Managing Pain—a book that is still available online—when faced with signs of aberrant

behavior, increasing the dose “in most cases . . . should be the clinician’s first response.”68 Upon

information and belief, Endo distributed this book to doctors. Years later, Dr. Webster reversed




67
  See Emerging Solutions in Pain, Managing Patient’s Opioid Use: Balancing the Need and the Risk,
http://www.emergingsolutionsinpain.com/ce-education/opioid-
management?option=com_continued&view=frontmatter&Itemid=303&course=209 (last visited Aug. 22, 2017).
68
     Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain (2007).




                                                     35
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 41 of 321



himself, acknowledging that “[pseudoaddiction] obviously became too much of an excuse to give

patients more medication.”69

        119. The Manufacturer Defendants also entered into arrangements with seemingly

unbiased and independent patient and professional organizations to promote opioids for the

treatment of chronic pain. Under the direction and control of the Manufacturer Defendants, these

“Front Groups” generated treatment guidelines, unbranded materials, and programs that favored

chronic opioid therapy. They also assisted the Manufacturer Defendants by responding to negative

articles, by advocating against regulatory changes that would limit opioid prescribing in

accordance with the scientific evidence, and by conducting outreach to vulnerable patient

populations targeted by the Manufacturer Defendants.

        120. These Front Groups depended on the Manufacturer Defendants for funding and, in

some cases, for survival. The Manufacturer Defendants also exercised control over programs and

materials created by these groups by collaborating on, editing, and approving their content, and by

funding their dissemination. In doing so, the Manufacturer Defendants made sure that the Front

Groups would generate only the messages that the Manufacturer Defendants wanted to distribute.

Despite this, the Front Groups held themselves out as independent and serving the needs of their

members – whether patients suffering from pain or doctors treating those patients.

        121. Defendants Cephalon, Endo, Janssen, and Purdue, in particular, utilized many Front

Groups, including many of the same ones. Several of the most prominent are described below, but

there are many others, including the American Pain Society (“APS”), American Geriatrics Society

(“AGS”), the Federation of State Medical Boards (“FSMB”), American Chronic Pain Association


69
  John Fauber, “Painkiller Boom Fueled by Networking,” Milwaukee Journal Sentinel, Feb. 18, 2012,
http://archive.jsonline.com/watchdog/watchdogreports/painkiller-boom-fueled-by-networking-dp3p2rn-
139609053.html.




                                                     36
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 42 of 321



(“ACPA”), the Center for Practical Bioethics (“CPB”), the U.S. Pain Foundation (“USPF”) and

Pain & Policy Studies Group (“PPSG”).70

          122. The most prominent of the Manufacturer Defendants’ Front Groups was the

American Pain Foundation (“APF”), which, upon information and belief, received more than $10

million in funding from opioid manufacturers from 2007 until it closed its doors in May 2012,

primarily from Endo and Purdue. APF issued education guides for patients, reporters, and

policymakers that touted the benefits of opioids for chronic pain and trivialized their risks,

particularly the risk of addiction. APF also launched a campaign to promote opioids for returning

veterans, which has contributed to high rates of addiction and other adverse outcomes – including

death – among returning soldiers. APF also engaged in a significant multimedia campaign –

through radio, television and the internet – to educate patients about their “right” to pain treatment,

namely opioids. All of the programs and materials were available nationally and were intended to

reach citizens of the State and Plaintiff’s Community.

          123. In 2009 and 2010, more than 80% of APF’s operating budget came from

pharmaceutical industry sources. Including industry grants for specific projects, APF received

about $2.3 million from industry sources out of total income of about $2.85 million in 2009; its

budget for 2010 projected receipts of roughly $2.9 million from drug companies, out of total

income of about $3.5 million. By 2011, upon information and belief, APF was entirely dependent

on incoming grants from defendants Purdue, Cephalon, Endo, and others to avoid using its line of

credit.




70
  See generally, e.g., Letter from Sen. Ron Wyden, U.S. Senate Comm. on Fin., to Sec. Thomas E. Price, U.S.
Dep’t of Health and Human Servs., (May 5, 2015),
https://www.finance.senate.gov/imo/media/doc/050517%20Senator%20Wyden%20to%20Secretary%20Price%20re
%20FDA%20Opioid%20Prescriber%20Working%20Group.pdf.



                                                    37
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 43 of 321



        124. APF held itself out as an independent patient advocacy organization. It often engaged

in grassroots lobbying against various legislative initiatives that might limit opioid prescribing,

and thus the profitability of its sponsors. Upon information and belief, it was often called upon to

provide “patient representatives” for the Manufacturer Defendants’ promotional activities,

including for Purdue’s Partners Against Pain and Janssen’s Let’s Talk Pain. APF functioned

largely as an advocate for the interests of the Manufacturer Defendants, not patients. Indeed, upon

information and belief, as early as 2001, Purdue told APF that the basis of a grant was Purdue’s

desire to “strategically align its investments in nonprofit organizations that share [its] business

interests.”

        125. Plaintiff is informed, and believes, that on several occasions, representatives of the

Manufacturer Defendants, often at informal meetings at conferences, suggested activities and

publications for APF to pursue. APF then submitted grant proposals seeking to fund these activities

and publications, knowing that drug companies would support projects conceived as a result of

these communications.

        126. The U.S. Senate Finance Committee began looking into APF in May 2012 to

determine the links, financial and otherwise, between the organization and the manufacturers of

opioid painkillers. The investigation caused considerable damage to APF’s credibility as an

objective and neutral third party, and the Manufacturer Defendants stopped funding it. Within days

of being targeted by Senate investigation, APF’s board voted to dissolve the organization “due to

irreparable economic circumstances.” APF “cease[d] to exist, effective immediately.”71




71
   Charles Ornstein & Tracy Weber, Senate Panel Investigates Drug Companies’ Ties to Pain Groups, Wash. Post,
May 8, 2012, https://www.washingtonpost.com/national/health-science/senate-panel-investigates-drug-companies-
ties-to-pain-groups/2012/05/08/gIQA2X4qBU_story.html.



                                                      38
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 44 of 321



       127. Another front group for the Manufacturer Defendants was the American Academy

of Pain Medicine (“AAPM”). With the assistance, prompting, involvement, and funding of the

Manufacturer Defendants, the AAPM issued purported treatment guidelines and sponsored and

hosted medical education programs essential to the Manufacturer Defendants’ deceptive marketing

of chronic opioid therapy.

       128. AAPM received substantial funding from opioid manufacturers. For example,

AAPM maintained a corporate relations council, whose members paid $25,000 per year (on top of

other funding) to participate. The benefits included allowing members to present educational

programs at off-site dinner symposia in connection with AAPM’s marquee event – its annual

meeting held in Palm Springs, California, or other resort locations. AAPM describes the annual

event as an “exclusive venue” for offering education programs to doctors. Membership in the

corporate relations council also allows drug company executives and marketing staff to meet with

AAPM executive committee members in small settings. Defendants Endo, Purdue, and Cephalon

were members of the council and presented deceptive programs to doctors who attended this

annual event.

       129. Upon information and belief, AAPM is viewed internally by Endo as “industry

friendly,” with Endo advisors and speakers among its active members. Endo attended AAPM

conferences, funded its CMEs, and distributed its publications. The conferences sponsored by

AAPM heavily emphasized sessions on opioids – 37 out of roughly 40 at one conference alone.

AAPM’s presidents have included top industry-supported KOLs Perry Fine and Lynn Webster.

Dr. Webster was even elected president of AAPM while under a DEA investigation.

       130. The Manufacturer Defendants were able to influence AAPM through both their

significant and regular funding and the leadership of pro-opioid KOLs within the organization.




                                               39
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 45 of 321



           131. In 1996, AAPM and APS jointly issued a consensus statement, “The Use of Opioids

for the Treatment of Chronic Pain,” which endorsed opioids to treat chronic pain and claimed that

the risk of a patients’ addiction to opioids was low. Dr. Haddox, who co-authored the AAPM/APS

statement, was a paid speaker for Purdue at the time. Dr. Portenoy was the sole consultant. The

consensus statement remained on AAPM’s website until 2011, and, upon information and belief,

was taken down from AAPM’s website only after a doctor complained.72

           132. AAPM and APS issued their own guidelines in 2009 (“AAPM/APS Guidelines”) and

continued to recommend the use of opioids to treat chronic pain.73 Treatment guidelines have been

relied upon by doctors, especially the general practitioners and family doctors targeted by the

Manufacturer Defendants. Treatment guidelines not only directly inform doctors’ prescribing

practices, but are cited throughout the scientific literature and referenced by third-party payors in

determining whether they should cover treatments for specific indications. Pharmaceutical sales

representatives employed by Endo, Actavis, and Purdue discussed treatment guidelines with

doctors during individual sales visits.

           133. At least fourteen of the 21 panel members who drafted the AAPM/APS Guidelines,

including KOLs Dr. Portenoy and Dr. Perry Fine of the University of Utah, received support from

Janssen, Cephalon, Endo, and Purdue. The 2009 Guidelines promote opioids as “safe and

effective” for treating chronic pain, despite acknowledging limited evidence, and conclude that the

risk of addiction is manageable for patients regardless of past abuse histories.74 One panel member,

Dr. Joel Saper, Clinical Professor of Neurology at Michigan State University and founder of the


72
  The Use of Opioids for the Treatment of Chronic Pain: A Consensus Statement From the American Academy of
Pain Medicine and the American Pain Society, 13 Clinical J. Pain 6 (1997).
73
  Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Non-Cancer Pain, 10 J.
Pain 113 (2009).
74
     Id.



                                                       40
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 46 of 321



Michigan Headache & Neurological Institute, resigned from the panel because of his concerns that

the 2009 Guidelines were influenced by contributions that drug companies, including

Manufacturer Defendants, made to the sponsoring organizations and committee members. These

AAPM/APS Guidelines have been a particularly effective channel of deception and have

influenced not only treating physicians, but also the body of scientific evidence on opioids; the

Guidelines have been cited hundreds of times in academic literature, were disseminated in the

State and/or Plaintiff’s Community during the relevant time period, are still available online, and

were reprinted in the Journal of Pain. The Manufacturer Defendants widely referenced and

promoted the 2009 Guidelines without disclosing the lack of evidence to support them or the

Manufacturer Defendants’ financial support to members of the panel.

       134. The Manufacturer Defendants worked together, through Front Groups, to spread

their deceptive messages about the risks and benefits of long-term opioid therapy. For example,

Defendants combined their efforts through the Pain Care Forum (“PCF”), which began in 2004 as

an APF project. PCF is comprised of representatives from opioid manufacturers (including

Cephalon, Endo, Janssen, and Purdue) and various Front Groups, almost all of which received

substantial funding from the Manufacturer Defendants. Among other projects, PCF worked to

ensure that an FDA-mandated education project on opioids was not unacceptably negative and did

not require mandatory participation by prescribers, which the Manufacturer Defendants

determined would reduce prescribing.

           2. The Manufacturer Defendants’ Marketing Scheme Misrepresented the Risks
              and Benefits of Opioids.




                                                41
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 47 of 321



               i. The Manufacturer Defendants embarked upon a campaign of false,
                  deceptive, and unfair assurances grossly understating and misstating the
                  dangerous addiction risks of the opioid drugs.

       135. To falsely assure physicians and patients that opioids are safe, the Manufacturer

Defendants deceptively trivialized and failed to disclose the risks of long-term opioid use,

particularly the risk of addiction, through a series of misrepresentations that have been

conclusively debunked by the FDA and CDC. These misrepresentations – which are described

below – reinforced each other and created the dangerously misleading impression that: (1) starting

patients on opioids was low risk because most patients would not become addicted, and because

those at greatest risk for addiction could be identified and managed; (2) patients who displayed

signs of addiction probably were not addicted and, in any event, could easily be weaned from the

drugs; (3) the use of higher opioid doses, which many patients need to sustain pain relief as they

develop tolerance to the drugs, do not pose special risks; and (4) abuse-deterrent opioids both

prevent abuse and overdose and are inherently less addictive. The Manufacturer Defendants have

not only failed to correct these misrepresentations, they continue to make them today.

       136. Opioid manufacturers, including Defendants Endo Pharmaceuticals, Inc. and Purdue

Pharma L.P., have entered into settlement agreements with public entities that prohibit them from

making many of the misrepresentations identified in this Complaint. Yet even afterward, each

Manufacturer Defendant continued to misrepresent the risks and benefits of long-term opioid use

in the State and Plaintiff’s Community and each continues to fail to correct its past

misrepresentations.

       137. Some illustrative examples of the Manufacturer Defendants’ false, deceptive, and

unfair claims about the purportedly low risk of addiction include:

           a. Actavis’s predecessor caused a patient education brochure, Managing Chronic
              Back Pain, to be distributed beginning in 2003 that admitted that opioid addiction
              is possible, but falsely claimed that it is “less likely if you have never had an


                                               42
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 48 of 321



                addiction problem.” Based on Actavis’s acquisition of its predecessor’s marketing
                materials along with the rights to Kadian, it appears that Actavis continued to use
                this brochure in 2009 and beyond.

            b. Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for People
               Living with Pain (2007), which suggested that addiction is rare and limited to
               extreme cases of unauthorized dose escalations, obtaining duplicative opioid
               prescriptions from multiple sources, or theft. This publication is still available
               online.75

            c. Endo sponsored a website, “PainKnowledge,” which, upon information and belief,
               claimed in 2009 that “[p]eople who take opioids as prescribed usually do not
               become addicted.” Upon information and belief, another Endo website,
               PainAction.com, stated “Did you know? Most chronic pain patients do not become
               addicted to the opioid medications that are prescribed for them.” Endo also
               distributed an “Informed Consent” document on PainAction.com that misleadingly
               suggested that only people who “have problems with substance abuse and
               addiction” are likely to become addicted to opioid medications.

            d. Upon information and belief, Endo distributed a pamphlet with the Endo logo
               entitled Living with Someone with Chronic Pain, which stated that: “Most health
               care providers who treat people with pain agree that most people do not develop an
               addiction problem.”

            e. Janssen reviewed, edited, approved, and distributed a patient education guide
               entitled Finding Relief: Pain Management for Older Adults (2009), which
               described as “myth” the claim that opioids are addictive, and asserted as fact that
               “[m]any studies show that opioids are rarely addictive when used properly for the
               management of chronic pain.”

            f. Janssen currently runs a website, Prescriberesponsibly.com (last updated July 2,
               2015), which claims that concerns about opioid addiction are “overestimated.”

            g. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its
               Management, which claims that less than 1% of children prescribed opioids will
               become addicted and that pain is undertreated due to “[m]isconceptions about
               opioid addiction.”76

            h. In 2010, Mallinckrodt sponsored an initiative “Collaborating and Acting
               Responsibly to Ensure Safety (C.A.R.E.S.), through which it published and
               promoted the book “Defeat Chronic Pain Now!” aimed at chronic pain patients.

75
 Am. Pain Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter APF, Treatment
Options], https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf.
76
  Am. Pain Found., A Policymaker’s Guide to Understanding Pain and Its Management 6 (2011) [hereinafter APF,
Policymaker’s Guide], http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf.




                                                     43
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 49 of 321



                   The book, which is still available for sale, and is promoted online at
                   www.defeatchronicpainnow.com, advises laypeople who are considering taking
                   opioid drugs that “[o]nly rarely does opioid medication cause a true addiction.”77
                   Further, the book advises that even the issue of tolerance is “overblown,” because
                   “[o]nly a minority of chronic pain patients who are taking long-term opioids
                   develop tolerance.” In response to a hypothetical question from a chronic back pain
                   patient who expresses a fear of becoming addicted, the book advises that “[i]t is
                   very uncommon for a person with chronic pain to become ‘addicted’ to narcotics
                   IF (1) he doesn’t have a prior history of any addiction and (2) he only takes the
                   medication to treat pain.”

               i. Consistent with the Manufacturer Defendants’ published marketing materials, upon
                  information and belief, detailers for Purdue, Endo, Janssen, and Cephalon in the
                  State and Plaintiff’s Community minimized or omitted any discussion with doctors
                  of the risk of addiction; misrepresented the potential for abuse of opioids with
                  purportedly abuse-deterrent formulations; and routinely did not correct the
                  misrepresentations noted above.

               j. Seeking to overturn the criminal conviction of a doctor for illegally prescribing
                  opioids, the Manufacturer Defendants’ Front Groups APF and NFP argued in an
                  amicus brief to the United States Fourth Circuit Court of Appeals that “patients
                  rarely become addicted to prescribed opioids,” citing research by their KOL, Dr.
                  Portenoy.78

           138. These claims are contrary to longstanding scientific evidence. A 2016 opioid-

prescription guideline issued by the CDC (the “2016 CDC Guideline”) explains that there is

“[e]xtensive evidence” of the “possible harms of opioids (including opioid use disorder [an

alternative term for opioid addiction], [and] overdose . . .).”79 The 2016 CDC Guideline further

explains that “[o]pioid pain medication use presents serious risks, including overdose and opioid




77
     Charles E. Argoff & Bradley S. Galer, Defeat Chronic Pain Now! (2010).
78
  Brief of the American Pain Foundation, the National Pain Foundation, and the National Foundation for the
Treatment of Pain in Support of Appellant and Reversal of the Conviction, United States v. Hurowitz, No. 05-4474
(4th Cir. Sept. 8, 2005) [hereinafter Brief of APF] at 9.
79
  Deborah Dowell et al., CDC Guideline for Prescribing Opioids for Chronic Pain—United States, 2016, Morbidity
& Mortality Wkly. Rep., Mar. 18, 2016, at 15 [hereinafter 2016 CDC Guideline],
https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm.




                                                        44
                 Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 50 of 321



use disorder” and that “continuing opioid therapy for 3 months substantially increases risk for

opioid use disorder.”80

            139. The FDA further exposed the falsity of Defendants’ claims about the low risk of

addiction when it announced changes to the labels for extended-release and long-acting (“ER/LA”)

opioids in 2013 and for immediate release (“IR”) opioids in 2016. In its announcements, the FDA

found that “most opioid drugs have ‘high potential for abuse’” and that opioids “are associated

with a substantial risk of misuse, abuse, NOWS [neonatal opioid withdrawal syndrome], addiction,

overdose, and death.” According to the FDA, because of the “known serious risks” associated with

long-term opioid use, including “risks of addiction, abuse, and misuse, even at recommended

doses, and because of the greater risks of overdose and death,” opioids should be used only “in

patients for whom alternative treatment options” like non-opioid drugs have failed.81

            140. The State of New York, in a 2016 settlement agreement with Endo, found that opioid

“use disorders appear to be highly prevalent in chronic pain patients treated with opioids, with up

to 40% of chronic pain patients treated in specialty and primary care outpatient centers meeting

the clinical criteria for an opioid use disorder.”82 Endo had claimed on its www.opana.com website

that “[m]ost healthcare providers who treat patients with pain agree that patients treated with

prolonged opioid medicines usually do not become addicted,” but the State of New York found



80
     Id. at 2, 25.
81
  Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation and Research, U.S. Food and Drug Admin.,
U.S. Dep’t of Health and Human Servs., to Andrew Koldny, M.D., President, Physicians for Responsible Opioid
Prescribing (Sept. 10, 2013), https://www.regulations.gov/contentStreamer?documentId=FDA-2012-P-0818-
0793&attachmentNumber=1&contentType=pdf.; Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation
and Research, U.S. Food and Drug Admin., U.S. Dep’t of Health and Human Servs., to Peter R. Mathers & Jennifer
A. Davidson, Kleinfeld, Kaplan and Becker, LLP (Mar. 22, 2016),
https://www.regulations.gov/contentStreamer?documentId=FDA-2014-P-0205-
0006&attachmentNumber=1&contentType=pdf.
82
  Assurance of Discontinuance, In re Endo Health Solutions Inc. and Endo Pharm. Inc. (Assurance No. 15-228), at
16, https://ag.ny.gov/pdfs/Endo_AOD_030116-Fully_Executed.pdf.



                                                      45
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 51 of 321



that Endo had no evidence for that statement. Consistent with this, Endo agreed not to “make

statements that . . . opioids generally are non-addictive” or “that most patients who take opioids

do not become addicted” in New York. Endo remains free, however, to make those statements in

this State.

           141. In addition to mischaracterizing the highly addictive nature of the drugs they were

pushing, the Manufacturer Defendants also fostered a fundamental misunderstanding of the signs

of addiction. Specifically, the Manufacturer Defendants misrepresented, to doctors and patients,

that warning signs and/or symptoms of addiction were, instead, signs of undertreated pain (i.e.

pseudoaddiction) – and instructed doctors to increase the opioid prescription dose for patients who

were already in danger.

           142. To this end, one of Purdue’s employees, Dr. David Haddox, invented a phenomenon

called “pseudoaddiction.” KOL Dr. Portenoy popularized the term. Examples of the false,

misleading, deceptive, and unfair statements regarding pseudoaddiction include:

               a. Cephalon and Purdue sponsored Responsible Opioid Prescribing (2007), which
                  taught that behaviors such as “requesting drugs by name,” “demanding or
                  manipulative behavior,” seeing more than one doctor to obtain opioids, and
                  hoarding, are all signs of pseudoaddiction, rather than true addiction.83 The 2012
                  edition, which remains available for sale online, continues to teach that
                  pseudoaddiction is real.84

               b. Janssen sponsored, funded, and edited the Let’s Talk Pain website, which in 2009
                  stated: “pseudoaddiction . . . refers to patient behaviors that may occur when pain
                  is under-treated . . . . Pseudoaddiction is different from true addiction because such
                  behaviors can be resolved with effective pain management.”

               c. Endo sponsored a National Initiative on Pain Control (“NIPC”) CME program in
                  2009 entitled “Chronic Opioid Therapy: Understanding Risk While Maximizing
                  Analgesia,” which, upon information and belief, promoted pseudoaddiction by
                  teaching that a patient’s aberrant behavior was the result of untreated pain. Endo


83
     Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician’s Guide (2007) at 62.
84
     See Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician’s Guide (2d ed. 2012).



                                                         46
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 52 of 321



               appears to have substantially controlled NIPC by funding NIPC projects;
               developing, specifying, and reviewing content; and distributing NIPC materials.

            d. Purdue published a pamphlet in 2011 entitled Providing Relief, Preventing Abuse,
               which, upon information and belief, described pseudoaddiction as a concept that
               “emerged in the literature” to describe the inaccurate interpretation of [drug-
               seeking behaviors] in patients who have pain that has not been effectively treated.”

            e. Upon information and belief, Purdue sponsored a CME program titled “Path of the
               Patient, Managing Chronic Pain in Younger Adults at Risk for Abuse”. In a role
               play, a chronic pain patient with a history of drug abuse tells his doctor that he is
               taking twice as many hydrocodone pills as directed. The narrator notes that because
               of pseudoaddiction, the doctor should not assume the patient is addicted even if he
               persistently asks for a specific drug, seems desperate, hoards medicine, or
               “overindulges in unapproved escalating doses.” The doctor treats this patient by
               prescribing a high-dose, long-acting opioid.

            f. In 2010, Mallinckrodt sponsored an initiative “Collaborating and Acting
               Responsibly to Ensure Safety (C.A.R.E.S.), through which it published and
               promoted the book “Defeat Chronic Pain Now!” aimed at chronic pain patients.
               The book, which is still available for sale, and is promoted online at
               www.defeatchronicpainnow.com, teaches laypeople that “pseudoaddiction” is
               “caused by their doctor not appropriately prescribing the opioid medication.” It
               teaches that “[p]seudoaddiction happens when a patient’s opioid medication is not
               being prescribed in doses strong enough to provide good pain relief, or if the drug
               is not being prescribed often enough throughout the day. . . When a pseudoaddicted
               patient is prescribed the proper amount of opioid medication, he or she doesn’t take
               any extra pills because his or her pain is relieved.”

        143. In the 2016 CDC Guideline, the CDC rejects the validity of the pseudoaddiction

fallacy invented by a Purdue employee as a reason to push more opioid drugs onto already addicted

patients.

        144. In addition to misstating the addiction risk and inventing the pseudoaddiction

falsehood, a third category of false, deceptive, and unfair practice is the Manufacturer Defendants’

false instructions that addiction risk screening tools, patient contracts, urine drug screens, and

similar strategies allow them to reliably identify and safely prescribe opioids to patients

predisposed to addiction. These misrepresentations were especially insidious because the

Manufacturer Defendants aimed them at general practitioners and family doctors who lack the



                                                47
                  Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 53 of 321



time and expertise to closely manage higher-risk patients on opioids. The Manufacturer

Defendants’ misrepresentations made these doctors feel more comfortable prescribing opioids to

their patients, and patients more comfortable starting on opioid therapy for chronic pain.

Illustrative examples include:

                  a. Endo paid for a 2007 supplement in the Journal of Family Practice written by a
                     doctor who became a member of Endo’s speakers bureau in 2010. The supplement,
                     entitled Pain Management Dilemmas in Primary Care: Use of Opioids, emphasized
                     the effectiveness of screening tools, claiming that patients at high risk of addiction
                     could safely receive chronic opioid therapy using a “maximally structured
                     approach” involving toxicology screens and pill counts.

                  b. Purdue, upon information and belief, sponsored a 2011 webinar, Managing
                     Patient’s Opioid Use: Balancing the Need and Risk, which claimed that screening
                     tools, urine tests, and patient agreements prevent “overuse of prescriptions” and
                     “overdose deaths.”

                  c. As recently as 2015, upon information and belief, Purdue has represented in
                     scientific conferences that “bad apple” patients – and not opioids – are the source
                     of the addiction crisis and that once those “bad apples” are identified, doctors can
                     safely prescribe opioids without causing addiction.

            145. The 2016 CDC Guideline confirms the falsity of these claims. The Guideline

explains that there are no studies assessing the effectiveness of risk mitigation strategies “for

improving outcomes related to overdose, addiction, abuse or misuse.”85

            146. A fourth category of deceptive messaging regarding dangerous opioids is the

Manufacturer Defendants’ false assurances regarding the alleged ease of eliminating opioid

dependence. The Manufacturer Defendants falsely claimed that opioid dependence can easily be

addressed by tapering and that opioid withdrawal is not a problem, but they failed to disclose the

increased difficulty of stopping opioids after long-term use. In truth, the 2016 CDC Guideline

explains that the symptoms of opioid withdrawal include abdominal pain, vomiting, diarrhea,



85
     Id. at 11.




                                                       48
                  Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 54 of 321



sweating, tremor, tachycardia, drug cravings, anxiety, insomnia, spontaneous abortion and

premature labor in pregnant women.86

            147. The Manufacturer Defendants nonetheless downplayed the severity of opioid

detoxification. For example, upon information and belief, a CME sponsored by Endo, entitled

Persistent Pain in the Older Adult, claimed that withdrawal symptoms can be avoided by tapering

a patient’s opioid dose by 10%-20% for 10 days. And Purdue sponsored APF’s A Policymaker’s

Guide to Understanding Pain & Its Management, which claimed that “[s]ymptoms of physical

dependence can often be ameliorated by gradually decreasing the dose of medication during

discontinuation” without mentioning any hardships that might occur.87 Similarly, in the 2010

Mallinckrodt/C.A.R.E.S. publication “Defeat Chronic Pain Now!” potential opioid users are

advised that tolerance to opioids is “easily remedied,” and that “[a]ll patients can be safely taken

off opioid medication if the dose is slowly tapered down by their doctor.”

            148. A fifth category of false, deceptive, and unfair statements the Manufacturer

Defendants made to sell more drugs is that opioid dosages could be increased indefinitely without

added risk. The ability to escalate dosages was critical to Defendants’ efforts to market opioids for

long-term use to treat chronic pain because, absent this misrepresentation, doctors would have

abandoned treatment when patients built up tolerance and lower dosages did not provide pain

relief. The Manufacturer Defendants’ deceptive claims include:

                  a. Upon information and belief, Actavis’s predecessor created a patient brochure for
                     Kadian in 2007 that stated, “Over time, your body may become tolerant of your
                     current dose. You may require a dose adjustment to get the right amount of pain
                     relief. This is not addiction.” Based on Actavis’s acquisition of its predecessor’s



86
     Id. at 26.
87
  Am. Pain Found., A Policymaker’s Guide to Understanding Pain and Its Management 6 (2011) [hereinafter APF,
Policymaker’s Guide], http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf., at 32.



                                                      49
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 55 of 321



                marketing materials along with the rights to Kadian, Actavis appears to have
                continued to use these materials in 2009 and beyond.

            b. Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for People
               Living with Pain (2007), which claims that some patients “need” a larger dose of
               an opioid, regardless of the dose currently prescribed. The guide stated that opioids
               have “no ceiling dose” and insinuated that they are therefore the most appropriate
               treatment for severe pain.88 This publication is still available online.

            c. Endo sponsored a website, “PainKnowledge,” which, upon information and belief,
               claimed in 2009 that opioid dosages may be increased until “you are on the right
               dose of medication for your pain.”

            d. Endo distributed a pamphlet edited by a KOL entitled Understanding Your Pain:
               Taking Oral Opioid Analgesics (2004 Endo Pharmaceuticals PM-0120). In Q&A
               format, it asked “If I take the opioid now, will it work later when I really need it?”
               The response is, “The dose can be increased. . . . You won’t ‘run out’ of pain
               relief.”89

            e. Janssen sponsored a patient education guide entitled Finding Relief: Pain
               Management for Older Adults (2009), which was distributed by its sales force. This
               guide listed dosage limitations as “disadvantages” of other pain medicines but
               omitted any discussion of risks of increased opioid dosages.

            f. Upon information and belief, Purdue’s In the Face of Pain website promoted the
               notion that if a patient’s doctor does not prescribe what, in the patient’s view, is a
               sufficient dosage of opioids, he or she should find another doctor who will.

            g. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its
               Management, which taught that dosage escalations are “sometimes necessary,” and
               that “the need for higher doses of medication is not necessarily indicative of
               addiction,” but inaccurately downplayed the risks from high opioid dosages.90

            h. In 2007, Purdue sponsored a CME entitled “Overview of Management Options”
               that was available for CME credit and available until at least 2012. The CME was
               edited by a KOL and taught that Non-steroidal Anti-inflammatory Drugs
               (“NSAIDs”) and other drugs, but not opioids, are unsafe at high dosages.



88
 Am. Pain Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter APF, Treatment
Options], https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf., at 12.
89
  Margo McCaffery & Chris Pasero, Endo Pharm., Understanding Your Pain: Taking Oral Opioid Analgesics
(Russell K Portenoy, M.D., ed., 2004).
90
  Am. Pain Found., A Policymaker’s Guide to Understanding Pain and Its Management 6 (2011) [hereinafter APF,
Policymaker’s Guide], http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf., at 32.




                                                     50
                  Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 56 of 321



                  i. Purdue presented a 2015 paper at the College on the Problems of Drug Dependence,
                     “the oldest and largest organization in the US dedicated to advancing a scientific
                     approach to substance use and addictive disorders,” challenging the correlation
                     between opioid dosage and overdose.91

                  j. Seeking to overturn the criminal conviction of a doctor for illegally prescribing
                     opioids, the Manufacturer Defendants’ Front Groups APF and NFP argued in an
                     amicus brief to the United States Fourth Circuit Court of Appeals that “there is no
                     ‘ceiling dose’” for opioids.92

                  k. In the 2010 Mallinckrodt/C.A.R.E.S. publication “Defeat Chronic Pain Now!”,
                     potential opioid users are warned about the risk of “[p]seudoaddiction [b]ecause of
                     a [l]ow [d]ose,” and advised that this condition may be corrected through the
                     prescription of a higher dose. Similarly, the book recommends that for chronic pain
                     patients, the opioid dose should be “gradually increased to find the best daily dose,
                     as is done with all the other oral drugs.” The book discusses the risks of NSAIDs
                     and other drugs at higher doses, but not explain this risk for opioids.

            149. Once again, the 2016 CDC Guideline reveals that the Manufacturer Defendants’

representations regarding opioids were lacking in scientific evidence. The 2016 CDC Guideline

clarifies that the “[b]enefits of high-dose opioids for chronic pain are not established” while the

“risks for serious harms related to opioid therapy increase at higher opioid dosage.”93 More

specifically, the CDC explains that “there is now an established body of scientific evidence

showing that overdose risk is increased at higher opioid dosages.”94 The CDC also states that there

is an increased risk “for opioid use disorder, respiratory depression, and death at higher dosages.”95

That is why the CDC advises doctors to “avoid increasing dosage” to above 90 morphine milligram

equivalents per day.96




91
     The College on Problems of Drug Dependence, About the College, http://cpdd.org (last visited Aug. 21, 2017).
92
     Brief of APF, at 9.
93
     2016 CDC Guideline at 22–23.
94
     Id. at 23–24.
95
     Id. at 21.
96
     Id. at 16.



                                                          51
                 Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 57 of 321



            150. Defendants’ deceptive marketing of the so-called abuse-deterrent properties of some

of their opioids has created false impressions that these opioids can cure addiction and abuse.

            151. The Manufacturer Defendants made misleading claims about the ability of their so-

called abuse-deterrent opioid formulations to deter abuse. For example, Endo’s advertisements for

the 2012 reformulation of Opana ER claimed that it was designed to be crush resistant, in a way

that suggested it was more difficult to abuse. This claim was false. The FDA warned in a 2013

letter that Opana ER Extended-Release Tablets’ “extended-release features can be compromised,

causing the medication to ‘dose dump,’ when subject to . . . forms of manipulation such as cutting,

grinding, or chewing, followed by swallowing.”97 Also troubling, Opana ER can be prepared for

snorting using commonly available methods and “readily prepared for injection.”98 The letter

discussed “the troubling possibility that a higher (and rising) percentage of [Opana ER Extended-

Release Tablet] abuse is occurring via injection.”99 Endo’s own studies, which it failed to disclose,

showed that Opana ER could still be ground and chewed. In June 2017, the FDA requested that

Opana ER be removed from the market.

                       ii. The Manufacturer Defendants embarked upon a campaign of false,
                           deceptive, and unfair assurances grossly overstating the benefits of the
                           opioid drugs.

            152. To convince doctors and patients that opioids should be used to treat chronic pain,

the Manufacturer Defendants also had to persuade them that there was a significant upside to long-

term opioid use. But as the CDC Guideline makes clear, “[n]o evidence shows a long-term benefit



97
  Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation and Research, U.S. Food and Drug Admin.,
U.S. Dep’t of Health and Human Servs., to Robert Barto, Vice President, Reg. Affairs, Endo Pharm. Inc. (May 10,
2013), at 5.
98
     Id. at 6.
99
     Id. at 6 n.21.




                                                       52
                   Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 58 of 321



of opioids in pain and function versus no opioids for chronic pain with outcomes examined at least

1 year later (with most placebo-controlled randomized trials ≤ 6 weeks in duration)” and that other

treatments were more or equally beneficial and less harmful than long-term opioid use.100 The

FDA, too, has recognized the lack of evidence to support long-term opioid use. Despite this,

Defendants falsely and misleadingly touted the benefits of long-term opioid use and falsely and

misleadingly suggested that these benefits were supported by scientific evidence.

            153. Some illustrative examples of the Manufacturer Defendants’ false claims are:

                   a. Upon information and belief, Actavis distributed an advertisement claiming that the
                      use of Kadian to treat chronic pain would allow patients to return to work, relieve
                      “stress on your body and your mental health,” and help patients enjoy their lives.

                   b. Endo distributed advertisements that claimed that the use of Opana ER for chronic
                      pain would allow patients to perform demanding tasks like construction work or
                      work as a chef and portrayed seemingly healthy, unimpaired subjects.

                   c. Janssen sponsored and edited a patient education guide entitled Finding Relief:
                      Pain Management for Older Adults (2009) – which states as “a fact” that “opioids
                      may make it easier for people to live normally.” The guide lists expected functional
                      improvements from opioid use, including sleeping through the night, returning to
                      work, recreation, sex, walking, and climbing stairs.

                   d. Janssen promoted Ultracet for everyday chronic pain and distributed posters, for
                      display in doctors’ offices, of presumed patients in active professions; the caption
                      read, “Pain doesn’t fit into their schedules.”

                   e. Upon information and belief, Purdue ran a series of advertisements for OxyContin
                      in 2012 in medical journals entitled “Pain vignettes,” which were case studies
                      featuring patients with pain conditions persisting over several months and
                      recommending OxyContin for them. The ads implied that OxyContin improves
                      patients’ function.

                   f. Responsible Opioid Prescribing (2007), sponsored and distributed by Cephalon,
                      Endo and Purdue, taught that relief of pain by opioids, by itself, improved patients’
                      function.




100
      Id. at 15.




                                                       53
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 59 of 321



            g. Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for People
               Living with Pain (2007), which counseled patients that opioids “give [pain patients]
               a quality of life we deserve.”101 This publication is still available online.

            h. Endo’s NIPC website “PainKnowledge” claimed in 2009, upon information and
               belief, that with opioids, “your level of function should improve; you may find you
               are now able to participate in activities of daily living, such as work and hobbies,
               that you were not able to enjoy when your pain was worse.” Elsewhere, the website
               touted improved quality of life (as well as “improved function”) as benefits of
               opioid therapy. The grant request that Endo approved for this project specifically
               indicated NIPC’s intent to make misleading claims about function, and Endo
               closely tracked visits to the site.

            i. Endo was the sole sponsor, through NIPC, of a series of CMEs entitled “Persistent
               Pain in the Older Patient.”102 Upon information and belief, a CME disseminated via
               webcast claimed that chronic opioid therapy has been “shown to reduce pain and
               improve depressive symptoms and cognitive functioning.”

            j. Janssen sponsored and funded a multimedia patient education campaign called
               “Let’s Talk Pain.” One feature of the campaign was to complain that patients were
               under-treated. In 2009, upon information and belief, a Janssen-sponsored website,
               part of the “Let’s Talk Pain” campaign, featured an interview edited by Janssen
               claiming that opioids allowed a patient to “continue to function.”

            k. Purdue sponsored the development and distribution of APF’s A Policymaker’s
               Guide to Understanding Pain & Its Management, which claimed that “[m]ultiple
               clinical studies” have shown that opioids are effective in improving “[d]aily
               function,” “[p]sychological health,” and “[o]verall health-related quality of life for
               chronic pain.”103 The Policymaker’s Guide was originally published in 2011.

            l. Purdue’s, Cephalon’s, Endo’s, and Janssen’s sales representatives have conveyed
               and continue to convey the message that opioids will improve patient function.

        154. As the FDA and other agencies have made clear for years, these claims have no

support in the scientific literature.




101
  Am. Pain Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter APF, Treatment
Options], https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf.
102
   E.g., NIPC, Persistent Pain and the Older Patient (2007),
https://www.painedu.org/Downloads/NIPC/Activities/B173_Providence_RI_%20Invite.pdf.
103
  Am. Pain Found., A Policymaker’s Guide to Understanding Pain and Its Management 6 (2011) [hereinafter APF,
Policymaker’s Guide], http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf., at 29.



                                                     54
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 60 of 321



           155. In 2010, the FDA warned Actavis, in response to its advertising of Kadian described

above, that “we are not aware of substantial evidence or substantial clinical experience

demonstrating that the magnitude of the effect of the drug [Kadian] has in alleviating pain, taken

together with any drug-related side effects patients may experience . . . results in any overall

positive impact on a patient’s work, physical and mental functioning, daily activities, or enjoyment

of life.”104 And in 2008, upon information and belief, the FDA sent a warning letter to an opioid

manufacturer, making it clear “that [the claim that] patients who are treated with the drug

experience an improvement in their overall function, social function, and ability to perform daily

activities . . . has not been demonstrated by substantial evidence or substantial clinical experience.”

           156. The Manufacturer Defendants also falsely and misleadingly emphasized or

exaggerated the risks of competing medications like NSAIDs, so that doctors and patients would

look to opioids first for the treatment of chronic pain. Once again, these misrepresentations by the

Manufacturer Defendants contravene pronouncements by and guidance from the FDA and CDC

based on the scientific evidence. Indeed, the FDA changed the labels for extended-release and

long-acting (“ER/LA”) opioids in 2013 and immediate-release (“IR”) opioids in 2016 to state that

opioids should only be used as a last resort “in patients for which alternative treatment options”

like non-opioid drugs “are inadequate.” And the 2016 CDC Guideline states that NSAIDs, not

opioids, should be the first-line treatment for chronic pain, particularly arthritis and lower back

pain.105 Purdue misleadingly promoted OxyContin as being unique among opioids in providing 12

continuous hours of pain relief with one dose. In fact, OxyContin does not last for 12 hours – a




104
   Letter from Thomas Abrams, Dir., Div. of Drug Mktg., Advert., & Commc’ns, U.S. Food & Drug Admin., to
Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010),
http://www.fdanews.com/ext/resources/files/archives/a/ActavisElizabethLLC.pdf.
105
      2016 CDC Guideline at 12.



                                                    55
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 61 of 321



fact that Purdue has known at all times relevant to this action. Upon information and belief,

Purdue’s own research shows that OxyContin wears off in under six hours in one quarter of patients

and in under 10 hours in more than half. This is because OxyContin tablets release approximately

40% of their active medicine immediately, after which release tapers. This triggers a powerful

initial response, but provides little or no pain relief at the end of the dosing period, when less

medicine is released. This phenomenon is known as “end of dose” failure, and the FDA found in

2008 that a “substantial proportion” of chronic pain patients taking OxyContin experience it. This

not only renders Purdue’s promise of 12 hours of relief false and deceptive, it also makes

OxyContin more dangerous because the declining pain relief patients experience toward the end

of each dosing period drives them to take more OxyContin before the next dosing period begins,

quickly increasing the amount of drug they are taking and spurring growing dependence.

       157. Purdue’s competitors were aware of this problem. For example, upon information

and belief, Endo ran advertisements for Opana ER referring to “real” 12-hour dosing.

Nevertheless, Purdue falsely promoted OxyContin as if it were effective for a full 12 hours. Upon

information and belief, Purdue’s sales representatives continue to tell doctors that OxyContin lasts

a full 12 hours.

       158. Front Groups supported by Purdue likewise echoed these representations. For

example, in an amicus brief submitted to the Supreme Court of Ohio by the American Pain

Foundation, the National Foundation for the Treatment of Pain and the Ohio Pain Initiative in

support of Purdue, those amici represented:

       OxyContin is particularly useful for sustained long-term pain because it comes in
       higher, compact pills with a slow release coating. OxyContin pills can work for 12
       hours. This makes it easier for patients to comply with dosing requirements without
       experiencing a roller-coaster of pain relief followed quickly by pain renewal that
       can occur with shorter acting medications. It also helps the patient sleep through




                                                56
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 62 of 321



            the night, which is often impossible with short-acting medications. For many of
            those serviced by Pain Care Amici, OxyContin has been a miracle medication.106

            159. Cephalon deceptively marketed its opioids Actiq and Fentora for chronic pain even

though the FDA has expressly limited their use to the treatment of cancer pain in opioid tolerant

individuals. Both Actiq and Fentora are extremely powerful fentanyl-based IR opioids. Neither is

approved for or has been shown to be safe or effective for chronic pain. Indeed, the FDA expressly

prohibited Cephalon from marketing Actiq for anything but cancer pain, and refused to approve

Fentora for the treatment of chronic pain because of the potential harm, including the high risk of

“serious and life-threatening adverse events” and abuse – which are greatest in non-cancer patients.

The FDA also issued a Public Health Advisory in 2007 emphasizing that Fentora should only be

used for cancer patients who are opioid-tolerant and should not be used for any other conditions,

such as migraines, post-operative pain, or pain due to injury.107 Specifically, the FDA advised that

Fentora “is only approved for breakthrough cancer pain in patients who are opioid-tolerant,

meaning those patients who take a regular, daily, around-the-clock narcotic pain medication.”108

            160. Despite this, Cephalon conducted and continues to conduct a well-funded campaign

to promote Actiq and Fentora for chronic pain and other non-cancer conditions for which it was

not approved, appropriate, and for which it is not safe. As part of this campaign, Cephalon used

CMEs, speaker programs, KOLs, journal supplements, and detailing by its sales representatives to




106
   Reply Brief of Amicus Curiae of the American Pain Foundation, The National Foundation for the Treatment of
Pain and the Ohio Pain Initiative Supporting Appellants, Howland v. Purdue Pharma L.P., No. 2003-1538 (Ohio
Apr. 13, 2004), 2004 WL 1637768, at *4 (footnote omitted).
107
   See U.S. Food & Drug Admin., Public Health Advisory: Important Information for the Safe Use of Fentora
(fentanyl buccal tablets) (Sept. 26, 2007),
https://www.fda.gov/Drugs/DrugSafety/PostmarketDrugSafetyInformationforPatientsandProviders/ucm051273.htm.
108
      Id.



                                                      57
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 63 of 321



give doctors the false impression that Actiq and Fentora are safe and effective for treating non-

cancer pain. For example:

       a. Cephalon paid to have a CME it sponsored, Opioid-Based Management of Persistent
          and Breakthrough Pain, published in a supplement of Pain Medicine News in 2009.
          The CME instructed doctors that “[c]linically, broad classification of pain syndromes
          as either cancer- or non-cancer-related has limited utility” and recommended Actiq and
          Fentora for patients with chronic pain.

       b. Upon information and belief, Cephalon’s sales representatives set up hundreds of
          speaker programs for doctors, including many non-oncologists, which promoted Actiq
          and Fentora for the treatment of non-cancer pain.

       c. In December 2011, Cephalon widely disseminated a journal supplement entitled
          “Special Report: An Integrated Risk Evaluation and Mitigation Strategy for Fentanyl
          Buccal Tablet (FENTORA) and Oral Transmucosal Fentanyl Citrate (ACTIQ)” to
          Anesthesiology News, Clinical Oncology News, and Pain Medicine News – three
          publications that are sent to thousands of anesthesiologists and other medical
          professionals. The Special Report openly promotes Fentora for “multiple causes of
          pain” – and not just cancer pain.

       161. Cephalon’s deceptive marketing gave doctors and patients the false impression that

Actiq and Fentora were not only safe and effective for treating chronic pain, but were also

approved by the FDA for such uses.

           3. The Manufacturer Defendants Targeted Susceptible Prescribers and
              Vulnerable Patient Populations.
       162. As a part of their deceptive marketing scheme, the Manufacturer Defendants

identified and targeted susceptible prescribers and vulnerable patient populations in the U.S.,

including this State and Plaintiff’s Community. For example, the Manufacturer Defendants

focused their deceptive marketing on primary care doctors, who were more likely to treat chronic

pain patients and prescribe them drugs, but were less likely to be educated about treating pain and

the risks and benefits of opioids and therefore more likely to accept the Manufacturer Defendants’

misrepresentations.




                                                58
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 64 of 321



           163. The Manufacturer Defendants also targeted vulnerable patient populations like the

elderly and veterans, who tend to suffer from chronic pain. The Manufacturer Defendants targeted

these vulnerable patients even though the risks of long-term opioid use were significantly greater

for them. For example, the 2016 CDC Guideline observes that existing evidence confirms that

elderly patients taking opioids suffer from elevated fall and fracture risks, reduced renal function

and medication clearance, and a smaller window between safe and unsafe dosages.109 The 2016

CDC Guideline concludes that there must be “additional caution and increased monitoring” to

minimize the risks of opioid use in elderly patients. Id. at 27. The same is true for veterans, who

are more likely to use anti-anxiety drugs (benzodiazepines) for post-traumatic stress disorder,

which interact dangerously with opioids.

               4. Insys Employed Fraudulent, Illegal, and Misleading Marketing Schemes to
                  Promote Subsys.
           164. Insys’s opioid, Subsys, was approved by the FDA in 2012 for “management of

breakthrough pain in adult cancer patients who are already receiving and who are tolerant to

around-the-clock opioid therapy for their underlying persistent cancer pain.” Under FDA rules,

Insys could only market Subsys for this use. Subsys consists of the highly addictive narcotic,

fentanyl, administered via a sublingual (under the tongue) spray, which provides rapid-onset pain

relief. It is in the class of drugs described as Transmucosal Immediate-Release Fentanyl (“TIRF”).

           165. To reduce the risk of abuse, misuse, and diversion, the FDA instituted a Risk

Evaluation and Mitigation Strategy (“REMS”) for Subsys and other TIRF products, such as

Cephalon’s Actiq and Fentora. The purpose of REMS was to educate “prescribers, pharmacists,

and patients on the potential for misuse, abuse, addiction, and overdose” for this type of drug and



109
      2016 CDC Guideline at 13.




                                                 59
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 65 of 321



to “ensure safe use and access to these drugs for patients who need them.”110 Prescribers must

enroll in the TIRF REMS before writing a prescription for Subsys.

           166. Since its launch, Subsys has been an extremely expensive medication, and its price

continues to rise each year. Depending on a patient’s dosage and frequency of use, a month’s

supply of Subsys could cost in the thousands of dollars.

           167. Due to its high cost, in most instances prescribers must submit Subsys prescriptions

to insurance companies or health benefit payors for prior authorization to determine whether they

will pay for the drug prior to the patient attempting to fill the prescription. According to the U.S.

Senate Homeland Security and Governmental Affairs Committee Minority Staff Report (“Staff

Report”), the prior authorization process includes “confirmation that the patient had an active

cancer diagnosis, was being treated by an opioid (and, thus, was opioid tolerant), and was being

prescribed Subsys to treat breakthrough pain that the other opioid could not eliminate. If any one

of these factors was not present, the prior authorization would be denied . . . .” 111

           168. These prior authorization requirements proved to be daunting. Subsys received

reimbursement approval in only approximately 30% of submitted claims. In order to increase

approvals, Insys created a prior authorization unit, called the Insys Reimbursement Center

(“IRC”), to obtain approval for Subsys reimbursements.                 This unit employed a number of

fraudulent and misleading tactics to secure reimbursements, including falsifying medical histories

of patients, falsely claiming that patients had cancer, and providing misleading information to

insurers and payors regarding patients’ diagnoses and medical conditions.




110
      Press Release, FDA, FDA Approves Shared System REMS for TIRF Products, Dec. 29, 2011.
111
  U.S. Senate Homeland Security & Governmental Affairs Committee, Fueling an Epidemic, Insys Therapeutics
and the Systemic Manipulation of Prior Authorization, https://www.documentcloud.org/documents/3987564-
REPORT-Fueling-an-Epidemic-Insys-Therapeutics.html.



                                                       60
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 66 of 321



            169. Subsys has proved to be extremely profitable for Insys. Insys made approximately

$330 million in net revenue from Subsys last year. Between 2013 and 2016, the value of Insys

stock rose 296%.

            170. Since its launch in 2012, Insys aggressively worked to grow its profits through

fraudulent, illegal, and misleading tactics, including its reimbursement-related fraud. Through its

sales representatives and other marketing efforts, Insys deceptively promoted Subsys as safe and

appropriate for uses such as neck and back pain, without disclosing the lack of approval or

evidence for such uses, and misrepresented the appropriateness of Subsys for treatment those

conditions. It implemented a kickback scheme wherein it paid prescribers for fake speakers

programs in exchange for prescribing Subsys. All of these fraudulent and misleading schemes had

the effect of pushing Insys’s dangerous opioid onto patients who did not need it.

            171. Insys incentivized its sales force to engage in illegal and fraudulent conduct. Many

of the Insys sales representatives were new to the pharmaceutical industry and their base salaries

were low compared to industry standard. The compensation structure was heavily weighted

toward commissions and rewarded reps more for selling higher (and more expensive) doses of

Subsys, a “highly unusual” practice because most companies consider dosing a patient-specific

decision that should be made by a doctor.112

            172. The Insys “speakers program” was perhaps its most widespread and damaging

scheme. A former Insys salesman, Ray Furchak, alleged in a qui tam action that the sole purpose

of the speakers program was “in the words of his then supervisor Alec Burlakoff, ‘to get money in

the doctor’s pocket.’” Furchak went on to explain that “[t]he catch . . . was that doctors who

increased the level of Subsys prescriptions, and at higher dosages (such as 400 or 800 micrograms


112
      Id.



                                                   61
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 67 of 321



instead of 200 micrograms), would receive the invitations to the program—and the checks.”113 It

was a pay-to-prescribe program.

        173. Insys’s sham speaker program and other fraudulent and illegal tactics have been

outlined in great detail in indictments and guilty pleas of Insys executives, employees, and

prescribers across the country, as well as in a number of lawsuits against the company itself.

        174. In May of 2015, two Alabama pain specialists were arrested and charged with illegal

prescription drug distribution, among other charges. The doctors were the top prescribers of

Subsys, though neither were oncologists. According to prosecutors, the doctors received illegal

kickbacks from Insys for prescribing Subsys. Both doctors had prescribed Subsys to treat neck,

back, and joint pain. In February of 2016, a former Insys sales manager pled guilty to conspiracy

to commit health care fraud, including engaging in a kickback scheme in order to induce one of

these doctors to prescribe Subsys. The plea agreement states that nearly all of the Subsys

prescriptions written by the doctor were off-label to non-cancer patients. In May of 2017, one of

the doctors was sentenced to 20 years in prison.

        175. In June of 2015, a nurse practitioner in Connecticut described as the state’s highest

Medicare prescriber of narcotics, pled guilty to receiving $83,000 in kickbacks from Insys for

prescribing Subsys. Most of her patients were prescribed the drug for chronic pain. Insys paid the

nurse as a speaker for more than 70 dinner programs at approximately $1,000 per event; however,

she did not give any presentations. In her guilty plea, the nurse admitted receiving the speaker

fees in exchange for writing prescriptions for Subsys.




113
   Roddy Boyd, “Insys Therapeutics and the New ‘Killing It’,” Southern Investigative Reporting Foundation, The
Investigator, April 24, 2015.



                                                      62
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 68 of 321



        176. In August of 2015, Insys settled a complaint brought by the Oregon Attorney

General. In its complaint, the Oregon Department of Justice cited Insys for, among other things,

misrepresenting to doctors that Subsys could be used to treat migraine, neck pain, back pain, and

other uses for which Subsys is neither safe nor effective, and using speaking fees as kickbacks to

incentivize doctors to prescribe Subsys.

        177. In August of 2016, the State of Illinois sued Insys for similar deceptive and illegal

practices. The Complaint alleged that Insys marketed Subsys to high-volume prescribers of opioid

drugs instead of to oncologists whose patients experienced the breakthrough cancer pain for which

the drug is indicated. The Illinois Complaint also details how Insys used its speaker program to

pay high volume prescribers to prescribe Subsys. The speaker events took place at upscale

restaurants in the Chicago area, and Illinois speakers received an “honorarium” ranging from $700

to $5,100, and they were allowed to order as much food and alcohol as they wanted. At most of

the events, the “speaker” being paid by Insys did not speak, and, on many occasions, the only

attendees at the events were the speaker and an Insys sales representative.

        178. In December of 2016, six Insys executives and managers were indicted and then, in

October 2017, Insys’s founder and owner was arrested and charged with multiple felonies in

connection with an alleged conspiracy to bribe practitioners to prescribe Subsys and defraud

insurance companies. A U.S. Department of Justice press release explained that, among other

things: “Insys executives improperly influenced health care providers to prescribe a powerful

opioid for patients who did not need it, and without complying with FDA requirements, thus

putting patients at risk and contributing to the current opioid crisis.”114 A Drug Enforcement



114
   Press Release, DOJ, U.S. Attorney’s Office, Dist. of Mass., Founder and Owner of Pharmaceutical Company
Insys Arrested and Charged with Racketeering (Oct. 26, 2017), https://www.justice.gov/usao-ma/pr/founder-and-
owner-pharmaceutical-company-insys-arrested-and-charged-racketeering.



                                                      63
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 69 of 321



Administration (“DEA”) Special Agent in Charge further explained that: “Pharmaceutical

companies whose products include controlled medications that can lead to addiction and overdose

have a special obligation to operate in a trustworthy, transparent manner, because their customers’

health and safety and, indeed, very lives depend on it.”115

               5. The Manufacturer Defendants made Materially Deceptive Statements and
                  Concealed Material Facts.
            179. As alleged herein, the Manufacturer Defendants made and/or disseminated

deceptive statements regarding material facts and further concealed material facts, in the course of

manufacturing, marketing, and selling prescription opioids. The Manufacturer Defendants’ actions

were intentional and/or unlawful. Such statements include, but are not limited to, those set out

below and alleged throughout this Complaint.

            180. Defendant Purdue made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

               a. Creating, sponsoring, and assisting in the distribution of patient education materials
                  distributed to consumers that contained deceptive statements;

               b. Creating and disseminating advertisements that contained deceptive statements
                  concerning the ability of opioids to improve function long-term and concerning the
                  evidence supporting the efficacy of opioids long-term for the treatment of chronic
                  non-cancer pain;

               c. Disseminating misleading statements concealing the true risk of addiction and
                  promoting the deceptive concept of pseudoaddiction through Purdue’s own
                  unbranded publications and on internet sites Purdue operated that were marketed to
                  and accessible by consumers;

               d. Distributing brochures to doctors, patients, and law enforcement officials that
                  included deceptive statements concerning the indicators of possible opioid abuse;




115
      Id.



                                                    64
Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 70 of 321



e. Sponsoring, directly distributing, and assisting in the distribution of publications
   that promoted the deceptive concept of pseudoaddiction, even for high-risk
   patients;

f. Endorsing, directly distributing, and assisting in the distribution of publications that
   presented an unbalanced treatment of the long-term and dose-dependent risks of
   opioids versus NSAIDs;

g. Providing significant financial support to pro-opioid KOL doctors who made
   deceptive statements concerning the use of opioids to treat chronic non-cancer pain;

h. Providing needed financial support to pro-opioid pain organizations that made
   deceptive statements, including in patient education materials, concerning the use
   of opioids to treat chronic non-cancer pain;

i. Assisting in the distribution of guidelines that contained deceptive statements
   concerning the use of opioids to treat chronic non-cancer pain and misrepresented
   the risks of opioid addiction;

j. Endorsing and assisting in the distribution of CMEs containing deceptive
   statements concerning the use of opioids to treat chronic non-cancer pain;

k. Developing and disseminating scientific studies that misleadingly concluded
   opioids are safe and effective for the long-term treatment of chronic non-cancer
   pain and that opioids improve quality of life, while concealing contrary data;

l. Assisting in the dissemination of literature written by pro-opioid KOLs that
   contained deceptive statements concerning the use of opioids to treat chronic non-
   cancer pain;

m. Creating, endorsing, and supporting the distribution of patient and prescriber
   education materials that misrepresented the data regarding the safety and efficacy
   of opioids for the long-term treatment of chronic non-cancer pain, including known
   rates of abuse and addiction and the lack of validation for long-term efficacy;

n. Targeting veterans by sponsoring and disseminating patient education marketing
   materials that contained deceptive statements concerning the use of opioids to treat
   chronic non-cancer pain;

o. Targeting the elderly by assisting in the distribution of guidelines that contained
   deceptive statements concerning the use of opioids to treat chronic non-cancer pain
   and misrepresented the risks of opioid addiction in this population;

p. Exclusively disseminating misleading statements in education materials to hospital
   doctors and staff while purportedly educating them on new pain standards;

q. Making deceptive statements concerning the use of opioids to treat chronic non-
   cancer pain to prescribers through in-person detailing; and


                                      65
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 71 of 321



             r. Withholding from law enforcement the names of prescribers Purdue believed to be
                facilitating the diversion of its opioid, while simultaneously marketing opioids to
                these doctors by disseminating patient and prescriber education materials and
                advertisements and CMEs they knew would reach these same prescribers.

       181. Defendant Endo made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

             a. Creating, sponsoring, and assisting in the distribution of patient education materials
                that contained deceptive statements;

             b. Creating and disseminating advertisements that contained deceptive statements
                concerning the ability of opioids to improve function long-term and concerning the
                evidence supporting the efficacy of opioids long-term for the treatment of chronic
                non-cancer pain;

             c. Creating and disseminating paid advertisement supplements in academic journals
                promoting chronic opioid therapy as safe and effective for long term use for high
                risk patients;

             d. Creating and disseminating advertisements that falsely and inaccurately conveyed
                the impression that Endo’s opioids would provide a reduction in oral, intranasal, or
                intravenous abuse;

             e. Disseminating misleading statements concealing the true risk of addiction and
                promoting the misleading concept of pseudoaddiction through Endo’s own
                unbranded publications and on internet sites Endo sponsored or operated;

             f. Endorsing, directly distributing, and assisting in the distribution of publications that
                presented an unbalanced treatment of the long-term and dose-dependent risks of
                opioids versus NSAIDs;

             g. Providing significant financial support to pro-opioid KOLs, who made deceptive
                statements concerning the use of opioids to treat chronic non-cancer pain;

             h. Providing needed financial support to pro-opioid pain organizations – including
                over $5 million to the organization responsible for many of the most egregious
                misrepresentations – that made deceptive statements, including in patient education
                materials, concerning the use of opioids to treat chronic non-cancer pain;

             i. Targeting the elderly by assisting in the distribution of guidelines that contained
                deceptive statements concerning the use of opioids to treat chronic non-cancer pain
                and misrepresented the risks of opioid addiction in this population;




                                                   66
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 72 of 321



             j. Endorsing and assisting in the distribution of CMEs containing deceptive
                statements concerning the use of opioids to treat chronic non-cancer pain;

             k. Developing and disseminating scientific studies that deceptively concluded opioids
                are safe and effective for the long-term treatment of chronic non-cancer pain and
                that opioids improve quality of life, while concealing contrary data;

             l. Directly distributing and assisting in the dissemination of literature written by pro-
                opioid KOLs that contained deceptive statements concerning the use of opioids to
                treat chronic non-cancer pain, including the concept of pseudoaddiction;

             m. Creating, endorsing, and supporting the distribution of patient and prescriber
                education materials that misrepresented the data regarding the safety and efficacy
                of opioids for the long-term treatment of chronic non-cancer pain, including known
                rates of abuse and addiction and the lack of validation for long-term efficacy; and

             n. Making deceptive statements concerning the use of opioids to treat chronic non-
                cancer pain to prescribers through in-person detailing.

       182. Defendant Janssen made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

             a. Creating, sponsoring, and assisting in the distribution of patient education materials
                that contained deceptive statements;

             b. Directly disseminating deceptive statements through internet sites over which
                Janssen exercised final editorial control and approval stating that opioids are safe
                and effective for the long-term treatment of chronic non-cancer pain and that
                opioids improve quality of life, while concealing contrary data;

             c. Disseminating deceptive statements concealing the true risk of addiction and
                promoting the deceptive concept of pseudoaddiction through internet sites over
                which Janssen exercised final editorial control and approval;

             d. Promoting opioids for the treatment of conditions for which Janssen knew, due to
                the scientific studies it conducted, that opioids were not efficacious and concealing
                this information;

             e. Sponsoring, directly distributing, and assisting in the dissemination of patient
                education publications over which Janssen exercised final editorial control and
                approval, which presented an unbalanced treatment of the long-term and dose
                dependent risks of opioids versus NSAIDs;

             f. Providing significant financial support to pro-opioid KOLs, who made deceptive
                statements concerning the use of opioids to treat chronic non-cancer pain;


                                                  67
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 73 of 321



           g. Providing necessary financial support to pro-opioid pain organizations that made
              deceptive statements, including in patient education materials, concerning the use
              of opioids to treat chronic non-cancer pain;

           h. Targeting the elderly by assisting in the distribution of guidelines that contained
              deceptive statements concerning the use of opioids to treat chronic non-cancer pain
              and misrepresented the risks of opioid addiction in this population;

           i. Targeting the elderly by sponsoring, directly distributing, and assisting in the
              dissemination of patient education publications targeting this population that
              contained deceptive statements about the risks of addiction and the adverse effects
              of opioids, and made false statements that opioids are safe and effective for the
              long-term treatment of chronic non-cancer pain and improve quality of life, while
              concealing contrary data;

           j. Endorsing and assisting in the distribution of CMEs containing deceptive
              statements concerning the use of opioids to treat chronic non-cancer pain;

           k. Directly distributing and assisting in the dissemination of literature written by pro-
              opioid KOLs that contained deceptive statements concerning the use of opioids to
              treat chronic non-cancer pain, including the concept of pseudoaddiction;

           l. Creating, endorsing, and supporting the distribution of patient and prescriber
              education materials that misrepresented the data regarding the safety and efficacy
              of opioids for the long-term treatment of chronic non-cancer pain, including known
              rates of abuse and addiction and the lack of validation for long-term efficacy;

           m. Targeting veterans by sponsoring and disseminating patient education marketing
              materials that contained deceptive statements concerning the use of opioids to treat
              chronic non-cancer pain; and

           n. Making deceptive statements concerning the use of opioids to treat chronic non-
              cancer pain to prescribers through in-person detailing.

       183. Defendant Cephalon made and/or disseminated untrue, false and deceptive

statements, and concealed material facts in such a way to make their statements deceptive,

including, but not limited to, the following:

           a. Creating, sponsoring, and assisting in the distribution of patient education materials
              that contained deceptive statements;

           b. Sponsoring and assisting in the distribution of publications that promoted the
              deceptive concept of pseudoaddiction, even for high-risk patients;




                                                68
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 74 of 321



             c. Providing significant financial support to pro-opioid KOL doctors who made
                deceptive statements concerning the use of opioids to treat chronic non-cancer pain
                and breakthrough chronic non-cancer pain;

             d. Developing and disseminating scientific studies that deceptively concluded opioids
                are safe and effective for the long-term treatment of chronic non-cancer pain in
                conjunction with Cephalon’s potent rapid-onset opioids;

             e. Providing needed financial support to pro-opioid pain organizations that made
                deceptive statements, including in patient education materials, concerning the use
                of opioids to treat chronic non-cancer pain;

             f. Endorsing and assisting in the distribution of CMEs containing deceptive
                statements concerning the use of opioids to treat chronic non-cancer pain;

             g. Endorsing and assisting in the distribution of CMEs containing deceptive
                statements concerning the use of Cephalon’s rapid-onset opioids;

             h. Directing its marketing of Cephalon’s rapid-onset opioids to a wide range of
                doctors, including general practitioners, neurologists, sports medicine specialists,
                and workers’ compensation programs, serving chronic pain patients;

             i. Making deceptive statements concerning the use of Cephalon’s opioids to treat
                chronic non-cancer pain to prescribers through in-person detailing and speakers’
                bureau events, when such uses are unapproved and unsafe; and

             j. Making deceptive statements concerning the use of opioids to treat chronic non-
                cancer pain to prescribers through in-person detailing and speakers’ bureau events.

       184. Defendant Actavis made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

             a. Making deceptive statements concerning the use of opioids to treat chronic non-
                cancer pain to prescribers through in-person detailing;

             b. Creating and disseminating advertisements that contained deceptive statements that
                opioids are safe and effective for the long-term treatment of chronic non-cancer
                pain and that opioids improve quality of life;

             c. Creating and disseminating advertisements that concealed the risk of addiction in
                the long-term treatment of chronic, non-cancer pain; and

             d. Developing and disseminating scientific studies that deceptively concluded opioids
                are safe and effective for the long-term treatment of chronic non-cancer pain and
                that opioids improve quality of life while concealing contrary data.


                                                 69
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 75 of 321



           6. The Manufacturer Defendants Fraudulently Concealed Their Misconduct.
       185. The Manufacturer Defendants, both individually and collectively, made, promoted,

and profited from their misrepresentations about the risks and benefits of opioids for chronic pain

even though they knew that their misrepresentations were false and deceptive. The history of

opioids, as well as research and clinical experience establish that opioids are highly addictive and

are responsible for a long list of very serious adverse outcomes. The FDA warned the Manufacturer

Defendants of this, and the Manufacturer Defendants had access to scientific studies, detailed

prescription data, and reports of adverse events, including reports of addiction, hospitalization, and

death – all of which clearly described the harm from long-term opioid use and that patients were

suffering from addiction, overdose, and death in alarming numbers. More recently, the FDA and

CDC have issued pronouncements, based on medical evidence, that conclusively expose the falsity

of the Manufacturer Defendants’ misrepresentations, and Endo and Purdue have recently entered

into agreements in New York prohibiting them from making some of the same misrepresentations

described in this Complaint.

       186. At all times relevant to this Complaint, the Manufacturer Defendants took steps to

avoid detection of and to fraudulently conceal their deceptive marketing and unlawful, unfair, and

fraudulent conduct. For example, the Manufacturer Defendants disguised their role in the

deceptive marketing of chronic opioid therapy by funding and working through third parties like

Front Groups and KOLs. The Manufacturer Defendants purposefully hid behind the assumed

credibility of these individuals and organizations and relied on them to vouch for the accuracy and

integrity of the Manufacturer Defendants’ false and deceptive statements about the risks and

benefits of long-term opioid use for chronic pain. The Manufacturer Defendants also never

disclosed their role in shaping, editing, and approving the content of information and materials

disseminated by these third parties. The Manufacturer Defendants exerted considerable influence


                                                 70
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 76 of 321



on these promotional and “educational” materials in emails, correspondence, and meetings with

KOLs, Front Groups, and public relations companies that were not, and have not yet become,

public. For example, PainKnowledge.org, which is run by the NIPC, did not disclose Endo’s

involvement. Other Manufacturer Defendants, such as Purdue and Janssen, ran similar websites

that masked their own role.

       187. Finally, the Manufacturer Defendants manipulated their promotional materials and

the scientific literature to make it appear that these documents were accurate, truthful, and

supported by objective evidence when they were not. The Manufacturer Defendants distorted the

meaning or import of studies they cited and offered them as evidence for propositions the studies

did not support. The Manufacturer Defendants invented “pseudoaddiction” and promoted it to an

unsuspecting medical community. The Manufacturer Defendants provided the medical community

with false and misleading information about ineffectual strategies to avoid or control opioid

addiction. The Manufacturer Defendants recommended to the medical community that dosages be

increased, without disclosing the risks. The Manufacturer Defendants spent millions of dollars

over a period of years on a misinformation campaign aimed at highlighting opioids’ alleged

benefits, disguising the risks, and promoting sales. The lack of support for the Manufacturer

Defendants’ deceptive messages was not apparent to medical professionals who relied upon them

in making treatment decisions, nor could it have been detected by the Plaintiff or Plaintiff’s

Community. Thus, the Manufacturer Defendants successfully concealed from the medical

community, patients, and health care payors facts sufficient to arouse suspicion of the claims that

the Plaintiff now asserts. Plaintiff did not know of the existence or scope of the Manufacturer

Defendants’ industry-wide fraud and could not have acquired such knowledge earlier through the

exercise of reasonable diligence.




                                                71
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 77 of 321



   C. THE DISTRIBUTOR               DEFENDANTS’          UNLAWFUL          DISTRIBUTION          OF
      OPIOIDS.

       188. The Distributor Defendants owe a duty under both federal law (21 U.S.C. § 823, 21

CFR 1301.74) and New Mexico law (see, e.g., N.M. Admin. Code §§ 16.19.8.13; 16.19.20.48(A))

to monitor, detect, investigate, refuse to fill, and report suspicious orders of prescription opioids

originating from Plaintiff’s Community as well as those orders which the Distributor Defendants

knew or should have known were likely to be diverted into Plaintiff’s Community.

       189. The foreseeable harm from a breach of these duties is the diversion of prescription

opioids for nonmedical purposes.

       190. Each Distributor Defendant repeatedly and purposefully breached its duties under

state and federal law. Such breaches are a direct and proximate cause of the widespread diversion

of prescription opioids for nonmedical purposes into Plaintiff’s Community.

       191. The unlawful diversion of prescription opioids is a direct and proximate cause and/or

substantial contributing factor to the opioid epidemic, prescription opioid abuse, addiction,

morbidity and mortality in the State and in Plaintiff’s Community. This diversion and the epidemic

are direct causes of harms for which Plaintiff seeks to recover here.

       192. The opioid epidemic in the State, including, inter alia, in Plaintiff’s Community,

remains an immediate hazard to public health and safety.

       193. The opioid epidemic in Plaintiff’s Community is a temporary and continuous public

nuisance and remains unabated.

       194. The Distributor Defendants intentionally continued their conduct, as alleged herein,

with knowledge that such conduct was creating the opioid nuisance and causing the harms and

damages alleged herein.




                                                 72
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 78 of 321



           1. Wholesale Drug Distributors Have a Duty under State and Federal Law to
              Guard Against, and Report, Unlawful Diversion and to Report and Prevent
              Suspicious Orders.
       195. As under federal law, opioids are a Schedule II controlled substance under New

Mexico law. NMSA 1978, § 30-31-7(A). As such, opioids are defined as substances that pose a

high potential for abuse that may lead to severe dependence. NMSA 1978, § 30-31-5(B). Opioids

are categorized as “Schedule II” drugs because they have a “high potential for abuse” and the

potential to cause “severe psychic or physical dependence” and/or “severe psychological . . .

dependence.” 21 U.S.C. § 812(b)(2)(A)-(C).

       196. The New Mexico Board of Pharmacy governs the licensing of wholesale drug

distributors in the State. NMSA 1978, § 61-11-6(A)(6) (2005). Under New Mexico regulations, a

“wholesale [drug] distributor shall have and follow diversion detection and prevention plan that

includes prescription drugs.” N.M. Admin. Code § 16.19.8.13(F).

       197. Each Distributor Defendant has an affirmative duty under federal and New Mexico

law to act as a gatekeeper, guarding against the diversion of the highly addictive, dangerous opioid

drugs. Federal law requires that Distributors of Schedule II drugs, including opioids, must maintain

“effective control against diversion of particular controlled substances into other than legitimate

medical, scientific, and industrial channels.” 21 U.S.C. §§ 823(b)(1). New Mexico law requires

that “[a]ll applicants and registrants shall provide effective controls and procedures to guard

against theft and diversion of controlled substances.” N.M. Admin. Code § 16.19.20.48(A.)

       198. In addition, “[a]ll facilities at which prescription drugs are stores, warehoused,

handled, held, offered, marketed or displayed shall: . . . provide and maintain appropriate inventory

controls in order to detect and document any theft, counterfeiting or diversion of prescription

drugs[.]” N.M. Admin. Code § 16.19.8.13(A)(8). In addition, “[a]ll facilities shall be equipped

with a security system that will provide suitable protection against, detect and document any


                                                 73
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 79 of 321



instances or theft, diversion or counterfeiting.” N.M. Admin. Code § 16.19.8.13(B)(6); see also

N.M. Admin. Code § 16.19.8.13(B). This same standard is promulgated in the criminal statues,

specifically New Mexico’s Controlled Substances Act. NMSA 1978, § 30-31-13(A)(1) (providing

that “maintenance of effective controls against diversion of controlled substances into other than

legitimate medical, scientific or industrial channels” is a mandatory factor in board registration).

       199. The New Mexico Controlled Substances Act and Administrative Code incorporate

by reference relevant federal laws and regulations. N.M. Admin. Code § 16.19.8.13(K); NMSA

1978, §§ 30-31-13(C), 30-31-16(A). Therefore, “[w]holesale drug distributors shall operate in

compliance with applicable federal, state, and local laws and regulations.” N.M. Admin. Code §

16.19.8.13(K). And, more specifically, “Wholesale drug distributors that deal in controlled

substances shall register with the board and with the DEA, and shall comply with all applicable

state, local and DEA regulations.” N.M. Admin. Code § 16.19.8.13(K)(2). Moreover, the State’s

regulations are intended to conform to federal regulations barring any impracticality. NMSA 1978,

§ 26-1-18(A) (2005) (“The board shall conform the regulations promulgated under the New

Mexico Drug, Device and Cosmetic Act, insofar as practical, with regulations promulgated under

the federal act as defined in Section 26-1-2 NMSA 1978.”).

       200. New Mexico regulations require that any diversion of a prescription drug be reported

to the New Mexico Pharmacy Board, the FDA, and where applicable, to the DEA. N.M. Admin.

Code § 16.19.8.13(F) (“Wholesale distributors shall report any theft, suspected theft, diversion or

other significant loss of any prescription drug or device to the board and where applicable, to the

DEA.”). The same duty exists under federal regulations, which are incorporated by reference. See

NMSA 1978, §§ 30-31-13(C), 30-31-16(A); N.M. Admin. Code § 16.19.8.13(K); 21 C.F.R. §

1301.74(b). It is a crime to intentionally fail to furnish notifications required by the Controlled




                                                 74
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 80 of 321



Substances Act and to intentionally omit any material information from any document required to

be filed, or any record required to be kept, by the Act. NMSA 1978, § 30-31-24(A)(3).

         201. Defendants have violated their duties under the New Mexico Controlled Substances

Act and the New Mexico Administrative Code. See NMSA 1978, §§ 30-31-20, 30-31-24, 30-31-

25; N.M. Admin. Code §§ 16.19.8.13; 16.19.20.48.

         202. Each Distributor Defendant was further required to register with the DEA, pursuant

to the federal Controlled Substance Act. See 21 U.S.C. § 823(b), (e); 28 C.F.R. § 0.100. Each

Distributor Defendant is a “registrant” as a wholesale distributor in the chain of distribution of

Schedule II controlled substances with a duty to comply with all security requirements imposed

under that statutory scheme. New Mexico law adopts and incorporates those requirements, as set

out above. See, e.g., N.M. Admin. Code § 16.19.8.13(K); NMSA 1978, §§ 30-31-13(C), 30-31-

16(A).

         203. Federal regulations and New Mexico law impose a non-delegable duty upon

wholesale drug distributors to “design and operate a system to disclose to the registrant suspicious

orders of controlled substances. The registrant [distributor] shall inform the Field Division Office

of the Administration in his area of suspicious orders when discovered by the registrant. Suspicious

orders include orders of unusual size, orders deviating substantially from a normal pattern, and

orders of unusual frequency.” 21 C.F.R. § 1301.74(b). See also N.M. Admin. Code §

16.19.8.13(K) (incorporating federal law).

         204. Defendants violated New Mexico law when they violated a federal regulation that is

incorporated into New Mexico law. N.M. Admin. Code § 16.19.8.13(K) (which requires

compliance with inter alia 21 C.F.R. § 1301.74(b)); NMSA 1978, §§ 30-31-13(C), 30-31-16(A);

N.M. Admin. Code § 16.19.20.49 (“Security requirements which meet the federal DEA provision




                                                75
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 81 of 321



shall be deemed adequate under New Mexico Controlled Substances Act.”); see also NMSA 1978,

§ 26-1-18(A). Defendants thereby had a duty to disclose suspicious orders:

        The registrant shall design and operate a system to disclose to the registrant
        suspicious orders of controlled substances. The registrant shall inform the Field
        Division Office of the Administration in his area of suspicious orders when
        discovered by the registrant. Suspicious orders include orders of unusual size,
        orders deviating substantially from a normal pattern, and orders of unusual
        frequency.

21 C.F.R. § 1301.74(b).

        205. “Suspicious orders” include orders of an unusual size, orders of unusual frequency

or orders deviating substantially from a normal pattern. See 21 CFR § 1301.74(b). These criteria

are disjunctive and are not all inclusive. For example, if an order deviates substantially from a

normal pattern, the size of the order does not matter and the order should be reported as suspicious.

Likewise, a wholesale distributor need not wait for a normal pattern to develop over time before

determining whether a particular order is suspicious. The size of an order alone, regardless of

whether it deviates from a normal pattern, is enough to trigger the wholesale distributor’s

responsibility to report the order as suspicious. The determination of whether an order is suspicious

depends not only on the ordering patterns of the particular customer but also on the patterns of the

entirety of the wholesale distributor’s customer base and the patterns throughout the relevant

segment of the wholesale distributor industry.116

        206. If an order deviates substantially from a normal pattern, the size of the order does not

matter and the order should be reported as suspicious. Likewise, a registrant need not wait for a

“normal pattern” to develop over time before determining where a particular order is suspicious.

The size of an order alone, whether or not it deviates from a normal pattern, is enough to trigger


116
   Masters Pharmaceuticals, Inc.; Decision and Order, 80 Fed. Reg. 55,418-01, 55,421, 2015 WL 5320504,
(September 15, 2015) (quoting December 27, 2007 letter from the Deputy Assistant Administrator, Office of
Diversion Control, Drug Enforcement Administration, to all registered distributors).



                                                      76
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 82 of 321



the registrant's responsibility to report the order as suspicious. The determination of whether an

order is suspicious depends not only on the ordering patterns of a particular customer, but also on

the patterns of the registrant's customer base and the patterns throughout the relevant segment of

the regulated industry.

          207. In addition to reporting all suspicious orders, distributors must also stop shipment on

any order which is flagged as suspicious and only ship orders which were flagged as potentially

suspicious if, after conducting due diligence, the distributor can determine that the order is not

likely to be diverted into illegal channels. See Southwood Pharm., Inc., 72 Fed. Reg. 36,487,

36,501 (Drug Enf’t Admin. July 3, 2007); Masters Pharmaceutical, Inc. v. Drug Enft Admin, 861

F.3d 206, 212, No. 15-11355 (D.C. Cir. June 30, 2017). Regardless, all flagged orders must be

reported. Id.

          208. These prescription drugs are regulated for the purpose of providing a “closed” system

intended to reduce the widespread diversion of these drugs out of legitimate channels into

the illicit market, while at the same time providing the legitimate drug industry with a unified

approach to narcotic and dangerous drug control.117

          209. Different entities supervise the discrete links in the chain that separate a consumer

from a controlled substance. Statutes and regulations define each participant’s role and

responsibilities.118


117
      See 1970 U.S.C.C.A.N. 4566, 4571-72.
118
   Brief for Healthcare Distribution Management Association and National Association of Chain Drug Stores as
Amici Curiae in Support of Neither Party, Masters Pharm., Inc. v. U.S. Drug Enf’t Admin. (No. 15-1335) (D.C. Cir.
Apr. 4, 2016), 2016 WL 1321983, at *22 [hereinafter Brief for HDMA and NACDS]. The Healthcare Distribution
Management Association (HDMA or HMA)—now known as the Healthcare Distribution Alliance (HDA)—is a
national, not-for-profit trade association that represents the nation’s primary, full-service healthcare distributors
whose membership includes, among others: AmerisourceBergen Drug Corporation, Cardinal Health, Inc., and
McKesson Corporation. See generally HDA, About, https://www.healthcaredistribution.org/about (last visited Aug.
21, 2017). The National Association of Chain Drug Stores (NACDS) is a national, not-for-profit trade association
that represents traditional drug stores and supermarkets and mass merchants with pharmacies whose membership



                                                         77
                Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 83 of 321



           210. As the DEA advised the Distributor Defendants in a letter to them dated September

27, 2006, wholesale distributors are “one of the key components of the distribution chain. If the

closed system is to function properly … distributors must be vigilant in deciding whether a

prospective customer can be trusted to deliver controlled substances only for lawful purposes. This

responsibility is critical, as … the illegal distribution of controlled substances has a substantial and

detrimental effect on the health and general welfare of the American people.”119

           211. The Distributor Defendants have admitted that they are responsible for reporting

suspicious orders.120

           212. The DEA sent a letter to each of the Distributor Defendants on September 27, 2006,

warning that it would use its authority to revoke and suspend registrations when appropriate. The

letter expressly states that a distributor, in addition to reporting suspicious orders, has a “statutory

responsibility to exercise due diligence to avoid filling suspicious orders that might be diverted

into other than legitimate medical, scientific, and industrial channels.”121 The letter also instructs

that “distributors must be vigilant in deciding whether a prospective customer can be trusted to




includes, among others: Walgreen Company, CVS Health, Rite Aid Corporation and Walmart. See generally
NACDS, Mission, https://www.nacds.org/ about/mission/ (last visited Aug. 21, 2017).
119
    See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion Control, Drug. Enf’t
Admin., U.S. Dep’t of Justice, to Cardinal Health (Sept. 27, 2006) [hereinafter Rannazzisi Letter] (“This letter is
being sent to every commercial entity in the United States registered with the Drug Enforcement Agency (DEA) to
distribute controlled substances. The purpose of this letter is to reiterate the responsibilities of controlled substance
distributors in view of the prescription drug abuse problem our nation currently faces.”), filed in Cardinal Health,
Inc. v. Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-51.
120
   See Brief for HDMA and NACDS, 2016 WL 1321983, at *4 (“[R]egulations . . . in place for more than 40 years
require distributors to report suspicious orders of controlled substances to DEA based on information readily
available to them (e.g., a pharmacy’s placement of unusually frequent or large orders).”).
121
      Rannazzisi Letter, at 2.




                                                           78
                  Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 84 of 321



deliver controlled substances only for lawful purposes.”122 The DEA warns that “even just one

distributor that uses its DEA registration to facilitate diversion can cause enormous harm.”123

            213. The DEA sent a second letter to each of the Distributor Defendants on December 27,

2007.124 This letter reminds the Defendants of their statutory and regulatory duties to “maintain

effective controls against diversion” and “design and operate a system to disclose to the registrant

suspicious orders of controlled substances.”125 The letter further explains:

            The regulation also requires that the registrant inform the local DEA Division
            Office of suspicious orders when discovered by the registrant. Filing a monthly
            report of completed transactions (e.g., “excessive purchase report” or “high unity
            purchases”) does not meet the regulatory requirement to report suspicious orders.
            Registrants are reminded that their responsibility does not end merely with the
            filing of a suspicious order report. Registrants must conduct an independent
            analysis of suspicious orders prior to completing a sale to determine whether the
            controlled substances are likely to be diverted from legitimate channels. Reporting
            an order as suspicious will not absolve the registrant of responsibility if the
            registrant knew, or should have known, that the controlled substances were being
            diverted.

            The regulation specifically states that suspicious orders include orders of unusual
            size, orders deviating substantially from a normal pattern, and orders of an unusual
            frequency. These criteria are disjunctive and are not all inclusive. For example, if
            an order deviates substantially from a normal pattern, the size of the order does not
            matter and the order should be reported as suspicious. Likewise, a registrant need
            not wait for a “normal pattern” to develop over time before determining whether a
            particular order is suspicious. The size of an order alone, whether or not it deviates
            from a normal pattern, is enough to trigger the registrant’s responsibility to report
            the order as suspicious. The determination of whether an order is suspicious
            depends not only on the ordering patterns of the particular customer, but also on
            the patterns of the registrant’s customer base and the patterns throughout the
            segment of the regulated industry.

            Registrants that rely on rigid formulas to define whether an order is suspicious may
            be failing to detect suspicious orders. For example, a system that identifies orders

122
      Id. at 1.
123
      Id. at 2.
124
  See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion Control, Drug. Enf’t Admin.,
U.S. Dep’t of Justice, to Cardinal Health (Dec. 27, 2007), filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv-
00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-8.
125
      Id.



                                                       79
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 85 of 321



            as suspicious only if the total amount of a controlled substance ordered during one
            month exceeds the amount ordered the previous month by a certain percentage or
            more is insufficient. This system fails to identify orders placed by a pharmacy if
            the pharmacy placed unusually large orders from the beginning of its relationship
            with the distributor. Also, this system would not identify orders as suspicious if the
            order were solely for one highly abused controlled substance if the orders never
            grew substantially. Nevertheless, ordering one highly abused controlled substance
            and little or nothing else deviates from the normal pattern of what pharmacies
            generally order.

            When reporting an order as suspicious, registrants must be clear in their
            communication with DEA that the registrant is actually characterizing an order as
            suspicious. Daily, weekly, or monthly reports submitted by registrant indicating
            “excessive purchases” do not comply with the requirement to report suspicious
            orders, even if the registrant calls such reports “suspicious order reports.”

            Lastly, registrants that routinely report suspicious orders, yet fill these orders
            without first determining that order is not being diverted into other than legitimate
            medical, scientific, and industrial channels, may be failing to maintain effective
            controls against diversion. Failure to maintain effective controls against diversion
            is inconsistent with the public interest as that term is used in 21 USC 823 and 824,
            and may result in the revocation of the registrant’s DEA Certificate of
            Registration.126

Finally, the DEA letter references the Revocation of Registration issued in Southwood

Pharmaceuticals, Inc., 72 Fed. Reg. 36,487-01 (July 3, 2007), which discusses the obligation to

report suspicious orders and “some criteria to use when determining whether an order is

suspicious.”127

            214. The Distributor Defendants admit that they “have not only statutory and regulatory

responsibilities to detect and prevent diversion of controlled prescription drugs, but undertake such

efforts as responsible members of society.”128

            215. The Distributor Defendants knew they were required to monitor, detect, and halt

suspicious orders. Industry compliance guidelines established by the Healthcare Distribution


126
      Id.
127
      Id.
128
      See Brief of HDMA, 2012 WL 1637016, at *2.



                                                     80
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 86 of 321



Management Association, the trade association of pharmaceutical distributors, explain that

distributors are “[a]t the center of a sophisticated supply chain” and therefore “are uniquely situated

to perform due diligence in order to help support the security of the controlled substances they

deliver to their customers.” The guidelines set forth recommended steps in the “due diligence”

process, and note in particular: If an order meets or exceeds a distributor’s threshold, as defined in

the distributor’s monitoring system, or is otherwise characterized by the distributor as an order of

interest, the distributor should not ship to the customer, in fulfillment of that order, any units of

the specific drug code product as to which the order met or exceeded a threshold or as to which

the order was otherwise characterized as an order of interest.129

        216. Each of the Distributor Defendants sold prescription opioids, including hydrocodone

and/or oxycodone, to retailers in Plaintiff’s Community and/or to retailers from which Distributor

Defendants knew prescription opioids were likely to be diverted to Plaintiff’s Community.

        217. Each Distributor Defendant owes a duty to monitor and detect suspicious orders of

prescription opioids.

        218. Each Distributor Defendant owes a duty under federal and state law to investigate

and refuse suspicious orders of prescription opioids.

        219. Each Distributor Defendant owes a duty under federal and state law to report

suspicious orders of prescription opioids.

        220. Each Distributor Defendant owes a duty under federal and state law to prevent the

diversion of prescription opioids into illicit markets in the State and Plaintiff’s Community.




129
   Healthcare Distribution Management Association (HDMA) Industry Compliance Guidelines: Reporting
Suspicious Orders and Preventing Diversion of Controlled Substances, filed in Cardinal Health, Inc. v. Holder, No.
12-5061 (D.C. Cir. Mar. 7, 2012), Doc. No. 1362415 (app. B).



                                                        81
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 87 of 321



        221. The foreseeable harm resulting from a breach of these duties is the diversion of

prescription opioids for nonmedical purposes and subsequent plague of opioid addiction.

        222. The foreseeable harm resulting from the diversion of prescription opioids for

nonmedical purposes is abuse, addiction, morbidity and mortality in Plaintiff’s Community and

the damages caused thereby.

             2. The Distributor Defendants Breached Their Duties.
        223. Because distributors handle such large volumes of controlled substances, and are the

first major line of defense in the movement of legal pharmaceutical controlled substances from

legitimate channels into the illicit market, it is incumbent on distributors to maintain effective

controls to prevent diversion of controlled substances. Should a distributor deviate from these

checks and balances, the closed system collapses.130

        224. The sheer volume of prescription opioids distributed to pharmacies in the Plaintiff’s

Community, and/or to pharmacies from which the Distributor Defendants knew the opioids were

likely to be diverted into Plaintiff’s Community, is excessive for the medical need of the

community and facially suspicious. Some red flags are so obvious that no one who engages in the

legitimate distribution of controlled substances can reasonably claim ignorance of them.131

        225. The Distributor Defendants failed to report “suspicious orders” originating from

Plaintiff’s Community, or which the Distributor Defendants knew were likely to be diverted to

Plaintiff’s Community, to the federal and state authorities, including the DEA and/or the state

Board of Pharmacy.




130
   See Rannazzisi Decl. ¶ 10, filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb. 10,
2012), ECF No. 14-2.
131
    Masters Pharmaceuticals, Inc., 80 Fed. Reg. 55,418-01, 55,482 (Sept. 15, 2015) (citing Holiday CVS, L.L.C.,
d/b/a CVS/Pharmacy Nos. 219 and 5195, 77 Fed. Reg. 62,316, 62,322 (2012)).



                                                        82
                Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 88 of 321



           226. The Distributor Defendants unlawfully filled suspicious orders of unusual size,

orders deviating substantially from a normal pattern and/or orders of unusual frequency in

Plaintiff’s Community, and/or in areas from which the Distributor Defendants knew opioids were

likely to be diverted to Plaintiff’s Community.

           227. The Distributor Defendants breached their duty to monitor, detect, investigate, refuse

and report suspicious orders of prescription opiates originating from Plaintiff’s Community, and/or

in areas from which the Distributor Defendants knew opioids were likely to be diverted to

Plaintiff’s Community.

           228. The Distributor Defendants breached their duty to maintain effective controls against

diversion of prescription opiates into other than legitimate medical, scientific, and industrial

channels.

           229. The Distributor Defendants breached their duty to “design and operate a system to

disclose to the registrant suspicious orders of controlled substances” and failed to inform the

authorities including the DEA of suspicious orders when discovered, in violation of their duties

under federal and state law.

           230. The Distributor Defendants breached their duty to exercise due diligence to avoid

filling suspicious orders that might be diverted into channels other than legitimate medical,

scientific and industrial channels.132

           231. The federal and state laws at issue here are public safety laws.

           232. The Distributor Defendants’ violations of public safety statutes constitute prima facie

evidence of negligence under State law.




132
      See Cardinal Health, Inc. v. Holder, 846 F. Supp. 2d 203, 206 (D.D.C. 2012).



                                                          83
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 89 of 321



       233. The Distributor Defendants supplied prescription opioids to obviously suspicious

physicians and pharmacies, enabled the illegal diversion of opioids, aided criminal activity, and

disseminated massive quantities of prescription opioids into the black market.

       234. The unlawful conduct by the Distributor Defendants is purposeful and intentional.

The Distributor Defendants refuse to abide by the duties imposed by federal and state law which

are required to legally acquire and maintain a license to distribute prescription opiates.

       235. The Distributor Defendants acted with actual malice in breaching their duties, i.e.,

they have acted with a conscious disregard for the rights and safety of other persons, and said

actions have a great probability of causing substantial harm.

       236. The Distributor Defendants’ repeated shipments of suspicious orders, over an

extended period of time, in violation of public safety statutes, and without reporting the suspicious

orders to the relevant authorities demonstrates wanton, willful, or reckless conduct or criminal

indifference to civil obligations affecting the rights of others.

           3. The Distributor Defendants Have Sought to Avoid and Have Misrepresented
              their Compliance with Their Legal Duties.
       237. The Distributor Defendants have repeatedly misrepresented their compliance with

their legal duties under state and federal law and have wrongfully and repeatedly disavowed those

duties in an effort to mislead regulators and the public regarding the Distributor Defendants’

compliance with their legal duties.

       238. Distributor Defendants have refused to recognize any duty beyond reporting

suspicious orders. In Masters Pharmaceuticals, the HDMA, a trade association run by the

Distributor Defendants, and the NACDS submitted amicus briefs regarding the legal duty of

wholesale distributors. Inaccurately denying the legal duties that the wholesale drug industry has

been tragically recalcitrant in performing, they argued as follows:



                                                  84
                    Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 90 of 321



                    a. The Associations complained that the “DEA has required distributors not only to
                       report suspicious orders, but to investigate orders (e.g., by interrogating pharmacies
                       and physicians) and take action to halt suspicious orders before they are filled.”133

                    b. The Associations argued that, “DEA now appears to have changed its position to
                       require that distributors not only report suspicious orders, but investigate and halt
                       suspicious orders. Such a change in agency position must be accompanied by an
                       acknowledgment of the change and a reasoned explanation for it. In other words,
                       an agency must display awareness that it is changing position and show that there
                       are good reasons for the new policy. This is especially important here, because
                       imposing intrusive obligations on distributors threatens to disrupt patient access to
                       needed prescription medications.”134

                    c. The Associations alleged (inaccurately) that nothing “requires distributors to
                       investigate the legitimacy of orders, or to halt shipment of any orders deemed to be
                       suspicious.”135

                    d. The Association complained that the purported “practical infeasibility of requiring
                       distributors to investigate and halt suspicious orders (as well as report them)
                       underscores the importance of ensuring that DEA has complied with the APA
                       before attempting to impose such duties.”136

                    e. The Associations alleged (inaccurately) that “DEA’s regulations [] sensibly
                       impose[] a duty on distributors simply to report suspicious orders, but left it to DEA
                       and its agents to investigate and halt suspicious orders.”137

                    f. Also inaccurately, the Associations argued that, “[i]mposing a duty on distributors
                       – which lack the patient information and the necessary medical expertise – to
                       investigate and halt orders may force distributors to take a shot-in-the-dark
                       approach to complying with DEA’s demands.”138

            239. The positions taken by the trade groups is emblematic of the position taken by the

Distributor Defendants in a futile attempt to deny their legal obligations to prevent diversion of

the dangerous drugs.139


133
      Brief for HDMA and NACDS, 2016 WL 1321983, at *4–5.
134
      Id. at *8 (citations and quotation marks omitted).
135
      Id. at *14.
136
      Id. at *22.
137
      Id. at *24–25.
138
      Id. at *26.
139
    See Brief of HDMA, 2012 WL 1637016, at *3 (arguing the wholesale distributor industry “does not know the
rules of the road because” they claim (inaccurately) that the “DEA has not adequately explained them”).



                                                           85
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 91 of 321



        240. The Court of Appeals for the District of Columbia recently issued its opinion

affirming that a wholesale drug distributor does, in fact, have duties beyond reporting. Masters

Pharm., Inc. v. Drug Enf’t Admin., 861 F.3d 206 (D.C. Cir. 2017). The D.C. Circuit Court upheld

the revocation of Master Pharmaceutical’s license and determined that DEA regulations require

that in addition to reporting suspicious orders, distributors must “decline to ship the order, or

conduct some ‘due diligence’ and—if it is able to determine that the order is not likely to be

diverted into illegal channels—ship the order.” Id. at 212. Master Pharmaceutical was in violation

of legal requirements because it failed to conduct necessary investigations and filled suspicious

orders. Id. at 218–19, 226. A distributor’s investigation must dispel all the red flags giving rise to

suspicious circumstances prior to shipping a suspicious order. Id. at 226. The Circuit Court also

rejected the argument made by the HDMA and NACDS (quoted above), that, allegedly, the DEA

had created or imposed new duties. Id. at 220.

        241. Wholesale Distributor McKesson has recently been forced to specifically admit to

breach of its duties to monitor, report, and prevent suspicious orders. Pursuant to an Administrative

Memorandum of Agreement (“2017 Agreement”) entered into between McKesson and the DEA

in January 2017, McKesson admitted that, at various times during the period from January 1, 2009

through the effective date of the Agreement (January 17, 2017) it “did not identify or report to

[the] DEA certain orders placed by certain pharmacies which should have been detected by

McKesson as suspicious based on the guidance contained in the DEA Letters.”140 Further, the

2017 Agreement specifically finds that McKesson “distributed controlled substances to

pharmacies even though those McKesson Distribution Centers should have known that the




140
   See Administrative Memorandum of Agreement between the U.S. Dep’t of Justice, the Drug Enf’t Admin., and
the McKesson Corp. (Jan. 17, 2017), https://www.justice.gov/opa/press-release/file/928476/download.



                                                     86
                  Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 92 of 321



pharmacists practicing within those pharmacies had failed to fulfill their corresponding

responsibility to ensure that controlled substances were dispensed pursuant to prescriptions issued

for legitimate medical purposes by practitioners acting in the usual course of their professional

practice, as required by 21 C.F.R § 1306.04(a).”141 McKesson admitted that, during this time

period, it “failed to maintain effective controls against diversion of particular controlled substances

into other than legitimate medical, scientific and industrial channels by sales to certain of its

customers in violation of the CSA and the CSA’s implementing regulations, 21 C.F.R. Part 1300

et seq., at the McKesson Distribution Centers.”142 Due to these violations, McKesson agreed that

its authority to distribute controlled substances from numerous facilities would be partially

suspended.143

            242. The 2017 Memorandum of Agreement followed a 2008 Settlement Agreement in

which McKesson also admitted failure to report suspicious orders of controlled substances to the

DEA.144 In the 2008 Settlement Agreement, McKesson “recognized that it had a duty to monitor

its sales of all controlled substances and report suspicious orders to DEA,” but had failed to do

so.145 The 2017 Memorandum of Agreement documents that McKesson continued to breach its

admitted duties by “fail[ing] to properly monitor its sales of controlled substances and/or report




141
      Id. at 4.
142
      Id.
143
      Id. at 6.
144
      Id. at 4.
145
      Id.




                                                  87
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 93 of 321



suspicious orders to DEA, in accordance with McKesson’s obligations.”146 As a result of these

violations, McKesson was fined and required to pay to the United States $150,000,000.147

            243. Even though McKesson had been sanctioned in 2008 for failure to comply with its

legal obligations regarding controlling diversion and reporting suspicious orders, and even though

McKesson had specifically agreed in 2008 that it would no longer violate those obligations,

McKesson continued to violate the laws in contrast to its written agreement not to do so.

            244. Because of the Distributor Defendants’ refusal to abide by their legal obligations, the

DEA has repeatedly taken administrative action to attempt to force compliance. For example, in

May 2014, the United States Department of Justice, Office of the Inspector General, Evaluation

and Inspections Divisions, reported that the DEA issued final decisions in 178 registrant actions

between 2008 and 2012.148 The Office of Administrative Law Judges issued a recommended

decision in a total of 117 registrant actions before the DEA issued its final decision, including 76

actions involving orders to show cause and 41 actions involving immediate suspension orders.149

These actions include the following:

               a. On April 24, 2007, the DEA issued an Order to Show Cause and Immediate
                  Suspension Order against the AmerisourceBergen Orlando, Florida distribution
                  center (“Orlando Facility”) alleging failure to maintain effective controls against
                  diversion of controlled substances. On June 22, 2007, AmerisourceBergen entered
                  into a settlement that resulted in the suspension of its DEA registration;

               b. On November 28, 2007, the DEA issued an Order to Show Cause and Immediate
                  Suspension Order against the Cardinal Health Auburn, Washington Distribution

146
   Id.; see also Settlement Agreement and Release between the U.S. and McKesson Corp., at 5 (Jan. 17, 2017)
[hereinafter 2017 Settlement Agreement and Release] (“McKesson acknowledges that, at various times during the
Covered Time Period [2009-2017], it did not identify or report to DEA certain orders placed by certain pharmacies,
which should have been detected by McKesson as suspicious, in a manner fully consistent with the requirements set
forth in the 2008 MOA.”), https://www.justice.gov/opa/press-release/file/928471/download.
147
      See 2017 Settlement Agreement and Release, at 6.
148
  Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug Enforcement
Administration’s Adjudication of Registrant Actions 6 (2014), https://oig.justice.gov/reports/2014/e1403.pdf.
149
      Id.



                                                         88
Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 94 of 321



   Center (“Auburn Facility”) for failure to maintain effective controls against
   diversion of hydrocodone;

c. On December 5, 2007, the DEA issued an Order to Show Cause and Immediate
   Suspension Order against the Cardinal Health Lakeland, Florida Distribution
   Center (“Lakeland Facility”) for failure to maintain effective controls against
   diversion of hydrocodone;

d. On December 7, 2007, the DEA issued an Order to Show Cause and Immediate
   Suspension Order against the Cardinal Health Swedesboro, New Jersey
   Distribution Center (“Swedesboro Facility”) for failure to maintain effective
   controls against diversion of hydrocodone;

e. On January 30, 2008, the DEA issued an Order to Show Cause and Immediate
   Suspension Order against the Cardinal Health Stafford, Texas Distribution Center
   (“Stafford Facility”) for failure to maintain effective controls against diversion of
   hydrocodone;

f. On May 2, 2008, McKesson Corporation entered into an Administrative
   Memorandum of Agreement (“McKesson 2008 MOA”) with the DEA which
   provided that McKesson would “maintain a compliance program designed to detect
   and prevent the diversion of controlled substances, inform DEA of suspicious
   orders required by 21 C.F.R. § 1301.74(b), and follow the procedures established
   by its Controlled Substance Monitoring Program”;

g. On September 30, 2008, Cardinal Health entered into a Settlement and Release
   Agreement and Administrative Memorandum of Agreement with the DEA related
   to its Auburn Facility, Lakeland Facility, Swedesboro Facility and Stafford Facility.
   The document also referenced allegations by the DEA that Cardinal failed to
   maintain effective controls against the diversion of controlled substances at its
   distribution facilities located in McDonough, Georgia (“McDonough Facility”),
   Valencia, California (“Valencia Facility”) and Denver, Colorado (“Denver
   Facility”);

h. On February 2, 2012, the DEA issued an Order to Show Cause and Immediate
   Suspension Order against the Cardinal Health Lakeland, Florida Distribution
   Center (“Lakeland Facility”) for failure to maintain effective controls against
   diversion of oxycodone;

i. On December 23, 2016, Cardinal Health agreed to pay a $44 million fine to the
   DEA to resolve the civil penalty portion of the administrative action taken against
   its Lakeland, Florida Distribution Center; and

j. On January 5, 2017, McKesson Corporation entered into an Administrative
   Memorandum Agreement with the DEA wherein it agreed to pay a $150 million
   civil penalty for violation of the McKesson 2008 MOA as well as failure to identify
   and report suspicious orders at its facilities in Aurora CO, Aurora IL, Delran NJ,



                                    89
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 95 of 321



                 LaCrosse WI, Lakeland FL, Landover MD, La Vista NE, Livonia MI, Methuen
                 MA, Santa Fe Springs CA, Washington Courthouse OH and West Sacramento CA.

        245. Rather than abide by their non-delegable duties under public safety laws, the

Distributor Defendants, individually and collectively through trade groups in the industry,

pressured the U.S. Department of Justice to “halt” prosecutions and lobbied Congress to strip the

DEA of its ability to immediately suspend distributor registrations. The result was a “sharp drop

in enforcement actions” and the passage of the “Ensuring Patient Access and Effective Drug

Enforcement Act” which, ironically, raised the burden for the DEA to revoke a distributor’s license

from “imminent harm” to “immediate harm” and provided the industry the right to “cure” any

violations of law before a suspension order can be issued.150

        246. In addition to taking actions to limit regulatory prosecutions and suspensions, the

Distributor Defendants undertook to fraudulently convince the public that they were complying

with their legal obligations, including those imposed by licensing regulations. Through such

statements, the Distributor Defendants attempted to assure the public they were working to curb

the opioid epidemic.

        247. For example, a Cardinal Health executive claimed that it uses “advanced analytics”

to monitor its supply chain, and represented that it was being “as effective and efficient as possible

in constantly monitoring, identifying, and eliminating any outside criminal activity.”151 Given the


150
   See Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid Epidemic
Grew Out of Control, Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/the-dea-slowed-
enforcement-while-the-opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
d7c704ef9fd9_story.html; Lenny Bernstein & Scott Higham, Investigation: U.S. Senator Calls for Investigation of
DEA Enforcement Slowdown Amid Opioid Crisis, Wash. Post, Mar. 6, 2017,
https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-enforcement-
slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html; Eric Eyre, DEA Agent: “We Had No
Leadership” in WV Amid Flood of Pain Pills, Charleston Gazette-Mail, Feb. 18, 2017,
http://www.wvgazettemail.com/news/20170218/dea-agent-we-had-no-leadership-in-wv-amid-flood-of-pain-pills-.
151
  Lenny Bernstein et al., How Drugs Intended for Patients Ended Up in the Hands of Illegal Users: “No One Was
Doing Their Job,” Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/how-drugs-intended-



                                                       90
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 96 of 321



sales volumes and the company’s history of violations, this executive was either not telling the

truth, or, if Cardinal Health had such a system, it ignored the results.

        248. Similarly, Defendant McKesson publicly stated that it has a “best-in-class controlled

substance monitoring program to help identify suspicious orders,” and claimed it is “deeply

passionate about curbing the opioid epidemic in our country.”152 Again, given McKesson’s

historical conduct, this statement is either false, or the company ignored outputs of the monitoring

program.

        249. By misleading the public about the effectiveness of their controlled substance

monitoring programs, the Distributor Defendants successfully concealed the facts sufficient to

arouse suspicion of the claims that the Plaintiff now asserts. The Plaintiff did not know of the

existence or scope of Defendants’ industry-wide fraud and could not have acquired such

knowledge earlier through the exercise of reasonable diligence.

        250. Meanwhile, the opioid epidemic rages unabated in the Nation, the State, and in

Plaintiff’s Community.

        251. The epidemic still rages because the fines and suspensions imposed by the DEA do

not change the conduct of the industry. The distributors, including the Distributor Defendants, pay

fines as a cost of doing business in an industry that generates billions of dollars in annual revenue.

They hold multiple DEA registration numbers and when one facility is suspended, they simply

ship from another facility.




for-patients-ended-up-in-the-hands-of-illegal-users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-11e6-
8ff7-7b6c1998b7a0_story.html.
152
   Scott Higham et al., Drug Industry Hired Dozens of Officials from the DEA as the Agency Tried to Curb Opioid
Abuse, Wash. Post, Dec. 22, 2016, https://www.washingtonpost.com/investigations/key-officials-switch-sides-from-
dea-to-pharmaceutical-industry/2016/12/22/55d2e938-c07b-11e6-b527-949c5893595e_story.html.



                                                      91
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 97 of 321



       252. The wrongful actions and omissions of the Distributor Defendants which have

caused the diversion of opioids and which have been a substantial contributing factor to and/or

proximate cause of the opioid crisis are alleged in greater detail in Plaintiff’s racketeering

allegations below.

       253. The Distributor Defendants have abandoned their duties imposed under federal and

state law, taken advantage of a lack of DEA law enforcement, and abused the privilege of

distributing controlled substances in the State and Plaintiff’s Community.

           4. The National Retail Pharmacies Were on Notice of and Contributed to Illegal
              Diversion of Prescription Opioids
       254. National retail pharmacy chains earned enormous profits by flooding the country

with prescription opioids. They were keenly aware of the oversupply of prescription opioids

through the extensive data and information they developed and maintained as both distributors and

dispensaries. Yet, instead of taking any meaningful action to stem the flow of opioids into

communities, they continued to participate in the oversupply and profit from it.

       255. Each of the National Retail Pharmacies does substantial business throughout the

United States. This business includes the distribution and dispensing of prescription opioids.

       256. On information and belief, the National Retail Pharmacies distributed and dispensed

substantial quantities of prescription opioids, including fentanyl, hydrocodone, and oxycodone in

the State. In addition, they distributed and dispensed substantial quantities of prescription opioids

in other states, and these drugs were diverted from these other states to the State. The National

Retail Pharmacies failed to take meaningful action to stop this diversion despite their knowledge

of it, and contributed substantially to the diversion problem.

       257. The National Retail Pharmacies developed and maintained extensive data on opioids

they distributed and dispensed.      Through this data, National Retail Pharmacies had direct



                                                 92
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 98 of 321



knowledge of patterns and instances of improper distribution, prescribing, and use of prescription

opioids in communities throughout the country, and in the State in particular. They used the data

to evaluate their own sales activities and workforce. On information and belief, the National Retail

Pharmacies also provided Defendants with data regarding, inter alia, individual doctors in

exchange for rebates or other forms of consideration. The National Retail Pharmacies’ data is a

valuable resource that they could have used to help stop diversion, but failed to do so.

               a. The National Retail Pharmacies Have a Duty to Prevent Diversion

       258. Each participant in the supply chain of opioid distribution, including the National

Retail Pharmacies, is responsible for preventing diversion of prescription opioids into the illegal

market by, among other things, monitoring and reporting suspicious activity.

       259. The National Retail Pharmacies, like manufacturers and other distributors, are

registrants under the CSA. 21 C.F.R. § 1301.11. Under the CSA, pharmacy registrants are

required to “provide effective controls and procedures to guard against theft and diversion of

controlled substances.” See 21 C.F.R. § 1301.71(a). In addition, 21 C.F.R. § 1306.04(a) states,

“[t]he responsibility for the proper prescribing and dispensing of controlled substances is upon the

prescribing practitioner, but a corresponding responsibility rests with the pharmacist who fills the

prescription.” Because pharmacies themselves are registrants under the CSA, the duty to prevent

diversion lies with the pharmacy entity, not the individual pharmacist alone.

       260. The DEA, among others, has provided extensive guidance to pharmacies concerning

their duties to the public. The guidance advises pharmacies how to identify suspicious orders and

other evidence of diversion.

       261. Suspicious pharmacy orders include orders of unusually large size, orders that are

disproportionately large in comparison to the population of a community served by the pharmacy,




                                                93
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 99 of 321



orders that deviate from a normal pattern and/or orders of unusual frequency and duration, among

others.

          262. Additional types of suspicious orders include: (1) prescriptions written by a doctor

who writes significantly more prescriptions (or in larger quantities or higher doses) for controlled

substances compared to other practitioners in the area; (2) prescriptions which should last for a

month in legitimate use, but are being refilled on a shorter basis; (3) prescriptions for antagonistic

drugs, such as depressants and stimulants, at the same time; (4) prescriptions that look “too good”

or where the prescriber’s handwriting is too legible; (5) prescriptions with quantities or doses that

differ from usual medical usage; (6) prescriptions that do not comply with standard abbreviations

and/or contain no abbreviations; (7) photocopied prescriptions; or (8) prescriptions containing

different handwriting. Most of the time, these attributes are not difficult to detect and should be

easily recognizable by pharmacies.

          263. Suspicious pharmacy orders are red flags for if not direct evidence of diversion.

          264. Other signs of diversion can be observed through data gathered, consolidated, and

analyzed by the National Retail Pharmacies themselves. That data allows them to observe patterns

or instances of dispensing that are potentially suspicious, of oversupply in particular stores or

geographic areas, or of prescribers or facilities that seem to engage in improper prescribing.

          265. According to industry standards, if a pharmacy finds evidence of prescription

diversion, the local Board of Pharmacy and DEA must be contacted.

          266. Despite their legal obligations as registrants under the CSA, the National Retail

Pharmacies allowed widespread diversion to occur—and they did so knowingly.

          267. Performance metrics and prescription quotas adopted by the National Retail

Pharmacies for their retail stores contributed to their failure. Under CVS’s Metrics System, for




                                                  94
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 100 of 321



example, pharmacists are directed to meet high goals that make it difficult, if not impossible, to

comply with applicable laws and regulations. There is no measurement for pharmacy accuracy or

customer safety. Moreover, the bonuses for pharmacists are calculated, in part, on how many

prescriptions that pharmacist fills within a year. The result is both deeply troubling and entirely

predictable: opioids flowed out of National Retail Pharmacies and into communities throughout

the country. The policies remained in place even as the epidemic raged.

       268. Upon information and belief, this problem was compounded by the National Retail

Pharmacies’ failure to adequately train their pharmacists and pharmacy technicians on how to

properly and adequately handle prescriptions for opioid painkillers, including what constitutes a

proper inquiry into whether a prescription is legitimate, whether a prescription is likely for a

condition for which the FDA has approved treatments with opioids, and what measures and/or

actions to take when a prescription is identified as phony, false, forged, or otherwise illegal, or

when suspicious circumstances are present, including when prescriptions are procured and pills

supplied for the purpose of illegal diversion and drug trafficking.

       269. Upon information and belief, the National Retail Pharmacies also failed to

adequately use data available to them to identify doctors who were writing suspicious numbers of

prescriptions and/or prescriptions of suspicious amounts of opioids, or to adequately use data

available to them to do statistical analysis to prevent the filling of prescriptions that were illegally

diverted or otherwise contributed to the opioid crisis.

       270. Upon information and belief, the National Retail Pharmacies failed to analyze: (a)

the number of opioid prescriptions filled by individual pharmacies relative to the population of the

pharmacy's community; (b) the increase in opioid sales relative to past years; (c) the number of




                                                  95
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 101 of 321



opioid prescriptions filled relative to other drugs; and (d) the increase in annual opioid sales

relative to the increase in annual sales of other drugs.

       271. Upon information and belief, the National Retail Pharmacies also failed to conduct

adequate internal or external audits of their opioid sales to identify patterns regarding prescriptions

that should not have been filled and to create policies accordingly, or if they conducted such audits,

they failed to take any meaningful action as a result.

       272. Upon information and belief, the National Retail Pharmacies also failed to effectively

respond to concerns raised by their own employees regarding inadequate policies and procedures

regarding the filling of opioid prescriptions.

       273. The National Retail Pharmacies were, or should have been, fully aware that the

quantity of opioids being distributed and dispensed by them was untenable, and in many areas

patently absurd; yet, they did not take meaningful action to investigate or to ensure that they were

complying with their duties and obligations under the law with regard to controlled substances.

               b. Multiple Enforcement Actions against the National Retail Pharmacies
                  Confirm their Compliance Failures.

       274. The National Retail Pharmacies have long been on notice of their failure to abide by

state and federal law and regulations governing the distribution and dispensing of prescription

opioids. Indeed, several of the National Retail Pharmacies have been repeatedly penalized for their

illegal prescription opioid practices. Upon information and belief, based upon the widespread

nature of these violations, these enforcement actions are the product of, and confirm, national

policies and practices of the National Retail Pharmacies.

                       i. CVS

       275. CVS is one of the largest companies in the world, with annual revenue of more than

$150 billion. According to news reports, it manages medications for nearly 90 million customers



                                                  96
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 102 of 321



at 9,700 retail locations. CVS could be a force for good in connection with the opioid crisis, but

like other Defendants, CVS sought profits over people.

        276. CVS is a repeat offender and recidivist: the company has paid fines totaling over $40

million as the result of a series of investigations by the DEA and the United States Department of

Justice (“DOJ”). It nonetheless treated these fines as the cost of doing business and has allowed its

pharmacies to continue dispensing opioids in quantities significantly higher than any plausible

medical need would require, and to continue violating its recordkeeping and dispensing obligations

under the CSA.

        277. As recently as July 2017, CVS entered into a $5 million settlement with the U.S.

Attorney’s Office for the Eastern District of California regarding allegations that its pharmacies

failed to keep and maintain accurate records of Schedule II, III, IV, and V controlled

substances.153

        278. This fine was preceded by numerous others throughout the country.

        279. In February 2016, CVS paid $8 million to settle allegations made by the DEA and

the DOJ that from 2008-2012, CVS stores and pharmacists in Maryland violated their duties under

the CSA and filled prescriptions with no legitimate medical purpose.154




153
    Press Release, U.S. Attorney’s Office E. Dist. of Cal., CVS Pharmacy Inc. Pays $5M to Settle Alleged Violations
of the Controlled Substance Act, U.S. Dep’t of Just. (July 11, 2017), https://www.justice.gov/usao-edca/pr/cvs-
pharmacy-inc-pays-5m-settle-alleged-violations-controlled-substance-act.
154
    Press Release, U.S. Attorney’s Office Dist. of Md., United States Reaches $8 Million Settlement Agreement with
CVS for Unlawful Distribution of Controlled Substances, U.S. Dep’t of Just. (Feb. 12, 2016),
https://www.justice.gov/usao-md/pr/united-states-reaches-8-million-settlement-agreement-cvs-unlawful-
distribution-controlled.




                                                        97
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 103 of 321



        280. In October 2016, CVS paid $600,000 to settle allegations by the DOJ that stores in

Connecticut failed to maintain proper records in accordance with the CSA.155

        281. In September 2016, CVS entered into a $795,000 settlement with the Massachusetts

Attorney General wherein CVS agreed to require pharmacy staff to access the state’s prescription

monitoring program website and review a patient’s prescription history before dispensing certain

opioid drugs.156

        282. In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that 50

of its stores violated the CSA by filling forged prescriptions for controlled substances—mostly

addictive painkillers—more than 500 times between 2011 and 2014.157

        283. In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney’s

Office for the District of Rhode Island to resolve allegations that several of its Rhode Island stores

violated the CSA by filling invalid prescriptions and maintaining deficient records. The United

States alleged that CVS retail pharmacies in Rhode Island filled a number of forged prescriptions

with invalid DEA numbers, and filled multiple prescriptions written by psychiatric nurse

practitioners for hydrocodone, despite the fact that these practitioners were not legally permitted




155
   Press Release, U.S. Attorney’s Office Dist. of Conn., CVS Pharmacy Pays $600,000 to Settle Controlled
Substances Act Allegations, U.S. Dep’t of Just. (Oct. 20, 2016), https://www.justice.gov/usao-ct/pr/cvs-pharmacy-
pays-600000-settle-controlled-substances-act-allegations.
156
   Dialynn Dwyer, CVS will pay $795,000, strengthen policies around dispensing opioids in agreement with state,
Boston.com (Sept. 1, 2016), https://www.boston.com/news/local-news/2016/09/01/cvs-will-pay-795000-strengthen-
policies-around-dispensing-opioids-in-agreement-with-state.
157
   Press Release, U.S. Attorney’s Office Dist. of Mass., CVS to Pay $3.5 Million to Resolve Allegations that
Pharmacists Filled Fake Prescriptions, U.S. Dep’t of Just. (June 30, 2016), https://www.justice.gov/usao-ma/pr/cvs-
pay-35-million-resolve-allegations-pharmacists-filled-fake-prescriptions.




                                                        98
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 104 of 321



to prescribe that drug.        Additionally, the government alleged that CVS had recordkeeping

deficiencies.158

        284. In May 2015, CVS agreed to pay a $22 million penalty following a DEA

investigation that found that employees at two pharmacies in Sanford, Florida, had dispensed

prescription opioids, “based on prescriptions that had not been issued for legitimate medical

purposes by a health care provider acting in the usual course of professional practice. CVS also

acknowledged that its retail pharmacies had a responsibility to dispense only those prescriptions

that were issued based on legitimate medical need.”159

        285. In September 2014, CVS agreed to pay $1.9 million in civil penalties to resolve

allegations it filled prescriptions written by a doctor whose controlled-substance registration had

expired.160

        286. In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy Board for

improperly selling prescription narcotics in at least five locations in the Oklahoma City

metropolitan area.161




158
   Press Release, U.S. Attorney’s Office Dist. of R.I., Drug Diversion Claims Against CVS Health Corp. Resolved
With $450,000 Civil Settlement, U.S. Dep’t of Just. (Aug. 10, 2015), https://www.justice.gov/usao-ri/pr/drug-
diversion-claims-against-cvs-health-corp-resolved-450000-civil-settlement.
159
   Press Release, U.S. Attorney’s Office M. Dist. of Fla., United States Reaches $22 Million Settlement Agreement
With CVS For Unlawful Distribution of Controlled Substances, U.S. Dep’t of Just. (May 13, 2015),
https://www.justice.gov/usao-mdfl/pr/united-states-reaches-22-million-settlement-agreement-cvs-unlawful-
distribution.
160
   Patrick Danner, H-E-B, CVS Fined Over Prescriptions, San Antonio Express-News (Sept. 5, 2014),
http://www.expressnews.com/business/local/article/H-E-BCVS-fined-over-prescriptions-5736554.php.
161
  Andrew Knittle, Oklahoma pharmacy board stays busy, hands out massive fines at times, NewsOK (May 3,
2015), http://newsok.com/article/5415840.




                                                       99
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 105 of 321



        287. Dating back to 2006, CVS retail pharmacies in Oklahoma and elsewhere

intentionally violated the CSA by filling prescriptions signed by prescribers with invalid DEA

registration numbers.162

                          ii. Walgreens

        288. Walgreens is the second-largest pharmacy store chain in the United States behind

CVS, with annual revenue of more than $118 billion. According to its website, Walgreens operates

more than 8,100 retail locations and filled 990 million prescriptions on a 30-day adjusted basis in

fiscal 2017.

        289. Walgreens also has been penalized for serious and flagrant violations of the CSA.

Indeed, Walgreens agreed to the largest settlement in DEA history—$80 million—to resolve

allegations that it committed an unprecedented number of recordkeeping and dispensing violations

of the CSA, including negligently allowing controlled substances such as oxycodone and other

prescription painkillers to be diverted for abuse and illegal black market sales.163

        290. The settlement resolved investigations into and allegations of CSA violations in

Florida, New York, Michigan, and Colorado that resulted in the diversion of millions of opioids

into illicit channels.

        291. Walgreens’ Florida operations at issue in this settlement highlight its egregious

conduct regarding diversion of prescription opioids. Walgreens’ Florida pharmacies each allegedly




162
   Press Release, U.S. Attorney’s Office W. Dist. of Okla., CVS to Pay $11 Million To Settle Civil Penalty Claims
Involving Violations of Controlled Substances Act, U.S. Dep’t of Just. (Apr. 3, 2013), https://www.justice.gov/usao-
wdok/pr/cvs-pay-11-million-settle-civil-penalty-claims-involving-violations-controlled.
163
    Press Release, U.S. Attorney’s Office S. Dist. of Fla., Walgreens Agrees To Pay A Record Settlement Of $80
Million For Civil Penalties Under The Controlled Substances Act, U.S. Dep’t of Just. (June 11, 2013),
https://www.justice.gov/usao-sdfl/pr/walgreens-agrees-pay-record-settlement-80-million-civil-penalties-under-
controlled.




                                                       100
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 106 of 321



ordered more than one million dosage units of oxycodone in 2011—more than ten times the

average amount.164

            292. They increased their orders over time, in some cases as much as 600% in the space

of just two years, including, for example, supplying a town of 3,000 with 285,800 orders of

oxycodone in a one-month period. Yet Walgreens corporate officers turned a blind eye to these

abuses. In fact, corporate attorneys at Walgreens suggested, in reviewing the legitimacy of

prescriptions coming from pain clinics, that “if these are legitimate indicators of inappropriate

prescriptions perhaps we should consider not documenting our own potential noncompliance,”

underscoring Walgreens’ attitude that profit outweighed compliance with the CSA or the health of

communities.165

            293. Defendant Walgreens’ settlement with the DEA stemmed from the DEA’s

investigation into Walgreens’ distribution center in Jupiter, Florida, which was responsible for

significant opioid diversion in Florida. According to the Order to Show Cause, Defendant

Walgreens’ corporate headquarters pushed to increase the number of oxycodone sales to

Walgreens’ Florida pharmacies, and provided bonuses for pharmacy employees based on number

of prescriptions filled at the pharmacy in an effort to increase oxycodone sales. In July 2010,

Defendant Walgreens ranked all of its Florida stores by number of oxycodone prescriptions

dispensed in June of that year, and found that the highest-ranking store in oxycodone sales sold

almost 18 oxycodone prescriptions per day. All of these prescriptions were filled by the Jupiter

Center.166


164
    Order to Show Cause and Immediate Suspension of Registration, In the Matter of Walgreens Co. (Drug Enf’t
Admin. Sept. 13, 2012).
165
      Id.
166
      Id.




                                                      101
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 107 of 321



            294. Walgreens has also settled with a number of state attorneys general, including West

Virginia ($575,000) and Massachusetts ($200,000).167

            295. The Massachusetts Attorney General’s Medicaid Fraud Division found that, from

2010 through most of 2015, multiple Walgreens stores across the state failed to monitor the opioid

use of some Medicaid patients who were considered high-risk.

            296. In January 2017, an investigation by the Massachusetts Attorney General found that

some Walgreens pharmacies failed to monitor patients’ drug use patterns and did not use sound

professional judgment when dispensing opioids and other controlled substances—despite the

context of soaring overdose deaths in Massachusetts. Walgreens agreed to pay $200,000 and

follow certain procedures for dispensing opioids.168

            297. Numerous state and federal drug diversion prosecutions have occurred in which

prescription opioid pills were procured from National Retail Pharmacies. The allegations in this

Complaint do not attempt to identify all these prosecutions, and the information above is merely

by way of example.

            298. The litany of state and federal actions against the National Retail Pharmacies

demonstrate that they routinely, and as a matter of standard operating procedure, violated their

legal obligations under the CSA and other laws and regulations that govern the distribution and

dispensing of prescription opioids.

            299. Throughout the country and the State, the National Retail Pharmacies were or should

have been aware of numerous red flags of potential suspicious activity and diversion.




167
   Walgreens to pay $200,000 settlement for lapses with opioids, APhA (Jan. 25, 2017),
https://www.pharmacist.com/article/walgreens-pay-200000-settlement-lapses-opioids.
168
      Id.



                                                      102
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 108 of 321



       300. On information and belief, from the catbird seat of their retail pharmacy operations,

the National Retail Pharmacies knew or reasonably should have known about the disproportionate

flow of opioids into the State and the operation of “pill mills” that generated opioid prescriptions

that, by their quantity or nature, were red flags for if not direct evidence of illicit supply and

diversion. Additional information was provided by news reports, and state and federal regulatory

actions, including prosecutions of pill mills in the area.

       301. On information and belief, the National Retail Pharmacies knew or reasonably

should have known about the devastating consequences of the oversupply and diversion of

prescription opioids, including spiking opioid overdose rates in Plaintiff’s Community.

       302. On information and belief, because of (among others sources of information)

regulatory and other actions taken against the National Retail Pharmacies directly, actions taken

against others pertaining to prescription opioids obtained from their retail stores, complaints and

information from employees and other agents, and the massive volume of opioid prescription drug

sale data that they developed and monitored, the National Retail Pharmacies were well aware that

their distribution and dispensing activities fell far short of legal requirements.

       303. The National Retail Pharmacies’ actions and omission in failing to effectively

prevent diversion and failing to monitor, report, and prevent suspicious orders have contributed

significantly to the opioid crisis in the State, including Plaintiff’s Community, by enabling, and

failing to prevent, the diversion of opioids.

   D. THE MANUFACTURER DEFENDANTS’ UNLAWFUL FAILURE TO PREVENT
      DIVERSION AND MONITOR, REPORT, AND PREVENT SUSPICIOUS
      ORDERS.

       304. The same legal duties to prevent diversion, and to monitor, report, and prevent

suspicious orders of prescription opioids that were incumbent upon the Distributor Defendants




                                                 103
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 109 of 321



were also legally required of the Manufacturer Defendants under federal and New Mexico law.

See, e.g., 21 U.S.C. § 823(a); N.M. Admin. Code §§ 16.19.8.2; 16.19.8.24(C); 16.19.20.48.

       305. Under New Mexico and federal law, the Manufacturing Defendants were required to

comply with the same licensing requirements as the Distributor Defendants and the same rules

regarding prevention of diversion and reporting suspicious orders, as set out above. See NMSA

1978, § 30-31-13 (requiring manufacturers and distributors to register under the New Mexico

Controlled Substances Act); N.M. Admin. Code §§ 16.19.8.2 (including manufacturers within the

scope of the New Mexico wholesale distributing regulations); 16.19.8.24(C) (requiring

manufacturers “to operate in compliance with applicable federal, state, and local laws and

regulations” and to “comply with all applicable state, local and DEA regulations”);

16.19.8.13(A)(8); 16.19.20.8 (requiring annual registration by manufacturers and distributors);

16.19.20.48 (all registrants must provide effective controls to guard against diversion).

       306. Like the Distributor Defendants, the Manufacturer Defendants were required to

register with the DEA to manufacture schedule II controlled substances, like prescription opioids.

See 21 U.S.C. § 823(a). A requirement of such registration is the:

       maintenance of effective controls against diversion of particular controlled
       substances and any controlled substance in schedule I or II compounded therefrom
       into other than legitimate medical, scientific, research, or industrial channels, by
       limiting the importation and bulk manufacture of such controlled substances to a
       number of establishments which can produce an adequate and uninterrupted supply
       of these substances under adequately competitive conditions for legitimate medical,
       scientific, research, and industrial purposes . . . .

21 U.S.C. § 823(a)(1) (emphasis added).

       307. Additionally, as “registrants” under Section 823, the Manufacturer Defendants were

also required to monitor, report, and prevent suspicious orders of controlled substances:

       The registrant shall design and operate a system to disclose to the registrant
       suspicious orders of controlled substances. The registrant shall inform the Field
       Division Office of the Administration in his area of suspicious orders when


                                                104
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 110 of 321



       discovered by the registrant. Suspicious orders include orders of unusual size,
       orders deviating substantially from a normal pattern, and orders of unusual
       frequency.

21 C.F.R. § 1301.74. See also 21 C.F.R. § 1301.02 (“Any term used in this part shall have the

definition set forth in section 102 of the Act (21 U.S.C. 802) or part 1300 of this chapter.”); 21

C.F.R. § 1300.01 (“Registrant means any person who is registered pursuant to either section 303

or section 1008 of the Act (21 U.S.C. 823 or 958).” Like the Distributor Defendants, the

Manufacturer Defendants breached these duties.

       308. The Manufacturer Defendants had access to and possession of the information

necessary to monitor, report, and prevent suspicious orders and to prevent diversion. The

Manufacturer Defendants engaged in the practice of paying “chargebacks” to opioid distributors.

A chargeback is a payment made by a manufacturer to a distributor after the distributor sells the

manufacturer’s product at a price below a specified rate. After a distributor sells a manufacturer’s

product to a pharmacy, for example, the distributor requests a chargeback from the manufacturer

and, in exchange for the payment, the distributor identifies to the manufacturer the product, volume

and the pharmacy to which it sold the product. Thus, the Manufacturer Defendants knew – just as

the Distributor Defendants knew – the volume, frequency, and pattern of opioid orders being

placed and filled. The Manufacturer Defendants built receipt of this information into the payment

structure for the opioids provided to the opioid distributors.

       309. Federal statutes and regulations – and New Mexico law incorporating those

requirements – are clear: just like opioid distributors, opioid manufacturers are required to “design

and operate a system to disclose . . . suspicious orders of controlled substances” and to maintain

“effective controls against diversion.” 21 C.F.R. § 1301.74; 21 U.S.C. § 823(a)(1).

       310. The Department of Justice has recently confirmed the suspicious order obligations

clearly imposed by federal law upon opioid manufacturers, fining Mallinckrodt $35 million for


                                                105
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 111 of 321



failure to report suspicious orders of controlled substances, including opioids, and for violating

recordkeeping requirements.169

            311. In the press release accompanying the settlement, the Department of Justice stated:

Mallinckrodt “did not meet its obligations to detect and notify DEA of suspicious orders of

controlled substances such as oxycodone, the abuse of which is part of the current opioid epidemic.

These suspicious order monitoring requirements exist to prevent excessive sales of controlled

substances, like oxycodone . . . . Mallinckrodt’s actions and omissions formed a link in the chain

of supply that resulted in millions of oxycodone pills being sold on the street. . . . ‘Manufacturers

and distributors have a crucial responsibility to ensure that controlled substances do not get into

the wrong hands. . . .’”170

            312. Among the allegations resolved by the settlement, the government alleged

“Mallinckrodt failed to design and implement an effective system to detect and report ‘suspicious

orders’ for controlled substances – orders that are unusual in their frequency, size, or other patterns

. . . [and] Mallinckrodt supplied distributors, and the distributors then supplied various U.S.

pharmacies and pain clinics, an increasingly excessive quantity of oxycodone pills without

notifying DEA of these suspicious orders.”171

            313. The Memorandum of Agreement entered into by Mallinckrodt (“2017 Mallinckrodt

MOA”) avers “[a]s a registrant under the CSA, Mallinckrodt had a responsibility to maintain




169
   See Press Release, U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35 Million Settlement for Failure
to Report Suspicious Orders of Pharmaceutical Drugs and for Recordkeeping Violations (July 11, 2017),
https://www.justice.gov/opa/pr/mallinckrodt-agrees-pay-record-35-million-settlement-failure-report-suspicious-
orders.
170
      Id. (quoting DEA Acting Administrator Chuck Rosenberg).
171
      Id.




                                                       106
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 112 of 321



effective controls against diversion, including a requirement that it review and monitor these sales

and report suspicious orders to DEA.”172

           314. The 2017 Mallinckrodt MOA further details the DEA’s allegations regarding

Mallinckrodt’s failures to fulfill its legal duties as an opioid manufacturer:

           With respect to its distribution of oxycodone and hydrocodone products,
           Mallinckrodt's alleged failure to distribute these controlled substances in a manner
           authorized by its registration and Mallinckrodt's alleged failure to operate an
           effective suspicious order monitoring system and to report suspicious orders to
           the DEA when discovered as required by and in violation of 21 C.F.R. §
           1301.74(b). The above includes, but is not limited to Mallinckrodt’s alleged
           failure to:
                   i.   conduct adequate due diligence of its customers;
                   ii. detect and report to the DEA orders of unusual size and frequency;
                   iii. detect and report to the DEA orders deviating substantially from normal
                        patterns including, but not limited to, those identified in letters from the
                        DEA Deputy Assistant Administrator, Office of Diversion Control, to
                        registrants dated September 27, 2006 and December 27, 2007:
                          1. orders that resulted in a disproportionate amount of a substance which
                              is most often abused going to a particular geographic region where
                              there was known diversion,
                          2. orders that purchased a disproportionate amount of a substance which
                              is most often abused compared to other products, and
                          3. orders from downstream customers to distributors who were
                              purchasing from multiple different distributors, of which Mallinckrodt
                              was aware;
                   iv. use “chargeback” information from its distributors to evaluate suspicious
                        orders. Chargebacks include downstream purchasing information tied to
                        certain discounts, providing Mallinckrodt with data on buying patterns for
                        Mallinckrodt products; and
                   v.   take sufficient action to prevent recurrence of diversion by downstream
                        customers after receiving concrete information of diversion of Mallinckrodt
                        product by those downstream customers.173




172
   Administrative Memorandum of Agreement between the United States Department of Justice, the Drug
Enforcement Agency, and Mallinckrodt, plc. and its subsidiary Mallinckrodt, LLC (July 10, 2017),
https://www.justice.gov/usao-edmi/press-release/file/986026/download (“2017 Mallinckrodt MOA”).
173
      2017 Mallinckrodt MOA at 2-3.



                                                    107
                  Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 113 of 321



            315. Mallinckrodt agreed that its “system to monitor and detect suspicious orders did not

meet the standards outlined in letters from the DEA Deputy Administrator, Office of Diversion

Control, to registrants dated September 27, 2006 and December 27, 2007.” Mallinckrodt further

agreed that it “recognizes the importance of the prevention of diversion of the controlled

substances they manufacture” and would “design and operate a system that meets the requirements

of 21 CFR 1301.74(b) . . . [such that it would] utilize all available transaction information to

identify suspicious orders of any Mallinckrodt product. Further, Mallinckrodt agrees to notify

DEA of any diversion and/or suspicious circumstances involving any Mallinckrodt controlled

substances that Mallinckrodt discovers.”174

            316. Mallinckrodt acknowledged that “[a]s part of their business model Mallinckrodt

collects transaction information, referred to as chargeback data, from their direct customers

(distributors). The transaction information contains data relating to the direct customer sales of

controlled substances to ‘downstream’ registrants.” Mallinckrodt agreed that, from this data, it

would “report to the DEA when Mallinckrodt concludes that the chargeback data or other

information indicates that a downstream registrant poses a risk of diversion.”175

            317. The same duties imposed by federal law on Mallinckrodt were imposed upon all

Manufacturer Defendants.

            318. The same business practices utilized by Mallinckrodt regarding “charge backs” and

receipt and review of data from opioid distributors regarding orders of opioids were utilized

industry-wide among opioid manufacturers and distributors, including, upon information and

belief, the other Manufacturer Defendants.



174
      Id. at 3-4.
175
      Id. at 5.



                                                  108
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 114 of 321



        319. Through, inter alia, the charge back data, the Manufacturer Defendants could

monitor suspicious orders of opioids.

        320. The Manufacturer Defendants failed to monitor, report, and halt suspicious orders of

opioids as required by federal and state law.

        321. Purdue also unlawfully and unfairly failed to report or address illicit and unlawful

prescribing of its drugs, despite knowing about it for years. Purdue’s sales representatives have

maintained a database since 2002 of doctors suspected of inappropriately prescribing its drugs.

Rather than report these doctors to state medical boards or law enforcement authorities (as Purdue

is legally obligated to do) or cease marketing to them, Purdue used the list to demonstrate the high

rate of diversion of OxyContin – the same OxyContin that Purdue had promoted as less addictive

– in order to persuade the FDA to bar the manufacture and sale of generic copies of the drug

because the drug was too likely to be abused. In an interview with the Los Angeles Times, Purdue’s

senior compliance officer acknowledged that in five years of investigating suspicious pharmacies,

Purdue failed to take action – even where Purdue employees personally witnessed the diversion of

its drugs. The same was true of prescribers; despite its knowledge of illegal prescribing, Purdue

did not report that a Los Angeles clinic prescribed more than 1.1 million OxyContin tablets and

that Purdue’s district manager described it internally as “an organized drug ring” until years after

law enforcement shut it down. In doing so, Purdue protected its own profits at the expense of

public health and safety.176

        322. Like Purdue, Endo has been cited for its failure to set up an effective system for

identifying and reporting suspicious prescribing. In its settlement agreement with Endo, the State




176
    Harriet Ryan et al., More Than 1 Million Oxycontin Pills Ended Up in the Hands of Criminals and Addicts. What
the Drugmaker Knew, L.A. Times, July 10, 2016, http://www.latimes.com/projects/la-me-oxycontin-part2/.



                                                      109
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 115 of 321



of New York found that Endo failed to require sales representatives to report signs of abuse,

diversion, and inappropriate prescribing; paid bonuses to sales representatives for detailing

prescribers who were subsequently arrested or convicted for illegal prescribing; and failed to

prevent sales representatives from visiting prescribers whose suspicious conduct had caused them

to be placed on a no-call list.

        323. The Manufacturer Defendants’ failures to monitor, report, and halt suspicious orders

of opioids were intentional and unlawful.

        324. The Manufacturer Defendants have misrepresented their compliance with federal

and state law.

        325. The Manufacturer Defendants enabled the supply of prescription opioids to

obviously suspicious physicians and pharmacies, enabled the illegal diversion of opioids, aided

criminal activity, and disseminated massive quantities of prescription opioids into the black

market.

        326. The wrongful actions and omissions of the Manufacturer Defendants which have

caused the diversion of opioids and which have been a substantial contributing factor to and/or

proximate cause of the opioid crisis are alleged in greater detail in Plaintiff’s racketeering

allegations below.

        327. The Manufacturer Defendants’ actions and omissions in failing to effectively prevent

diversion and failing to monitor, report, and prevent suspicious orders have enabled the unlawful

diversion of opioids into Plaintiff’s Community.

    E. DEFENDANTS’ UNLAWFUL CONDUCT AND BREACHES OF LEGAL DUTIES
       CAUSED THE HARM ALLEGED HEREIN AND SUBSTANTIAL DAMAGES.

        328. As the Manufacturer Defendants’ efforts to expand the market for opioids increased

so have the rates of prescription and sale of their products — and the rates of opioid-related



                                              110
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 116 of 321



substance abuse, hospitalization, and death among the people of the State and the Plaintiff’s

Community. The Distributor Defendants have continued to unlawfully ship these massive

quantities of opioids into communities like the Plaintiff’s Community, fueling the epidemic.

        329. There is a “parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

associated adverse outcomes.”177

        330. Opioid analgesics are widely diverted and improperly used, and the widespread use

of the drugs has resulted in a national epidemic of opioid overdose deaths and addictions.178

        331. The epidemic is “directly related to the increasingly widespread misuse of powerful

opioid pain medications.”179

        332. The increased abuse of prescription painkillers along with growing sales has

contributed to a large number of overdoses and deaths.180

        333. As shown above, the opioid epidemic has escalated in Plaintiff’s Community with

devastating effects. Substantial opiate-related substance abuse, hospitalization and death mirrors

Defendants’ increased distribution of opiates.

        334. Because of the well-established relationship between the use of prescription opiates

and the use of non-prescription opioids, like heroin, the massive distribution of opioids to

Plaintiff’s Community and areas from which such opioids are being diverted into Plaintiff’s


177
  See Richard C. Dart et al., Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N. Eng. J.
Med. 241 (2015).
178
   See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and Mitigation
Strategies, 374 N. Eng. J. Med. 1253 (2016).
179
    See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. Eng. J. Med. 1480
(2016).
180
   See Press Release, Ctrs. for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs.,
Prescription Painkiller Overdoses at Epidemic Levels (Nov. 1, 2011),
https://www.cdc.gov/media/releases/2011/p1101_flu_pain_killer_overdose.html.



                                                       111
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 117 of 321



Community, has caused the Defendant-caused opioid epidemic to include heroin addiction, abuse,

and death.

       335. Prescription opioid abuse, addiction, morbidity, and mortality are hazards to public

health and safety in the State and in Plaintiff’s Community.

       336. Heroin abuse, addiction, morbidity, and mortality are hazards to public health and

safety in the State and in Plaintiff’s Community.

       337. Defendants repeatedly and purposefully breached their duties under state and federal

law, and such breaches are direct and proximate causes of, and/or substantial factors leading to,

the widespread diversion of prescription opioids for nonmedical purposes into the Plaintiff’s

Community.

       338. The unlawful diversion of prescription opioids is a direct and proximate cause of,

and/or substantial factor leading to, the opioid epidemic, prescription opioid abuse, addiction,

morbidity and mortality in the State and Plaintiff’s Community. This diversion and the epidemic

are direct causes of foreseeable harms incurred by the Plaintiff and Plaintiff’s Community.

       339. Defendants’ intentional and/or unlawful conduct resulted in direct and foreseeable,

past and continuing, economic damages for which Plaintiff seeks relief, as alleged herein. Plaintiff

also seeks the means to abate the epidemic created by Defendants’ wrongful and/or unlawful

conduct.

       340. Plaintiff seeks economic damages from the Defendants as reimbursement for the

costs associated with past efforts to eliminate the hazards to public health and safety.

       341. Plaintiff seeks economic damages from the Defendants to pay for the cost to

permanently eliminate the hazards to public health and safety and abate the temporary public

nuisance.




                                                112
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 118 of 321



        342. To eliminate the hazard to public health and safety, and abate the public nuisance, a

“multifaceted, collaborative public health and law enforcement approach is urgently needed.”181

        343. A comprehensive response to this crisis must focus on preventing new cases of opioid

addiction, identifying early opioid-addicted individuals, and ensuring access to effective opioid

addiction treatment while safely meeting the needs of patients experiencing pain.182

        344. These community-based problems require community-based solutions that have

been limited by “budgetary constraints at the state and Federal levels.”183

        345. Having profited enormously through the aggressive sale, misleading promotion, and

irresponsible distribution of opiates, Defendants should be required to take responsibility for the

financial burdens their conduct has inflicted upon the Plaintiff and Plaintiff’s Community.

      F. STATUTES OF LIMITATIONS ARE TOLLED AND DEFENDANTS ARE
         ESTOPPED FROM ASSERTING STATUTES OF LIMITATIONS AS DEFENSES.

             1. Continuing Conduct.
        346. Plaintiff contends it continues to suffer harm from the unlawful actions by the

Defendants.

        347. The continued tortious and unlawful conduct by the Defendants causes a repeated or

continuous injury. The damages have not occurred all at once but have continued to occur and

have increased as time progresses. The tort is not completed nor have all the damages been

incurred until the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants has




181
  See Rose A. Rudd et al., Increases in Drug and Opioid Overdose Deaths—United States, 2000–2014, 64
Morbidity & Mortality Wkly. Rep. 1378 (2016), at 1145.
182
    See Johns Hopkins Bloomberg School of Public Health, The Prescription Opioid Epidemic: An Evidence-Based
Approach (G. Caleb Alexander et al. eds., 2015), http://www.jhsph.edu/research/centers-and-institutes/center-for-
drug-safety-and-effectiveness/research/prescription-opioids/JHSPH_OPIOID_EPIDEMIC_REPORT.pdf.
183
    See Office of Nat’l Drug Control Policy, Exec. Office of the President, Epidemic: Responding to America’s
Prescription Drug Abuse Crisis (2011), https://www.ncjrs.gov/pdffiles1/ondcp/rx_abuse_plan.pdf.



                                                       113
                Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 119 of 321



not ceased. The public nuisance remains unabated. The conduct causing the damages remains

unabated.

                2. Equitable Estoppel.
            348. Defendants are equitably estopped from relying upon a statute of limitations defense

because they undertook active efforts to deceive Plaintiff and to purposefully conceal their

unlawful conduct and fraudulently assure the public, including the State, the Plaintiff, and

Plaintiff’s Community, that they were undertaking efforts to comply with their obligations under

the state and federal controlled substances laws, all with the goal of protecting their registered

manufacturer or distributor status in the State and to continue generating profits. Notwithstanding

the allegations set forth above, the Defendants affirmatively assured the public, including the State,

the Plaintiff, and Plaintiff’s Community, that they are working to curb the opioid epidemic.

            349. For example, a Cardinal Health executive claimed that it uses “advanced analytics”

to monitor its supply chain, and assured the public it was being “as effective and efficient as

possible in constantly monitoring, identifying, and eliminating any outside criminal activity.”184

            350. Similarly, McKesson publicly stated that it has a “best-in-class controlled substance

monitoring program to help identify suspicious orders,” and claimed it is “deeply passionate about

curbing the opioid epidemic in our country.”185

            351. Moreover, in furtherance of their effort to affirmatively conceal their conduct and

avoid detection, the Distributor Defendants, through their trade associations, HDMA and NACDS,

filed an amicus brief in Masters Pharmaceuticals, which made the following statements:186



184
      Bernstein et al., supra, note 149.
185
   Scott Higham et al., Drug Industry Hired Dozens of Officials from the DEA as the Agency Tried to Curb Opioid
Abuse, Wash. Post, Dec. 22, 2016, https://www.washingtonpost.com/investigations/key-officials-switch-sides-from-
dea-to-pharmaceutical-industry/2016/12/22/55d2e938-c07b-11e6-b527-949c5893595e_story.html.
186
      Brief for HDMA and NACDS, 2016 WL 1321983, at *3-4, *25.



                                                      114
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 120 of 321



       a. “HDMA and NACDS members not only have statutory and regulatory responsibilities
          to guard against diversion of controlled prescription drugs, but undertake such efforts
          as responsible members of society.”

       b. “DEA regulations that have been in place for more than 40 years require distributors to
          report suspicious orders of controlled substances to DEA based on information readily
          available to them (e.g., a pharmacy’s placement of unusually frequent or large orders).”

       c. “Distributors take seriously their duty to report suspicious orders, utilizing both
          computer algorithms and human review to detect suspicious orders based on the
          generalized information that is available to them in the ordering process.”

       d. “A particular order or series of orders can raise red flags because of its unusual size,
          frequency, or departure from typical patterns with a given pharmacy.”

       e. “Distributors also monitor for and report abnormal behavior by pharmacies placing
          orders, such as refusing to provide business contact information or insisting on paying
          in cash.”

Through the above statements made on their behalf by their trade associations, and other similar

statements assuring their continued compliance with their legal obligations, the Distributor

Defendants not only acknowledged that they understood their obligations under the law, but they

further affirmed that their conduct was in compliance with those obligations.

       352. The Distributor Defendants have also concealed and prevented discovery of

information, including data from the ARCOS database that will confirm their identities and the

extent of their wrongful and illegal activities.

       353. The Manufacturer Defendants distorted the meaning or import of studies they cited

and offered them as evidence for propositions the studies did not support. The Manufacturer

Defendants invented “pseudoaddiction” and promoted it to an unsuspecting medical community.

The Manufacturer Defendants provided the medical community with false and misleading

information about ineffectual strategies to avoid or control opioid addiction. The Manufacturer

Defendants recommended to the medical community that dosages be increased, without disclosing

the risks. The Manufacturer Defendants spent millions of dollars over a period of years on a



                                                   115
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 121 of 321



misinformation campaign aimed at highlighting opioids’ alleged benefits, disguising the risks, and

promoting sales. The medical community, consumers, the State, and Plaintiff’s Community were

duped by the Manufacturer Defendants’ campaign to misrepresent and conceal the truth about the

opioid drugs that they were aggressively pushing in the State and in Plaintiff’s Community.

       354. Defendants intended that their actions and omissions would be relied upon, including

by Plaintiff and Plaintiff’s Community. Plaintiff and Plaintiff’s Community did not know, and did

not have the means to know, the truth due to Defendants’ actions and omissions.

       355. The Plaintiff and Plaintiff’s Community reasonably relied on Defendants’

affirmative statements regarding their purported compliance with their obligations under the law

and consent orders. To the extent statutes of limitations could apply to Plaintiff’s claims, Plaintiff

failed to commence an action within the statutory periods because of reliance on Defendants’

wrongful conduct.

       356. Defendants are estopped from asserting a statute of limitations defense because their

conduct and misrepresentations were so unfair and misleading as to outweigh the public’s interest

in setting limitations on bringing actions.

       357. The purposes of the statutes of limitations period, if any, are satisfied because

Defendants cannot claim prejudice due to a late filing where the Plaintiff filed suit promptly upon

discovering the facts essential to its claims, described herein, which Defendants knowingly

concealed.

             3. Fraudulent Concealment.
       358. Alternatively, Plaintiff’s claims are subject to equitable tolling, stemming from

Defendants’ knowingly and fraudulently concealing the facts alleged herein. Defendants knew of

the wrongful acts set forth above, had material information pertinent to their discovery, and

concealed them from Plaintiff and Plaintiff’s Community. Plaintiff did not know, or could not


                                                 116
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 122 of 321



have known through the exercise of reasonable diligence, of its cause of action, as a result of

Defendants’ conduct.

       359. The purposes of the statutes of limitations period are satisfied because Defendants

cannot claim prejudice due to a late filing where Plaintiff filed suit promptly upon discovering the

facts essential to its claims, described herein, which Defendants knowingly concealed.

       360. In light of their statements to the media, in legal filings, and settlements, it is clear

that Defendants had actual or constructive knowledge that their conduct was deceptive, in that they

consciously concealed the schemes set forth herein.

       361. Defendants continually and secretly engaged in their scheme to avoid compliance

with their reporting obligations. Only Defendants and their agents knew or could have known

about Defendants’ unlawful failure to report suspicious sales because Defendants made deliberate

efforts to conceal their conduct. As a result of the above, Plaintiff was unable to obtain vital

information bearing on its claims absent any fault or lack of diligence on its part.

                             V.LEGAL CAUSES OF ACTION
                                      COUNT I
                            COMMON LAW PUBLIC NUISANCE
                                (Against all Defendants)

       362. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth here, and further alleges as follows.

       363. Each Defendant is liable for public nuisance because its conduct at issue has caused

an unreasonable interference with a right common to the general public. City of Albuquerque v.

State ex rel. Village of Los Ranchos de Albuquerque, 1991-NMCA-015, ¶ 17, 111 N.M. 608, 808

P.2d 58 (“A public nuisance is a wrong that arises by virtue of an unreasonable interference with

a right common to the general public.”) (citing Restatement (Second) of Torts § 821B(1); further

cit. om.). The Defendants’ conduct described herein significantly interferes with public health,



                                                  117
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 123 of 321



safety, peace, comfort, and convenience. Defendants’ actions were, at the least, a substantial factor

in opioids becoming widely available and widely used for non-medical purposes. Without

Defendants’ actions, opioid use would not have become so widespread, and the enormous public

health hazard of opioid and heroin overuse, abuse, and addiction that now exists would have been

averted.

        364. In addition and independently, Defendants’ conduct invades a legally protected

interest. Defendants’ conduct constitutes an unreasonable interference because inter alia each

Distributor Defendant has violated New Mexico law. §§ 30-31-1 to -41; § 61-11-6; N.M. Admin

Code § 16.19.8.13, § 16.19.20.48. Defendants have permitted dangerous drugs under their control

to be diverted for illicit purposes such as to injure the State and its residents.

        365. The Manufacturer Defendants have violated New Mexico law. §§ 30-31-1 to -41; §

30-16-6. The Manufacturer Defendants conducted a fraudulent campaign to misrepresent the

safety and efficacy of opioid drugs and to ensure their widespread use for chronic pain knowing

that Defendants were specifically misrepresenting the high risk of severely harmful addiction.

        366. Because Defendants have maintained their opioid drug selling activities contrary to

law, and because Defendants’ conduct has unreasonably interfered with a right common to the

general public, Defendants are liable for public nuisance per se. See Espinosa v. Roswell Tower,

Inc., 1996-NMCA-006, ¶ 10, 121 N.M. 306, 910 P.2d 940 (“An activity conducted or maintained

contrary to law may be a public nuisance per se when the activity unreasonably interferes with a

right common to the general public.”).

        367. Defendants’ unreasonable interference with a right common to the public is of a

continuing nature.




                                                  118
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 124 of 321



       368. Defendants are aware, and at a bare minimum certainly should be aware, of the

unreasonable interference that their conduct has caused Plaintiff and Plaintiff’s Community.

Defendants are in the business of manufacturing or distributing prescription drugs, including

opioids, which are specifically known to Defendants to be dangerous because inter alia these drugs

are defined under federal and New Mexico law as substances posing a high potential for abuse and

severe addiction. NMSA 1978, §§ 30-31-5(B), 30-31-7(A). Defendants created an absolute

nuisance. Defendants’ actions created and expanded the abuse of opioids, drugs specifically

codified as constituting severely harmful substances.

       369. Defendants have created a public nuisance under New Mexico law.

       370. Defendants have created and maintained a public nuisance by marketing,

distributing, and selling opioids in ways that unreasonably interfere with the public health, welfare,

and safety in Plaintiff’s Community, and Plaintiff and the residents of Plaintiff’s Community have

a common right to be free from such conduct and to be free from conduct that creates a disturbance

and reasonable apprehension of danger to person and property.

       371. By causing dangerously addictive drugs to flood the community, and to be diverted

for illicit purposes, in contravention of federal and state law, each Defendant has injuriously

affected rights common to the general public, specifically including the rights of the people of the

Plaintiff’s Community to public health, public safety, public peace, public comfort, and public

convenience. The public nuisance caused by Defendants’ marketing and diversion of dangerous

drugs has caused substantial annoyance, inconvenience, and injury to the public.

       372. Defendants have created and maintained an absolute public nuisance through their

ongoing conduct of marketing, distributing, and selling opioids, which are dangerously addictive

drugs, in a manner which caused prescriptions and sales of opioids to skyrocket in Plaintiff’s




                                                 119
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 125 of 321



Community, flooded Plaintiff’s Community with opioids, and facilitated and encouraged the flow

and diversion of opioids into an illegal, secondary market, resulting in devastating consequences

to Plaintiff and the residents of Plaintiff’s Community

       373. Defendants intentionally, unreasonably, and/or unlawfully deceptively marketed and

pushed as many opioids onto the market as possible, fueling addiction to and diversion of these

powerful narcotics, resulting in increased addiction and abuse, an elevated level of crime, death

and injuries to the residents of Plaintiff’s Community, a higher level of fear, discomfort and

inconvenience to the residents of Plaintiff’s Community, and direct costs to Plaintiff and Plaintiff’s

Community.

       374. By selling dangerously addictive opioid drugs diverted from a legitimate medical,

scientific, or industrial purpose, Defendants have committed a course of conduct that injuriously

affects the safety, health, and morals of the people of the Plaintiff’s Community.

       375. The Manufacturing Defendants intentionally and unreasonably engaged in a

deceptive marketing scheme that was designed to, and successfully did, change the perception of

opioids and cause their prescribing and sales to skyrocket in Plaintiff’s Community.

       376. The Manufacturing Defendants intentionally and unreasonably misled Plaintiff,

healthcare providers, and the public about the risks and benefits of opioids, including minimizing

the risks of addiction and overdose and exaggerating the purported benefits of long-term use of

opioids for the treatment of chronic pain.

       377. The Manufacturing Defendants violated New Mexico and federal statutes and

regulations, including the controlled substances laws, by engaging in the deceptive marketing of

opioids, as described in this Complaint.




                                                 120
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 126 of 321



       378. By failing to maintain a closed system that guards against diversion of dangerously

addictive drugs for illicit purposes, Defendants injuriously affected public rights, including the

right to public health, public safety, public peace, and public comfort of the people of the Plaintiff’s

Community.

       379. Plaintiff alleges that Defendants’ wrongful and illegal actions have created a public

nuisance. Each Defendant is liable for public nuisance because its conduct at issue has caused an

unreasonable interference with a right common to the general public.

       380. The Defendants have intentionally and/or unlawfully created a public nuisance that

substantially and unduly interferes with the activities of Plaintiff’s entire community.

       381. The residents of Plaintiff’s Community have a common right to be free from conduct

that creates an unreasonable jeopardy to the public health, welfare and safety, and to be free from

conduct that creates a disturbance and reasonable apprehension of danger to person and property.

       382. Defendants are in the business of manufacturing, marketing, and/or distributing

prescription drugs, including opioids, which are specifically known to Defendants to be dangerous

because, inter alia, these drugs are defined under federal and state law as substances posing a high

potential for abuse and addiction.

       383. Defendants intentionally, unlawfully, and recklessly manufacture, market, distribute,

and sell prescription opioids that Defendants know, or reasonably should know, will be diverted,

causing widespread distribution of prescription opioids in and/or to Plaintiff’s Community,

resulting in addiction and abuse, an elevated level of crime, death and injuries to the residents of

Plaintiff’s Community, a higher level of fear, discomfort and inconvenience to the residents of

Plaintiff’s Community, and direct costs to Plaintiff’s Community.




                                                 121
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 127 of 321



       384. Defendants have unlawfully and/or intentionally caused and permitted dangerous

drugs under their control to be diverted such as to injure the Plaintiff’s Community and its

residents.

       385. Defendants have unlawfully and/or intentionally distributed opioids or caused

opioids to be distributed without maintaining effective controls against diversion. Such conduct

was illegal.    Defendants’ failures to maintain effective controls against diversion include

Defendants’ failure to effectively monitor for suspicious orders, report suspicious orders, and/or

stop shipment of suspicious orders.

       386. Defendants have caused a significant and unreasonable interference with the public

health, safety, welfare, peace, comfort and convenience, and ability to be free from disturbance

and reasonable apprehension of danger to person or property.

       387. Defendants’ conduct in illegally distributing and selling prescription opioids, or

causing such opioids to be distributed and sold, where Defendants know, or reasonably should

know, such opioids will be diverted and possessed and/or used illegally in Plaintiff’s Community

is of a continuing nature.

       388. Defendants had control over their conduct in Plaintiff’s Community and that conduct

has had an adverse effect on rights common to the general public. The Manufacturing Defendants

controlled their deceptive advertising and efforts to mislead the public, including their acts and

omissions in detailing by their sales representatives, online communications, publications,

Continuing Medical Education programs and other speaking events, and other means described in

this Complaint. Defendants had control over their own shipments of opioids and over their

reporting, or lack thereof, of suspicious prescribers and orders. Each of the Defendants controlled

the systems they developed to prevent diversion, including the criteria and process they used to




                                               122
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 128 of 321



identify suspicious orders, whether and to what extent they trained their employees to report and

halt suspicious orders, and whether they filled orders they knew or should have known were likely

to be diverted or fuel an illegal market.

       389. Defendants’ actions have been of a continuing nature and have produced a significant

effect upon the public’s rights, including the public’s right to health and safety.

       390. A violation of any rule or law controlling the distribution of a drug of abuse in

Plaintiff’s Community and the State is a public nuisance.

       391. Defendants’ distribution of opioids while failing to maintain effective controls

against diversion was proscribed by statute and regulation.

       392. Defendants’ ongoing conduct produces an ongoing nuisance, as the prescription

opioids that they allow and/or cause to be illegally distributed and possessed in Plaintiff’s

Community will be diverted, leading to abuse, addiction, crime, and public health costs.

       393. Because of the continued use and addiction caused by these illegally distributed

opioids, the public will continue to fear for its health, safety and welfare, and will be subjected to

conduct that creates a disturbance and reasonable apprehension of danger to person and property.

       394. Defendants know, or reasonably should know, that their conduct will have an

ongoing detrimental effect upon the public health, safety and welfare, and the public’s ability to

be free from disturbance and reasonable apprehension of danger to person and property.

       395. Defendants know, or reasonably should know, that their conduct causes an

unreasonable invasion of the public right to health, safety and welfare and the public’s ability to

be free from disturbance and reasonable apprehension of danger to person and property.

       396. Defendants are aware, and at a bare minimum certainly should be aware, of the

unreasonable interference that their conduct has caused in Plaintiff’s Community. Defendants are




                                                 123
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 129 of 321



in the business of manufacturing, marketing, selling, and distributing prescription drugs, including

opioids, which are specifically known to Defendants to be dangerous under federal and state law.

See, e.g., 21 U.S.C. § 812 (b)(2).

       397. Defendants’ conduct in marketing, distributing, and selling prescription opioids

which the defendants know, or reasonably should know, will likely be diverted for non-legitimate,

non-medical use, creates a strong likelihood that these illegal distributions of opioids will cause

death and injuries to residents in Plaintiff’s Community and otherwise significantly and

unreasonably interfere with public health, safety and welfare, and with the public’s right to be free

from disturbance and reasonable apprehension of danger to person and property.

       398. It is, or should be, reasonably foreseeable to defendants that their conduct will cause

deaths and injuries to residents in Plaintiff’s Community, and will otherwise significantly and

unreasonably interfere with public health, safety and welfare, and with the public’s right to be free

from disturbance and reasonable apprehension of danger to person and property.

       399. The prevalence and availability of diverted prescription opioids in the hands of

irresponsible persons and persons with criminal purposes in Plaintiff’s Community not only causes

deaths and injuries, but also creates a palpable climate of fear among residents in Plaintiff’s

Community where opioid diversion, abuse, addiction are prevalent and where diverted opioids

tend to be used frequently.

       400. Defendants’ conduct makes it easier for persons to divert prescription opioids,

constituting a dangerous threat to the public.

       401. Defendants’ actions were, at the least, a substantial factor in opioids becoming

widely available and widely used for non-medical purposes. Because of Defendants’ special

positions within the closed system of opioid distribution, without Defendants’ actions, opioid use




                                                 124
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 130 of 321



would not have become so widespread, and the enormous public health hazard of prescription

opioid and heroin overuse, abuse, and addiction that now exists would have been averted.

       402. The presence of diverted prescription opioids in Plaintiff’s Community, and the

consequence of prescription opioids having been diverted in Plaintiff’s Community, proximately

results in and/or substantially contributes to the creation of significant costs to the Plaintiff and to

Plaintiff’s Community in order to enforce the law, equip law enforcement and treat the victims of

opioid abuse and addiction.

       403. Stemming the flow of illegally distributed prescription opioids, and abating the

nuisance caused by the illegal flow of opioids, will help to alleviate this problem, save lives,

prevent injuries and make Plaintiff’s Community a safer place to live.

       404. Defendants’ conduct is a direct and proximate cause of and/or a substantial

contributing factor to opioid addiction and abuse in Plaintiff’s Community, costs borne by

Plaintiff’s Community and the Plaintiff, and a significant and unreasonable interference with

public health, safety and welfare, and with the public’s right to be free from disturbance and

reasonable apprehension of danger to person and property.

       405. Defendants’ conduct constitutes a public nuisance and, if unabated, will continue to

threaten the health, safety and welfare of the residents of Plaintiff’s Community, creating an

atmosphere of fear and addiction that tears at the residents’ sense of well-being and security.

Plaintiff has a clearly ascertainable right to abate conduct that perpetuates this nuisance.

       406. Defendants created an intentional nuisance. Defendants’ actions created and

expanded the abuse of opioids, which are dangerously addictive, and the ensuing associated plague

of prescription opioid and heroin addiction. Defendants knew the dangers to public health and

safety that diversion of opioids would create in Plaintiff’s Community; however, Defendants




                                                 125
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 131 of 321



intentionally and/or unlawfully failed to maintain effective controls against diversion through

proper monitoring, reporting and refusal to fill suspicious orders of opioids. Defendants

intentionally and/or unlawfully distributed opioids or caused opioids to be distributed without

reporting or refusing to fill suspicious orders or taking other measures to maintain effective

controls against diversion. Defendants intentionally and/or unlawfully continued to ship and failed

to halt suspicious orders of opioids, or caused such orders to be shipped. Defendants intentionally

and/or unlawfully marketed opioids in manners they knew to be false and misleading. Such actions

were inherently dangerous.

       407. Because of the Manufacturing Defendants’ deceptive marketing of opioids and

Defendants’ special positions within the closed system of opioid distribution, without Defendants’

actions, opioid use would not have become so widespread, and the enormous public health hazard

of prescription opioid and heroin overuse, abuse, and addiction that now exists would have been

averted.

       408. Defendants knew the prescription opioids have a high likelihood of being diverted.

It was foreseeable to Defendants that where Defendants distributed prescription opioids or caused

such opioids to be distributed without maintaining effective controls against diversion, including

monitoring, reporting, and refusing shipment of suspicious orders, that the opioids would be

diverted, and create an opioid abuse nuisance in Plaintiff’s Community.

       409. Defendants’ actions also created a nuisance by acting recklessly, negligently and/or

carelessly, in breach of their duties to maintain effective controls against diversion, thereby

creating an unreasonable risk of harm.




                                               126
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 132 of 321



       410. Defendants acted with actual malice because Defendants acted with a conscious

disregard for the rights and safety of other persons, and said actions have a great probability of

causing substantial harm.

       411. The damages available to the Plaintiff include, inter alia, recoupment of

governmental costs, flowing from an ongoing and persistent public nuisance which the government

seeks to abate. Defendants’ conduct is ongoing and persistent, and the Plaintiff seeks all damages

flowing from Defendants’ conduct. Plaintiff further seeks to abate the nuisance and harm created

by Defendants’ conduct.

       412. As a direct result of Defendants’ conduct, the Plaintiff and Plaintiff’s Community

have suffered actual injury and damages including, but not limited to, significant expenses for

police, emergency, health, prosecution, corrections and other services. The Plaintiff here seeks

recovery for its own harm.

       413. The Plaintiff and Plaintiff’s Community have sustained specific and special injuries

because its damages include, inter alia, health services, law enforcement expenditures, and costs

related to opioid addiction treatment and overdose prevention.

       414. The Plaintiff further seeks to abate the nuisance created by the Defendants’

unreasonable, unlawful, intentional, ongoing, continuing, and persistent actions and omissions and

interference with a right common to the public.

       415. Plaintiff seeks all legal and equitable relief as allowed by law, including, inter alia,

abatement and compensatory damages, from the Defendants for the creation of a public nuisance,

attorneys’ fees and costs, and pre- and post-judgment interest.

       416. Defendants’ intentional and unlawful actions and omissions and unreasonable

interference with a right common to the public are of a continuing nature.




                                               127
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 133 of 321



       417. Defendants are aware, and at a bare minimum certainly should be aware, of the

unreasonable interference that their conduct has caused in the Plaintiff’s Community. Defendants

are in the business of manufacturing or distributing prescription drugs, including opioids, which

are specifically known to Defendants to be dangerous because, inter alia, these drugs are defined

under federal and state law as substances posing a high potential for abuse and severe addiction.

Defendants created an intentional nuisance. Defendants’ actions created and expanded the abuse

of opioids, drugs specifically codified as constituting severely harmful substances.

       418. The public nuisance created by Defendants’ actions is substantial and unreasonable

– it has caused and continues to cause significant harm to Plaintiff’s Community, and the harm

inflicted outweighs any offsetting benefit. The staggering rates of opioid and heroin use resulting

from the Defendants’ abdication of their gate-keeping and diversion prevention duties, and the

Manufacturer Defendants’ fraudulent marketing activities, have caused harm to Plaintiff’s

Community that includes, but is not limited to the following:

       a. The high rates of use leading to unnecessary opioid abuse, addiction, overdose, injuries,
          and deaths.

       b. Even children have fallen victim to the opioid epidemic. Easy access to prescription
          opioids made opioids a recreational drug of choice among teenagers. Even infants have
          been born addicted to opioids due to prenatal exposure, causing severe withdrawal
          symptoms and lasting developmental impacts.

       c. Even those residents of Plaintiff’s Community who have never taken opioids have
          suffered from the public nuisance arising from Defendants’ abdication of their gate-
          keeper duties and fraudulent promotions. Many residents have endured both the
          emotional and financial costs of caring for loved ones addicted to or injured by opioids,
          and the loss of companionship, wages, or other support from family members who have
          used, abused, become addicted to, overdosed on, or been killed by opioids.

       d. The opioid epidemic has increased health care costs.

       e. Employers have lost the value of productive and healthy employees.

       f. Defendants’ conduct created an abundance of drugs available for criminal use and
          fueled a new wave of addiction, abuse, and injury.


                                               128
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 134 of 321



       g. Defendants’ dereliction of duties and/or fraudulent misinformation campaign pushing
          dangerous drugs resulted in a diverted supply of narcotics to sell, and the ensuing
          demand of addicts to buy them. More prescription opioids sold by Defendants led to
          more addiction, with many addicts turning from prescription opioids to heroin. People
          addicted to opioids frequently require increasing levels of opioids, and many turned to
          heroin as a foreseeable result.

       h. The diversion of opioids into the secondary, criminal market and the increased number
          of individuals who abuse or are addicted to opioids increased the demands on health
          care services and law enforcement.

       i. The significant and unreasonable interference with the public rights caused by
          Defendants’ conduct taxed the human, medical, public health, law enforcement, and
          financial resources of the Plaintiff’s Community.

       j. Defendants’ interference with the comfortable enjoyment of life in the Plaintiff’s
          Community is unreasonable because there is little social utility to opioid diversion and
          abuse, and any potential value is outweighed by the gravity of the harm inflicted by
          Defendants’ actions.

       419. The Plaintiff and Plaintiff’s Community have sustained specific and special injuries

because its damages include, inter alia, health services and law enforcement expenditures, as

described in this Complaint.

       420. Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

resulting from Defendants’ fraudulent activity and fraudulent misrepresentations.

       421. Plaintiff seeks all legal and equitable relief as allowed by law, other than such

damages disavowed herein, including, inter alia, injunctive relief, expenses to abate the nuisance,

restitution, disgorgement of profits, compensatory damages, civil penalties and all damages

allowed by law to be paid by the Defendants, attorneys’ fees and costs, and pre- and post-judgment

interest. See Wis. Stat. § 823.03.




                                               129
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 135 of 321



                                   COUNT II
        RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                             18 U.S.C. § 1961, et seq.
            (Against Defendants Purdue, Cephalon, Janssen, and Endo)
                      (The “Opioid Marketing Enterprise”)

       422. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges as follows.

       423. Plaintiff brings this Count on behalf of itself against the following Defendants, as

defined above: Purdue, Cephalon, Janssen, and Endo (referred to collectively for this Claim as the

“RICO Marketing Defendants”).

       424. At all relevant times, the RICO Marketing Defendants were and are “persons” under

18 U.S.C. § 1961(3) because they are entities capable of holding, and do hold, “a legal or beneficial

interest in property.”

       425. Section 1962(c) of RICO makes it unlawful “for any person employed by or

associated with any enterprise engaged in, or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprise’s

affairs through a pattern of racketeering activity.” 18 U.S.C. § 1962(c).

       426. The term “enterprise” is defined as including “any individual, partnership,

corporation, association, or other legal entity, and any union or group of individuals associated in

fact although not a legal entity.” 18 U.S.C. § 1961(4). The definition of “enterprise” in Section

1961(4) includes legitimate and illegitimate enterprises within its scope. Specifically, the section

“describes two separate categories of associations that come within the purview of an ‘enterprise’

-- the first encompassing organizations such as corporations, partnerships, and other ‘legal

entities,’ and the second covering ‘any union or group of individuals associated in fact although

not a legal entity.’” United State v. Turkette, 452 U.S. 576, 577 (1981).




                                                    130
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 136 of 321



       427. Beginning in the early 1990s, the RICO Marketing Defendants aggressively sought

to bolster their revenue, increase profit, and grow their share of the prescription painkiller market

by unlawfully increasing the volume of opioids they sold. The RICO Marketing Defendants knew

that they could not increase their profits without misrepresenting that opioids were non-addictive

and safe for the long-term treatment of chronic pain.

       428. The generally accepted standards of medical practice prior to the 1990s dictated that

opioids should only be used in short durations to treat acute pain, pain relating to recovery from

surgery, or for cancer or palliative (end-of-life) care. Due to the evidence of addiction and lack of

evidence indicating that opioids improved patients’ ability to overcome pain and function, the use

of opioids for chronic pain was discouraged or prohibited. As a result, doctors generally did not

prescribe opioids for chronic pain.

       429. Knowing that their products were highly addictive, ineffective and unsafe for the

treatment of long-term chronic pain, non-acute and non-cancer pain, the RICO Marketing

Defendants formed an association-in-fact enterprise and engaged in a scheme to unlawfully

increase their profits and sales, and grow their share of the prescription painkiller market, through

repeated and systematic misrepresentations about the safety and efficacy of opioids for treating

long-term chronic pain.

       430. The RICO Marketing Defendants formed an association-in-fact enterprise consisting

of “advocacy groups and professional societies” (“Front Groups”) and paid “physicians affiliated

with these groups” (“KOLs”) in order to unlawfully increase the demand for opioids. Through

their personal relationships, the RICO Marketing Defendants and members of the Opioid

Marketing Enterprise had the opportunity to form and take actions in furtherance of the Opioid

Marketing Enterprise’s common purpose. The RICO Marketing Defendants’ substantial financial




                                                131
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 137 of 321



contribution to the Opioid Marketing Enterprise, and the advancement of opioids-friendly

messaging, fueled the U.S. opioids epidemic.187

        431. The RICO Marketing Defendants, through the Opioid Marketing Enterprise, made

misleading statements and misrepresentations about opioids that downplayed the risk of addiction

and exaggerated the benefits of opioid use, including: (1) downplaying the serious risk of

addiction; (2) creating and promoting the concept of “pseudoaddiction” when signs of actual

addiction began appearing and advocated that the signs of addiction should be treated with more

opioids; (3) exaggerating the effectiveness of screening tools to prevent addiction; (4) claiming

that opioid dependence and withdrawal are easily managed; (5) denying the risks of higher opioid

dosages; and (6) exaggerating the effectiveness of “abuse-deterrent” opioid formulations to

prevent abuse and addiction.

        432. The RICO Marketing Defendants also falsely touted the benefits of long-term opioid

use, including the supposed ability of opioids to improve function and quality of life, even though

there was no scientifically reliable evidence to support the RICO Marketing Defendants’ claims.

        433. The RICO Marketing Defendants’ scheme, and the common purpose of the Opioid

Marketing Enterprise, has been wildly successful. Opioids are now the most prescribed class of

drugs. Globally, opioid sales generated $11 billion in revenue for drug companies in 2010 alone;

sales in the United States have exceeded $8 billion in revenue annually since 2009.188 In an open

letter to the nation’s physicians in August 2016, the then-U.S. Surgeon General expressly


187
   Fueling an Epidemic: Exposing the Financial Ties Between Opioid Manufacturers and Third Party Advocacy
Groups, U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking Members’ Office, February
12, 2018 https://www.hsdl.org/?abstract&did=808171 (“Fueling an Epidemic”), at 1.
188
    See Katherine Eban, OxyContin: Purdue Pharma’s Painful Medicine, Fortune, Nov. 9, 2011,
http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine/; David Crow, Drugmakers Hooked on
$10bn Opioid Habit, Fin. Times, Aug. 10, 2016, https://www. ft.com/content/f6e989a8-5dac-11e6-bb77-
a121aa8abd95.




                                                   132
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 138 of 321



connected this “urgent health crisis” to “heavy marketing of opioids to doctors . . . [m]any of

[whom] were even taught – incorrectly – that opioids are not addictive when prescribed for

legitimate pain.”189

          434. The scheme devised and implemented by the RICO Marketing Defendants amounted

to a common course of conduct designed to ensure that the RICO Marketing Defendants

unlawfully increased their sales and profits through misrepresentations about the addictive nature

and effective use of the RICO Marketing Defendants’ drugs. As Senator McCaskill aptly

recognized:

          The opioid epidemic is the direct result of a calculated marketing and sales strategy
          developed in the 90’s, which delivered three simple messages to physicians. First,
          that chronic pain was severely undertreated in the United States. Second, that
          opioids were the best tool to address that pain. And third, that opioids could treat
          pain without risk of serious addiction. As it turns out, these messages were
          exaggerations at best and outright lies at worst.190

      A. THE OPIOID MARKETING ENTERPRISE

          435. The Opioid Marketing Enterprise consists of the RICO Marketing Defendants, the

Front Groups, and the KOLs – each of whom is identified below:

         The RICO Defendants

             o   Purdue
             o   Cephalon
             o   Janssen
             o   Endo

         The Front Groups

             o American Pain Foundation (“APF”)
             o American Academy of Pain Medicine (“AAPM”)
             o American Pain Society (“APS”)

189
   Letter from Vivek H. Murthy, U.S. Surgeon General (Aug. 2016), http://turnthetiderx.org/; Fueling An Epidemic,
supra, note 189, at 1.
190
    See, LIVESTREAM: Insys Opioid Sales and Marketing Practices Roundtable, September 12, 2017, at 31:03-
31:37, https://www.youtube.com/watch?v=k9mrQa8_vAo (last accessed on March 1, 2018).



                                                      133
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 139 of 321



           o Federation of State Medical Boards (“FSMB”)
           o U.S. Pain Foundation (“USPF”)
           o American Geriatrics Society (“AGS”)

      The KOLs

           o   Dr. Russell Portenoy (“Dr. Portenoy”)
           o   Dr. Lynn Webster (“Dr. Webster”)
           o   Dr. Perry Fine (“Dr. Fine”)
           o   Dr. Scott M. Fishman (“Dr. Fishman”)

       436. The Opioid Marketing Enterprise is an ongoing and continuing business organization

that created and maintained systematic links, interpersonal relationships and engaged in a pattern

of predicate acts (i.e. racketeering activity) in order to further the common purpose of the

enterprise: unlawfully increasing profits and revenues from the continued prescription and use of

opioids for long-term chronic pain. Each of the individuals and entities who formed the Opioid

Marketing Enterprise is an entity or person within the meaning of 18 U.S.C. § 1961(3) and acted

to enable the common purpose and fraudulent scheme of the Opioid Marketing Enterprise.

       437. In order to accomplish the common purpose, members of the Opioid Marketing

Enterprise repeatedly and systematically misrepresented – affirmatively, and through half-truths

and omissions – that opioids are non-addictive and safe for the effective treatment of long-term,

chronic, non-acute and non-cancer pain, and for other off-label uses not approved by the FDA.

The Opioid Marketing Enterprise misrepresented and concealed the serious risks and lack of

corresponding benefits of using opioids for long-term chronic pain.            By making these

misrepresentations, the Opioid Marketing Enterprise ensured that a large number of opioid

prescriptions would be written and filled for chronic pain.

       438. At all relevant times, the Opioid Marketing Enterprise: (a) had an existence separate

and distinct from each RICO Marketing Defendant and its members; (b) was separate and distinct

from the pattern of racketeering in which the RICO Defendants engaged; (c) was an ongoing and



                                               134
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 140 of 321



continuing organization consisting of individuals, persons, and legal entities, including each of the

RICO Marketing Defendants; (d) was characterized by interpersonal relationships between and

among each member of the Opioid Marketing Enterprise, including between the RICO Marketing

Defendants and each of the Front Groups and KOLs; (e) had sufficient longevity for the enterprise

to pursue its purpose; and (f) functioned as a continuing unit.

       439. The persons and entities engaged in the Opioid Marketing Enterprise are

systematically linked through contractual relationships, financial ties, personal relationships, and

continuing coordination of activities, as spearheaded by the RICO Marketing Defendants.

       440. Each of the RICO Marketing Defendants, and each member of the Opioid Marketing

Enterprise had systematic links to and personal relationships with each other through joint

participation in lobbying groups, trade industry organizations, contractual relationships and

continuing coordination of activities. Each of the RICO Marketing Defendants coordinated their

marketing efforts through the same KOLs and Front Groups, based on their agreement and

understanding that the Front Groups and KOLs were industry friendly and would work together

with the RICO Marketing Defendants to advance the common purpose of the Opioid Marketing

Enterprise.

              1. The RICO Defendants

       441. In addition to their systematic links to and personal relationships with the Front

Groups and KOLS, described below, the RICO Marketing Defendants had systematic links to and

personal relationships with each other through their participation in lobbying groups, trade industry

organizations, contractual relationships and continuing coordination of activities, including but not

limited to, the Pain Care Forum (“PCF”) and the Healthcare Distribution Alliance (“HDA”).

       442. The PCF has been described as a coalition of drug makers, trade groups and dozens

of non-profit organizations supported by industry funding. Plaintiff is informed and believes that


                                                135
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 141 of 321



the PCF was created with the stated goal of offering a “setting where multiple organizations can

share information” and “promote and support taking collaborative action regarding federal pain

policy issues.” Plaintiff is informed and believes that past APF President Will Rowe described the

PCF as “a deliberate effort to positively merge the capacities of industry, professional associations,

and patient organizations.”

            443. The PCF recently became a national news story when it was discovered that lobbyists

for members of the PCF, including the RICO Marketing Defendants, quietly shaped federal and

state policies regarding the use of prescription opioids for more than a decade.

            444. The Center for Public Integrity and The Associated Press obtained “internal

documents shed[ding] new light on how drug makers and their allies shaped the national response

to the ongoing wave of prescription opioid abuse.”191 Specifically, PCF members spent over $740

million lobbying in the nation’s capital and in all 50 statehouses on an array of issues, including

opioid-related measures.192

            445. Not surprisingly, each of the RICO Marketing Defendants who stood to profit from

lobbying in favor of prescription opioid use is a member of and/or participant in the PCF.193 In

2012, membership and participating organizations in the PCF included the HDA (of which all the

RICO Defendants are members), Endo, Purdue, Johnson & Johnson (the parent company for

Janssen Pharmaceuticals), and Teva (the parent company of Cephalon).194 Each of the RICO



191
   Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
Integrity (September 19, 2017, 12:01 a.m.), https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-
chamber-shaped-policy-amid-drug-epidemic (emphasis added).
192
      Id.
193
   PAIN CARE FORUM 2012 Meetings Schedule, (last updated December 2011),
https://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-Schedule-amp.pdf (last
visited March 8, 2018).
194
      Id. Upon information and belief, Mallinckrodt became an active member of the PCF sometime after 2012.



                                                        136
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 142 of 321



Marketing Defendants worked together through the PCF to advance the interests of the Opioid

Marketing Enterprise. But, the RICO Marketing Defendants were not alone, many of the RICO

Marketing Defendants’ Front Groups were also members of the PCF, including the American

Academy of Pain Management, the American Pain Foundation, and the American Pain Society.

Upon information and belief, the RICO Marketing Defendants’ KOLs were also members of and

participated in the PCF.

            446. Through the Pain Care Forum, the RICO Marketing Defendants met regularly and in

person to form and take action to further the common purpose of the Opioid Marketing Enterprise

and shape the national response to the ongoing prescription opioid epidemic.

            447. Through the HDA – or Healthcare Distribution Alliance – the RICO Marketing

Defendants “strengthen[ed] . . . alliances”195 and took actions to further the common purpose of

the Opioid Marketing Enterprise.

            448. Beyond strengthening alliances, the benefits of HDA membership included the

ability to, among other things, “network one on one with manufacturer executives at HDA’s

members-only Business and Leadership Conference,” “participate on HDA committees, task

forces and working groups with peers and trading partners,” and “make connections.”196 Clearly,

membership in the HDA was an opportunity to create interpersonal and ongoing organizational

relationships and “alliances” between the RICO Marketing Defendants.

            449. The closed meetings of the HDA’s councils, committees, task forces and working

groups provided the RICO Marketing Defendants with the opportunity to work closely together,




195
    Manufacturer Membership Benefits, Healthcare Distribution Alliance, (last accessed on September 14, 2017),
https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-benefits.ashx?la=en
(emphasis added).
196
      Id.



                                                    137
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 143 of 321



confidentially, to develop and further the common purpose and interests of the Opioid Marketing

Enterprise.

        450. The HDA also offered multiple conferences, including annual business and

leadership conferences through which the RICO Marketing Defendants had an opportunity to

“bring together high-level executives, thought leaders and influential managers . . . to hold strategic

business discussions on the most pressing industry issues.”197 The HDA and its conferences were

significant opportunities for the RICO Marketing Defendants to interact at the executive level and

form and take actions in furtherance of the common purpose of the Opioid Marketing Enterprise.

It is clear that the RICO Marketing Defendants embraced this opportunity by attending and

sponsoring these events.198

        451. The systematic contacts and personal relationships developed by the RICO

Marketing Defendants through the PCF and the HDA furthered the common purpose of the Opioid

Marketing Enterprise because it allowed the RICO Marketing Defendants to coordinate the

conduct of the Opioid Marketing Enterprise by, including but not limited to, coordinating their

interaction and development of relationships with the Front Groups and KOLs.

              2. The Front Groups

        452. Each of the RICO Marketing Defendants had systematic links to and personal

relationships with Front Groups that operated as part of the Opioid Marketing Enterprise to further

the common purpose of unlawfully increasing sales by misrepresenting the non-addictive and




197
   Business and Leadership Conference – Information for Manufacturers, Healthcare Distribution
Alliancehttps://www.healthcaredistribution.org/events/2015-business-and-leadership-conference/blc-for-
manufacturers (last accessed on September 14, 2017).
198
   2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance,
https://www.healthcaredistribution.org/events/2015-distribution-management-conference (last accessed on
September 14, 2017).



                                                      138
                    Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 144 of 321



effective use of opioids for the treatment of long-term chronic pain. As recently reported by the

U.S. Senate in “Fueling an Epidemic”:

             The fact that these same manufacturers provided millions of dollars to the groups
             described below suggests, at the very least, a direct link between corporate
             donations and the advancement of opioids-friendly messaging. By aligning medical
             culture with industry goals in this way, many of the groups described in this report
             may have played a significant role in creating the necessary conditions for the U.S.
             opioids epidemic.199

             453. “Patient advocacy organizations and professional societies like the Front Groups

'play a significant role in shaping health policy debates, setting national guidelines for patient

treatment, raising disease awareness, and educating the public.”200 “Even small organizations—

with ‘their large numbers and credibility with policymakers and the public’—have ‘extensive

influence in specific disease areas.’ Larger organizations with extensive funding and outreach

capabilities ‘likely have a substantial effect on policies relevant to their industry sponsors.’”201

Indeed, as reflected below, the U.S. Senate’s report found that the RICO Marketing Defendants

made nearly $9 million worth of contributions to various Front Groups, including members of the

Opioid Marketing Enterprise.202




199
      Fueling an Epidemic, at p. 1.
200
      Id. at p. 2
201
      Id.
202
      Id. at p. 3.



                                                     139
                 Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 145 of 321




             454. The Front Groups included in the Opioid Marketing Enterprise “have promoted

messages and policies favorable to opioid use while receiving millions of dollars in payments from

opioid manufacturers. Through criticism of government prescribing guidelines, minimization of

opioid addiction risk, and other efforts, ostensibly neutral advocacy organizations have often

supported industry interests at the expense of their own constituencies.”203 And, as reflected

below, many of the RICO Marketing Defendants’ Front Groups received the largest contributions:


203
      Id. at p. 3.



                                                140
                 Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 146 of 321




             455. But, the RICO Marketing Defendants connection with and control over the Front

Groups did not end with financial contributions. Rather, the RICO Marketing Defendants made

substantial contributions to physicians affiliated with the Front Groups totaling more than $1.6

million.204 Moreover, the RICO Marketing Defendants “made substantial payments to individual

group executives, staff members, board members, and advisory board members” affiliated with

the Front Groups subject to the Senate Committee’s study.205




204
      Id. at p. 3.
205
      Id. at p. 10.



                                                141
                   Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 147 of 321




            456. As described in more detail below206, the RICO Marketing Defendants “amplified or

issued messages that reinforce industry efforts to promote opioid prescription and use, including

guidelines and policies minimizing the risk of addiction and promoting opioids for chronic

pain.”207 They also “lobbied to change laws directed at curbing opioid use, strongly criticized

landmark CDC guidelines on opioid prescribing, and challenged legal efforts to hold physicians

and industry executives responsible for overprescription and misbranding.”208




206
   The activities that the Front Groups engaged in, and the misrepresentations that they made, in furtherance of the
common purpose of the Opioid Marketing Enterprise are alleged more fully below, under the heading “Conduct of
the Opioid Marketing Enterprise.”
207
      Id. at 12-15.
208
      Id. at 12.



                                                        142
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 148 of 321



          457. The systematic contacts and interpersonal relationships of the RICO Marketing

Defendants, and the Front Groups are further described below:

          458. The American Pain Foundation (“APF”) – The American Pain Foundation was the

most prominent member of the RICO Defendants’ Front Groups and was funded almost

exclusively by the RICO Marketing Defendants. Plaintiff is informed and believes that APF

received more than $10 million in funding from the RICO Marketing Defendants between 2007

and the close of its business in May 2012. The APF had multiple contacts and personal

relationships with the RICO Marketing Defendants through its many publishing and educational

programs, funded and supported by the RICO Marketing Defendants. Plaintiff is further informed

and believes that between 2009 and 2010, APF received more than eighty percent (80%) of it

operating budget from pharmaceutical industry sources. By 2011, upon information and belief,

APF was entirely dependent on incoming grants from Defendants Purdue, Cephalon, Endo, and

others.

          459. On information and belief, APF was often called upon to provide “patient

representatives” for the RICO Marketing Defendants’ promotional activities, including for

Purdue’s “Partners Against Pain” and Janssen’s “Let’s Talk Pain.” APF functioned largely as an

advocate for the interests of the RICO Marketing Defendants, not patients. Indeed, upon

information and belief, as early as 2001, Purdue told APF that the basis of a grant was Purdue’s

desire to “strategically align its investments in nonprofit organizations that share [its] business

interests.”

          460. APF is also credited with creating the PCF in 2004. Plaintiff is informed and believes

that the PCF was created with the stated goal of offering a “setting where multiple organizations

can share information” and “promote and support taking collaborative action regarding federal




                                                 143
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 149 of 321



pain policy issues.” Plaintiff is informed and believes that past APF President Will Rowe

described the PCF as “a deliberate effort to positively merge the capacities of industry, professional

associations, and patient organizations.”

        461. Upon information and belief, representatives of the RICO Marketing Defendants,

often at informal meetings at conferences, suggested activities and publications for APF to pursue.

APF then submitted grant proposals seeking to fund these activities and publications, knowing that

drug companies would support projects conceived as a result of these communications.

        462. Furthermore, APF’s Board of Directors was largely comprised of doctors who were

on Defendants’ payrolls, either as consultants or speakers at medical events. 209 As described

below, many of the KOLs involved in the Opioid Marketing Enterprise also served in leadership

positions within the APF.

        463. In December 2011, a ProPublica investigation found that in 2010, nearly 90% of

APF’s funding came from the drug and medical device community, including RICO Marketing

Defendants.210 More specifically, APF received approximately $2.3 million from industry sources

out of total income of $2.85 million in 2009. Its budget for 2010 projected receipt of approximately

$2.9 million from drug companies, out of total income of approximately $3.5 million. In May

2012, the U.S. Senate Finance Committee began looking into APF to determine the links, financial

and otherwise, between the organization and the manufacturers of opioid painkillers. Within days




209
   Charles Ornstein and Tracy Weber, The Champion of Painkillers, ProPublica (Dec. 23, 2011),
https://www.propublica.org/article/the-champion-of-painkillers.
210
   Charles Ornstein & Tracy Weber, Patient advocacy group funded by success of painkiller drugs, probe finds,
Wash. Post (Dec. 23, 2011), https://www.washingtonpost.com/national/healthscience/patient-advocacy-group-
funded-by-success-of-painkiller-drugs-probefinds/2011/12/20/gIQAgvczDP_story. html?utm_term=.
22049984c606.




                                                      144
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 150 of 321



of being targeted by the Senate investigation, APF’s Board voted to dissolve the organization “due

to irreparable economic circumstances.” APF “cease[d] to exist, effective immediately.”211

        464. The American Academy of Pain Medicine (“AAPM”) – The AAPM was another

Front Group that had systematic ties and personal relationships with the RICO Defendants. AAPM

received over $2.2 million in funding since 2009 from opioid manufacturers. AAPM maintained

a corporate relations council, whose members paid $25,000 per year (on top of other funding) to

participate. The benefits included allowing members to present educational programs at off-site

dinner symposia in connection with AAPM’s marquee event – its annual meeting held in Palm

Springs, California, or other resort locations. AAPM describes the annual event as an “exclusive

venue” for offering education programs to doctors. Membership in the corporate relations council

also allowed drug company executives and marketing staff to meet with AAPM executive

committee members in small settings. The RICO Marketing Defendants were all members of the

council and presented deceptive programs to doctors who attended this annual event.212

        465. The RICO Marketing Defendants internally viewed AAPM as “industry friendly,”

with RICO Defendants’ advisors and speakers among its active members. The RICO Marketing

Defendants attended AAPM conferences, funded its CMEs and satellite symposia, and distributed

its publications. AAPM conferences heavily emphasized sessions on opioids. AAPM presidents

have included top industry-supported KOLs like Perry Fine and Lynn Webster.

        466. Upon information and belief, representatives of the RICO Marketing Defendants,

often at informal meetings at conferences, suggested activities and publications for AAPM to



211
    Charles Ornstein & Tracy Weber, Senate Panel Investigates Drug Companies’ Ties to Pain Groups, Wash. Post,
May 8, 2012, https://www.washingtonpost.com/national/health-science/senate-panel-investigates-drug-companies-
ties-to-pain-groups/2012/05/08/gIQA2X4qBU_story.html.
212
   The American Academy of Pain Medicine, Pain Medicine DC The Governing Voices of Pain: Medicine, Science,
and Government, March 24-27, 2011, http://www.painmed.org/files/2011-annual-meeting-program-book.pdf.



                                                     145
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 151 of 321



pursue. AAPM then submitted grant proposals seeking to fund these activities and publications,

knowing that drug companies would support projects conceived as a result of these

communications.

        467. Plaintiff is informed and believes that members of AAPM’s Board of Directors were

doctors who were on the RICO Marketing Defendants’ payrolls, either as consultants or speakers

at medical events. As described below, many of the KOLs involved in the Opioid Marketing

Enterprise also served in leadership positions within the AAPM.

        468. The American Pain Society (“APS”) – The APS was another Front Group with

systematic connections and interpersonal relationships with the RICO Marketing Defendants.

APS was one of the Front Groups investigated by Senators Grassley and Baucus, as evidenced by

their May 8, 2012 letter arising out of their investigation of “extensive ties between companies that

manufacture and market opioids and non-profit organizations” that “helped created a body of

dubious information favoring opioids.”213

        469. Upon information and belief, representatives of the RICO Marketing Defendants,

often at informal meetings at conferences, suggested activities and publications for APS to pursue.

APS then submitted grant proposals seeking to fund these activities and publications, knowing that

drug companies would support projects conceived as a result of these communications.

        470. Plaintiff is informed and believes that members of APS’s Board of Directors were

doctors who were on the RICO Marketing Defendants’ payrolls, either as consultants or speakers

at medical events. As described below, many of the KOLs involved in the Opioid Marketing

Enterprise also served in leadership positions within the APS.


213
   Letter from U.S. Senators Charles E. Grassley and Max Baucus to Catherine Underwood, Executive Director
(May 8, 2012), American Pain Society,
https://www.finance.senate.gov/imo/media/doc/05092012%20Baucus%20Grassley%
20Opioid%20Investigation%20Letter%20to%20American %20Pain%20Society.pdf.


                                                     146
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 152 of 321



           471. The Federation of State Medical Boards (“FSMB”) – FSMB was another Front

Group with systematic connections and interpersonal relationships with the RICO Marketing

Defendants. In addition to the contributions reported in Fueling an Epidemic, a June 8, 2012 letter

submitted by FSMB to the Senate Finance Committee disclosed substantial payments from the

RICO Marketing Defendants beginning in 1997 and continuing through 2012.214 Not surprisingly,

the FSMB was another one of the Front Groups investigated by Senators Grassley and Baucus, as

evidenced by their May 8, 2012 letter arising out of their investigation of “extensive ties between

companies that manufacture and market opioids and non-profit organizations” that “helped created

a body of dubious information favoring opioids.”215

           472. The U.S. Pain Foundation (“USPF”) – The USPF was another Front Group with

systematic connections and interpersonal relationships with the RICO Marketing Defendants. The

USPF was one of the largest recipients of contributions from the RICO Marketing Defendants,

collecting nearly $3 million in payments between 2012 and 2015 alone.216 The USPF was also a

critical component of the Opioid Marketing Enterprise’s lobbying efforts to reduce the limits on

over-prescription. The U.S. Pain Foundation advertises its ties to the RICO Marketing Defendants,

listing opioid manufacturers like Pfizer, Teva, Depomed, Endo, Purdue, McNeil (i.e., Janssen),

and Mallinckrodt as “Platinum,” “Gold,” and “Basic” corporate members.217 Industry Front

Groups like the American Academy of Pain Management, the American Academy of Pain



214
      June 8, 2012 Letter from Federation of State Medical Boards to U.S. Senators Max Baucus and Charles Grassley.
215
   Letter from U.S. Senators Charles E. Grassley and Max Baucus to Catherine Underwood, Executive Director
(May 8, 2012), American Pain Society,
https://www.finance.senate.gov/imo/media/doc/05092012%20Baucus%20Grassley%20Opioid%20Investigation%20
Letter%20to%20American %20Pain%20Society.pdf.
216
      Fueling an Epidemic, at p. 4.
217
  Id. at 12; Transparency, U.S. Pain Foundation, https://uspainfoundation.org/transparency/ (last accessed on
March 9, 2018).



                                                         147
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 153 of 321



Medicine, the American Pain Society, and PhRMA are also members of varying levels in the

USPF.

        473. American Geriatrics Society (“AGS”) – The AGS was another Front Group with

systematic connections and interpersonal relationships with the RICO Defendants. The AGS was

a large recipient of contributions from the RICO Marketing Defendants, including Endo, Purdue

and Janssen. AGS contracted with the RICO Marketing Defendants to disseminate guidelines

regarding the use of opioids for chronic pain in 2002 (The Management of Persistent Pain in Older

Persons, hereinafter “2002 AGS Guidelines”) and 2009 (Pharmacological Management of

Persistent Pain in Older Persons,218 hereinafter “2009 AGS Guidelines”). According to news

reports, AGS has received at least $344,000 in funding from opioid manufacturers since 2009.219

AGS’s complicity in the common purpose of the Opioid Marketing Enterprise is evidenced by the

fact that AGS internal discussions in August 2009 reveal that it did not want to receive-up front

funding from drug companies, which would suggest drug company influence, but would instead

accept commercial support to disseminate pro-opioid publications.

        474. Upon information and belief, representatives of the RICO Marketing Defendants,

often at informal meetings at conferences, suggested activities, lobbying efforts and publications

for AGS to pursue. AGS then submitted grant proposals seeking to fund these activities and

publications, knowing that drug companies would support projects conceived as a result of these

communications.




218
   Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics Soc’y 1331, 1339, 1342
(2009), https://www.nhqualitycampaign.org/files/AmericanGeriatricSociety-PainGuidelines2009.pdf (last accessed
on March 9, 2018).
219
  John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, Milwaukee J. Sentinel, May 30,
2012.



                                                     148
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 154 of 321



       475. Plaintiff is informed and believes that members of AGS Board of Directors were

doctors who were on the RICO Marketing Defendants’ payrolls, either as consultants or speakers

at medical events. As described below, many of the KOLs involved in the Opioid Marketing

Enterprise also served in leadership positions within the AGS.

       476. There was regular communication between each of the RICO Marketing Defendants,

Front Groups and KOLs, in which information was shared, misrepresentations were coordinated,

and payments were exchanged.        Typically, the coordination, communication and payment

occurred, and continues to occur, through the use of the wires and mail in which the RICO Markets

Defendants, Front Groups, and KOLs share information necessary to overcome objections and

resistance to the use of opioids for chronic pain. The RICO Marketing Defendants, Front Groups

and KOLs functioned as a continuing unit for the purpose of implementing the Opioid Marketing

Enterprise’s scheme and common purpose, and each agreed to take actions to hide the scheme and

continue its existence.

       477. At all relevant times, the Front Groups were aware of the RICO Marketing

Defendants’ conduct, were knowing and willing participants in that conduct, and reaped benefits

from that conduct. Each Front Group also knew, but did not disclose, that the other Front Groups

were engaged in the same scheme, to the detriment of consumers, prescribers, and Plaintiff. But

for the Opioid Marketing Enterprise’s unlawful fraud, the Front Groups would have had incentive

to disclose the deceit by the RICO Marketing Defendants and the Opioid Marketing Enterprise to

their members and constituents. By failing to disclose this information, Front Groups perpetuated

the Opioid Marketing Enterprise’s scheme and common purpose, and reaped substantial benefits.

           3. The KOLs

       478. Similarly, each of the RICO Marketing Defendants financed, supported, utilized and

relied on the same KOLs by paying, financing, supporting, managing, directing, or overseeing,


                                              149
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 155 of 321



and/or relying on their work. On Information and belief, the RICO Marketing Defendants

cultivated this small circle of doctors solely because they favored the aggressive treatment of

chronic pain with opioids.

       479. The RICO Marketing Defendants and the Opioid Marketing Enterprise relied on their

KOLs to serve as part of their speakers bureaus and to attend programs with speakers bureaus.

The RICO Marketing Defendants graded their KOLs on performance, post-program sales, and

product usage. Furthermore, the RICO Marketing Defendants expected their KOLs to stay “on

message,” and obtained agreements from them, in writing, that “all slides must be presented in

their entirety and without alterations . . . and in sequence.”

       480. The RICO Marketing Defendants’ KOLs have been at the center of the Opioid

Marketing Enterprise’s marketing efforts, presenting the false appearance of unbiased and reliable

medical research supporting the broad use of opioid therapy for chronic pain. As described in

more detail below, the KOLs have written, consulted, edited, and lent their names to books and

articles, and given speeches, and CMEs supporting chronic opioid therapy. They have served on

committees that developed treatment guidelines that strongly encourage the use of opioids to treat

chronic pain (even while acknowledging the lack of evidence in support of that position) and on

the boards of the pro-opioid Front Groups identified above.

       481. The RICO Marketing Defendants and KOLS all had systematic connections and

interpersonal relationships, as described below, through the KOLs receipt of payments from the

RICO Marketing Defendants and Front Groups, the KOLs’ authoring, publishing, speaking, and

educating on behalf of the RICO Marketing Defendants, and their leadership roles and

participation in the activities of the Front Groups, which were in turn financed by the RICO

Marketing Defendants.




                                                 150
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 156 of 321



        482. The systematic contacts and interpersonal relationships of the KOLs with the RICO

Marketing Defendants and Front Groups are described below:

        483. Dr. Russell Portenoy – Dr. Portenoy was one of the main KOLs that the RICO

Marketing Defendants identified and promoted to further the common purpose of the Opioid

Marketing Enterprise. Dr. Portenoy received research support, consulting fees, and honoraria from

the RICO Defendants, and was a paid consultant to various RICO Marketing Defendants. Dr.

Portenoy was instrumental in opening the door for the regular use of opioids to treat chronic pain.

Dr. Portenoy had financial relationships with at least a dozen pharmaceutical companies, most of

which produced prescription opioids.220

        484. In exchange for the payments he received from the RICO Marketing Defendants, Dr.

Portenoy is credited as one of the authors on a primary pillar of the RICO Marketing Defendants’

misrepresentation regarding the risks and benefits of opioids.221 Dr. Portenoy, published, spoke,

consulted, appeared in advertisements and on television broadcasts, and traveled the country to

travel the country to promote more liberal prescribing for many types of pain and conduct

continuing medical education (“CME”) seminars sponsored by the RICO Marketing Defendants

and Front Groups.


220
   Anna Lembke, Drug Dealer, MD: How Doctors Were Duped, Patients Got Hooked, and Why It’s So Hard to
Stop, (Johns Hopkins University Press 2016), at 59 (citing Barry Meier, Pain Killer: A “Wonder” Drug’s Trail of
Addiction and Death (St. Martin’s Press, 1st Ed 2003).
221
    In 1986, the medical journal Pain, which would eventually become the official journal of the American Pain
Society (“APS”), published an article by Portenoy and Foley summarizing the results of a “study” of 38 chronic
non-cancer pain patients who had been treated with opioid painkillers. Portenoy and Foley concluded that, for non-
cancer pain, opioids “can be safely and effectively prescribed to selected patients with relatively little risk of
producing the maladaptive behaviors which define opioid abuse.” However, their study was neither scientific nor did
it meet the rigorous standards commonly used to evaluate the validity and strength of such studies in the medical
community. For instance, there was no placebo control group, and the results were retroactive (asking patients to
describe prior experiences with opioid treatment rather than less biased, in-the-moment reports). The authors
themselves advised caution, stating that the drugs should be used as an “alternative therapy” and recognizing that
longer term studies of patients on opioids would have to be performed. None were. See Russell K. Portenoy &
Kathleen M. Foley, Chronic use of opioid analgesics in non-malignant pain: report of 38 cases, 25(2) Pain 171-86
(May 1986).



                                                       151
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 157 of 321



        485. Dr. Portenoy was also a critical component of the RICO Marketing Defendants’

control over their Front Groups, and the Front Groups support of the Opioid Marketing

Enterprise’s common purpose. Specifically, Dr. Portenoy sat as a Director on the board of the

APF. He was also the President of the APS.

        486. In a 2011 interview released by Physicians for Responsible Opioid Prescribing, Dr.

Portenoy admitted that his earlier work relied on evidence that was not “real” and left real evidence

behind, all in furtherance of the Opioid Marketing Enterprise’s common purpose:

        I gave so many lectures to primary care audiences in which the Porter and Jick
        article was just one piece of data that I would then cite, and I would cite six, seven,
        maybe ten different avenues of thought or avenues of evidence, none of which
        represented real evidence, and yet what I was trying to do was to create a narrative
        so that the primary care audience would look at this information in [total] and feel
        more comfortable about opioids in a way they hadn’t before. In essence this was
        education to destigmatize [opioids], and because the primary goal was to
        destigmatize, we often left evidence behind.222

        487. Dr. Lynn Webster – Dr. Webster was a critical component of the Opioid Marketing

Enterprise, including advocating the RICO Marketing Defendants’ fraudulent messages regarding

prescription opioids and had systematic contacts and personal relationships with the RICO

Marketing Defendants and the Front Groups.

        488. Dr. Webster was the co-founder and Chief Medical Director of an otherwise

unknown pain clinic in Salt Lake City, Utah (Lifetree Clinical Research), who went on to become

one of the RICO Marketing Defendants’ main KOLs. Dr. Webster was the President of American

Academy of Pain Medicine (“AAPM”) in 2013. He is a Senior Editor of Pain Medicine, the same

journal that published Endo special advertising supplements touting Opana ER. Dr. Webster was

the author of numerous CMEs sponsored by Cephalon, Endo, and Purdue. At the same time, Dr.



222
    Andrew Kolodny, Opioids for Chronic Pain: Addiction is NOT Rare, YouTube (Oct. 30, 2011),
https://www.youtube.com/watch?v=DgyuBWN9D4w&feature=youtu.be.



                                                    152
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 158 of 321



Webster was receiving significant funding from the RICO Marketing Defendants (including nearly

$2 million from Cephalon alone).

       489. During a portion of his time as a KOL, Dr. Webster was under investigation for

overprescribing by the U.S. Department of Justice’s Drug Enforcement Agency, which raided his

clinic in 2010. Although the investigation was closed without charges in 2014, more than twenty

(20) of Dr. Webster’s former patients at the Lifetree Clinic have died of opioid overdoses.

       490. Dr. Webster created and promoted the Opioid Risk Tool, a five question, one-minute

screening tool relying on patient self-reports that purportedly allows doctors to manage the risk

that their patients will become addicted to or abuse opioids. The claimed ability to pre-sort patients

likely to become addicted is an important tool in giving doctors confidence to prescribe opioids

long-term, and, for this reason, references to screening appear in various industry-supported

guidelines. Versions of Dr. Webster’s Opioid Risk Tool appear on, or are linked to, websites run

by Endo, Janssen, and Purdue.

       491. Dr. Webster is also credited as one of the leading proponents of “pseudoaddiction”

that the RICO Marketing Defendants, Front Groups and KOLs disseminated as part of the common

purpose of the Opioid Marketing Enterprise.

       492. Plaintiff is informed and believes that in exchange for the payments he received from

the RICO Marketing Defendants, Dr. Webster published, spoke, consulted, appeared in

advertisements and on television broadcasts, and traveled the country to promote more liberal

prescribing of opioids for many types of pain and conduct CME seminars sponsored by the RICO

Marketing Defendants and Front Groups.

       493. Like Dr. Portenoy, Dr. Webster later reversed his opinion and disavowed his

previous work on and opinions regarding pseudoaddiction.                Specifically, Dr. Webster




                                                 153
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 159 of 321



acknowledged that “[pseudoaddiction] obviously became too much of an excuse to give patients

more medication.”223

        494. Dr. Perry Fine – Dr. Webster was a critical component of the Opioid Marketing

Enterprise, including advocating the RICO Marketing Defendants’ fraudulent messages regarding

prescription opioids and had systematic contacts and personal relationships with the RICO

Marketing Defendants and the Front Groups.

        495. Dr. Fine was originally a doctor practicing in Utah, who received support from the

RICO Marketing Defendants, including Janssen, Cephalon, Endo, and Purdue. Dr. Fine’s ties to

the RICO Marketing Defendants have been well documented.224 He has authored articles and

testified in court cases and before state and federal committees, and he served as president of the

AAPM, and argued against legislation restricting high-dose opioid prescription for non-cancer

patients. Multiple videos featured Fine delivering educational talks about prescription opioids. He

even testified in a trial that the 1,500 pills a month prescribed to celebrity Anna Nicole Smith for

pain did not make her an addict before her death.225 He has also acknowledged having failed to

disclose numerous conflicts of interest.

        496. Dr. Fine was also a critical component of the RICO Marketing Defendants’ control

over their Front Groups, and the Front Groups support of the Opioid Marketing Enterprise’s




223
    John Fauber, Painkiller Boom Fueled by Networking, Milwaukee Wisc. J. Sentinel, Feb. 18, 2012,
http://archive.jsonline.com/watchdog/watchdogreports/painkiller-boom-fueled-by-networking-dp3p2rn-
139609053.html.
224
   Tracy Weber & Charles Ornstein, Two Leaders in Pain Treatment Have Long Ties to Drug Industry,
PROPUBLICA (Dec. 23, 2011 9:14 AM), https://www.propublica.org/article/two-leaders-in-pain-treatment-have-
long-ties-to-drug-industry.
225
   Linda Deutsch, Doctor: 1,500 pills don’t prove Smith was addicted, SEATTLE TIMES
https://www.seattletimes.com/entertainment/doctor-1500-pills-dont-prove-smith-was-addicted/ (last updated Sept.
22, 2010).



                                                      154
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 160 of 321



common purpose. Specifically, Dr. Fine served on the Board of Directors of APF and served as

the President of the AAPM in 2011.

            497. Plaintiff is informed and believes that in exchange for the payments he received from

the RICO Marketing Defendants, Dr. Fine published, spoke, consulted, appeared in advertisements

and on television broadcasts, and traveled the country to promote more liberal prescribing of

opioids for many types of pain and conduct CME seminars sponsored by the RICO Marketing

Defendants and Front Groups.

            498. Dr. Scott M. Fishman – Dr. Fishman was a critical component of the Opioid

Marketing Enterprise, including advocating the RICO Marketing Defendants’ fraudulent messages

regarding prescription opioids and had systematic contacts and personal relationships with the

RICO Marketing Defendants and the Front Groups.

            499. Dr. Fishman’s ties to the opioid drug industry are legion.226

            500. As Dr. Fishman’s personal biography indicates, he is a critical component of the

RICO Marketing Defendants’ control over their Front Groups, and the Front Groups support of

the Opioid Marketing Enterprise’s common purpose.                     Specifically, Dr. Fishman is an

“internationally recognized expert on pain and pain management” who has served in “numerous

leadership roles with the goal to alleviate pain.”227 Dr. Fishman’s roles in the pain industry include

“past president of the American Academy of Pain Medicine [AAPM], past chairman of the board

of directors of the American Pain Foundation [APF], and past board member of the American Pain




226
   Scott M. Fishman, M.D., Professor, U.C. Davis Health, Center for Advancing Pain Relief,
https://www.ucdmc.ucdavis.edu/advancingpainrelief/our_team/Scott_Fishman.html (last accessed on February 28,
2018).
227
      Id.




                                                     155
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 161 of 321



Society [APS].”228 Dr. Fishman is also “the immediate past chair and current member of the Pain

Care Coalition of the American Society of Anesthesiologists, American Pain Society, and

Academy of Pain Medicine.”229 Dr. Fishman’s leadership positions within the central core of the

RICO Marketing Defendants’ Front Groups was a direct result of his participation in the Opioid

Marketing Enterprise and agreement to cooperate with the RICO Marketing Defendants’ pattern

of racketeering activity.

            501. Plaintiff is informed and believes that in exchange for the payments he received from

the RICO Marketing Defendants, Dr. Fishman published, spoke, consulted, appeared in

advertisements and on television broadcasts, and traveled the country to promote more liberal

prescribing of opioids for many types of pain and conduct CME seminars sponsored by the RICO

Marketing Defendants and Front Groups.

            502. There was regular communication between each of the RICO Marketing Defendants,

Front Groups and KOLs, in which information was shared, misrepresentations are coordinated,

and payments were exchanged.            Typically, the coordination, communication and payment

occurred, and continues to occur, through the use of the wires and mail in which the RICO

Marketing Defendants, Front Groups, and KOLs share information regarding overcoming

objections and resistance to the use of opioids for chronic pain. The RICO Marketing Defendants,

Front Groups and KOLs functioned as a continuing unit for the purpose of implementing the

Opioid Marketing Enterprise’s scheme and common purpose, and each agreed to take actions to

hide the scheme and continue its existence.




228
      Id.
229
      Id.



                                                   156
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 162 of 321



       503. At all relevant times, the KOLs were aware of the RICO Marketing Defendants’

conduct, were knowing and willing participants in that conduct, and reaped benefits from that

conduct. The RICO Marketing Defendants selected KOLs solely because they favored the

aggressive treatment of chronic pain with opioids. The RICO Marketing Defendants’ support

helped the KOLs become respected industry experts. And, as they rose to prominence, the KOLs

falsely touted the benefits of using opioids to treat chronic pain, repaying the RICO Marketing

Defendants by advancing their marketing goals. The KOLs also knew, but did not disclose, that

the other KOLS and Front Groups were engaged in the same scheme, to the detriment of

consumers, prescribers, and Plaintiff. But for the Opioid Marketing Enterprise’s unlawful conduct,

the KOLs would have had incentive to disclose the deceit by the RICO Marketing Defendants and

the Opioid Marketing Enterprise, and to protect their patients and the patients of other physicians.

By failing to disclose this information, KOLs furthered the Opioid Marketing Enterprise’s scheme

and common purpose, and reaped substantial benefits.

       504. As public scrutiny and media coverage focused on how opioids ravaged communities

in New Mexico and throughout the United States, the Front Groups and KOLS did not challenge

the RICO Marketing Defendants’ misrepresentations, seek to correct their previous

misrepresentations, terminate their role in the Opioid Marketing Enterprise, nor disclose publicly

that the risks of using opioids for chronic pain outweighed their benefits and were not supported

by medically acceptable evidence.

       505. The RICO Marketing Defendants, Front Groups and KOLs engaged in certain

discrete categories of activities in furtherance of the common purpose of the Opioid Marketing

Enterprise. As reported in Fueling an Epidemic, the Opioid Marketing Enterprise’s conduct in

furtherance of the common purpose of the Opioid Marketing Enterprise involved: (1)




                                                157
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 163 of 321



misrepresentations regarding the risk of addiction and safe use of prescription opioids for long-

term chronic pain; (2) lobbying to defeat measures to restrict over-prescription; (3) efforts to

criticize or undermine CDC guidelines; and (4) efforts to limit prescriber accountability. The

misrepresentations made in these publications are described in the following section.

          506. Efforts to Minimize the Risk of Addiction and Promote Opioid Use As Safe for

Long-Term Treatment of Chronic Pain – Members of the Opioid Marketing Enterprise furthered

the common purpose of the enterprise by publishing and disseminating statements that minimized

the risk of addiction and misrepresented the safety of using prescription opioids for long-term

treatment of chronic, non-acute, and non-cancer pain. The categories of misrepresentations made

by the Opioid Marketing Enterprise and the RICO Marketing Defendants included the

following:230

         The Use of Opioids for the Treatment of Chronic Pain: A Consensus Statement From the
          American Academy of Pain Medicine and the American Pain Society, 13 Clinical J. Pain 6
          (1997). The “landmark consensus” was published by the AAPM and APS. Dr. Portenoy
          was the sole consultant. A member of Purdue’s speaker bureau authored the consensus.

         Model Guidelines for the Use of Controlled Substances for the Treatment of Pain (1998,
          2004, 2007).231 These guidelines, originally published by the FSMB in collaboration with
          RICO Marketing Defendants, advocated that opioids were “essential” and that
          “misunderstanding of addiction” contributed to undertreated pain.

         Oxycontin: Balancing Risks and Benefits: Hearing of the S. Comm. on Health, Education,
          Labor and Pensions, Testimony by John D. Giglio, M.A., J.D., Executive Director of the
          APF (2002.)232


230
   As noted below, the earliest misrepresentations disseminated by the RICO Marketing Defendants and the Opioid
Marketing Enterprise began in 1997 and has continued unabated since that time. Therefore, this list is alleged as
fully and completely as possible.
231
    Model Policy for the Use of Controlled Substances for the Treatment of Pain, Federation of State Medical Boards
of the United States, May 2004,
https://www.ihs.gov/painmanagement/includes/themes/newihstheme/display_objects/documents/modelpolicytreatm
entpain.pdf (last accessed on March 9, 2018).
232
  Oxycontin: Balancing Risks and Benefits: Hearing of the S. Comm. on Health, Education, Labor and Pensions,
Testimony by John D. Giglio, M.A., J.D., Executive Director of the APF (2002.)




                                                       158
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 164 of 321



          The Management of Persistent Pain in Older Persons (2002). These guidelines were
           published by AGS with substantial funding from Endo, Purdue and Janssen.

          Overview of Management Options (2003, 2007, 2010, and 2013).233 This CME was edited
           by Dr. Portenoy, sponsored by Purdue, and published by the American Medical
           Association. It taught that opioids, unlike non-prescription pain medication are safe at high
           doses.

          Understanding Your Pain: Taking Oral Opioid Analgesics (2004).234 This article,
           published by Endo Pharmaceuticals, advocated that withdrawal and needing to take higher
           dosages are not signs of addiction.

          Interview by Paula Moyer with Scott M. Fishman, M.D. (2005). Dr. Fishman advocated
           that “the risks of addiction are . . . small and can be managed.”235

          Open-label study of fentanyl effervescent buccal tablets in patients with chronic pain and
           breakthrough pain: interim safety and tolerability results (2006).236 Dr. Webster gave this
           CME, sponsored by Cephalon, that misrepresented that opioids were safe for the treatment
           of non-cancer pain.

          Treatment Options: A Guide for People Living With Pain (2007). This document was
           published by the APF and sponsored by Cephalon and Purdue.237

          Responsible Opioid Prescribing: A Physician’s Guide (2007).238 This book, authored by
           Dr. Fishman was financed by the FSMB with funding from Cephalon, Endo and Purdue.




233
   Portenoy, et al., Overview of Management Options, https://cme.ama-assn.org/activity/1296783/detail.aspx. On
information and belief, this CME was published by the American Medical Association in 2003, 2007, 2010, and
2013.
234
   Margo McCaffery & Chris Pasero, Understanding Your Pain: Taking Oral Opioid Analgesics, Endo
Pharmaceuticals (2004), https://www.yumpu.com/en/document/view/35479278/understanding-your-pain-taking-
oral-opioid-analgesics (last accessed March 8, 2018).
235
   Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and Pain Medicine, Chief
of the Division of Pain Medicine, Univ. of Cal., Davis (2005), http://www.medscape.org/viewarticle/500829.
236
   Hale ME, Webster LR, Peppin JF, Messina J. Open-label study of fentanyl effervescent buccal tablets in patients
with chronic pain and breakthrough pain: interim safety and tolerability results. Program and abstracts of the
annual meeting of the American Academy of Pain Medicine; February 22-25, 2006; San Diego, California. Abstract
120. Published with permission of Lynn R. Webster, MD, https://www.medscape.org/viewarticle/524538_2 (last
accessed on March 6, 2018).
237
  Am. Pain Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter APF, Treatment
Options], https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf (last accessed on March 8,
2018).
238
      Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide, 8-9 (Waterford Life Sciences 2007).




                                                        159
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 165 of 321



          Avoiding Opioid Abuse While Managing Pain (2007).239 This book, co-authored by Dr.
           Webster, misrepresented that for prescribers facing signs of aberrant behavior, increasing
           the dose in “most cases . . . should be a clinician’s first response.”

          Screener and Opioid Assessment for Patients with Pain (SOAPP)® Version 1.0-SF
           (2008).240 This screening tool was published by the National Institutes of Health with
           support from Endo through an educational grant, and advocated that most patients are able
           to successfully remain on long-term opioid therapy without significant problems.

          Case Challenges in Pain Management: Opioid Therapy for Chronic Pain (2007).241 This
           article, sponsored by Endo, misrepresented that opioids are a highly effective class of
           analgesic drugs.

          Opioid-Based Management of Persistent and Breakthrough Pain (2008).242 This
           document was written by Dr. Fine and sponsored by an educational grant from Cephalon.
           Dr. Fine advocated for the prescription of rapid onset opioids “in patients with non-cancer
           pain.”

          Optimizing Opioid Treatment for Breakthrough Pain (2008).243 Dr. Webster presented an
           online seminar (webinar) sponsored by Cephalon, that misrepresented that non-opioid
           analgesics and combination opioids containing non-opioids are less effective because of
           dose limitations.

          Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Non-Cancer Pain
           (2009).244 These guidelines were published by AAPM and APS. Fourteen of the twenty-
           one panel members, including Dr. Portenoy and Dr. Fine, received support from the RICO
           Marketing Defendants.




239
      Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain (2007).
240
   Screener and Opioid Assessment for Patients with Pain (SOAPP)® Version 1.0-SF, PainEdu.org, 2008,
https://www.nhms.org/sites/default/files/Pdfs/SOAPP-5.pdf (last accessed on March 8, 2018).
241
   Charles E. Argoff, Case Challenges in Pain Management: Opioid Therapy for Chronic Pain, Pain Med. News,
https://www.painmedicinenews.com/download/BtoB_Opana_WM.pdf (last visited on March 8, 2018).
242
   Perry G Fine, MD, et al. Opioid-Based Management of Persistent and Breakthrough Pain, Pain Medicine News,
https://www.yumpu.com/en/document/view/11409251/opioid-based-management-of-persistent-and-breakthrough-
pain (last accessed on February 27, 2018).
243
   Lynn Webster, Optimizing Opioid Treatment for Breakthrough Pain, Medscape,
http://www.medscape.org/viewarticle/563417_6 (last visited Dec. 11, 2017).
244
   Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Non-Cancer Pain, 10 J.
Pain 113 (2009).




                                                      160
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 166 of 321



          Pharmacological Management of Persistent Pain in Older Persons (2009).245 These
           guidelines were published by AGS, with substantial funding from Endo, Purdue, and
           Janssen, updated the 2002 guidelines and misrepresented that the risks of addiction are
           exceedingly low.

          Iraq War Veteran Amputee, Pain Advocate and New Author Release Exit Wounds: A
           Survival Guide to Pain Management for Returning Veterans and Their Families,246
           American Pain Foundation, 2009. This article was published in 2009 and sponsored by
           Purdue.

          Finding Relief: Pain Management for Older Adults, (2009).247 This article was a
           collaboration between the American Geriatrics Society, AAPM and Janssen.

          Good Morning America (2010). Dr. Portenoy appeared on Good Morning America and
           stated that “Addiction, when treating pain, is distinctly uncommon.”248

          A Policymaker’s Guide to Understanding Pain & Its Management, American Pain
           Foundation (2011).249 APF published this document that was sponsored by Purdue, which
           argued that the notion of strong pain leading to addiction is a common misconception.

          Managing Patient’s Opioid Use: Balancing the Need and the Risk (2011).250 Dr. Webster
           presented a webinar, sponsored by Purdue, that misrepresented the ability to use risk screen
           tools, urine samples and patient agreements to prevent overuse and overdose death.

          Safe and Effective Opioid Rotation (2012).251 This CME, delivered by Dr. Fine, that is also
           available online, advocated for the safe and non-addictive use of opioids to treat cancer and
           non-cancer patients over a person’s “lifetime.”


245
   Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics Soc’y 1331, 1339, 1342
(2009), https://www.nhqualitycampaign.org/files/AmericanGeriatricSociety-PainGuidelines2009.pdf (last accessed
on March 9, 2018).
246
   Iraq War Veteran Amputee, Pain Advocate and New Author Release Exit Wounds: A Survival Guide to Pain
Management for Returning Veterans and Their Families, Coalition for Iraq + Afghanistan Veterans,
http://web.archive.org/web/20100308224011/http://coalitionforveterans.org:80/2009/10/iraq-war-veteran-amputee-
pain-advocate-and-new-author-releases-exit-wounds-a-survival-guide-to-pain-management-for-returning-veterans-
and-their-families (last visited March 1, 2018)
247
      Finding Relief, Pain Management for Older Adults, (2009).
248
      Good Morning America (ABC television broadcast Aug. 30, 2010).
249
   A Policymaker’s Guide to Understanding Pain & Its Management, American Pain Foundation (2011) at 5,
http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf (last visited March 6, 2018).
250
   See, Managing Patient’s Opioid Use: Balancing the Need and the Risk, Emerging Solutions in Pain
http://www.emergingsolutionsinpain.com/ce-education/opioid-
management?option=com_continued&view=frontmatter&Itemid=303&course=209 (last visited Aug. 22, 2017).
251
   Perry A. Fine, Safe and Effective Opioid Rotation, YouTube (Nov. 8, 2012),
https://www.youtube.com/watch?v=_G3II9yqgXI.




                                                        161
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 167 of 321



          Pain: Opioid Facts (2012).252 This document was published online on Endo’s website
           painknowledge.org and advocated for the use of opioids and downplayed the risk of
           addiction, even for people with a history of addiction and opioid use, and supported the
           concept of pseudoaddiction.

           507. Efforts to Criticize or Undermine CDC Guidelines – Members of the Opioid

Marketing Enterprise criticized or undermined the CDC Guidelines which represented “an

important step – and perhaps the first major step from the federal government – toward limiting

opioid prescriptions for chronic pain.”253 The following are examples of the actions taken by

Opioid Marketing Enterprise members to prevent restriction on over-prescription:

          Several Front Groups, including the U.S. Pain Foundation, and the AAPM criticized the
           draft guidelines in 2015, arguing that the “CDC slides presented on Wednesday were not
           transparent relative to process and failed to disclose the names, affiliation, and conflicts of
           interest of the individuals who participated in the construction of these guidelines.”254

          The AAPM criticized the prescribing guidelines in 2016, through its immediate past
           president, stating “that the CDC guideline makes disproportionately strong
           recommendations based upon a narrowly selected portion of the available clinical
           evidence.”255

           508. In each of the actions performed by members of the Opioid Marketing Enterprise,

described above, the members of the Opioid Marketing Enterprise made branded and unbranded

marketing claims about prescription opioids that misrepresented prescription opioids as non-

addictive and safe for use as identified in following section.




252
   Pain: Opioid Facts,
http://web.archive.org/web/20120112051109/http://www.painknowledge.org/patiented/pdf/Patient%20Education%2
0b380_b385%20%20pf%20opiod.pdf (last visited March 6, 2018).
253
      Fueling an Epidemic, supra, at p. 13.
254
    Pat Anson, Chronic Pain Group Blasts CDC for Opioid Guidelines, Pain News Networks,
https://www.painnewsnetwork.org/stories/2015/9/22/chronic-pain-groups-blast-cdc-for-opioid-guidelines (last
accessed on March 8, 2018).
255
   Practical Pain Management, Responses and Criticisms Over New CDC Opioid Prescribing Guidelines
(https://www.practicalpainmanagement.com/resources/news-and-research/responses-criticisms-over-new-cdc-
opioid-prescribing-guidelines) (last accessed Sept. 28, 2017).



                                                      162
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 168 of 321



             4. Members of the Opioid Marketing Enterprise Furthered the Common
                Purpose by Making Misrepresentations.

          509. The RICO Marketing Defendants, Front Groups and KOLs participated in the

conduct of the Opioid Marketing Enterprise and shared in the common purpose of marketing

opioids for chronic pain through a pattern of racketeering activity (including multiple instances of

mail and wire fraud) by knowingly making material misrepresentations or omissions to New

Mexico prescribers, consumers, the general public, regulators and Plaintiff.                      All of the

misrepresentations made by members of the Opioid Marketing Enterprise furthered the common

purpose of the Enterprise.

          510. Members of the Opioid Marketing Enterprise, including the RICO Marketing

Defendants, Front Groups and KOLs made multiple unbranded marketing misrepresentations

about the benefits and risks of opioid use, in furtherance of the Opioid Marketing Enterprise’s

common purpose, as follows:

          511. Members of the Opioid Marketing Enterprise minimized the risks of addiction and/or

construed opioids as non-addictive:

         AAMP and APS endorsed the use of opioids to treat chronic pain and claimed that the risk
          of a patients’ addiction to opioids was low.256

         “[O]pioids are safe and effective, and only in rare cases lead to addiction.”257

         “[T]he risks of addiction are . . . small and can be managed.”258




256
  The Use of Opioids for the Treatment of Chronic Pain: A Consensus Statement From the American Academy of
Pain Medicine and the American Pain Society, 13 Clinical J. Pain 6 (1997).
257
  Oxycontin: Balancing Risks and Benefits: Hearing of the S. Comm. on Health, Education, Labor and Pensions,
107th Cong. 2 (Feb. 12, 2002) (testimony of John D. Giglio, M.A., J.D., Executive Director, American Pain
Foundation), https://www.help.senate.gov/imo/media/doc/Giglio.pdf.
258
    Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and Pain Medicine, Chief
of the Division of Pain Medicine, Univ. of Cal., Davis (2005), http://www.medscape.org/viewarticle/500829.



                                                     163
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 169 of 321




          Represented that calling opioids “‘narcotics’ reinforces myths and misunderstandings as it
           places emphasis on their potential abuse rather than on the importance of their use as pain
           medicines.”259




          “Addiction, when treating pain, is distinctly uncommon. If a person does not have a history,
           a personal history, of substance abuse, and does not have a history in the family of
           substance abuse, and does not have a very major psychiatric disorder, most doctors can feel
           very assured that that person is not going to become addicted.”260

          The risk of addiction is manageable for patients regardless of past abuse histories.261

          “[T]he likelihood that the treatment of pain using an opioid drug which is prescribed by a
           doctor will lead to addiction is extremely low.”262




259
   APF, Treatment Options, https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf (last
accessed on March 8, 2018).
260
      Good Morning America (ABC television broadcast Aug. 30, 2010).
261
   Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Non-Cancer Pain, 10 J.
Pain 113 (2009).
262
  Thomas Catan and Evan Perez, A Pain-Drug Champion Has Second Thoughts, The Wall Street Journal (Dec. 17,
2012), https://www.wsj.com/articles/SB10001424127887324478304578173342657044604.




                                                      164
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 170 of 321



         Patients might experience withdrawal symptoms associated with physical dependence as
          they decrease their dose, “[b]ut unlike actual addicts, such individuals, if they resume their
          opioid use, will only take enough medication to alleviate their pain.”263

         The notion that “strong pain medication leads to addiction” is a “common
          misconception.”264




         “Addiction to an opioid would mean that your pain has gone away but you still take the
          medicine regularly when you don’t need it for pain, maybe just to escape your
          problems.”265




263
   Brief Amici Curiae of American Pain Foundation, National Foundation for the Treatment of Pain, and The Ohio
Pain Initiative, in Support of Defendants/Appellants, Howland v. Purdue Pharma, L.P., et al., Appeal No. CA 2002
09 0220 (Butler Co., Ohio 12th Court of Appeals, Dec. 23, 2002), https://ia801005.us.archive.org/23/items/279014-
howland-apf-amicus/279014-howland-apf-amicus.pdf.
264
   A Policymaker’s Guide to Understanding Pain & Its Management, American Pain Foundation (2011) at 5,
http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf (last visited March 6, 2018).
265
   Margo McCaffery & Chris Pasero, Understanding Your Pain: Taking Oral Opioid Analgesics, Endo
Pharmaceuticals (2004), https://www.yumpu.com/en/document/view/35479278/understanding-your-pain-taking-
oral-opioid-analgesics (last accessed March 8, 2018).




                                                      165
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 171 of 321



           Even for patients assessed to have a risk of abuse, “it does not mean that opioid use will
            become problematic or that opioids are contraindicated.” 266

           [P]eople who have no history of drug abuse, including tobacco, and use their opioid
            medication as directed will probably not become addicted.”267




           “A history of addiction would not rule out the use of opioid pain relievers.”268




266
      Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide, 8-9 (Waterford Life Sciences 2007).
267
   Pain: Opioid Facts, http://web.archive.org/web/20120112051109/http:
//www.painknowledge.org/patiented/pdf/Patient%20Education%20b380_b385%20%20pf%20opiod.pdf (last visited
March 6, 2018).
268
      Id.




                                                        166
                Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 172 of 321



           APF published Exit Wounds, wherein it represented that “[l]ong experience with opioids
            shows that people who are not predisposed to addiction are very unlikely to become
            addicted to opioid pain medications.”269




           Patients rarely become addicted to prescribed opioids.270

           Concern about patients becoming addicted reflects widespread failure to appreciate the
            distinction between “(1) tolerance – the body’s tendency to become accustomed to a
            substance so that, over time, a larger amount is needed to produce the same physical effect
            (pain relief) and physical dependence – the state defined by the experience of adverse
            symptoms if a drug is abruptly withdrawn . . . each of which is common with pain patients”
            . . . “and, on the other hand, (2) the psychological and behavioral patterns – an unhealthy
            craving for, compulsive use of, and unhealthy fixation – that characterize addiction.”271

           Evidence establishes that the risk of drug addiction (historically the principal medical
            justification for withholding or limiting opioids) is far less substantial than long and widely
            assumed.272




269
   Iraq War Veteran Amputee, Pain Advocate and New Author Release Exit Wounds: A Survival Guide to Pain
Management for Returning Veterans and Their Families, Coalition for Iraq + Afghanistan Veterans,
http://web.archive.org/web/20100308224011/http://coalitionforveterans.org:80/2009/10/iraq-war-veteran-amputee-
pain-advocate-and-new-author-releases-exit-wounds-a-survival-guide-to-pain-management-for-returning-veterans-
and-their-families (last visited March 1, 2018).
270
   Brief of Amici the American Pain Foundation, the National Pain Foundation , and the National Foundation for
the Treatment of Pain, 2005 WL 2405247, *9 (citing Portenoy, Russell, et al., Acute and Chronic Pain, in
COMPREHENSIVE TEXTBOOK OF SUBSTANCE ABUSE, 863-903 (Lowinson et al. eds., 4th ed. 2005), United
States v. Hurowitz, 459 F.3d 463 (2006) (citing Portenoy et. al, Chronic Use of Opioid Analgesics in Non-Malignant
Pain: Report of 38 Cases, PAIN, Vol. 25, 171-186, (1986)).
271
   Brief of Amici Russel K. Portenoy, et al., 2005 WL 2405249, United States v. Hurwitz, 459 F.3d 463 (2006)
(emphasis in original).
272
      Id. and sources cited at note 9.




                                                       167
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 173 of 321



          The “risks [of addiction] are exceedingly low in older patients with no current or past
           history of substance abuse.”273




           512. Members of the Opioid Marketing Enterprise advocated that opioids were safe and

effective for long-term treatment of chronic, non-acute and non-cancer pain:

          “Opioids are an essential option for treating moderate to severe pain associated with
           surgery or trauma. They may also be an important part of the management of persistent
           pain unrelated to cancer.”274




          Opioids were a safe and effective treatment for of pain as part of a physicians’ treatment
           guidelines.275

          The “small risk of abuse does not justify the withholding of these highly effective
           analgesics from chronic pain patients.”276

          Opioids, unlike some non-prescription pain medications, are safe at high doses.277




273
   Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics Soc’y 1331, 1339, 1342
(2009), https://www.nhqualitycampaign.org/files/AmericanGeriatricSociety-PainGuidelines2009.pdf (last accessed
on March 9, 2018).
274
      APF, Treatment Options, https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf.
275
   Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Non-Cancer Pain, 10 J.
Pain 113 (2009).
276
   Brief Amici Curiae of American Pain Foundation, National Foundation for the Treatment of Pain, and The Ohio
Pain Initiative, in Support of Defendants/Appellants, Howland v. Purdue Pharma, L.P., et al., Appeal No. CA 2002
09 0220 (Butler Co., Ohio 12th Court of Appeals, Dec. 23, 2002), https://ia801005.us.archive.org/23/items/279014-
howland-apf-amicus/279014-howland-apf-amicus.pdf.
277
   Portenoy, et al., Overview of Management Options, https://cme.ama-assn.org/activity/1296783/detail.aspx. On
information and belief, this CME was published in 2003, 2007, 2010, and 2013.




                                                        168
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 174 of 321



         Falsely representing “recent findings suggesting that most patients are able to successfully
          remain on long-term opioid therapy without significant problems.”278

         Opioid therapy is an appropriate treatment for chronic, non-cancer pain and integral to
          good medical practice.279

         Even for patients assessed to have a risk of abuse, “it does not mean that opioid use will
          become problematic or that opioids are contraindicated.”280

         Opioid therapy is an appropriate treatment for chronic, non-cancer pain and integral to
          good medical practice.281

         Broadly classifying pain syndromes as “either cancer- or non-cancer-related has limited
          utility,” and recommended dispensing rapid onset opioids “in patients with non-cancer
          pain.”282

         Opioids are safe and well-tolerated in patients with chronic pain and break through pain.283




         Non-opioid analgesics and combination opioids containing non-opioids such as aspirin and
          acetaminophen are less effective than opioids because of dose limitations on non-
          opioids.284




278
   Screener and Opioid Assessment for Patients with Pain (SOAPP)® Version 1.0-SF, PainEdu.org, 2008,
https://www.nhms.org/sites/default/files/Pdfs/SOAPP-5.pdf (last accessed on March 8, 2018).
279
    Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide, 8-9 (Waterford Life Sciences 2007).
280
    Id.
281
    Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide, 8-9 (Waterford Life Sciences 2007).
282
    Perry G Fine, MD, et al. Opioid-Based Management of Persistent and Breakthrough Pain, Pain Medicine News,
https://www.yumpu.com/en/document/view/11409251/opioid-based-management-of-persistent-and-breakthrough-
pain (last accessed on February 27, 2018).
283
    Hale ME, Webster LR, Peppin JF, Messina J. Open-label study of fentanyl effervescent buccal tablets in patients
with chronic pain and breakthrough pain: interim safety and tolerability results. Program and abstracts of the
annual meeting of the American Academy of Pain Medicine; February 22-25, 2006; San Diego, California. Abstract
120. Published with permission of Lynn R. Webster, MD, https://www.medscape.org/viewarticle/524538_2 (last
accessed on March 6, 2018).
284
    Lynn Webster, Optimizing Opioid Treatment for Breakthrough Pain, Medscape,
http://www.medscape.org/viewarticle/563417_6 (last visited Dec. 11, 2017).




                                                       169
                Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 175 of 321




           Opioids can safely alleviate chronic pain unresponsive to other medication.285

           Medical organization and government-sponsored clinical guidelines support and encourage
            opioid treatment for chronic pain.286

           Respiratory depression, even at extremely high levels, does not occur in the context of
            appropriate clinical treatment.287

           There is no “ceiling dose” for opioids.288

           Opioid analgesics are the most effective way to treat pain of moderate to severe intensity
            and often the only treatment that provides significant relief.289

           “Opioid rotations” (switching from one opioid to another) not only for cancer patients, but
            also for non-cancer patients, may need to occur four or five times over a person’s “lifetime”
            to manage pain.290

           Opioids represent a highly effective . . . class of analgesic medications for controlling both
            chronic and acute pain. The phenomenon of tolerance to opioids – the gradual waning of
            relief at a given dose – and fears of abuse, diversion, and misuse of these medications by
            patients have led many clinicians to be wary of prescribing these drugs, and/or to restrict
            dosages to levels that may be insufficient to provide meaningful relief.291



285
   Brief for American Pain Foundation, et al. as Amici, United States v. Hurowitz, 459 F.3d 463 (4th Cir.2006) (No.
05-4474) 2005 WL 2405247, *8 (citing Portenoy et al., Chronic Use of Opioid Analgesics in Non-Malignant Pain:
Report of 38 Cases, 25 PAIN 171-186, (1986)).
286
      Id. at *8, and sources cited in note 11.
287
      Id.
288
      Id.
289
  Brief for Portenoy, et al. as Amici, United States v. Hurowitz, 459 F.3d 463 (4th Cir.2006) (No. 05-4474), 2005
WL 2405249.
290
   Perry A. Fine, Safe and Effective Opioid Rotation, YouTube (Nov. 8, 2012),
https://www.youtube.com/watch?v=_G3II9yqgXI.
291
  Charles E. Argoff, Case Challenges in Pain Management: Opioid Therapy for Chronic Pain, Pain Med. News,
2007, https://www.painmedicinenews.com/download/BtoB_Opana_WM.pdf (last visited on March 8, 2018).



                                                       170
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 176 of 321




          513. Members of the Opioid Marketing Enterprise created and championed the concept

of “pseudoaddiction,” advocating that signs of addiction were actually pseudoaddiction that

required prescribing additional opioids:

         Patients might experience withdrawal symptoms associated with physical dependence as
          they decrease their dose, “[b]ut unlike actual addicts, such individuals, if they resume their
          opioid use, will only take enough medication to alleviate their pain.”292

         “Addiction IS NOT when a person develops ‘withdrawal’ (such as abdominal cramping or
          sweating) after the medicine is stopped or the dose is reduced by a large amount. . . .
          Addiction also IS NOT what happens when some people taking opioids need to take a
          higher dose after a period of time in order for it to continue to relieve their pain. This
          normal ‘tolerance’ to opioid medications doesn’t affect everyone who takes them and does
          not, by itself, imply addiction.”293




292
    Brief for American Pain Foundation, et al. as Amici, Howland v. Purdue Pharma L.P., in support of Appellants,
Appeal No. CA 2002-09-0220 Butler Co., 12th Court of Appeals, 2002).
293
   Margo McCaffery & Chris Pasero, Understanding Your Pain: Taking Oral Opioid Analgesics, Endo
Pharmaceuticals (2004), http://www.thblack.com/links/RSD/Understand_Pain_Opioid_Analgesics.pdf (emphasis in
original) (last accessed on March 9, 2018).



                                                       171
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 177 of 321




           “Addiction to an opioid would mean that your pain has gone away but you still take the
            medicine regularly when you don’t need it for pain, maybe just to escape your
            problems.”294




294
      Id.




                                                 172
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 178 of 321



          Behaviors such as “[r]equesting [drugs] by name,” “[d]emanding or manipulative
           behavior,” “[o]btaining drugs from more than one physician,” and “[h]oarding opioids,”
           are all really signs of pseudoaddiction, rather than genuine addiction.” 295

          “Sometimes people behave as if they are addicted, when they are really in need of more
           medication.”296




          For prescribers facing signs of aberrant behavior, increasing the does “in most cases . . .
           should be the clinician’s first response.”297

           514. Members of the Opioid Marketing Enterprise advocated that long-term use of

prescription opioids would improve function, including but not limited to, psychological health,

and health-related quality of life:

          When opioids are managed, properly prescribed and taken as directed, they are effective in
           improving daily function, psychological health and health-related quality of life. 298




295
    Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide, 8-9 (Waterford Life Sciences 2007).
296
   Pain: Opioid Facts,
http://web.archive.org/web/20120112051109/http://www.painknowledge.org/patiented/pdf/Patient%20Education%2
0b380_b385%20%20pf%20opiod.pdf (last visited March 6, 2018).
297
      Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain (2007).
298
    A Policymaker’s Guide to Understanding Pain & Its Management, American Pain Foundation (2011) at 5,
http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf (last visited March 6, 2018).



                                                     173
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 179 of 321




         Opioid therapy to relieve pain and improve function is a legitimate medical practice for
          acute and chronic pain of both cancer and non-cancer origins.299

         “[Y]our level of function should improve, you may find you are now able to participate in
          activities of daily living, such as work and hobbies, that you were not able to enjoy when
          your pain was worse.”300

         “The goal of opioid therapy is to . . . improve your function.”301




         The “goal” for chronic pain patients is to “improve effectiveness which is different from
          efficacy and safety.”302




299
     Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide, 8-9 (Waterford Life Sciences 2007);
Scott M. Fishman, Responsible Opioid Prescribing: A Clinician’s Guide, 10-11 (2d ed. 2012).
300
    Plaintiff is informed and believes that this misrepresentation was made on the website painknowledge.org.
301
   Pain: Opioid Facts,
http://web.archive.org/web/20120112051109/http://www.painknowledge.org/patiented/pdf/Patient%20Education%2
0b380_b385%20%20pf%20opiod.pdf (last visited March 6, 2018).
302
   Perry A. Fine, Safe and Effective Opioid Rotation, YouTube (Nov. 8, 2012),
https://www.youtube.com/watch?v=_G3II9yqgXI.



                                                      174
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 180 of 321




          515. Members of the Opioid Marketing Enterprise represented that screening questions

and professional guidelines would help curb addiction and potential abuse:

         Screening questions and professional guidelines will “easily and efficiently” allow
          physicians to manage risk and “minimize the potential for abuse.”303

         Risk screening tools, urine testing, and patient agreements are a way to prevent “overuse
          of prescriptions” and “overdose deaths.”304




         The risks of addiction and abuse can be managed by doctors and evaluated with “tools.”305




303
    Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide, 8-9 (Waterford Life Sciences 2007).
304
    See, Managing Patient’s Opioid Use: Balancing the Need and the Risk, Emerging Solutions in Pain
http://www.emergingsolutionsinpain.com/ce-education/opioid-
management?option=com_continued&view=frontmatter&Itemid=303&course=209 (last visited Aug. 22, 2017).
305
    Perry A. Fine, Safe and Effective Opioid Rotation, YouTube (Nov. 8, 2012),
https://www.youtube.com/watch?v=_G3II9yqgXI.



                                                      175
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 181 of 321



            516. In addition to the unbranded marketing misrepresentations made by members of the

Opioid Marketing Enterprise, the RICO Marketing Defendants made misrepresentations in their

branded marketing activities.            The RICO Marketing Defendants’ branded marketing

misrepresentations furthered the common purpose of the Opioid Marketing Enterprise because

they advanced the common messages of the Opioid Marketing Enterprise. For example:

            517. The RICO Marketing Defendants misrepresented that opioids were non-addictive or

posed less risk of addiction or abuse:

           Purdue:

               o “Fear of addiction is exaggerated.”306




               o “[W]e’ve discovered that the simplicity and convenience of twice-daily dosing also
                 enhances patient compliance with their doctor’s instructions.”307




306
  Harriet Ryan, et al., “You Want A Description of Hell?” OxyContin’s 12-Hour Problem, L.A. Times (May 5,
2016), http://documents.latimes.com/oxycontin-press-release-1996/ (hereinafter “Ryan, Description of Hell”)
307
      Id.



                                                     176
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 182 of 321




            o Long-acting, extended release formulations are safe and “less prone” to abuse by
              patients and addiction.308

            o OxyContin is safe and non-addictive when using extended release formulations,
              and appropriate for use in non-cancer patients.309

            o Consistently minimizing the risk of addiction in the use of opioids for the treatment
              of chronic non-cancer-related pain.310

            o OxyContin is virtually non-addicting.311

            o “Assur[ing] doctors – repeatedly and without evidence – that ‘fewer than one
              percent’ of patients who took OxyContin became addicted.”312




308
    Barry Meier, In Guilty Plea, OxyContin Maker to Pay $600 Million, N.Y. Times (May 10, 2007),
http://www.nytimes.com/2007/05/10/business/11drug-web.html (hereinafter “Meier, Guilty Plea”).
309
    Charles Ornstein & Tracy Weber, American Pain Foundation Shuts Down as Senators Launch Investigation of
Prescription Narcotics, ProPublica (May 8, 2012, 8:57 PM),
http://www.opb.org/news/article/america_pain_foundation_shuts_down_as_senators_launch_investigation_of_presc
ription_narcotis/ (hereinafter “Ornstein, American Pain Foundation”).
310
  Art Van Zee, The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health Tragedy, 99(2)
Am. J. Pub. Health 221-27 (Feb. 2009) (hereinafter, “Van Zee, Promotion and Marketing”).
311
   Patrick Keefe, The Family that Built an Empire of Pain, New Yorker (Oct. 30, 2017),
https://www.newyorker.com/magazine/2017/10/30/the-family-that-built-an-empire-of-pain
312
   Id.; see also “I got my life back,” OxyContin Promotional Video, 1998,
https://www.youtube.com/watch?v=Er78Dj5hyeI (last accessed on March 8, 2018).




                                                     177
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 183 of 321




             o OxyContin was addiction resistant and had “abuse-deterrent properties.”313

             o Misrepresented the risk of addiction using misleading and inaccurate promotions
               of OxyContin that were unsupported by science.314

             o It was more difficult to extract the oxycodone from an OxyContin tablet for
               intravenous abuse.315

             o OxyContin created fewer chances for addiction than immediate-release opioids.316

             o OxyContin had fewer “peak and trough” effects than immediate-release opioids
               resulting in less euphoria and less potential for abuse than short-acting opioids.317

             o Patients could abruptly stop opioid therapy without experiencing withdrawal
               symptoms, and patients who took OxyContin would not develop tolerance.318




313
      Id.
314
  Press Release, U.S. Attorney for the Western District of Virginia, Statement of United States Attorney John
Brownlee on the Guilty Plea of the Purdue Frederick Company and Its Executives for Illegally Misbranding
OxyContin (May 10, 2007), https://assets.documentcloud.org/documents/279028/purdue-guilty-plea.pdf.
315
      Id.
316
      Id.
317
      Id.
318
      Id.




                                                       178
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 184 of 321



             o OxyContin did not cause a “buzz,” caused less euphoria, had less addiction
               potential, had less abuse potential, was less likely to be diverted than immediate-
               release opioids, and could be used to “weed out” addicts and drug seekers.319

             o Purdue published a prescriber and law enforcement education pamphlet in 2011
               entitled Providing Relief, Preventing Abuse, which under the heading, “Indications
               of Possible Drug Abuse,” shows pictures of the stigmata of injecting or snorting
               opioids—skin popping, track marks, and perforated nasal septa. In fact, opioid
               addicts who resort to these extremes are uncommon; the far more typical reality is
               patients who become dependent and addicted through oral use. Thus, these
               misrepresentations wrongly reassured doctors that as long as they do not observe
               those signs, they need not worry that their patients are abusing or addicted to
               opioids.

             o Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its
               Management, which inaccurately claimed that less than 1% of children prescribed
               opioids will become addicted. This publication is still available online. This
               publication also asserted that pain is undertreated due to “misconceptions about
               opioid addiction.”

             o Purdue sponsored APF’s Treatment Options: A Guide for People Living with Pain
               (2007), which asserted that addiction is rare and limited to extreme cases of
               unauthorized dose escalations, obtaining opioids from multiple sources, or theft.

             o A Purdue-funded study with a Purdue co-author claimed that “evidence that the risk
               of psychological dependence or addiction is low in the absence of a history of
               substance abuse.”320 The study relied only on the 1980 Porter-Jick letter to the
               editor concerning a chart review of hospitalized patients, not patients taking
               Purdue’s long-acting, take-home opioid. Although the term “low” is not defined,
               the overall presentation suggests the risk is so low as not to be a worry.

             o Purdue contracted with AGS to produce a CME promoting the 2009 guidelines for
               the Pharmacological Management of Persistent Pain in Older Persons. These
               guidelines falsely claim that “the risks [of addiction] are exceedingly low in older
               patients with no current or past history of substance abuse.” None of the references
               in the guidelines corroborates the claim that elderly patients are less likely to
               become addicted to opioids and the claim is, in fact, untrue. Purdue was aware of
               the AGS guidelines’ content when it agreed to provide this funding, and AGS
               drafted the guidelines with the expectation it would seek drug company funding to
               promote them after their completion.

             o Purdue sponsored APF’s Exit Wounds (2009), which counseled veterans that
               “[l]ong experience with opioids shows that people who are not predisposed to

319
      Id.
320
    C. Peter N. Watson et al., Controlled-release oxycodone relieves neuropathic pain: a randomized controlled trial
I painful diabetic neuropathy, 105 Pain 71 (2003).



                                                       179
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 185 of 321



                    addiction are very unlikely to become addicted to opioid pain medications.”
                    Although the term “very unlikely” is not defined, the overall presentation suggests
                    it is so low as not to be a worry.

                o Purdue sales representatives told prescribers that its drugs were “steady state,” the
                  implication of which was that they did not produce a rush or euphoric effect, and
                  therefore were less addictive and less likely to be abused.

                o Purdue sales representatives told prescribers that Butrans has a lower abuse
                  potential than other drugs because it was essentially tamperproof and, after a certain
                  point, patients no longer experience a “buzz” from increased dosage.

                o Advertisements that Purdue sent to prescribers stated that OxyContin ER was less
                  likely to be favored by addicts, and, therefore, less likely to be abused or diverted,
                  or result in addiction.

                o In discussions with prescribers, Purdue sales representatives omitted discussion of
                  addiction risks related to Purdue’s drugs.

          Janssen:

                o Myth: Opioid medications are always addictive.
                  Fact: Many studies show that opioids are rarely addictive when used properly for
                  the management of chronic pain.321

                o Myth: Opioid doses have to get bigger over time because the body gets used to
                  them.
                  Fact: Unless the underlying cause of your pain gets worse (such as with cancer or
                  arthritis), you will probably remain on the same dose or need only small increases
                  over time.322

                o “[Q]uestions of addiction,” “are often overestimated” because, “[a]ccording to
                  clinical opinion polls, true addiction occurs only in a small percentage of patients
                  with chronic pain who receive chronic opioid analgesics.”323




321
      Finding Relief, Pain Management for Older Adults, (2009) (emphasis in original).
322
      Finding Relief, Pain Management for Older Adults, (2009) (emphasis in original).
323
    Use of Opioid Analgesics in Pain Management, Prescribe Responsibly,
http://www.prescriberesponsibly.com/articles/opioid-pain-management (last visited Dec. 11, 2017).



                                                         180
Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 186 of 321




o Janssen sponsored a patient education guide titled Finding Relief: Pain
  Management for Older Adults (2009), which its personnel reviewed and approved
  and which its sales force distributed. This guide described a “myth” that opioids are
  addictive, and asserts as fact that “[m]any studies show that opioids are rarely
  addictive when used properly for the management of chronic pain.” Although the
  term “rarely” is not defined, the overall presentation suggests the risk is so low as
  not to be a worry. The language also implies that as long as a prescription is given,
  opioid use is not a problem.

o Janssen contracted with AGS to produce a CME promoting the 2009 guidelines for
  the Pharmacological Management of Persistent Pain in Older Persons. These
  guidelines falsely claim that “the risks [of addiction] are exceedingly low in older
  patients with no current or past history of substance abuse.” The study supporting
  this assertion does not analyze addiction rates by age and, as already noted,
  addiction remains a significant risk for elderly patients. Janssen was aware of the
  AGS guidelines’ content when it agreed to provide this funding, and AGS drafted
  the guidelines with the expectation it would seek drug company funding to promote
  them after their completion.

o Janssen provided grants to APF to distribute Exit Wounds (2009) to veterans, which
  taught that [l]ong experience with opioids shows that people who are not
  predisposed to addiction are very unlikely to become addicted to opioid pain
  medications.” Although the term “very unlikely” is not defined, the overall
  presentation suggests the risk is so low as not to be a worry.

o Janssen currently runs a website, Prescriberesponsibly.com (last modified July 2,
  2015), which claims that concerns about opioid addiction are “overstated.”

o A June 2009 Nucynta Training module warns Janssen’s sales force that physicians
  are reluctant to prescribe controlled substances like Nucynta, but this reluctance is
  unfounded because “the risks . . . are much smaller than commonly believed.”




                                   181
                  Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 187 of 321



                  o Janssen sales representatives told prescribers that its drugs were “steady state,” the
                    implication of which was that they did not produce a rush or euphoric effect, and
                    therefore were less addictive and less likely to be abused.

                  o Janssen sales representatives told prescribers that Nucynta and Nucynta ER were
                    “not opioids,” implying that the risks of addiction and other adverse outcomes
                    associated with opioids were not applicable to Janssen’s drugs. In truth, however,
                    as set out in Nucynta’s FDA-mandated label, Nucynta “contains tapentadol, an
                    opioid agonist and Schedule II substance with abuse liability similar to other opioid
                    agonists, legal or illicit.”

                  o Janssen’s sales representatives told prescribers that Nucynta’s unique properties
                    eliminated the risk of addiction associated with the drug.

                  o In discussions with prescribers, Janssen sales representatives omitted discussion of
                    addiction risks related to Janssen’s drugs.

           Cephalon:

                  o Cephalon sponsored and facilitated the development of a guidebook, Opioid
                    Medications and REMS: A Patient’s Guide, which claims, among other things, that
                    “patients without a history of abuse or a family history of abuse do not commonly
                    become addicted to opioids.”

                  o Cephalon sponsored APF’s Treatment Options: A Guide for People Living with
                    Pain (2007), which taught that addiction is rare and limited to extreme cases of
                    unauthorized dose escalations, obtaining opioids from multiple sources, or theft.

                  o In discussions with prescribers, Cephalon sales representatives omitted any
                    discussion of addiction risks related to Cephalon’s drugs.

           Endo:

                  o Opana ER was designed to be crush resistant

                  o Opana ER was crush and abuse resistant and not addictive.324

                  o “[T]he Reformulated Opana ER as ‘designed to be’ crush resistant.”325




324
   In the Matter of Endo Health Solutions Inc. and Endo Pharmaceuticals Inc., Assurance No. 15-228, Assurance of
Discontinuance Under Executive Law Section 63, Subdivision 15, at 5 (Mar. 1, 2016),
https://ag.ny.gov/pdfs/Endo_AOD_030116-Fully_Executed.pdf.
325
      Id. at 6.




                                                      182
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 188 of 321



            o “[P]atients treated with prolonged opioid medicines usually do not become
              addicted.”326
            o Endo trained its sales force in 2012 that use of long-acting opioids resulted in
              increased patient compliance, without any supporting evidence.

            o Endo’s advertisements for the 2012 reformulation of Opana ER claimed it was
              designed to be crush resistant, in a way that conveyed that it was less likely to be
              abused. This claim was false; the FDA warned in a May 10, 2013 letter that there
              was no evidence Endo’s design “would provide a reduction in oral, intranasal or
              intravenous abuse” and Endo’s “post-marketing data submitted are insufficient to
              support any conclusion about the overall or route-specific rates of abuse.” Further,
              Endo instructed its sales representatives to repeat this claim about “design,” with
              the intention of conveying Opana ER was less subject to abuse.

            o Endo sponsored a website, painknowledge.com, through APF and NIPC, which
              claimed in 2009 that: “[p]eople who take opioids as prescribed usually do not
              become addicted.” Although the term “usually” is not defined, the overall
              presentation suggests the risk is so low as not to be a worry. The language also
              implies that as long as a prescription is given, opioid use will not become
              problematic. Endo continued to provide funding for this website through 2012, and
              closely tracked unique visitors to it.

            o Endo sponsored a website, PainAction.com, which stated “Did you know? Most
              chronic pain patients do not become addicted to the opioid medications that are
              prescribed for them.”

            o Endo sponsored CMEs published by APF’s NIPC, of which Endo was the sole
              funder, titled Persistent Pain in the Older Adult and Persistent Pain in the Older
              Patient. These CMEs claimed that opioids used by elderly patients present
              “possibly less potential for abuse than in younger patients[,]” which lacks
              evidentiary support and deceptively minimizes the risk of addiction for elderly
              patients.

            o Endo distributed an education pamphlet with the Endo logo titled Living with
              Someone with Chronic Pain, which inaccurately minimized the risk of addiction:
              “Most health care providers who treat people with pain agree that most people do
              not develop an addiction problem.”

            o Endo distributed a patient education pamphlet edited by key opinion leader Dr.
              Russell Portenoy titled Understanding Your Pain: Taking Oral Opioid Analgesics.
              It claimed that “[a]ddicts take opioids for other reasons [than pain relief], such as




326
   In the Matter of Endo Health Solutions Inc. and Endo Pharmaceuticals Inc., Assurance No. 15-228, Assurance of
Discontinuance Under Executive Law Section 63, Subdivision 15, at 5 (Mar. 1, 2016),
https://ag.ny.gov/pdfs/Endo_AOD_030116-Fully_Executed.pdf.



                                                     183
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 189 of 321



                   unbearable emotional problems.” This implies that pain patients prescribed opioids
                   will not become addicted, which is unsupported and untrue.

             o Endo contracted with AGS to produce a CME promoting the 2009 guidelines for
               the Pharmacological Management of Persistent Pain in Older Persons. These
               guidelines falsely claim that “the risks [of addiction] are exceedingly low in older
               patients with no current or past history of substance abuse.” None of the references
               in the guidelines corroborates the claim that elderly patients are less likely to
               become addicted to opioids, and there is no such evidence. Endo was aware of the
               AGS guidelines’ content when it agreed to provide this funding, and AGS drafted
               the guidelines with the expectation it would seek drug company funding to promote
               them after their completion.

             o Endo sales representatives told prescribers that its drugs were “steady state,” the
               implication of which was that they did not produce a rush or euphoric effect, and
               therefore were less addictive and less likely to be abused.

             o Endo provided grants to APF to distribute Exit Wounds (2009) to veterans, which
               taught that “[l]ong experience with opioids shows that people who are not
               predisposed to addiction are very unlikely to become addicted to opioid pain
               medications.” Although the term “very unlikely” is not defined, the overall
               presentation suggests that the risk is so low as not to be a worry.

             o In discussions with prescribers, Endo sales representatives omitted discussion of
               addiction risks related to Endo’s drugs.

        518. The RICO Marketing Defendants misrepresented that opioids improved function and

quality of life:

       Purdue:

             o “[W]e’ve discovered that the simplicity and convenience of twice-daily dosing also
               enhances patient compliance with their doctor’s instructions.”327




327
    Harriet Ryan ET AL., ‘You Want a Description of Hell?’, Oxycontin’s 12-Hour Problem, (May 5, 2016),
http://www.latimes.com/projects/oxycontin-part1/.



                                                      184
Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 190 of 321




o Purdue ran a series of advertisements for OxyContin in 2012 in medical journals
  titled “Pain vignettes,” which were case studies featuring patients, each with pain
  conditions persisting over several months, recommending OxyContin for each. One
  such patient, “Paul,” is described to be a “54-year-old writer with osteoarthritis of
  the hands,” and the vignettes imply that an OxyContin prescription will help him
  work more effectively.

o Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its
  Management, which inaccurately claimed that “multiple clinical studies” have
  shown that opioids are effective in improving daily function, psychological health,
  and health-related quality of life for chronic pain patients.” The sole reference for
  the functional improvement claim noted the absence of long-term studies and
  actually stated: “For functional outcomes, the other analgesics were significantly
  more effective than were opioids.” The Policymaker’s Guide is still available
  online.

o Purdue sponsored APF’s Treatment Options: A Guide for People Living with Pain
  (2007), which counseled patients that opioids, when used properly, “give [pain
  patients] a quality of life we deserve.” APF distributed 17,200 copies in one year
  alone, according to its 2007 annual report, and the guide currently is available
  online.

o Purdue sponsored APF’s Exit Wounds (2009), which taught veterans that opioid
  medications “increase your level of functioning.” Exit Wounds also omits warnings
  of the risk of interactions between opioids and benzodiazepines, which would
  increase fatality risk. Benzodiazepines are frequently prescribed to veterans
  diagnosed with post-traumatic stress disorder.

o Purdue sponsored the FSMB’s Responsible Opioid Prescribing (2007), which
  taught that relief of pain itself improved patients’ function. Responsible Opioid
  Prescribing explicitly describes functional improvement as the goal of a “long-term
  therapeutic treatment course.” Purdue also spent over $100,000 to support
  distribution of the book.




                                   185
                Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 191 of 321



           Janssen:

                 o Misrepresented that patients experienced “[s]ignificantly reduced nighttime
                   awakenings.”328

                 o Misrepresented “[s]ignificant improvement in disability scores as measured by the
                   Oswestry Disability Questionnaire and Pain Disability Index.”329

                 o Misrepresented “[s]ignificant improvement in social functioning.”

                 o Misrepresented outcome claims that were misleading because they lacked
                   substantial support, evidence or clinical experience and “impl[ied] that patients will
                   experience improved social or physical functioning or improved work productivity
                   when using Duragesic,” including: “1,360 loaves . . . and counting, [w]ork,
                   uninterrupted, [l]ife, uninterrupted, [g]ame, uninterrupted, [c]hronic pain relief that
                   supports functionality, [h]elps patients think less about their pain, and [i]mprove[s]
                   . . . physical and social functioning.”330

                 o Misrepresented that “[o]pioid analgesics, for example, have no true ‘ceiling dose’
                   for analgesia and do not cause direct organ damage.”331




                 o Myth: Opioids make it harder to function normally.
                   Fact: When used correctly for appropriate conditions, opioids may make it easier
                   for people to live normally.332

                 o Janssen sponsored a patient education guide titled Finding Relief: Pain
                   Management for Older Adults (2009), which its personnel reviewed and
                   approved and its sales force distributed. This guide features a man playing
328
  NDA 19-813 Letter from Spencer Salis, U.S. Food & Drug Administration, to Cynthia Chianese, Janssen
Pharmaceutica (Mar. 30, 2000) at 2.
329
      Id.
330
      Id. at 3 (internal quotations omitted).
331
   Use of Opioid Analgesics in Pain Management, Prescribe Responsibly,
http://www.prescriberesponsibly.com/articles/opioid-pain-management (last visited Dec. 11, 2017).
332
      Finding Relief, Pain Management for Older Adults, (2009) (emphasis in original).



                                                         186
      Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 192 of 321



          golf on the cover and lists examples of expected functional improvement
          from opioids, like sleeping through the night, returning to work, recreation,
          sex, walking, and climbing stairs. The guide states as a “fact” that “opioids
          may make it easier for people to live normally” (emphasis in the original).
          The myth/fact structure implies authoritative backing for the claim that does
          not exist. The targeting of older adults also ignored heightened opioid risks
          in this population.

       o Janssen sponsored, developed, and approved content of a website, Let’s
         Talk Pain in 2009, acting in conjunction with the APF and AAPM whose
         participation in Let’s Talk Pain Janssen financed and orchestrated. This
         website featured an interview, which was edited by Janssen personnel,
         claiming that opioids were what allowed a patient to “continue to function,”
         inaccurately implying her experience would be representative. This video is
         still available today on youtube.com.

       o Janssen provided grants to APF to distribute Exit Wounds to veterans, which
         taught that opioid medications “increase your level of functioning”
         (emphasis in the original). Exit Wounds also omits warnings of the risk of
         interactions between opioids and benzodiazepines, which would increase
         fatality risk. Benzodiazepines are frequently prescribed to veterans
         diagnosed with post-traumatic stress disorder.

   Cephalon:

       o Cephalon sponsored the FSMB’s Responsible Opioid Prescribing (2007),
         which taught that relief of pain itself improved patients’ function.
         Responsible Opioid Prescribing explicitly describes functional
         improvement as the goal of a “long-term therapeutic treatment course.”
         Cephalon also spent $150,000 to purchase copies of the book in bulk and
         distributed the book through its pain sales force to 10,000 prescribers and
         5,000 pharmacists.

       o Cephalon sponsored the American Pain Foundation’s Treatment Options:
         A Guide for People Living with Pain (2007), which taught patients that
         opioids when used properly “give [pain patients] a quality of life we
         deserve.” The Treatment Options guide notes that non-steroidal anti-
         inflammatory drugs have greater risks with prolonged duration of use, but
         there was no similar warning for opioids. APF distributed 17,200 copies in
         one year alone, according to its 2007 annual report, and the publication is
         currently available online.

       o Cephalon sponsored a CME written by Dr. Webster, titled Optimizing
         Opioid Treatment for Breakthrough Pain, which was offered online by
         Medscape, LLC from September 28, 2007, through December 15, 2008.
         The CME taught that Cephalon’s Actiq and Fentora improve patients’



                                          187
                  Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 193 of 321



                     quality of life and allow for more activities when taken in conjunction with
                     long-acting opioids.

           Endo:

                  o Opana ER “will benefit patients, physicians and payers.”333




                  o “Endo distributed a pamphlet in New York and posted on its public website,
                    www.opana.com, photographs of purported Opana ER patients that implied that
                    patients can achieve higher function with Opana ER.”334

                  o Endo sponsored a website, painknowledge.com, through APF and NIPC, which
                    claimed in 2009 that with opioids, “your level of function should improve; you may
                    find you are now able to participate in activities of daily living, such as work and
                    hobbies, that you were not able to enjoy when your pain was worse.” Endo
                    continued to provide funding for this website through 2012, and closely tracked
                    unique visitors to it.

                  o A CME sponsored by Endo, titled Persistent Pain in the Older Patient, taught that
                    chronic opioid therapy has been “shown to reduce pain and improve depressive
                    symptoms and cognitive functioning.”

                  o Endo distributed handouts to prescribers that claimed that use of Opana ER to treat
                    chronic pain would allow patients to perform work as a chef. This flyer also
                    emphasized Opana ER’s indication without including equally prominent disclosure
                    of the “moderate to severe pain” qualification.

                  o Endo’s sales force distributed FSMB’s Responsible Opioid Prescribing (2007).
                    This book taught that relief of pain itself improved patients’ function. Responsible
                    Opioid Prescribing explicitly describes functional improvement as the goal of a
                    “long-term therapeutic treatment course.”

                  o Endo provided grants to APF to distribute Exit Wounds to veterans, which taught
                    that opioid medications “increase your level of functioning” (emphasis in the
                    original). Exit Wounds also omits warnings of the risk of interactions between


333
   FDA Approves Endo Pharmaceuticals’ Crush-Resistant Opana ER, December 12, 2011,
https://www.biospace.com/article/releases/fda-approves-endo-pharmaceuticals-crush-resistant-opana-er-/.
334
      Id. at 8.



                                                      188
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 194 of 321



                  opioids and benzodiazepines, which would increase fatality risk. Benzodiazepines
                  are frequently prescribed to veterans diagnosed with post-traumatic stress disorder.

          519. The RICO Marketing Defendants misrepresented that addiction risks can be avoided

or managed through screening tools and prescription guidelines:

         Purdue:

             o Purdue’s unbranded website, In the Face of Pain (inthefaceofpain.com) states that
               policies that “restrict[] access to patients with pain who also have a history of
               substance abuse” and “requiring special government-issued prescription forms for
               the only medications that are capable of relieving pain that is severe” are “at odds
               with” best medical practices.335

             o Purdue sponsored a 2012 CME program taught by a KOL titled Chronic Pain
               Management and Opioid Use: Easing Fears, Managing Risks, and Improving
               Outcomes. This presentation recommended that use of screening tools, more
               frequent refills, and switching opioids could treat a high-risk patient showing signs
               of potentially addictive behavior.

             o Purdue sponsored a 2011 webinar taught by Dr. Lynn Webster, titled Managing
               Patient’s Opioid Use: Balancing the Need and Risk. This publication taught
               prescribers that screening tools, urine tests, and patient agreements have the effect
               of preventing “overuse of prescriptions” and “overdose deaths.”

             o Purdue sales representatives told prescribers that screening tools can be used to
               select patients appropriate for opioid therapy and to manage the risks of addiction.

         Cephalon:

             o Cephalon sponsored APF’s Treatment Options: A Guide for People Living with
               Pain (2007), which taught patients that “opioid agreements” between doctors and
               patients can “ensure that you take the opioid as prescribed.”

         Endo:

             o Endo paid for a 2007 supplement336 available for continuing education credit in the
               Journal of Family Practice and written by a doctor who later became a member of
               Endo’s speakers bureau. This publication, titled Pain Management Dilemmas in
               Primary Care: Use of Opioids, recommended screening patients using tools like
               the Opioid Risk Tool or the Screener and Opioid Assessment for Patients with Pain,

335
   See In the Face of Pain Fact Sheet: Protecting Access to Pain Treatment, Purdue Pharma L.P. (Resources
verified Mar. 2012), www.inthefaceofpain.com/content/uploads/2011/12/factsheet_ProtectingAccess.pdf.
336
  The medical journal, the Lancet found that all of the supplement papers it received failed peer-review. 375
LANCET No. 9712, 347 (2010).



                                                       189
         Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 195 of 321



              and advised that patients at high risk of addiction could safely (e.g., without
              becoming addicted) receive chronic opioid therapy using a “maximally structured
              approach” involving toxicology screens and pill counts.

       520. The RICO Marketing Defendants misrepresented that signs of opioid addiction were

not addiction, withdrawal could be simply managed, and promoted the concept of

pseudoaddiction:

      Purdue:

          o Purdue published a prescriber and law enforcement education pamphlet in 2011
            entitled Providing Relief, Preventing Abuse, which described pseudoaddiction as a
            concept that “emerged in the literature to describe the inaccurate interpretation of
            [drug-seeking behaviors] in patients who have pain that has not been effectively
            treated.”

          o Purdue distributed to physicians, at least as of November 2006 and posted on its
            unbranded website, Partners Against Pain, a pamphlet copyrighted 2005 and titled
            Clinical Issues in Opioid Prescribing. This pamphlet included a list of conduct
            including “illicit drug use and deception” it defined as indicative of
            pseudoaddiction or untreated pain. It also states: “Pseudoaddiction is a term which
            has been used to describe patient behaviors that may occur when pain is
            undertreated. . . . Even such behaviors as illicit drug use and deception can occur in
            the patient’s efforts to obtain relief. Pseudoaddiction can be distinguished from true
            addiction in that the behaviors resolve when the pain is effectively treated.”

          o Purdue sponsored FSMB’s Responsible Opioid Prescribing (2007), which taught
            that behaviors such as requesting drugs by name, “demanding or manipulative
            behavior,” seeing more than one doctor to obtain opioids, and hoarding, are all signs
            of pseudoaddiction. Purdue also spent over $100,000 to support distribution of the
            book.

          o Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its
            Management, which states: “Pseudo-addiction describes patient behaviors that may
            occur when pain is undertreated. . . . Pseudo-addiction can be distinguished from
            true addiction in that this behavior ceases when pain is effectively treated.”

          o A Policymaker’s Guide to Understanding Pain & Its Management also taught that
            “Symptoms of physical dependence can often be ameliorated by gradually
            decreasing the dose of medication during discontinuation,” but did not disclose the
            significant hardships that often accompany cessation of use.

          o Purdue sales representatives told prescribers that the effects of withdrawal from
            opioid use can be successfully managed.



                                              190
      Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 196 of 321



       o Purdue sales representatives told prescribers that the potential for withdrawal on
         Butrans was low due to Butrans’ low potency and its extended release mechanism.

   Janssen:

       o Janssen’s website, Let’s Talk Pain, stated from 2009 through 2011 that
         “pseudoaddiction . . . refers to patient behaviors that may occur when pain is under-
         treated” and “[p]seudoaddiction is different from true addiction because such
         behaviors can be resolved with effective pain management.”

       o A Janssen PowerPoint presentation used for training its sales representatives titled
         “Selling Nucynta ER” indicates that the “low incidence of withdrawal symptoms”
         is a “core message” for its sales force. This message is repeated in numerous
         Janssen training materials between 2009 and 2011. The studies supporting this
         claim did not describe withdrawal symptoms in patients taking Nucynta ER beyond
         90 days or at high doses and would therefore not be representative of withdrawal
         symptoms in the chronic pain population. Patients on opioid therapy long-term and
         at high doses will have a harder time discontinuing the drugs and are more likely to
         experience withdrawal symptoms. In addition, in claiming a low rate of withdrawal
         symptoms, Janssen relied upon a study that only began tracking withdrawal
         symptoms in patients two to four days after discontinuing opioid use, when Janssen
         knew or should have known that these symptoms peak earlier than that for most
         patients. Relying on data after that initial window painted a misleading picture of
         the likelihood and severity of withdrawal associated with chronic opioid therapy.
         Janssen also knew or should have known that the patients involved in the study
         were not on the drug long enough to develop rates of withdrawal symptoms
         comparable to rates of withdrawal suffered by patients who use opioids for chronic
         pain—the use for which Janssen promoted Nucynta ER.

       o Janssen sales representatives told prescribers that patients on Janssen’s drugs were
         less susceptible to withdrawal than those on other opioids.

   Cephalon:

       o Cephalon sponsored FSMB’s Responsible Opioid Prescribing (2007), which taught
         that behaviors such as “requesting drugs by name,” “demanding or manipulative
         behavior,” seeing more than one doctor to obtain opioids, and hoarding are all signs
         of pseudoaddiction. Cephalon also spent $150,000 to purchase copies of the book
         in bulk and distributed it through its pain sales force to 10,000 prescribers and 5,000
         pharmacists.

   Endo:

       o Endo distributed copies of a book by KOL Dr. Lynn Webster entitled Avoiding
         Opioid Abuse While Managing Pain (2007). Endo’s internal planning documents
         describe the purpose of distributing this book as to “[i]ncrease the breadth and depth
         of the Opana ER prescriber base.” The book claims that when faced with signs of


                                           191
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 197 of 321



                   aberrant behavior, the doctor should regard it as pseudoaddiction and thus,
                   “increasing the dose in most cases . . . should be the clinician’s first response.”

               o Endo spent $246,620 to buy copies of FSMB’s Responsible Opioid Prescribing
                 (2007), which was distributed by Endo’s sales force. This book asserted that
                 behaviors such as “requesting drugs by name,” “demanding or manipulative
                 behavior,” seeing more than one doctor to obtain opioids, and hoarding, are all signs
                 of “pseudoaddiction.”

               o A CME sponsored by Endo, titled Persistent Pain in the Older Adult, taught that
                 withdrawal symptoms can be avoided entirely by tapering the dose by 10-20% per
                 day for ten days.

               o Endo misrepresented that “symptoms of withdrawal do not indicate addiction.”337

               o “Endo also trained its sales representatives to distinguish addiction from
                 ‘pseudoaddiction.’”338

            521. The RICO Marketing Defendants misrepresented that opioids were safe for the long-

term treatment of chronic, non-acute, and non-cancer pain:

           Purdue:

               o “[W]e do not want to niche OxyContin just for cancer pain.”339




               o OxyContin was safe and non-addictive when using extended release formulations,
                 and appropriate for use in non-cancer patients.340



337
   In the Matter of Endo Health Solutions Inc. and Endo Pharmaceuticals Inc., Assurance No. 15-228, Assurance of
Discontinuance Under Executive Law Section 63, Subdivision 15, at 7 (Mar. 1, 2016),
https://ag.ny.gov/pdfs/Endo_AOD_030116-Fully_Executed.pdf.
338
      Id.
339
  Ryan, Description of Hell, http://documents.latimes.com/oxycontin-launch-1995/ (emphasis in the L.A. Times
document).
340
    Charles Ornstein & Tracy Weber, American Pain Foundation Shuts Down as Senators Launch Investigation of
Prescription Narcotics, ProPublica (May 8, 2012, 8:57 PM),
http://www.opb.org/news/article/america_pain_foundation_shuts_down_as_senators_launch_investigation_of_presc
ription_narcotis/ (hereinafter “Ornstein, American Pain Foundation”).




                                                     192
                Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 198 of 321



                    o OxyContin should be prescribed not merely for severe short-term pain associated
                      with surgery or cancer, but also for less acute, longer-lasting pain like arthritis, back
                      pain, sports injuries, fibromyalgia with almost limitless treatment potential.341

           Janssen:

                    o Duragesic was “more useful in a broader range of conditions or patients than has
                      been demonstrated by substantial evidence.”342

                    o Duragesic was “not just for end stage cancer anymore” when the FDA only
                      approved Duragesic for “the management of chronic pain in patients who require
                      continuous opioid analgesia for pain that cannot be managed by lesser means.”343

                    o Misrepresented that “Duragesic can be used for any type of pain management”
                      despite the fact that the FDA approved warning stated that “BECAUSE SERIOUS
                      OR LIFE-THREATENING HYPOVENTILATION COULD OCCUR,
                      DURAGESIC®             (FENTANYL            TRANSDERMAL        SYSTEM)    IS
                      CONTRAINDICATED: In the management of acute or post-operative pain,
                      including use in outpatient surgeries . . . .”344

                    o Misrepresented “numerous claims for the efficacy and safety of Duragesic,” but
                      failed to “present[] any risk information concerning the boxed warnings,
                      contraindications, warnings, or side effects associated with Duragesic’s use . . .
                      [and] . . . fail[ed] to address important risks and restrictions associated with
                      Duragesic therapy.”345

                    o Misrepresented “[d]emonstrated effectiveness in chronic back pain with additional
                      patient benefits, . . . 86% of patients experienced overall benefit in a clinical study
                      based on: pain control, disability in ADLs, quality of sleep.”346




341
   Patrick Keefe, The Family That Built an Empire of Pain, NEW YORKER (Oct. 30, 2012),
https://www.newyorker.com/magazine/2017/10/30/the-family-that-built-an-empire-of-pain.
342
  NDA 19-813 Letter from Spencer Salis, U.S. Food & Drug Administration, to Cynthia Chianese, Janssen
Pharmaceutica (Mar. 30, 2000) at 2.
343
      Id.
344
      Id.
345
      Id.
346
      Id. at 2-3.




                                                         193
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 199 of 321



           Cephalon:

               o “[P]romoting [Actiq] for non-cancer patients to use for such maladies as migraines,
                 sickle-cell pain crises, injuries, and in anticipation of changing wound dressings or
                 radiation therapy.”347

               o “[P]romot[ing] Actiq for use in patients who were not yet opioid tolerant, and for
                 whom it could have life-threatening results.”348

               o In 2011, Cephalon wrote an article titled “2011 Special Report: An Integrated Risk
                 Evaluation and Risk Mitigation Strategy for Fentanyl Buccal Tablet (FENTORA®)
                 AND Oral Transmucosal Fentanyl Citrate (Actiq®), published in Pain Medicine
                 News. Plaintiff is informed and believes that Cephalon misrepresented that its drugs
                 were “shown to be effective in treatment of [break through pain] associated with
                 multiple causes of pain,” not just cancer.

            522. The RICO Marketing Defendants also misrepresented that opioids were safer that

non-opioid analgesics because there is no ceiling dose for opioid treatment.

           Purdue:

               o Purdue’s In the Face of Pain website, along with initiatives of APF, promoted the
                 notion that if a patient’s doctor does not prescribe them what—in their view—is a
                 sufficient dose of opioids, they should find another doctor who will. In so doing,
                 Purdue exerted undue, unfair, and improper influence over prescribers who face
                 pressure to accede to the resulting demands.

               o Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its
                 Management, which taught that dose escalations are “sometimes necessary,” even
                 indefinitely high ones, which suggested that high dose opioids are safe and
                 appropriate and did not disclose the risks from high dose opioids. This publication
                 is still available online.

               o Purdue sponsored APF’s Treatment Options: A Guide for People Living with Pain
                 (2007), which taught patients that opioids have “no ceiling dose” and are therefore
                 the most appropriate treatment for severe pain. The guide also claimed that some
                 patients “need” a larger dose of the drug, regardless of the dose currently
                 prescribed. This language fails to disclose heightened risks at elevated doses.

               o Treatment Options, also taught that opioids differ from NSAIDs in that they have
                 “no ceiling dose” and are therefore the most appropriate treatment for severe pain.

347
   Press Release, U.S. Department of Justice, Pharmaceutical Company Cephalon To Pay $425 Million For Off-
Label Drug Marketing (Sept. 29, 2008),
https://www.justice.gov/archive/usao/pae/News/2008/sep/cephalonrelease.pdf.
348
      Id.



                                                    194
      Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 200 of 321



          Treatment Options continued, warning that risks of NSAIDs increase if “taken for
          more than a period of months,” with no corresponding warning about opioids. The
          publication attributed 10,000 to 20,000 deaths annually to NSAID overdose.

       o Purdue sponsored a CME issued by the American Medical Association in 2003,
         2007, 2010, and 2013. The CME, Overview of Management Options, was edited by
         KOL Dr. Russell Portenoy, among others, and taught that other drugs, but not
         opioids, are unsafe at high doses. The 2013 version is still available for CME credit.

       o Overview of Management Options also taught NSAIDs and other drugs, but not
         opioids, are unsafe at high doses.

       o Purdue sponsored APF’s Exit Wounds (2009), which omits warnings of the risk of
         interactions between opioids and benzodiazepines, which would increase fatality
         risk.

       o Purdue sales representatives told prescribers that opioids were just as effective for
         treating patients long-term and omitted any discussion that increased tolerance
         would require increasing, and increasingly dangerous, doses.

       o Purdue sales representatives told prescribers that NSAIDs were more toxic than
         opioids.

   Janssen:

       o Janssen sponsored a patient education guide entitled Finding Relief: Pain
         Management for Older Adults (2009), which its personnel reviewed and approved
         and its sales force distributed. This guide listed dose limitations as “disadvantages”
         of other pain medicines but omitted any discussion of risks of increased doses from
         opioids. The publication also falsely claimed that it is a “myth” that “opioid doses
         have to be bigger over time.”

       o Finding Relief: Pain Management for Older Adults also described the advantages
         and disadvantages of NSAIDs on one page, and the “myths/facts” of opioids on the
         facing page. The disadvantages of NSAIDs are described as involving “stomach
         upset or bleeding,” “kidney or liver damage if taken at high doses or for a long
         time,” “adverse reactions in people with asthma,” and “can increase the risk of heart
         attack and stroke.” The only adverse effects of opioids listed are “upset stomach or
         sleepiness,” which the brochure claims will go away, and constipation.

       o Janssen sponsored APF’s Exit Wounds (2009), which omits warnings of the risk of
         interactions between opioids and benzodiazepines. Janssen’s label for Duragesic,
         however, states that use with benzodiazepines “may cause respiratory depression,
         [low blood pressure], and profound sedation or potentially result in coma. Exit
         Wounds also contained a lengthy discussion of the dangers of using alcohol to treat
         chronic pain but did not disclose dangers of mixing alcohol and opioids.




                                           195
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 201 of 321



               o Janssen sales representatives told prescribers that Nucynta was not an opioid,
                 making it a good choice for chronic pain patients who previously were unable to
                 continue opioid therapy due to excessive side effects. This statement was
                 misleading because Nucynta is an opioid and has the same effects as other opioids.

           Cephalon:

               o Cephalon sponsored APF’s Treatment Options: A Guide for People Living with
                 Pain (2007), which claims that some patients “need” a larger dose of their opioid,
                 regardless of the dose currently prescribed.

               o Treatment Options, also taught patients that opioids differ from NSAIDs in that
                 they have “no ceiling dose” and are therefore the most appropriate treatment for
                 severe pain. Treatment Options continued, warning that risks of NSAIDs increase
                 if “taken more than a period of months,” but it included no corresponding warning
                 about opioids. The publication attributed 10,000 to 20,000 deaths annually to
                 NSAID overdose.

               o Cephalon sponsored a CME written by KOL Dr. Lynn Webster, Optimizing Opioid
                 Treatment for Breakthrough Pain, which was offered online by Medscape, LLC
                 from September 28, 2007 through December 15, 2008. The CME taught that non-
                 opioid analgesics and combination opioids that include aspirin and acetaminophen
                 are less effective to treat breakthrough pain because of dose limitations.

               o Cephalon sales representatives assured prescribers that opioids were safe, even at
                 high doses.

               o Cephalon sales representatives told prescribers that NSAIDs were more toxic than
                 opioids.

               o “[P]romot[ing] Actiq for use in patients who were not yet opioid tolerant, and for
                 whom it could have life-threatening results.”349

           Endo:

               o Endo sponsored a website, painknowledge.com, through APF and NIPC, which
                 claimed in 2009 that opioids may be increased until “you are on the right dose of
                 medication for your pain,” and once that occurs, further dose increases would not
                 occur. Endo funded the site, which was a part of Endo’s marketing plan, and tracked
                 visitors to it.

               o Through painknowledge.com Endo distributed a flyer called “Pain: Opioid
                 Therapy.” This publication included a list of adverse effects from opioids that
                 omitted significant adverse effects like hyperalgesia, immune and hormone
                 dysfunction, cognitive impairment, tolerance, dependence, addiction, and death.

349
      Id.



                                                  196
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 202 of 321



               Endo continued to provide funding for this website through 2012, and closely
               tracked unique visitors to it.

           o Endo provided grants to APF to distribute Exit Wounds (2009), which omitted
             warnings of the risk of interactions between opioids and benzodiazepines, which
             would increase fatality risk. Exit Wounds also contained a lengthy discussion of
             the dangers of using alcohol to treat chronic pain but did not disclose dangers of
             mixing alcohol and opioids.

           o Endo sales representatives told prescribers that NSAIDs were more toxic than
             opioids.

           o Endo distributed a patient education pamphlet edited by KOL Dr. Russell Portenoy
             titled Understanding Your Pain: Taking Oral Opioid Analgesics. In Q&A format,
             it asked: “If I take the opioid now, will it work later when I really need it?” The
             response was: “The dose can be increased. . . . You won’t ‘run out’ of pain relief.”

           o Endo distributed a “case study” to prescribers titled Case Challenges in Pain
             Management: Opioid Therapy for Chronic Pain. The study cites an example, meant
             to be representative, of a patient “with a massive upper gastrointestinal bleed
             believed to be related to his protracted use of NSAIDs” (over eight years), and
             recommends treating with opioids instead.

       523. These misrepresentations, and the legion of other representations made by the RICO

Marketing Defendants and members of Opioid Marketing Enterprise all furthered the common

purpose and fraudulent scheme of the Opioid Marketing Enterprise. But they were demonstrably

false, as confirmed by investigations and enforcement actions against the RICO Marketing

Defendants.

       524. In May 2007, Purdue and three of its executives pled guilty to federal charges of

misbranding OxyContin in what the company acknowledged was an attempt to mislead doctors

about the risk of addiction. Purdue was ordered to pay $600 million in fines and fees. In its plea,

Purdue admitted that its promotion of OxyContin was misleading and inaccurate, misrepresented

the risk of addiction and was unsupported by science. The Order adopting the guilty pleas provides:




                                               197
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 203 of 321




        525. Additionally, Michael Friedman (“Friedman”), the company’s president, pled guilty

to a misbranding charge and agreed to pay $19 million in fines; Howard R. Udell (“Udell”),

Purdue’s top lawyer, also pled guilty and agreed to pay $8 million in fines; and Paul D.

Goldenheim (“Goldenheim”), its former medical director, pled guilty as well and agreed to pay

$7.5 million in fines.350

        526. In a statement announcing the guilty plea, John Brownlee (“Brownlee”), the U.S.

Attorney for the Western District of Virginia, stated:

        Purdue claimed it had created the miracle drug – a low risk drug that could provide
        long acting pain relief but was less addictive and less subject to abuse. Purdue’s
        marketing campaign worked, and sales for OxyContin skyrocketed – making
        billions for Purdue and millions for its top executives.

        But OxyContin offered no miracles to those suffering in pain. Purdue’s claims that
        OxyContin was less addictive and less subject to abuse and diversion were false –
        and Purdue knew its claims were false. The result of their misrepresentations and

350
   Barry Meier, “Narcotic Maker Guilty of Deceit Over Marketing, New York Times (May 11, 2007),
https://www.nytimes.com/2007/05/11/business/11drug.html.




                                                    198
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 204 of 321



            crimes sparked one of our nation’s greatest prescription drug failures. . . .
            OxyContin was the child of marketers and bottom line financial decision making.351

            527. Brownlee characterized Purdue’s criminal activity as follows:

                 First, Purdue trained its sales representatives to falsely inform health care
            providers that it was more difficult to extract the oxycodone from an OxyContin
            tablet for the purpose of intravenous abuse. Purdue ordered this training even
            though its own study showed that a drug abuser could extract approximately 68%
            of the oxycodone from a single 10 mg OxyContin tablet by simply crushing the
            tablet, stirring it in water, and drawing the solution through cotton into a syringe.

                 Second, Purdue falsely instructed its sales representatives to inform health care
            providers that OxyContin could create fewer chances for addiction than immediate-
            release opioids.

                 Third, Purdue sponsored training that falsely taught Purdue sales supervisors
            that OxyContin had fewer “peak and trough” blood level effects than immediate-
            release opioids resulting in less euphoria and less potential for abuse than short-
            acting opioids.

                 Fourth, Purdue falsely told certain health care providers that patients could stop
            therapy abruptly without experiencing withdrawal symptoms and that patients who
            took OxyContin would not develop tolerance to the drug.

                 And fifth, Purdue falsely told health care providers that OxyContin did not
            cause a “buzz” or euphoria, caused less euphoria, had less addiction potential, had
            less abuse potential, was less likely to be diverted than immediate-release opioids,
            and could be used to “weed out” addicts and drug seekers.352

            528. Purdue pled guilty to illegally misbranding OxyContin in an effort to mislead and

defraud physicians and consumers, while Friedman, Udell and Goldenheim pled guilty to the

misdemeanor charge of misbranding OxyContin for introducing misbranded drugs into interstate

commerce in violation of 21 U.S.C. §§ 331(a), 333(a)(1)-(2) and 352(a).




351
  Press Release, U.S. Attorney for the Western District of Virginia, Statement of United States Attorney John
Brownlee on the Guilty Plea of the Purdue Frederick Company and Its Executives for Illegally Misbranding
OxyContin (May 10, 2007), https://assets.documentcloud.org/documents/279028/purdue-guilty-plea.pdf.
352
      Id.




                                                       199
                  Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 205 of 321



            529. Similarly, Endo’s marketing of Opana ER was criticized and punished by the FDA

and New York Attorney General.

            530. On February 18, 2017, the State of New York announced a settlement with Endo

requiring it “to cease all misrepresentations regarding the properties of Opana ER [and] to describe

accurately the risk of addiction to Opana ER.”353 In the Assurance of Discontinuance that

effectuated the settlement, the State of New York stated that Endo knew about the risks arising

from the reformulated Opana ER even before it received FDA approval. Among other things, the

investigation concluded that:

           Endo improperly marketed Opana ER as designed to be crush resistant, when Endo’s own
            studies dating from 2009 and 2010 showed that the pill could be crushed and ground;

           Endo improperly instructed its sales representatives to diminish and distort the risks
            associated with Opana ER, including the serious danger of addiction; and

           Endo made unsupported claims comparing Opana ER to other opioids and failed to disclose
            accurate information regarding studies addressing the negative effects of Opana ER.354

            531. The 2017 settlement also identified and discussed a February 2013 communication

from a consultant hired by Endo to the company, in which the consultant concluded that “‘[t]he

initial data presented do not necessarily establish that the reformulated Opana ER is tamper

resistant.’” The same consultant also reported that the distribution of the reformulated Opana ER

had already led to higher levels of abuse of the drug via injection.355

            532. The Office of the Attorney General of New York also revealed that the “managed

care dossier” Endo provided to formulary committees of healthcare plans and pharmacy benefit


353
   Press Release, Attorney General Eric T. Schneiderman, A.G. Schneiderman Announces Settlement With Endo
Health Solutions Inc. & Endo Pharmaceuticals Inc. Over Marketing Of Prescription Opioid Drugs (Mar. 3, 2016),
https://ag.ny.gov/press-release/ag-schneiderman-announces-settlement-endo-health-solutions-inc-endo-
pharmaceuticals (last accessed on March 9, 2018).
354
      Id.
355
      Id. at 6.



                                                     200
                  Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 206 of 321



managers misrepresented the studies that had been conducted on Opana ER. According to Endo’s

vice president for pharmacovigilance and risk management, the dossier was presented as a

complete compendium of all research on the drug. However, it omitted certain studies: Study 108

(completed in 2009) and Study 109 (completed in 2010), which showed that reformulated Opana

ER could be ground and chewed.

            533. The settlement also detailed Endo’s false and misleading representations about the

non-addictiveness of opioids and Opana. For example, until April 2012, Endo’s website for the

drug, www.opana.com, contained the following representation: “‘Most healthcare providers who

treat patients with pain agree that patients treated with prolonged opioid medicines usually do not

become addicted.’”356 However, Endo neither conducted nor possessed a survey demonstrating

that most healthcare providers who treat patients with pain agree with that representation.

            534. The Office of the Attorney General of New York also disclosed the following facts

that it determined to violate Opana’s obligations to truthfully market its products:

                     a.    Training materials provided by Endo to sales representatives stated:
                           “‘Symptoms of withdrawal do not indicate addiction.’”357              This
                           representation is inconsistent with the diagnosis of opioid-use disorder as
                           provided in the Diagnostic and Statistical Manual of Mental Disorders by
                           the American Psychiatric Association (Fifth Edition).

                     b.    Endo trained its sales representatives to falsely distinguish addiction from
                           “pseudoaddiction,” which it defined as a condition in which patients exhibit
                           drug-seeking behavior that resembles but is not the same as addiction.
                           Endo’s vice president for pharmacovigilance and risk management testified
                           that he was not aware of any research validating the concept of
                           pseudoaddiction.

            535. On June 9, 2017, the FDA asked Endo to voluntarily cease sales of Opana ER after

determining that the risks associated with its abuse outweighed the benefits. According to Dr. Janet


356
      Id.
357
      Id. at 7.



                                                   201
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 207 of 321



Woodcock, director of the FDA’s Center for Drug Evaluation and Research, the risks include

“several serious problems,” including “outbreaks of HIV and Hepatitis C from sharing the drug

after it was extracted by abusers” and “a serious disease outbreak.”358 If Endo did not comply, the

FDA stated that it “intends to take steps to formally require its removal by withdrawing

approval.”359

            536. Like Purdue and Endo, Janssen was the subject of an FDA enforcement action that

identified its marketing statements as misrepresentations. For example:

            537. On February 15, 2000, the FDA sent Janssen a letter concerning the alleged

dissemination of “homemade” promotional pieces that promoted Duragesic in violation of the

Federal Food, Drug, and Cosmetic Act. In a subsequent letter, dated March 30, 2000, the FDA

explained that the “homemade” promotional pieces were “false or misleading because they contain

misrepresentations of safety information, broaden Duragesic’s indication, contain unsubstantiated

claims, and lack fair balance.”360

            538. The March 30, 2000 letter identified specific violations, including misrepresentations

that Duragesic had a low potential for abuse:

           You present the claim, “Low abuse potential!” This claim suggests that Duragesic has less
            potential for abuse than other currently available opioids. However, this claim has not been
            demonstrated by substantial evidence. Furthermore, this claim is contradictory to
            information in the approved product labeling (PI) that states, “Fentanyl is a Schedule II
            controlled substance and can produce drug dependence similar to that produced by
            morphine.” Therefore, this claim is false or misleading.361



358
   FDA requests removal of Opana ER for risks related to abuse, June 8, 2017,
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm.
359
      Id.
360
  NDA 19-813 Letter from Spencer Salis, U.S. Food & Drug Administration, to Cynthia Chianese, Janssen
Pharmaceutica (Mar. 30, 2000) at 2.
361
      Id.




                                                    202
                  Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 208 of 321



            539. The March 30, 2000 letter also stated that the promotional materials represented that

Duragesic was “more useful in a broader range of conditions or patients than has been

demonstrated by substantial evidence.”362 Specifically, the FDA stated that Janssen was marketing

Duragesic for indications other than the treatment of chronic pain that cannot otherwise be

managed, for which it was approved:

           You present the claim, “It’s not just for end stage cancer anymore!” This claim suggests
            that Duragesic can be used for any type of pain management. However, the PI for
            Duragesic states, “Duragesic (fentanyl transdermal system) is indicated in the management
            of chronic pain in patients who require continuous opioid analgesia for pain that cannot be
            managed by lesser means . . ..” Therefore, the suggestion that Duragesic can be used for
            any type of pain management promotes Duragesic[] for a much broader use than is
            recommended in the PI, and thus, is misleading. In addition, the suggestion that Duragesic
            can be used to treat any kind of pain is contradictory to the boxed warning in the PI.
            Specifically, the PI states,

            BECAUSE SERIOUS OR LIFE-THREATENING HYPOVENTILATION
            COULD OCCUR, DURAGESIC® (FENTANYL TRANSDERMAL SYSTEM)
            IS CONTRAINDICATED:

           In the management of acute or post-operative pain, including use in outpatient surgeries . .
            ..363

            540. The March 30, 2000 letter also stated Janssen failed to adequately present

“contraindications, warnings, precautions, and side effects with a prominence and readability

reasonably comparable to the presentation of information relating to the effectiveness of the

product.”364



            Although this piece contains numerous claims for the efficacy and safety of
            Duragesic, you have not presented any risk information concerning the boxed
            warnings, contraindications, warnings, precautions, or side effects associated with
            Duragesic’s use . . .. Therefore, this promotional piece is lacking in fair balance, or

362
      Id.
363
      Id. at 2-3.
364
      Id. at 3.




                                                     203
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 209 of 321



            otherwise misleading, because it fails to address important risks and restrictions
            associated with Duragesic therapy.365

            541. On September 2, 2004, the U.S. Department of Health and Human Services (“HHS”)

sent Janssen a warning letter concerning Duragesic due to “false or misleading claims about the

abuse potential and other risks of the drug, and . . . unsubstantiated effectiveness claims for

Duragesic,” including, specifically, “suggesting that Duragesic has a lower potential for abuse

compared to other opioid products.”

            542. The September 2, 2004 letter warned Janssen regarding its claims that Duragesic had

a low reported rate of mentions in the Drug Abuse Warning Network (“DAWN”) as compared to

other opioids. The letter stated that the claim was false or misleading because the claim was not

based on substantial data and because the lower rate of mentions was likely attributable to

Duragesic’s lower frequency of use compared to other opioids listed in DAWN:

                   The file card presents the prominent claim, “Low reported rate of mentions
            in DAWN data,” along with Drug Abuse Warning Network (DAWN) data
            comparing the number of mentions for Fentanyl/combinations (710 mentions) to
            other listed opioid products, including Hydrocodone/combinations (21,567
            mentions), Oxycodone/combinations (18,409 mentions), and Methadone (10,725
            mentions). The file card thus suggests that Duragesic is less abused than other
            opioid drugs.

                     This is false or misleading for two reasons. First, we are not aware of
            substantial evidence or substantial clinical experience to support this comparative
            claim. The DAWN data cannot provide the basis for a valid comparison among
            these products. As you know, DAWN is not a clinical trial database. Instead, it is a
            national public health surveillance system that monitors drug-related emergency
            department visits and deaths. If you have other data demonstrating that Duragesic
            is less abused, please submit them.

                    Second, Duragesic is not as widely prescribed as other opioid products. As
            a result, the relatively lower number of mentions could be attributed to the lower




365
      Id.




                                                    204
                Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 210 of 321



            frequency of use, and not to a lower incidence of abuse. The file card fails to
            disclose this information.366

            543. The September 2, 2004 letter also detailed a series of unsubstantiated false or

misleading claims regarding Duragesic’s effectiveness. The letter concluded that various claims

made by Janssen were insufficiently supported, including:

           “‘Demonstrated effectiveness in chronic back pain with additional patient benefits, . . .
            86% of patients experienced overall benefit in a clinical study based on: pain control,
            disability in ADLs, quality of sleep.’”

           “‘All patients who experienced overall benefit from DURAGESIC would recommend it to
            others with chronic low back pain.’”

           “‘Significantly reduced nighttime awakenings.’”

           “‘Significant improvement in disability scores as measured by the Oswestry Disability
            Questionnaire and Pain Disability Index.’”

           “‘Significant improvement in physical functioning summary score.’”

           “‘Significant improvement in social functioning.’”367

            544. In addition, the September 2, 2004 letter identified “outcome claims [that] are

misleading because they imply that patients will experience improved social or physical

functioning or improved work productivity when using Duragesic.” The claims include “‘1,360

loaves . . . and counting,’ ‘[w]ork, uninterrupted,’ ‘[l]ife, uninterrupted,’ ‘[g]ame, uninterrupted,’

‘[c]hronic pain relief that supports functionality,’ ‘[h]elps patients think less about their pain,’ and

‘[i]mprove[s] . . . physical and social functioning.’” The September 2, 2004 letter stated: “Janssen




366
   Warning Letter from Thomas W. Abrams, U.S. Department of Health and Human Services, to Ajit Shetty,
Janssen Pharmaceutica, Inc. (Sept. 2, 2004),
https://www.pharmamedtechbi.com/~/media/Images/Publications/Archive/The%20Pink%20Sheet/66/038/00660380
018/040920_ duragesic_letter.pdf at 2.
367
      Id. at 2-3.




                                                   205
                  Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 211 of 321



has not provided references to support these outcome claims. We are not aware of substantial

evidence or substantial clinical experience to support these claims.”368

            545. On July 15, 2005, the FDA issued a public health advisory warning doctors of deaths

resulting from the use of Duragesic and its generic competitor, manufactured by Mylan N.V.

Plaintiff is informed and believes that the advisory noted that the FDA had been “‘examining the

circumstances of product use to determine if the reported adverse events may be related to

inappropriate use of the patch’” and noted the possibility “that patients and physicians might be

unaware of the risks” of using the fentanyl transdermal patch, which is a potent opioid analgesic

meant to treat chronic pain that does not respond to other painkillers.369

            546. Finally, Cephalon has been the subject of investigations and enforcement actions for

is misrepresentations concerning Actiq. For example:

            547. In October 2000, Cephalon acquired the worldwide product rights to Actiq and began

marketing and selling Actiq in the United States. The FDA explicitly stated that Actiq “must not

be used in opioid non-tolerant patients,” was contraindicated for the management of acute or

postoperative pain, could be deadly to children, and was “intended to be used only in the care of

opioid-tolerant cancer patients and only by oncologists and pain specialists who are knowledgeable

of and skilled in the use of Schedule II opioids to treat cancer pain.”370 The FDA also required that

Actiq be provided only in compliance with a strict risk management program that explicitly limited




368
      Id. at 3.
369
  New Fentanyl Warnings: More Needed to Protect Patients, Institute for Safe Medication Practices, August 11,
2005, https://www.ismp.org/newsletters/acutecare/articles/20050811.asp
370
      Id.




                                                     206
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 212 of 321



the drug’s direct marketing to the approved target audiences, defined as oncologists, pain

specialists, their nurses and office staff.371

        548. Cephalon purchased the rights to Fentora, an even faster-acting tablet formulation of

fentanyl, from Cima Labs, and submitted a new drug application to the FDA in August 2005. In

September 2006, Cephalon received FDA approval to sell this faster-acting version of Actiq; but

once again, concerned about the power and risks inherent to fentanyl, the FDA limited Fentora’s

approval to the treatment of BTP in cancer patients who were already tolerant to around-the-clock

opioid therapy for their underlying persistent cancer pain. Cephalon began marketing and selling

Fentora in October 2006.

        549. Due to the FDA’s restrictions, Actiq’s consumer base was limited, as was its potential

for growing revenue. In order to increase its revenue and market share, Cephalon needed to find a

broader audience and thus began marketing its lollipop to treat headaches, back pain, sports

injuries and other chronic non-cancer pain, targeting non-oncology practices, including, but not

limited to, pain doctors, general practitioners, migraine clinics, anesthesiologists and sports clinics.

It did so in violation of applicable regulations prohibiting the marketing of medications for off-

label use and in direct contravention of the FDA’s strict instructions that Actiq be prescribed only

to terminal cancer patients and by oncologists and pain management doctors experienced in

treating cancer pain.

        550. Beginning in or about 2003, former Cephalon employees filed four whistleblower

lawsuits claiming the company had wrongfully marketed Actiq for unapproved off-label uses. On

September 29, 2008, Cephalon finalized and entered into a corporate integrity agreement with the




371
    See John Carreyrou, Narcotic “Lollipop” Becomes Big Seller Despite FDA Curbs, Wall St. J. (Nov. 3, 2006),
https://www.wsj.com/articles/SB116252463810112292.



                                                      207
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 213 of 321



Office of the Inspector General of HHS and agreed to pay $425 million in civil and criminal

penalties for its off-label marketing of Actiq and two other drugs (Gabitril and Provigil).

            551. According to a DOJ press release, Cephalon trained sales representatives to disregard

restrictions of the FDA-approved label, employed sales representatives and healthcare

professionals to speak to physicians about off-label uses of the three drugs and funded CME to

promote off-label uses. Specifically, the DOJ stated:

            From 2001 through at least 2006, Cephalon was allegedly promoting [Actiq] for
            non-cancer patients to use for such maladies as migraines, sickle-cell pain crises,
            injuries, and in anticipation of changing wound dressings or radiation therapy.
            Cephalon also promoted Actiq for use in patients who were not yet opioid-tolerant,
            and for whom it could have life-threatening results.372

            552. Then-acting U.S. Attorney Laurie Magid commented on the dangers of Cephalon’s

unlawful practices:

            “This company subverted the very process put in place to protect the public from
            harm, and put patients’ health at risk for nothing more than boosting its bottom line.
            People have an absolute right to their doctors’ best medical judgment. They need
            to know the recommendations a doctor makes are not influenced by sales tactics
            designed to convince the doctor that the drug being prescribed is safe for uses
            beyond what the FDA has approved.”373

            553. Upon information and belief, documents uncovered in the government’s

investigations confirm that Cephalon directly targeted non-oncology practices and pushed its sales

representatives to market Actiq for off-label use. For instance, the government’s investigations

confirmed:

             a.   Cephalon instructed its sales representatives to ask non-cancer doctors whether they
                  have the potential to treat cancer pain. Even if the doctor answered “no,” a decision
                  tree provided by Cephalon instructed the sales representatives to give these
                  physicians free Actiq coupons;


372
   Press Release, U.S. Department of Justice, Pharmaceutical Company Cephalon To Pay $425 Million For Off-
Label Drug Marketing (Sept. 29, 2008),
https://www.justice.gov/archive/usao/pae/News/2008/sep/cephalonrelease.pdf.
373
      Id.



                                                     208
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 214 of 321



          b.     Cephalon targeted neurologists in order to encourage them to prescribe Actiq to
                 patients with migraine headaches;

          c.     Cephalon sales representatives utilized the assistance of outside pain management
                 specialists when visiting non-cancer physicians to pitch Actiq. The pain management
                 specialist would falsely inform the physician that Actiq does not cause patients to
                 experience a “high” and carries a low risk of diversion toward recreational use;

          d.     Cephalon set sales quotas for its sales and marketing representatives that could not
                 possibly have been met solely by promoting Actiq for its FDA-approved indication;

          e.     Cephalon promoted the use of higher doses of Actiq than patients required by
                 encouraging prescriptions of the drug to include larger-than-necessary numbers of
                 lozenges with unnecessarily high doses of fentanyl; and

          f.     Cephalon promoted Actiq for off-label use by funding and controlling CME seminars
                 that promoted and misrepresented the efficacy of the drug for off-label uses such as
                 treating migraine headaches and for patients not already opioid-tolerant.374

        554. The FDA’s letters and safety alerts, the DOJ and state investigations, and the massive

settlement seemed to have had little impact on Cephalon as it continued its deceptive marketing

strategy for both Actiq and Fentora.

        555. On September 27, 2007, the FDA issued a public health advisory to address

numerous reports that patients who did not have cancer or were not opioid-tolerant had been

prescribed Fentora, and death or life-threatening side effects had resulted. The FDA warned:

“Fentora should not be used to treat any type of short-term pain.”375

        556. Nevertheless, in 2008, Cephalon pushed forward to expand the target base for

Fentora and filed a supplemental drug application requesting FDA approval of Fentora for the

treatment of non-cancer BTP. In the application and supporting presentations to the FDA,



374
   John Carreyrou, Cephalon Used Improper Tactics to Sell Drug, Probe Finds, Wall St. J., Nov. 21, 2006, at B1
(hereinafter “Carreyrou, Cephalon Used Improper Tactics”).
375
   Press Release, U.S. Food & Drug Administration, Public Health Advisory: Important Information for the Safe
Use of Fentora (fentanyl buccal tablets) (Sept. 26, 2007),
https://www.fda.gov/Drugs/DrugSafety/PostmarketDrugSafetyInformationforPatientsandProviders/ucm051273.htm.




                                                      209
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 215 of 321



Cephalon admitted both that it knew the drug was heavily prescribed for off-label use and that the

drug’s safety for such use had never been clinically evaluated.376 An FDA advisory committee

noted that Fentora’s existing risk management program was ineffective and stated that Cephalon

would have to institute a risk evaluation and mitigation strategy for the drug before the FDA would

consider broader label indications. In response, Cephalon revised Fentora’s label and medication

guide to add strengthened warnings.

        557. But in 2009, the FDA once again informed Cephalon that the risk management

program was not sufficient to ensure the safe use of Fentora for already approved indications.

        558. On March 26, 2009, the FDA warned Cephalon against its misleading advertising of

Fentora (“Warning Letter”). The Warning Letter described a Fentora Internet advertisement as

misleading because it purported to broaden “the indication for Fentora by implying that any patient

with cancer who requires treatment for breakthrough pain is a candidate for Fentora . . . when this

is not the case.”377 Rather, Fentora was only indicated for those who were already opioid tolerant.

It further criticized Cephalon’s other direct Fentora advertisements because they did not disclose

the risks associated with the drug.

        559. Flagrantly disregarding the FDA’s refusal to approve Fentora for non-cancer BTP

and its warning against marketing the drug for the same, Cephalon continued to use the same sales

tactics to push Fentora as it did with Actiq.

        560. The misrepresentations disseminated by members of the Opioid Marketing

Enterprise, and the RICO Marketing Defendants, caused Plaintiff and New Mexico consumers to



376
    FENTORA (fentanyl buccal tablet) CII, Joint Meeting of Anesthetic and Life Support Drugs andDrug Safety and
Risk Management Advisory Committee, U.S. Food & Drug Administration (May 6,2008),
https://www.fda.gov/ohrms/dockets/ ac/08/slides/2008-4356s2-03-Cephalon.pdf.
377
    Letter from Michael Sauers, Regulatory Review Officer, Division of Drug Marketing, Advertising and
Communications, to Carole S. Marchione, Senior Director and Group Leader, Regulatory Affairs (March 26, 2009).



                                                     210
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 216 of 321



pay for excessive opioid prescriptions, suffer injuries and losses, and to incur costs associated with

the opioid epidemic caused by the Opioid Marketing Enterprise.

       561. The RICO Marketing Defendants alone could not have accomplished the purpose of

the Opioid Marketing Enterprise without the assistance of the Front Groups and KOLs, who were

perceived as “neutral” and more “scientific” than the RICO Defendants themselves. Without these

misrepresentations, the Opioid Marketing Enterprise could not have achieved its common purpose.

       562. The impact of the Opioid Marketing Enterprise’s scheme is still in place – i.e., the

opioids continue to be prescribed and used for chronic pain throughout the State of New Mexico,

and the epidemic continues to injure Plaintiff, and consume the resources of Plaintiff’s and New

Mexico’s health care and law enforcement systems.

       563. The foregoing evidences that the RICO Marketing Defendants, the Front Groups,

and the KOLs were each willing participants in the Opioid Marketing Enterprise, had a common

purpose and interest in the object of the scheme, and functioned within a structure designed to

effectuate the Enterprise’s purpose.

   B. CONDUCT OF THE OPIOID MARKETING ENTERPRISE.

       564. During time period described in this Complaint, from approximately the late 1990s

to the present, the RICO Marketing Defendants exerted control over the Opioid Marketing

Enterprise and participated in the operation or management of the affairs of the Opioid Marketing

Enterprise, directly or indirectly, in the following ways:

       a.    Creating a body of deceptive, misleading and unsupported medical and popular
             literature about opioids that (a) understated the risks and overstated the benefits of
             long-term use; (b) appeared to be the result of independent, objective research; and (c)
             was thus more likely to be relied upon by physicians, patients, and payors;

       b.    Creating a body of deceptive, misleading and unsupported electronic and print
             advertisements about opioids that (a) understated the risks and overstated the benefits
             of long-term use; (b) appeared to be the result of independent, objective research; and
             (c) was thus more likely to be relied upon by physicians, patients, and payors;


                                                 211
     Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 217 of 321




c.    Creating a body of deceptive, misleading and unsupported sales and promotional
      training materials about opioids that (a) understated the risks and overstated the
      benefits of long-term use; (b) appeared to be the result of independent, objective
      research; and (c) was thus more likely to be relied upon by physicians, patients, and
      payors;

d.    Creating a body of deceptive, misleading and unsupported CMEs and speaker
      presentations about opioids that (a) understated the risks and overstated the benefits of
      long-term use; (b) appeared to be the result of independent, objective research; and (c)
      was thus more likely to be relied upon by physicians, patients, and payors;

e.    Selecting, cultivating, promoting and paying KOLs based solely on their willingness
      to communicate and distribute the RICO Marketing Defendants’ messages about the
      use of opioids for chronic pain;

f.    Providing substantial opportunities for KOLs to participate in research studies on
      topics the RICO Marketing Defendants suggested or chose, with the predictable effect
      of ensuring that many favorable studies appeared in the academic literature;

g.    Paying KOLs to serve as consultants or on the RICO Marketing Defendants’ advisory
      boards, on the advisory boards and in leadership positions on Front Groups, and to
      give talks or present CMEs, typically over meals or at conferences;

h.    Selecting, cultivating, promoting, creating and paying Front Groups based solely on
      their willingness to communicate and distribute the RICO Marketing Defendants’
      messages about the use of opioids for chronic pain;

i.    Providing substantial opportunities for Front Groups to participate in and/or publish
      research studies on topics the RICO Marketing Defendants suggested or chose (and
      paid for), with the predictable effect of ensuring that many favorable studies appeared
      in the academic literature;

j.    Paying significant amounts of money to the leaders and individuals associated with
      Front Groups;

k.    Donating to Front Groups to support talks or CMEs, that were typically presented over
      meals or at conferences;

l.    Disseminating many of their false, misleading, imbalanced, and unsupported
      statements through unbranded materials that appeared to be independent publications
      from Front Groups;

m. Sponsoring CME programs put on by Front Groups that focused exclusively on the
   use of opioids for chronic pain;




                                          212
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 218 of 321



       n.    Developing and disseminating pro-opioid treatment guidelines with the help of the
             KOLs as authors and promoters, and the help of the Front Groups as publishers, and
             supporters;

       o.    Encouraging Front Groups to disseminate their pro-opioid messages to groups targeted
             by the RICO Marketing Defendants, such as veterans and the elderly, and then funded
             that distribution;

       p.    Concealing their relationship to and control of Front Groups and KOLs from the
             Plaintiff and the public at large; and

       q.    Intending that Front Groups and KOLs would distribute through the U.S. mail and
             interstate wire facilities, promotional and other materials that claimed opioids could
             be safely used for chronic pain.

       565. The Front Groups also participated in the conduct of the Opioid Marketing

Enterprise, directly or indirectly, in the following ways:

       a.    The Front Groups promised to, and did, make representations regarding opioids and
             the RICO Marketing Defendants’ drugs that were consistent with the RICO Marketing
             Defendants’ messages;

       b.    The Front Groups distributed, through the U.S. Mail and interstate wire facilities,
             promotional and other materials which claimed that opioids could be safely used for
             chronic pain without addiction, and misrepresented the benefits of using opioids for
             chronic pain outweighed the risks;

       c.    The Front Groups echoed and amplified messages favorable to increased opioid use—
             and ultimately, the financial interests of the RICO Marketing Defendants;

       d.    The Front Groups issued guidelines and policies minimizing the risk of opioid
             addiction and promoting opioids for chronic pain;

       e.    The Front Groups strongly criticized the 2016 guidelines from the Center for Disease
             Control and Prevention (CDC) that recommended limits on opioid prescriptions for
             chronic pain; and

       f.    The Front Groups concealed their connections to the KOLs and the RICO Marketing
             Defendants.

       566. The RICO Marketing Defendants’ Front Groups, “with their large numbers and

credibility with policymakers and the public—have ‘extensive influence in specific disease

areas.’” The RICO Marketing Defendants’ larger Front Groups “likely have a substantial effect




                                                213
                  Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 219 of 321



on policies relevant to their industry sponsors.”378 “By aligning medical culture with industry

goals in this way, many of the groups described in this report may have played a significant role

in creating the necessary conditions for the U.S. opioid epidemic.”379

            567. The KOLs also participated, on information and belief, in the conduct of the affairs

of the Opioid Marketing Enterprise, directly or indirectly, in the following ways:

            a.     The KOLs promised to, and did, make representations regarding opioids and the RICO
                   Marketing Defendants’ drugs that were consistent with the RICO Marketing
                   Defendants’ messages themselves;

            b.     The KOLs distributed, through the U.S. Mail and interstate wire facilities, promotional
                   and other materials which claimed that opioids could be safely used for chronic pain
                   without addiction, and misrepresented the benefits of using opioids for chronic pain
                   outweighed the risks;

            c.     The KOLs echoed and amplified messages favorable to increased opioid use—and
                   ultimately, the financial interests of the RICO Marketing Defendants;

            d.     The KOLs issued guidelines and policies minimizing the risk of opioid addiction and
                   promoting opioids for chronic pain;

            e.     The KOLs strongly criticized the 2016 guidelines from the Center for Disease Control
                   and Prevention (CDC) that recommended limits on opioid prescriptions for chronic
                   pain; and

            f.     The KOLs concealed their connections to the Front Groups and the RICO Marketing
                   Defendants, and their sponsorship by the RICO Marketing Defendants.

            568. The scheme devised and implemented by the RICO Marketing Defendants and

members of the Opioid Marketing Enterprise, amounted to a common course of conduct intended

to increase the RICO Marketing Defendants’ sales from prescription opioids by encouraging the

prescribing and use of opioids for long-term chronic pain. The scheme was a continuing course

of conduct, and many aspects of it continue through to the present.


378
   Fueling an Epidemic: Exposing the Financial Ties Between Opioid Manufacturers and Third Party Advocacy
Groups, U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking Members’ Office, February
12, 2018 https://www.hsdl.org/?abstract&did=808171 (“Fueling an Epidemic”), at 1.
379
      Id. at 2.



                                                      214
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 220 of 321



   C. PATTERN OF RACKETEERING ACTIVITY

       569. The RICO Marketing Defendants conducted and participated in the conduct of the

Opioid Marketing Enterprise through a pattern of racketeering activity within the meaning of 18

U.S.C. § 1961(1) that employed the use of mail and wire facilities, in violation of 18 U.S.C. § 1341

(mail fraud) and § 1343 (wire fraud).

       570. The RICO Marketing Defendants committed, conspired to commit, and/or aided and

abetted in the commission of at least two predicate acts of racketeering activity (i.e., violations of

18 U.S.C. §§ 1341 and 1343) within the past ten years. The multiple acts of racketeering activity

that the RICO Marketing Defendants committed, or aided and abetted in the commission of, were

related to each other, posed a threat of continued racketeering activity, and therefore constitute a

“pattern of racketeering activity.” The racketeering activity was made possible by the RICO

Marketing Defendants’ regular use of the facilities, services, distribution channels, and employees

of the Opioid Marketing Enterprise, the U.S. Mail and interstate wire facilities. The RICO

Marketing Defendants participated in the scheme to defraud by using mail, telephones and the

Internet to transmit mailings and wires in interstate or foreign commerce.

       571. The pattern of racketeering activity described herein used by the RICO Marketing

Defendants and the Opioid Marketing Enterprise likely involved thousands of separate instances

of the use of the U.S. Mail or interstate wire facilities in furtherance of the unlawful Opioid

Marketing Enterprise, including virtually uniform misrepresentations, concealments and material

omissions regarding the beneficial uses and non-addictive qualities for the long-term treatment of

chronic, non-acute and non-cancer pain, with the goal of profiting from increased sales of the

RICO Marketing Defendants’ drugs induced by consumers, prescribers, regulators and Plaintiff’s

reliance on the RICO Marketing Defendants’ misrepresentations.




                                                 215
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 221 of 321



       572. Each of these fraudulent mailings and interstate wire transmissions constitutes

racketeering activity and collectively, these violations constitute a pattern of racketeering activity,

through which the RICO Marketing Defendants, the Front Groups and the KOLs defrauded and

intended to defraud New Mexico consumers, the State, and other intended victims.

       573. In devising and executing the illegal scheme, the RICO Marketing Defendants

devised and knowingly carried out a material scheme and/or artifice to defraud by means of

materially false or fraudulent pretenses, representations, promises, or omissions of material facts

regarding the safe, non-addictive and effective use of opioids for long-term chronic, non-acute and

non-cancer pain. The RICO Marketing Defendants and members of the Opioid Marketing

Enterprise knew that these representations violated the FDA approved uses for these drugs, and

were not supported by actual evidence. For the purpose of executing the illegal scheme, the RICO

Marketing Defendants intended that that their common purpose and scheme to defraud would, and

did, use the U.S. Mail and interstate wire facilities, intentionally and knowingly with the specific

intent to advance their illegal scheme.

       574. The RICO Marketing Defendants’ predicate acts of racketeering (18 U.S.C. §

1961(1)) include, but are not limited to:

       a.    Mail Fraud: The RICO Marketing Defendants violated 18 U.S.C. § 1341 by sending
             or receiving, or by causing to be sent and/or received, materials via U.S. mail or
             commercial interstate carriers for the purpose of executing the unlawful scheme to
             design, manufacture, market, and sell the prescription opioids by means of false
             pretenses, misrepresentations, promises, and omissions.

       b.    Wire Fraud: The RICO Marketing Defendants violated 18 U.S.C. § 1343 by
             transmitting and/or receiving, or by causing to be transmitted and/or received,
             materials by wire for the purpose of executing the unlawful scheme to design,
             manufacture, market, and sell the prescription opioids by means of false pretenses,
             misrepresentations, promises, and omissions.

       575. Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar


                                                 216
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 222 of 321



results affecting similar victims, including New Mexico consumers, prescribers, regulators and

Plaintiff. The RICO Marketing Defendants, Front Groups and KOLs calculated and intentionally

crafted the scheme and common purpose of the Opioid Marketing Enterprise to ensure their own

profits remained high.     In designing and implementing the scheme, the RICO Marketing

Defendants understood and intended that those in the distribution chain rely on the integrity of the

pharmaceutical companies and ostensibly neutral third parties to provide objective and scientific

evidence regarding the RICO Marketing Defendants’ products.

       576. By intentionally misrepresenting the risks and benefits of using opioids for chronic

pain, and then subsequently failing to disclose such practices to New Mexico consumers,

prescribers, regulators and Plaintiff, the RICO Marketing Defendants, the Front Groups and the

KOLs engaged in a fraudulent and unlawful course of conduct constituting a pattern of

racketeering activity.

       577. The racketeering activities conducted by the RICO Marketing Defendants, Front

Groups and KOLs amounted to a common course of conduct, with a similar pattern and purpose,

intended to deceive New Mexico consumers, prescribers, regulators and Plaintiff. Each separate

use of the U.S. Mail and/or interstate wire facilities employed by the RICO Marketing Defendants

was related, had similar intended purposes, involved similar participants and methods of execution,

and had the same results affecting the same victims, including New Mexico consumers,

prescribers, regulators and Plaintiff. The RICO Marketing Defendants have engaged in the pattern

of racketeering activity for the purpose of conducting the ongoing business affairs of the Opioid

Marketing Enterprise.




                                                217
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 223 of 321



         578. The RICO Marketing Defendants’ pattern of racketeering activity alleged herein and

the Opioid Marketing Enterprise are separate and distinct from each other. Likewise, the RICO

Marketing Defendants are distinct from the Opioid Marketing Enterprise.

         579. The pattern of racketeering activity alleged herein is continuing as of the date of this

complaint, and, upon information and belief, will continue into the future unless enjoined by this

Court.

         580. Many of the precise dates of the Opioid Marketing Enterprise’s uses of the U.S. Mail

and interstate wire facilities (and corresponding predicate acts of mail and wire fraud) have been

hidden and cannot be alleged without access to the books and records maintained by the RICO

Marketing Defendants, Front Groups, and KOLs. Indeed, an essential part of the successful

operation of the Opioid Marketing Enterprise alleged herein depended upon secrecy. However,

Plaintiff has described the occasions on which the RICO Marketing Defendants, Front Groups,

and KOLs disseminated misrepresentations and false statements to New Mexico consumers,

prescribers, regulators and Plaintiff, and how those acts were in furtherance of the scheme, and do

so further below.

         581. The RICO Marketing Defendants’ use of the U.S. Mail and interstate wire facilities

to perpetrate the opioids marketing scheme involved thousands of communications, publications,

representations, statements, electronic transmissions, payments, including, inter alia:

                a.      Marketing materials about opioids, and their risks and benefits, which the
                        RICO Marketing Defendants sent to health care providers, transmitted
                        through the internet and television, published, and transmitted to Front
                        Groups and KOLs located across the country and the State;

                b.      Written representations and telephone calls between the RICO Marketing
                        Defendants and Front Groups regarding the misrepresentations, marketing
                        statements and claims about opioids, including the non-addictive, safe use
                        for chronic long-term pain generally;




                                                 218
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 224 of 321



               c.      Written representations and telephone calls between the RICO Marketing
                       Defendants and KOLs regarding the misrepresentations, marketing
                       statements and claims about opioids, including the non-addictive, safe use
                       for chronic long-term pain generally;

               d.      E-mails, telephone and written communications between the RICO
                       Marketing Defendants and the Front Groups agreeing to or implementing
                       the opioids marketing scheme;

               e.      E-mails, telephone and written communications between the RICO
                       Marketing Defendants and the KOLs agreeing to or implementing the
                       opioids marketing scheme;

               f.      Communications between the RICO Marketing Defendants, Front Groups
                       and the media regarding publication, drafting of treatment guidelines, and
                       the dissemination of the same as part of the Opioid Marketing Enterprise;

               g.      Communications between the RICO Marketing Defendants, KOLs and the
                       media regarding publication, drafting of treatment guidelines, and the
                       dissemination of the same as part of the Opioid Marketing Enterprise;

               h.      Written and oral communications directed to State agencies, federal and
                       state courts, and private insurers throughout the State that fraudulently
                       misrepresented the risks and benefits of using opioids for chronic pain; and

               i.      Receipts of increased profits sent through the U.S. Mail and interstate wire
                       facilities – the wrongful proceeds of the scheme.

       582. In addition to the above-referenced predicate acts, it was foreseeable to the RICO

Marketing Defendants that the Front Groups and the KOLs would distribute publications through

the U.S. Mail and by interstate wire facilities, and, in those publications, claim that the benefits of

using opioids for chronic pain outweighed the risks of doing so.

       583. The RICO Marketing Defendants aided and abetted others in the violations of the

above laws, thereby rendering them indictable as principals in the 18 U.S.C. §§ 1341 and 1343

offenses.

       584. To achieve the common goal and purpose of the Opioid Marketing Enterprise, the

RICO Marketing Defendants and members of the Opioid Marketing Enterprise hid from the

consumers, prescribers, regulators and Plaintiff: (1) the fraudulent nature of the RICO Marketing



                                                 219
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 225 of 321



Defendants’ marketing scheme; (2) the fraudulent nature of statements made by the RICO

Marketing Defendants and by their KOLs, Front Groups and other third parties regarding the safety

and efficacy of prescription opioids; and (3) the true nature of the relationship between the

members of the Opioid Marketing Enterprise.

       585. The RICO Marketing Defendants, and each member of the Opioid Marketing

Enterprise agreed, with knowledge and intent, to the overall objective of the RICO Marketing

Defendants’ fraudulent scheme and participated in the common course of conduct to commit acts

of fraud and indecency in marketing prescription opioids.

       586. Indeed, for the RICO Marketing Defendants’ fraudulent scheme to work, each of the

RICO Marketing Defendants had to agree to implement similar tactics regarding fraudulent

marketing of prescription opioids. This conclusion is supported by the fact that the RICO

Marketing Defendants each financed, supported, and worked through the same KOLs and Front

Groups, and often collaborated on and mutually supported the same publications, CMEs,

presentations, and prescription guidelines.

       587. As described herein, the RICO Marketing Defendants engaged in a pattern of related

and continuous predicate acts for years. The predicate acts constituted a variety of unlawful

activities, each conducted with the common purpose of obtaining significant money and revenue

from the marketing and sale of their highly addictive and dangerous drugs. The predicate acts also

had the same or similar results, participants, victims, and methods of commission. The predicate

acts were related and not isolated events.

       588. The RICO Marketing Defendants’ predicate acts all had the purpose of creating the

opioid epidemic that substantially injured Plaintiff’s business and property, while simultaneously

generating billion-dollar revenue and profits for the RICO Marketing Defendants. The predicate




                                               220
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 226 of 321



acts were committed or caused to be committed by the RICO Marketing Defendants through their

participation in the Opioid Marketing Enterprise and in furtherance of its fraudulent scheme.

       589. The RICO Marketing Defendants’ predicate acts and pattern of racketeering activity

were a substantial and foreseeable cause of Plaintiff’s injury and the relationship between the

RICO Marketing Defendants’ conduct and Plaintiff’s injury is logical and not speculative. It was

foreseeable to the RICO Marketing Defendants that when they fraudulently marketed highly-

addictive and dangerous drugs, that were approved for very limited and specific uses by the FDA,

as non-addictive and safe for off-label uses such as moderate pain, non-cancer pain, and long-term

chronic pain, that the RICO Marketing Defendants would create an opioid-addiction epidemic that

logically, substantially and foreseeably harmed Plaintiff.

       590. The pattern of racketeering activity alleged herein is continuing as of the date of this

Complaint and, upon information and belief, will continue into the future unless enjoined by this

Court. The last racketeering incident occurred within five years of the commission of a prior

incident of racketeering.

   D. DAMAGES.

           1.       Impact of the Opioid Marketing Enterprise.

       591. New Mexico has been especially ravaged by the national opioid crisis.

       592. As reported by the New Mexico Department of Health, New Mexico’s drug overdose

rate has been one of the highest in the nation for most of the last two decades, far outpacing the

national average:




                                                221
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 227 of 321




Source: New Mexico Dep’t of Health, New Mexico Substance Abuse Epidemiology Profile Report: 
Substance Abuse Epidemiology Profile for Drug Overdose Deaths (2015),
https://ibis.health.state.nm.us/report/saepi/summary/DrugOverdoseDth.html.

       593. While deaths in New Mexico due to illicit drugs have remained steady for more than

a decade, deaths due to prescription drugs (particularly opioid pain relievers) have increased

dramatically. The number of drug overdose deaths in New Mexico involving opioid pain relievers

or heroin nearly doubled between 2000 and 2014, from 196 deaths in 2000 to 382 in 2014. The

number of overdose deaths involving prescription drugs exceeded the number involving illicit

drugs in 2006, and by 2012, outnumbered illicit drug overdose deaths by 60%.




                                                222
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 228 of 321




          594. In 2014 alone, 547 New Mexicans died of a drug overdose, and 70% of those deaths

(382) resulted from either opioid pain relievers or heroin. Of those deaths, 60% (229) involved

prescription opioids without heroin, and another 10% (38) involved both prescription opioids and

heroin.

          595. New Mexico’s death rate from drug overdose grew dramatically in lockstep with

Defendants’ increasing sale and distribution of opioid drugs:




Source: Haeyoun Park & Matthew Bloch, How the Epidemic of Drug Overdose Deaths Ripples Across
America, N.Y. Times, Jan. 18, 2016, https://www.nytimes.com/interactive/2016/01/07/us/drug-overdose-
deaths-in-the-us.html.




                                                223
                Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 229 of 321



            596. In 2016, 500 New Mexicans died of a drug overdose, for an age-adjusted drug

overdose death rate of 25.2, which is among the highest in the country.380 This is consistent with

the numbers from 2015, in which 501 people died in New Mexico, for a death rate of 25.3.381

            597. In New Mexico, the proportion of youth overdosing from heroin increased more than

fivefold from 2004 through 2011. In 2011, New Mexico high school students were significantly

more likely to have tried heroin or injected an illegal drug than high schoolers nationwide. And

between 2002 and 2004 in Bernalillo County, youth between the ages of 18 and 25 sustained

significantly higher rates of illicit use of prescription pain pills than individuals over age 25.382

            598. From 2000 through 2017, the New Mexico Medicaid Program spent at least $72.8

million for opioid pain medications.383

            599. Based on the most current available data published by the New Mexico Prescription

Monitoring Program, approximately 175,800 people in New Mexico are currently prescribed

opioids.

            600. Data maintained by the Agency for Healthcare Research and Quality for 2008

through 2014 document 27,450 in-patient hospital stays in New Mexico that are attributable to

opioid-related hospital use. The annual rate of such stays per 100,000 population has continued to

increase:




380
   CDC, Drug Overdose Death Data, 2016 tab, available at https://www.cdc.gov/drugoverdose/data/statedeaths.html
(last visited August 21, 2018).
381
      Id. at 2015 tab.
382
    Brenna L Greenfield et al., Opioid Use in Albuquerque, New Mexico: A Needs Assessment of Recent Changes
and Treatment Availability, Addiction Sci. & Clinical Prac. June 18, 2014, at 1.
383
   See Ctrs. for Medicare & Medicaid Servs, U.S. Dep’t of Health and Human Servs., State Drug Utilization Data,
https://www.medicaid.gov/medicaid/prescription-drugs/state-drug-utilization-data/index.html (last visited Aug. 21,
2017).



                                                       224
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 230 of 321




        601. Between 2010 and 2015, the rate of opioid-overdose-related emergency department

visits in New Mexico increased by almost 10%.384

        602. From 2002 to 2011, admissions for treatment of non-heroin opiate abuse more than

tripled at New Mexico’s publicly-funded substance abuse treatment centers.385 Annual admissions

reached an average of 97 in the period from 2000 through 2004, but more than doubled that number

by 2005 (196 admissions) and rose to 427 admissions during 2011.386


384
  New Mexico Dep’t of Health, New Mexico Substance Abuse Epidemiology Profile Report: Health Indicator
Report of Drug Overdose Deaths (2017) at 37.
385
   See Substance Abuse and Mental Health Servs. Admin., U.S. Dep’t of Health and Human Servs., Treatment
Episode Data Set (TEDS) 2002-2012, State Admissions to Substance Abuse Treatment Services 75 (2014),
https://www.samhsa.gov/data/sites/default/files/2002-2012_TEDS
_State/2002_2012_Treatment_Episode_Data_Set_State.pdf.
386
   See id.; Office of Applied Studies, Substance Abuse and Mental Health Servs. Admin., U.S. Dep’t of Health and
Human Servs., Treatment Episode Data Set (TEDS) 1995-2005, National Admissions to Substance Abuse Treatment
Services 79 (2007), https://wwwdasis.samhsa.gov/ dasis2/teds_pubs/2006_teds_rpt.pdf.




                                                      225
                   Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 231 of 321



            603. The New Mexico Department of Health estimates that in 2007 alone prescription

opioid abuse, and misuse cost New Mexico $890 million, taking into account costs such as excess

medical and prescription costs, lost earnings from premature deaths, and the costs of correctional

facility and police services.387The opioid epidemic is particularly devastating in Plaintiff’s

Community.

            604. The opioid epidemic is particularly devastating in Plaintiff’s Community.

            605. According to the New Mexico Department of Health, from 2013 to 2017 there were

42 deaths due to drug overdoses in Taos County for a drug overdose death rate of 29.2 per 100,000

residents.388

            606. Similarly, from 2012 to 2016 there were 49 drug overdose deaths in Taos County for

a death rate of 32.1 during that period.389 Of those deaths, at least 26 involved prescription

opioids.390 In 2015 alone, there were 12 deaths for a death rate of 43.6 that year.391

            607. The opioid epidemic is also increasing hospital visits and costs. From 2012 to 2016

there were 205 opioid overdose related Emergency Department visits in the County for a rate of

130.3 such visits per 100,000 residents, the third highest rate in New Mexico.392



387
   New Mexico Dep’t of Health, New Mexico Substance Abuse Epidemiology Profile Report: Health Indicator
Report of Drug Overdose Deaths (2015),
https://ibis.health.state.nm.us/indicator/view/DrugOverdoseDth.Year.NM_US.html.
388
   New Mexico Department of Health, New Mexico’s Indicator-Based Information System (NM-IBIS),
https://ibis.health.state.nm.us/indicator/view/DrugOverdoseDth.Cnty.html (last visited January 9, 2019).
389
   New Mexico Dep’t of Health, New Mexico Substance Abuse Epidemiology Profile (November 2017) at 32,
http://www.nmprevention.org/Project_Docs/NM%20Substance%20Abuse%20State%20Epi%20Profile%202017No
v.pdf (last visited January 9, 2019).
390
      Id. at 35.
391
  New Mexico Department of Health, Overdose Deaths Decline in Nearly Two-Thirds of New Mexico’s 33
Counties (September 20, 2016), https://nmhealth.org/news/information/2016/9/?view=484 (last visited January 9,
2019).
392
      New Mexico Dep’t of Health, New Mexico Substance Abuse Epidemiology Profile, supra, at 38.




                                                        226
                   Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 232 of 321



            608. The opioid epidemic is also impacting children. In 2015, 7.2% of 9 to 12th graders in

the County had used a painkiller to get high.393 In addition, 4.4% of those in the County in grades

9 to 12 had used heroin.394

            609. The CDC has tracked prescription rates per county in the United States, identifying

the geographic “hotspots” for rates of opioid prescriptions.395 The CDC has calculated the

geographic distribution at county levels of opioid prescriptions dispensed per 100 persons,396

revealing that Taos County has been a consistent hotspot over the past few years.

            610. The CDC’s statistics prove that the opioid prescription rates in Taos County have

exceeded any legitimate medical, scientific, or industrial purpose. Unfortunately, in Taos County,

New Mexico, the opioid prescribing rates, as reported by the CDC, are consistently above the

national averages – which are themselves too high. In 2017, compared to the national average of

58.7 opioid prescriptions dispensed per 100 persons,397 the County rate was 73.1 opioid

prescriptions per 100 persons.398

            611. In 2016, compared to the national average of 66.5 opioid prescriptions dispensed per

100 persons,399 the County rate was 85.8 opioid prescriptions per 100 persons.400 Compared to the



393
      Id. at 110.
394
      Id at 114.
395
   U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
396
      Id.
397
      Id.
398
   Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2017, (reporting for “Taos, NM” here
and below) available at https://www.cdc.gov/drugoverdose/maps/rxcounty2017.html (last visited January 9, 2019).
399
    U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
400
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2016, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2016.html (last visited January 9, 2019).




                                                       227
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 233 of 321



national average of 70.6 opioid prescriptions per 100 persons in 2015,401 the County rate was even

higher at 90.3.402

        612. This is not an aberration, and, in fact, the prescribing rates have fallen over the past

couple of years. In 2014, compared to the national average of 75.6 prescriptions per 100 persons,403

the County rate was 96.6.404 Compared to the national average of 78.1 prescriptions per 100

persons in 2013,405 the Taos County rate was 96.1 opioid prescriptions per 100 persons.406 In 2012,

compared to the national average of 81.3 prescriptions per 100 persons,407 the County rate was

109.4 prescriptions per 100 persons – a rate of well over one prescription for every man, woman

and child in Taos County.408 Compared to the national average of 80.9 prescriptions per 100

persons in 2011,409 the Taos County rate was 112.4.410 In 2010, compared to the national average




401
    U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
402
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2015, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2015.html (last January 9, 2019).
403
    U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
404
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2014, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2014.html (last visited January 9, 2019).
405
    U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
406
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2013, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2013.html (last visited January 9, 2019).
407
    U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
408
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2012, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2012.html (last visited January 9, 2019).
409
    U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
410
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2011, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2011.html (last visited January 9, 2019).




                                                       228
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 234 of 321



of 81.2 prescriptions per 100 persons,411 the County rate was 106.3 prescriptions per 100

persons.412

            613. County rates of opioid prescriptions per 100 persons in prior years also exceeded the

national average: 91 prescriptions per 100 people in 2009413 and 84.7 in 2008.414

            614. The sheer volume of these dangerously addictive drugs was destined to create the

present crisis of addiction, abuse, and overdose deaths.

               2. Relief Sought.

            615. The RICO Marketing Defendants’ violations of law and their pattern of racketeering

activity directly and proximately caused Plaintiff injury in its business and property. The RICO

Marketing Defendants’ pattern of racketeering activity logically, substantially and foreseeably

caused an opioid epidemic.            Plaintiff’s injuries, as described below, were not unexpected,

unforeseen or independent.415 Rather, as Plaintiff alleges, the RICO Marketing Defendants knew

that the opioids were unsuited to treatment of long-term chronic, non-acute, and non-cancer pain,

or for any other use not approved by the FDA, and knew that opioids were highly addictive and

subject to abuse.416 Nevertheless, the RICO Marketing Defendants engaged in a scheme of




411
    U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
412
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2010, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2010.html (last visited January 9, 2019).
413
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2009, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2009.html (last visited January 9, 2019).
414
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2008, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2008.html (last visited January 9, 2019).
415
  Traveler's Prop. Cas. Co. of Am. v. Actavis, Inc., 16 Cal. App. 5th 1026, 1042, 225 Cal. Rptr. 3d 5 (Ct. App.
2017).
416
      Id.




                                                        229
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 235 of 321



deception, that utilized the mail and wires as part of their fraud, in order to increase sales of their

opioid products.

            616. It was foreseeable and expected that a massive marketing campaign utilized by the

RICO Marketing Defendants that misrepresented the non-addictive and effective use of

prescription opioids for purposes for which they are not suited and not approved by the FDA would

lead to a nationwide opioid epidemic.417 It was also foreseeable and expected that the RICO

Marketing Defendants’ marketing campaign would lead to increased opioid addiction and

overdose.418 Plaintiff’s injuries were logically, foreseeable, and substantially caused by the opioid

epidemic that the RICO Marketing Defendants created.

            617. Specifically, the RICO Marketing Defendants’ predicate acts and pattern of

racketeering activity caused the opioid epidemic which has injured Plaintiff in the form of

substantial losses of money and property that logically, directly and foreseeably arise from the

opioid-addiction epidemic. Plaintiff’s injuries, as alleged throughout this complaint, and expressly

incorporated herein by reference, include:

                   a.     Losses caused by purchasing and/or paying reimbursements for the RICO
                          Marketing Defendants’ prescription opioids, that Plaintiff would not have
                          paid for or purchased but for the RICO Marketing Defendants’ conduct;

                   b.     Losses caused by the decrease in funding available for Plaintiff’s public
                          services for which funding was lost because it was diverted to other public
                          services designed to address the opioid epidemic;

                   c.     Costs for providing healthcare and medical care, additional therapeutic, and
                          prescription drug purchases, and other treatments for patients suffering from
                          opioid-related addiction or disease, including overdoses and deaths;

                   d.     Costs of training emergency and/or first responders in the proper treatment
                          of drug overdoses;


417
      Id.
418
      Id.



                                                   230
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 236 of 321



              e.      Costs associated with providing police officers, firefighters, and emergency
                      and/or first responders with Naloxone – an opioid antagonist used to block
                      the deadly effects of opioids in the context of overdose;

              f.      Costs associated with emergency responses by police officers, firefighters,
                      and emergency and/or first responders to opioid overdoses;

              g.      Costs for providing mental-health services, treatment, counseling,
                      rehabilitation services, and social services to victims of the opioid epidemic
                      and their families;

              h.      Costs for providing services to infants born with opioid-related medical
                      conditions, or born addicted to opioids due to drug use by mother during
                      pregnancy;

              i.      Costs associated with law enforcement and public safety relating to the
                      opioid epidemic, including but not limited to attempts to stop the flow of
                      opioids into local communities, to arrest and prosecute street-level dealers,
                      to prevent the current opioid epidemic from spreading and worsening, and
                      to deal with the increased levels of crimes that have directly resulted from
                      the increased homeless and drug-addicted population;

              j.      Costs associated with increased burden on Plaintiff’s judicial system,
                      including increased security, increased staff, and the increased cost of
                      adjudicating criminal matters due to the increase in crime directly resulting
                      from opioid addiction;

              k.      Costs associated with providing care for children whose parents suffer from
                      opioid-related disability or incapacitation;

              l.      Loss of tax revenue due to the decreased efficiency and size of the working
                      population in Plaintiff’s Community;

              m.      Losses caused by diminished property values in neighborhoods where the
                      opioid epidemic has taken root; and

              n.      Losses caused by diminished property values in the form of decreased
                      business investment and tax revenue.

       618. Plaintiff’s injuries were proximately caused by the RICO Marketing Defendants’

racketeering activities because they were the logical, substantial and foreseeable cause of

Plaintiff’s injuries. But for the opioid-addiction epidemic created by the RICO Marketing

Defendants’ conduct, Plaintiff would not have lost money or property.




                                               231
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 237 of 321



        619. Plaintiff’s injuries were directly caused by the RICO Marketing Defendants’ pattern

of racketeering activities.

        620. Plaintiff is the most directly harmed entity and there is no other Plaintiff better suited

to seek a remedy for the economic harms at issue here.

        621. Plaintiff seeks all legal and equitable relief as allowed by law, including, inter alia,

actual damages, treble damages, equitable relief, forfeiture as deemed proper by the Court,

attorney’s fees and all costs and expenses of suit and pre- and post-judgment interest.

                                     COUNT III
        RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                               18 U.S.C. § 1961, et seq.
          (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
                    McKesson, Cardinal, and AmerisourceBergen)
                         (The “Opioid Diversion Enterprise”)

        622. Plaintiff hereby incorporates by reference all other paragraphs of this Complaint as

if fully set forth herein, and further alleges as follows.

        623. Plaintiff brings this Claim against the following Defendants, as defined above:

Purdue, Cephalon, Endo, Mallinckrodt, Actavis (the “Manufacturer Defendants”), McKesson,

Cardinal, and AmerisourceBergen (the “Distributor Defendants”) (collectively, for purposes of

this Claim, the “RICO Diversion Defendants”).

        624. The RICO Diversion Defendants conducted and continue to conduct their business

through legitimate and illegitimate means in the form of an association-in-fact enterprise and/or a

legal entity enterprise as defined in 18 U.S.C. § 1961(4). Alternatively, the RICO Diversion

Defendants were members of a legal entity enterprise within the meaning of 18 U.S.C. § 1961(4).

Specifically, each of the RICO Diversion Defendants was a member of the Healthcare Distribution




                                                  232
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 238 of 321



Alliance (the “HDA”)419 which is a distinct legal entity that satisfies the definition of a RICO

enterprise because it is a non-profit corporation and, therefore, and “enterprise” within the

definition set out in 18 U.S.C. § 1961(4). On information and belief, each of the RICO Diversion

Defendants is a member, participant, and/or sponsor of the HDA and utilized the HDA to conduct

the Opioid Diversion Enterprise and to engage in the pattern of racketeering activity that gives rise

to this cause of action. The legal and association-in-fact enterprises alleged in the previous and

subsequent paragraphs are pleaded in the alternative and are collectively referred to as the “Opioid

Diversion Enterprise.”

        625. For over a decade, the RICO Diversion Defendants aggressively sought to bolster

their revenue, increase profit, and grow their share of the prescription painkiller market by

unlawfully and surreptitiously increasing the volume of opioids they sold. However, the RICO

Diversion Defendants are not permitted to engage in a limitless expansion of their sales through

the unlawful sales of regulated painkillers. As “registrants” under the Controlled Substances Act,

21 U.S.C. § 821, et seq. (the “CSA”), the RICO Diversion Defendants operated and continue to

operate within a “closed-system.” The CSA restricts the RICO Diversion Defendants’ ability to

manufacture or distribute Schedule II substances like opioids by: (1) requiring them to make sales

within a limited quota set by the DEA for the overall production of Schedule II substances like

opioids; (2) register to manufacture or distribute opioids; (3) maintain effective controls against

diversion of the controlled substances that they manufacturer or distribute; and (4) design and

operate a system to identify suspicious orders of controlled substances, halt such unlawful sales,

and report them to the DEA.




419
    Health Distribution Alliance, History, Health Distribution Alliance, (last accessed on September 15, 2017),
https://www.healthcaredistribution.org/about/hda-history.



                                                     233
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 239 of 321



        626. The closed-system created by the CSA, and the establishment of quotas, was

specifically intended to reduce or eliminate the diversion of Schedule II substances like opioids

from “legitimate channels of trade” to the illicit market by controlling the “quantities of the basic

ingredients needed for the manufacture of [controlled substances].”420

        627. Finding it impossible to legally achieve their ever-increasing sales ambitions,

members of the Opioid Diversion Enterprise (defined below) engaged in the common purpose of

fraudulently increasing the quotas that governed the manufacture and distribution of their

prescription opioids. The RICO Diversion Defendants formed and pursued their common purpose

through the many personal interactions that they had, confidentially, in organizations like the Pain

Care Forum and the Healthcare Distribution Alliance.

        628. The RICO Diversion Defendants’ common purpose and fraudulent scheme to

unlawfully increase the DEA quotas violated the RICO Act in two ways. First, the RICO Diversion

Defendants violated the RICO Act because they engaged in the felonious manufacture, buying

selling, or otherwise dealing in controlled substances that are punishable by law in the United

States. Specifically, the RICO Diversion Defendants “furnish[ed] false or fraudulent material

information in, or omit[ted] material information from, applications, reports, records, and other

documents required to be made, kept, and filed under 21 U.S.C. §§ 801, et seq.”, in violation of

21 U.S.C. § 843(b), which is a felony. Second, the RICO Diversion Defendants violated the RICO

Act by engaging in mail and wire fraud. The RICO Diversion Defendants common purpose and

fraudulent scheme was intended to, and did, utilize interstate mail and wire facilities for the

commission of their fraud in violation 18 U.S.C. §§ 1341 (mail fraud) and 1343 (wire fraud).



420
   1970 U.S.C.C.A.N. 4566 at 5490; see also Testimony of Joseph T. Rannazzisi before the Caucus on International
Narcotics Control, United States Senate, May 5, 2015,
https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf.



                                                      234
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 240 of 321



           629. The RICO Diversion Defendants’ fraudulent scheme arises at the intersection

between the quotas governing the RICO Diversion Defendants’ prescription opioids and the RICO

Diversion Defendants’ duty to identify, report, and halt suspicious orders of controlled substances.

The RICO Diversion Defendants’ formed an enterprise with the intent to fraudulently increase the

quotas for prescription opioids by refusing to identify, report and halt suspicious orders, thereby

omitting both the fact and the RICO Diversion Defendants’ knowledge of widespread diversion of

prescription opioids into illegitimate channels.

           630. The RICO Diversion Defendants engaged in systematic and fraudulent acts as part

of the Opioid Diversion Enterprise, that furnished false or fraudulent material information in, and

omitted material information from their applications, reports, records and other documents that the

RICO Diversion Defendants were required to make, keep and/or file. Furthermore, the RICO

Diversion Defendants engaged in systematic and fraudulent acts as part of the Opioid Diversion

Enterprise that were intended to and actually did utilize the mail and wire facilities of the United

States and New Mexico, including refusing to maintain effective controls against diversion of their

drugs, to design and operate a system to identify suspicious orders of their drugs, to halt unlawful

sales of suspicious orders, and to notify the DEA of suspicious orders.421

           631. Through the RICO Diversion Defendants’ scheme, members of the Opioid Diversion

Enterprise repeatedly requested increases of the quotas governing the manufacture, sale and

distribution of prescription opioids, misrepresented that they were complying with their duties

under the CSA, furnished false or fraudulent material information in, and omitted material

information from their applications, reports, records and other documents, engaged in unlawful



421
      21 U.S.C. § 823(a)(1), (b)(1); 21 C.F.R. § 1301.74(b)-(c).




                                                           235
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 241 of 321



sales of painkillers that resulted in diversion of controlled substances through suspicious orders,

and refused to identify or report suspicious orders of controlled substances sales to the DEA.422

Defendants’ refusal to report suspicious orders resulted in artificial and illegal increases in the

annual production quotas for opioids allowed by the DEA. The end result of the RICO Diversion

Defendants’ fraudulent scheme and common purpose was continually increasing quotas that

generated obscene profits and, in turn, fueled an opioid epidemic.

           632. The RICO Diversion Defendants’ illegal scheme was hatched by an enterprise

between the Manufacturer Defendants and the Distributor Defendants, and executed in perfect

harmony by each of them. In particular, each of the RICO Diversion Defendants were associated

with, and conducted or participated in, the affairs of the Opioid Diversion Enterprise, whose

common purpose was fraudulently increasing the quotas governing the manufacture and sale of

prescription opioids.

           633. The success of the RICO Diversion Defendants’ scheme allowed them to unlawfully

increase and/or maintain high production quotas and, as a direct result, allowed them to make

billions from the unlawful sale and diversion of opioids.

           634. Simultaneously, the opioid epidemic created by the RICO Diversion Defendants’

actions caused Plaintiff’s multi-million dollar injuries.    Plaintiff’s injuries were and are a

reasonably foreseeable consequence of the prescription opioid addiction epidemic that the RICO

Diversion Defendants created by fraudulently increasing quotas, misrepresenting their compliance

with their duties under the CSA, and allowing the widespread diversion of legally produced

prescription opioids into the illicit market. As explained in detail below, the RICO Diversion




422
      21 C.F.R. § 1303.11(b); 21 C.F.R. § 1303.23.



                                                     236
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 242 of 321



Defendants’ misconduct violated Section 1962(c) and Plaintiff is entitled to treble damages for

their injuries under 18 U.S.C. § 1964(c).

       A. THE OPIOID DIVERSION ENTERPRISE.

           635. Recognizing that there is a need for greater scrutiny over controlled substances due

to their potential for abuse and danger to public health and safety, the United States Congress

enacted the Controlled Substances Act in 1970.423 The CSA and its implementing regulations

created a closed-system of distribution for all controlled substances and listed chemicals.424

Congress specifically designed the closed chain of distribution to prevent the diversion of legally

produced controlled substances into the illicit market.425 Congress was concerned with the

diversion of drugs out of legitimate channels of distribution and acted to halt the “widespread

diversion of [controlled substances] out of legitimate channels into the illegal market.”426

Moreover, the closed-system was specifically designed to ensure that there are multiple ways of

identifying and preventing diversion through active participation by registrants within the drug

delivery chain.427 All registrants -- manufacturers and distributors alike -- must adhere to the

specific security, recordkeeping, monitoring and reporting requirements that are designed to




423
   Joseph T. Rannazzisi Decl. ¶ 4, Cardinal Health, Inc. v. Eric Holder, Jr., Attorney General, D.D.C. Case No. 12-
cv-185 (Document 14-2 February 10, 2012).
424
      See H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4566.
425
  Gonzalez v. Raich, 545 U.S. 1, 12-14 (2005); 21 U.S.C. § 801(20; 21 U.S.C. §§ 821-824, 827, 880; H.R. Rep.
No. 91-1444, 1970 U.S.C.C.A.N. 4566, 4572 (Sept. 10, 1970).
426
  See Testimony of Joseph T. Rannazzisi before the Caucus on International Narcotics Control, United States
Senate, May 5, 2015, https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf.
427
   See Statement of Joseph T. Rannazzisi before the Caucus on International Narcotics Control United States
Senate, July 18, 2012, https://www.justice.gov/sites/default/files/testimonies/witnesses/attachments/07/18/12/07-18-
12-dea-rannazzisi.pdf.




                                                        237
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 243 of 321



identify or prevent diversion.428 When registrants at any level fail to fulfill their obligations, the

necessary checks and balances collapse.429 The result is the scourge of addiction that has occurred.

            636. Central to the closed-system created by the CSA was the directive that the DEA

determine quotas of each basic class of Schedule I and II controlled substances each year. The

quota system was intended to reduce or eliminate diversion from “legitimate channels of trade” by

controlling the “quantities of the basic ingredients needed for the manufacture of [controlled

substances], and the requirement of order forms for all transfers of these drugs.”430 When

evaluating production quotas, the DEA was instructed to consider the following information:

                  a.      Information provided by the Department of Health and Human Services;

                  b.      Total net disposal of the basic class by all manufacturers;

                  c.      Trends in the national rate of disposal of the basic class;

                  d.      An applicant’s production cycle and current inventory position;

                  e.      Total actual or estimated inventories of the class and of all substances
                          manufactured from the class and trends in inventory accumulation; and

                  f.      Other factors such as: changes in the currently accepted medical use of
                          substances manufactured for a basic class; the economic and physical
                          availability of raw materials; yield and sustainability issues; potential
                          disruptions to production; and unforeseen emergencies.431




428
      Id.
429
   Joseph T. Rannazzisi Decl. ¶ 10, Cardinal Health, Inc. v. Eric Holder, Jr., Attorney General, D.D.C. Case No.
12-cv-185 (Document 14-2 February 10, 2012).
430
   1970 U.S.C.C.A.N. 4566 at 5490; see also Testimony of Joseph T. Rannazzisi before the Caucus on International
Narcotics Control, United States Senate, May 5, 2015,
https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf.
431
  See Testimony of Joseph T. Rannazzisi before the Caucus on International Narcotics Control, United State
Senate, May 5, 2015, https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf.




                                                       238
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 244 of 321



            637. It is unlawful for a registrant to manufacture a controlled substance in Schedule II,

like prescription opioids, that is (1) not expressly authorized by its registration and by a quota

assigned to it by DEA, or (2) in excess of a quota assigned to it by the DEA.432

            638. At all relevant times, the RICO Diversion Defendants operated as an association-in-

fact enterprise formed for the purpose of unlawfully increasing sales, revenues and profits by

fraudulently increasing the quotas set by the DEA that would allow them to collectively benefit

from a greater pool of prescription opioids to manufacture and distribute. In support of this

common purpose and fraudulent scheme, the RICO Diversion Defendants jointly agreed to

disregard their statutory duties to identify, investigate, halt and report suspicious orders of opioids

and diversion of their drugs into the illicit market so that those orders would not result in a

decrease, or prevent an increase in, the necessary quotas. The RICO Diversion Defendants

conducted their pattern of racketeering activity in this jurisdiction and throughout the United States

through this enterprise.

            639. The opioid epidemic has its origins in the mid-1990s when, between 1997 and 2007,

per capita purchase of methadone, hydrocodone, and oxycodone increased 13-fold, 4-fold, and 9-

fold, respectively. By 2010, enough prescription opioids were sold in the United States to medicate

every adult in the country with a dose of 5 milligrams of hydrocodone every 4 hours for 1 month.433

On information and belief, the Opioid Diversion Enterprise has been ongoing for at least the last

decade.434


432
      Id. (citing 21 U.S.C. 842(b)).
433
    Katherine Keyes et al., Understanding the Rural-urban Differences in Nonmedical Prescription Opioid Use an
Abuse in the United States, Am. J. of Pub. Health: Promoting Public Health Research, Policy, Practice and
Education, v. 104(2), Feb. 2014, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3935688/.
434
   Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
Integrity (September 19, 2017, 12:01 a.m.), https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-
chamber-shaped-policy-amid-drug-epidemic.



                                                      239
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 245 of 321



        640. The Opioid Diversion Enterprise was and is a shockingly successful endeavor. The

Opioid Diversion Enterprise has been conducting business uninterrupted since its genesis.

However, it was not until recently that federal and state regulators finally began to unravel the

extent of the enterprise and the toll that it exacted on the American public.

        641. At all relevant times, the Opioid Diversion Enterprise: (a) had an existence separate

and distinct from each RICO Diversion Defendant; (b) was separate and distinct from the pattern

of racketeering in which the RICO Diversion Defendants engaged; (c) was an ongoing and

continuing organization consisting of legal entities, including each of the RICO Diversion

Defendants; (d) was characterized by interpersonal relationships among the RICO Diversion

Defendants; (e) had sufficient longevity for the enterprise to pursue its purpose; and (f) functioned

as a continuing unit. Each member of the Opioid Diversion Enterprise participated in the conduct

of the enterprise, including patterns of racketeering activity, and shared in the astounding growth

of profits supplied by fraudulently inflating opioid quotas and resulting sales.

        642. The Opioid Diversion Enterprise also engaged in efforts to constrain the DEA’s

authority to hold the RICO Diversion Defendants liable for disregarding their duty to prevent

diversion. Members of the Pain Care Forum (described in greater detail below) and the Healthcare

Distribution Alliance lobbied for the passage of legislation to weaken the DEA’s enforcement

authority. To this end, the Ensuring Patient Access and Effective Drug Enforcement Act

significantly reduced the DEA’s ability to issue orders to show cause and to suspend and/or revoke

registrations.435 The HDA and other members of the Pain Care Forum contributed substantial


435
    See HDMA is now the Healthcare Distribution Alliance, Pharmaceutical Commerce, (June 13, 2016, updated
July 6, 2016), http://pharmaceuticalcommerce.com/business-and-finance/hdma-now-healthcare-distribution-
alliance/; Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid
Epidemic Grew Out of Control, Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/the-dea-
slowed-enforcement-while-the-opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-



                                                     240
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 246 of 321



amounts of money to political campaigns for federal candidates, state candidates, political action

committees and political parties. Upon information and belief, the Pain Care Forum and its

members and HDA, poured millions into such efforts.

        643. The RICO Diversion Defendants, through their illegal enterprise, engaged in a

pattern of racketeering activity that involves a fraudulent scheme to profit from the unlawful sale

of prescription opioids by increasing the quotas governing the manufacture and sale of these

controlled substances. In order to achieve that goal, the RICO Diversion Defendants knowingly

allowed suspicious orders of controlled substances to occur unhindered while millions of opioid

doses were diverted into illegal markets. The end result of this strategy was exactly as the RICO

Diversion Defendants intended – artificially increased quotas for the manufacture and distribution

of opioids, all of which resulted in a National opioid epidemic.

        644. The Opioid Diversion Enterprise engaged in, and its activities affected, interstate and

foreign commerce because the enterprise involved commercial activities across states lines, such

as manufacture, sale, distribution, and shipment of prescription opioids throughout the United

States, and the corresponding payment and/or receipt of money from such interstate sales.

        645. Within the Opioid Diversion Enterprise, there were interpersonal relationships and

common communication by which the RICO Diversion Defendants shared information on a

regular basis. These interpersonal relationships also formed the organization of the Opioid

Diversion Enterprise. The Opioid Diversion Enterprise used their interpersonal relationships and




d7c704ef9fd9_story.html; Lenny Bernstein & Scott Higham, Investigation: U.S. Senator Calls for Investigation of
DEA Enforcement Slowdown Amid Opioid Crisis, Wash. Post, Mar. 6, 2017,
https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-enforcement-
slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html; Eric Eyre, DEA Agent: “We Had no
Leadership” in WV Amid Flood of Pain Pills, Charleston Gazette-Mail, Feb. 18, 2017,
http://www.wvgazettemail.com/news/20170218/dea-agent-we-had-no-leadership-in-wv-amid-flood-of-pain-pills-.



                                                      241
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 247 of 321



communication network for the purpose of conducting the enterprise through a pattern of

racketeering activity.

        646. Each of the RICO Diversion Defendants had systematic links to each other through

joint participation in trade industry organizations, contractual relationships and continuing

coordination of activities. The RICO Diversion Defendants participated in the operation and

management of the Opioid Diversion Enterprise by directing its affairs, as described herein. While

the RICO Diversion Defendants participated in, and are members of, the enterprise, they each have

a separate existence from the enterprise, including distinct legal statuses, different offices and

roles, bank accounts, officers, directors, employees, individual personhood, reporting

requirements, and financial statements.

        647. The RICO Diversion Defendants exerted substantial control over the Opioid

Diversion Enterprise through their membership in the Pain Care Forum, the HDA, and through

their contractual relationships.

        648. The Pain Care Forum (“PCF”) has been described as a coalition of drug makers, trade

groups and dozens of non-profit organizations supported by industry funding. The PCF recently

became a national news story when it was discovered that lobbyists for members of the PCF quietly

shaped federal and state policies regarding the use of prescription opioids for more than a decade.

        649. The Center for Public Integrity and The Associated Press obtained “internal

documents shed[ding] new light on how drug makers and their allies shaped the national response

to the ongoing wave of prescription opioid abuse.”436 Specifically, PCF members spent over $740




436
   Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
Integrity (September 19, 2017, 12:01 a.m.), https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-
chamber-shaped-policy-amid-drug-epidemic (emphasis added).




                                                      242
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 248 of 321



million lobbying in the nation’s capital and in all 50 statehouses on an array of issues, including

opioid-related measures.437

            650. Not surprisingly, each of the RICO Diversion Defendants who stood to profit from

expanded prescription opioid use is a member of and/or participant in the PCF.438 In 2012,

membership and participating organizations included the HDA (of which all RICO Defendants are

members), Endo, Purdue, Actavis (i.e., Allergan), and Teva (the parent company of Cephalon).439

Each of the Manufacturer Defendants worked together through the PCF to advance the interests of

the enterprise. But, the Manufacturer Defendants were not alone. The Distributor Defendants

actively participated, and continue to participate in the PCF, at a minimum, through their trade

organization, the HDA.440 Upon information and belief, the Distributor Defendants participated

directly in the PCF as well.

            651. Additionally, the HDA -- or Healthcare Distribution Alliance -- led to the formation

of interpersonal relationships and an organization between the RICO Diversion Defendants.

Although the entire HDA membership directory is private, the HDA website confirms that each of

the Distributor Defendants and the Manufacturer Defendants named in the Complaint, including

Actavis (i.e., Allergan), Endo, Purdue, Mallinckrodt and Cephalon were members of the HDA.441



437
      Id.
438
   PAIN CARE FORUM 2012 Meetings Schedule, (last updated December 2011),
https://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-Schedule-amp.pdf
439
      Id. Upon information and belief, Mallinckrodt became an active member of the PCF sometime after 2012.
440
   Id. The Executive Committee of the HDA (formerly the HDMA) currently includes the Chief Executive Officer,
Pharmaceutical Segment for Cardinal Health, Inc., the Group President, Pharmaceutical Distribution and Strategic
Global Source for AmerisourceBergen Corporation, and the President, U.S. Pharmaceutical for McKesson
Corporation. Executive Committee, Healthcare Distribution Alliance (last accessed on September 14, 2017),
https://www.healthcaredistribution.org/about/executive-committee.
441
   Manufacturer Membership, Healthcare Distribution Alliance, (last accessed on September 14, 2017),
https://www.healthcaredistribution.org/about/membership/manufacturer.




                                                        243
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 249 of 321



Additionally, the HDA and each of the Distributor Defendants, eagerly sought the active

membership and participation of the Manufacturer Defendants by advocating for the many benefits

of members, including “strengthening . . . alliances.”442

            652. Beyond strengthening alliances, the benefits of HDA membership included the

ability to, among other things, “network one on one with manufacturer executives at HDA’s

members-only Business and Leadership Conference,” “networking with HDA wholesale

distributor members,” “opportunities to host and sponsor HDA Board of Directors events,”

“participate on HDA committees, task forces and working groups with peers and trading partners,”

and “make connections.”443 Clearly, the HDA and the Distributor Defendants believed that

membership in the HDA was an opportunity to create interpersonal and ongoing organizational

relationships and “alliances” between the Manufacturer Defendants and the Distributors

Defendants.

            653. The application for manufacturer membership in the HDA further indicates the level

of connection between the RICO Diversion Defendants and the level of insight that they had into

each other’s businesses.444 For example, the manufacturer membership application must be signed

by a “senior company executive,” and it requests that the manufacturer applicant identify a key

contact and any additional contacts from within its company.

            654. The HDA application also requests that the manufacturer identify its current

distribution information, including the facility name and contact information.



442
   Manufacturer Membership Benefits, Healthcare Distribution Alliance, (last accessed on September 14, 2017),
https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-benefits.ashx?la=en.
443
      Id.
444
   Manufacturer Membership Application, Healthcare Distribution Alliance, (last accessed on September 14, 2017),
https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-
application.ashx?la=en.



                                                     244
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 250 of 321



            655. And, manufacturer members were asked to identify their “most recent year end net

sales” through wholesale distributors, including the Distributor Defendants AmerisourceBergen,

Cardinal Health, and McKesson and their subsidiaries.

            656. The closed meetings of the HDA’s councils, committees, task forces and working

groups provided the Manufacturer and Distributor Defendants with the opportunity to work closely

together, confidentially, to develop and further the common purpose and interests of the enterprise.

            657. The HDA also offers a multitude of conferences, including annual business and

leadership conferences. The HDA and the Distributor Defendants advertise these conferences to

the Manufacturer Defendants as an opportunity to “bring together high-level executives, thought

leaders and influential managers . . . to hold strategic business discussions on the most pressing

industry issues.”445 The conferences also gave the Manufacturer and Distributor Defendants

“unmatched opportunities to network with [their] peers and trading partners at all levels of the

healthcare distribution industry.”446 The HDA and its conferences were significant opportunities

for the Manufacturer and Distributor Defendants to interact at a high-level of leadership. It is clear

that the Manufacturer Defendants embraced this opportunity by attending and sponsoring these

events.447

            658. Third, the RICO Diversion Defendants maintained their interpersonal relationships

by working together, through contractual chargeback arrangements, to exchange sales information




445
   Business and Leadership Conference – Information for Manufacturers, Healthcare Distribution
Alliancehttps://www.healthcaredistribution.org/events/2015-business-and-leadership-conference/blc-for-
manufacturers (last accessed on September 14, 2017).
446
      Id.
447
   2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance,
https://www.healthcaredistribution.org/events/2015-distribution-management-conference (last accessed on
September 14, 2017).




                                                      245
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 251 of 321



and drive the unlawful sales of their opioids. To this end, the Manufacturer Defendants engaged

in an industry-wide practice of paying rebates to the Distributor Defendants for sales of

prescription opioids.448

            659. For example, the Washington Post reported that “[o]n Aug. 23, 2011, DEA

supervisors met with Mallinckrodt executives at the agency’s headquarters in Arlington, Va., the

day a rare 5.8-magnitude earthquake hit the Washington region. People involved in the case still

call the gathering ‘the earthquake meeting.’ DEA officials showed the company the remarkable

amounts of its oxycodone going to distributors and the number of arrests being made for

oxycodone possession and distribution on the street, according to one participant in the meeting

who also spoke on the condition of anonymity because the case is pending.”449

            660. “Three weeks after the Aug. 23 meeting, Mallinckrodt notified 43 of its distributors

that they would no longer receive rebates from the company if they continued to supply certain

pharmacies whose orders appeared to be suspicious.”450

            661. “On Nov. 30, 2011, the DEA served a subpoena on Mallinckrodt, demanding

documents related to its suspicious-order-monitoring program, according to the company’s filings

with the Securities and Exchange Commission. The subpoena brought a windfall of information.

The DEA gained access to data from Mallinckrodt’s rebate or ‘chargeback’ program, an industry-




448
   Lenny Bernstein & Scott Higham, The government’s struggle to hold opioid manufacturers accountable, The
Washington Post, (April 2, 2017), https://www.washingtonpost.com/graphics/investigations/dea-
mallinckrodt/?utm_term=.b24cc81cc356; see also, Letter from Sen. Claire McCaskill, (July 27, 2017),
https://www.mccaskill.senate.gov/imo/media/image/july-opioid-investigation-letter-manufacturers.png; Letter from
Sen. Claire McCaskill, (July 27, 2017), https://www.mccaskill.senate.gov/imo/media/image/july-opioid-
investigation-letter-manufacturers.png; Letters From Sen. Claire McCaskill, (March 28, 2017),
https://www.mccaskill.senate.gov/opioid-investigation; Purdue Managed Markets, Purdue Pharma, (last accessed on
September 14, 2017), http://www.purduepharma.com/payers/managed-markets/.
449
      Id.
450
      Id.




                                                      246
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 252 of 321



wide practice that provides reimbursements to wholesale distributors. That information and other

records showed where Mallinckrodt’s oxycodone was going — from the company to its network

of distributors to retailers down the chain.”451

            662. In addition, the Distributor Defendants and Manufacturer Defendants participated,

through the HDA, in webinars and other meetings designed to exchange detailed information

regarding their prescription opioid sales, including purchase orders, acknowledgements, ship

notices, and invoices.452 For example, on April 27, 2011, the HDA offered a Webinar to

“accurately and effectively exchange business transactions between distributors and

manufacturers…”:




451
      Id.
452
   Webinars, Healthcare Distribution Alliance, (last accessed on September 14, 2017),
https://www.healthcaredistribution.org/resources/webinar-leveraging-edi.



                                                       247
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 253 of 321



       663. On information and belief, the Manufacturer Defendants used this information to

gather high-level data regarding overall distribution and direct the Distributor Defendants on how

to most effectively sell the prescription opioids.

       664. And, through the HDA, Manufacturer Members were asked to identify their “most

recent year end net sales” through wholesale distributors, including the Distributor Defendants as

follows:




       665. The contractual relationships among the RICO Diversion Defendants also include

vault security programs. The RICO Diversion Defendants are required to maintain certain security

protocols and storage facilities for the manufacture and distribution of their opiates. Upon



                                                 248
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 254 of 321



information and belief, the manufacturers negotiated agreements whereby the manufacturers

installed security vaults for distributors in exchange for agreements to maintain minimum sales

performance thresholds. Upon information and belief, these agreements were used by the RICO

Diversion Defendants as a tool to violate their reporting and diversion duties in order to reach the

required sales requirements.

        666. Taken together, the interaction and length of the relationships between and among

the Manufacturer and Distributor Defendants reflects a deep level of interaction and cooperation

between two groups in a tightly knit industry. The Manufacturer and Distributor Defendants were

not two separate groups operating in isolation or two groups forced to work together in a closed

system. The RICO Diversion Defendants operated together as a united entity, working together

on multiple fronts, to engage in the unlawful sale of prescription opioids. The HDA and the Pain

Care Forum are but two examples of the overlapping relationships, and concerted joint efforts to

accomplish common goals and demonstrates that the leaders of each of the RICO Diversion

Defendants were in communication and cooperation.

        667. Alternatively, the RICO Diversion Defendants were members of a legal entity

enterprise within the meaning of 18 U.S.C. § 1961(4), through which the RICO Diversion

Defendants conducted their pattern of racketeering activity in this jurisdiction and throughout the

United States. As alleged, the Healthcare Distribution Alliance (the “HDA”)453 is a distinct legal

entity that satisfies the definition of a RICO enterprise because it is a corporation formed under

the laws of the District of Columbia, doing business in Virginia. As such, the HDA qualifies as an

“enterprise” within the definition set out in 18 U.S.C. § 1961(4).




453
   Health Distribution Alliance, History, Health Distribution Alliance, (last accessed on September 15, 2017),
https://www.healthcaredistribution.org/about/hda-history.



                                                        249
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 255 of 321



       668. On information and belief, each of the RICO Diversion Defendants is a member,

participant, and/or sponsor of the HDA, and has been since at least 2006, and utilized the HDA to

conduct the Opioid Diversion Enterprise and to engage in the pattern of racketeering activity that

gives rise to the Count.

       669. Each of the RICO Diversion Defendants is a legal entity separate and distinct from

the HDA. Additionally, the HDA serves the interests of distributors and manufacturers beyond

the RICO Diversion Defendants. Therefore, the HDA exists separately from the Opioid Diversion

Enterprise, and each of the RICO Diversion Defendants exists separately from the HDA.

Therefore, the HDA may serve as a RICO enterprise.

   B. CONDUCT OF THE OPIOID DIVERSION ENTERPRISE.

       670. During the time period alleged in this Complaint, the RICO Diversion Defendants

exerted control over, conducted and/or participated in the Opioid Diversion Enterprise by

fraudulently claiming that they were complying with their duties under the CSA to identify,

investigate and report suspicious orders of opioids in order to prevent diversion of those highly

addictive substances into the illicit market, and to halt such unlawful sales, so as to increase

production quotas and generate unlawful profits, as follows:

       671. The RICO Diversion Defendants disseminated false and misleading statements to

state and federal regulators claiming that (1) the quotas for prescription opioids should be

increased, (2) they were complying with their obligations to maintain effective controls against

diversion of their prescription opioids, (3) they were complying with their obligations to design

and operate a system to disclose to the registrant suspicious orders of their prescription opioids,

(4) they were complying with their obligation to notify the DEA of any suspicious orders or

diversion of their prescription opioids and (5) they did not have the capability to identify suspicious

orders of controlled substances despite their possession of national, regional, state, and local


                                                 250
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 256 of 321



prescriber- and patient-level data that allowed them to track prescribing patterns over time, which

the RICO Diversion Defendants obtained from data companies, including but not limited to: IMS

Health, QuintilesIMS, Iqvia, Pharmaceutical Data Services, Source Healthcare Analytics, NDS

Health Information Services, Verispan, Quintiles, SDI Health, ArcLight, Scriptline, Wolters

Kluwer, and/or PRA Health Science, and all of their predecessors or successors in interest (the

“Data Vendors”).

        672. The RICO Diversion Defendants applied political and other pressure on the DOJ and

DEA to halt prosecutions for failure to report suspicious orders of prescription opioids and lobbied

Congress to strip the DEA of its ability to immediately suspend registrations pending investigation

by passing the “Ensuring Patient Access and Effective Drug Enforcement Act.”454

        673. The Distributor Defendants developed “know your customer” questionnaires and

files. This information, compiled pursuant to comments from the DEA in 2006 and 2007 was

intended to help the RICO Diversion Defendants identify suspicious orders or customers who were

likely to divert prescription opioids.455 On information and belief, the “know your customer”

questionnaires informed the RICO Diversion Defendants of the number of pills that the pharmacies




454
    See HDMA is now the Healthcare Distribution Alliance, Pharmaceutical Commerce, (June 13, 2016, updated
July 6, 2016), http://pharmaceuticalcommerce.com/business-and-finance/hdma-now-healthcare-distribution-
alliance/; Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid
Epidemic Grew Out of Control, Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/the-dea-
slowed-enforcement-while-the-opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
d7c704ef9fd9_story.html; Lenny Bernstein & Scott Higham, Investigation: U.S. Senator Calls for Investigation of
DEA Enforcement Slowdown Amid Opioid Crisis, Wash. Post, Mar. 6, 2017,
https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-enforcement-
slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html; Eric Eyre, DEA Agent: “We Had no
Leadership” in WV Amid Flood of Pain Pills, Charleston Gazette-Mail, Feb. 18, 2017,
http://www.wvgazettemail.com/news/20170218/dea-agent-we-had-no-leadership-in-wv-amid-flood-of-pain-pills-.
455
   Suggested Questions a Distributor should ask prior to shipping controlled substances, Drug Enforcement
Administration, https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf; Richard
Widup, Jr., Kathleen H. Dooley, Esq. Pharmaceutical Production Diversion: Beyond the PDMA, Purdue Pharma and
McGuireWoods LLC, https://www.mcguirewoods.com/news-
resources/publications/lifesciences/product_diversion_beyond_pdma.pdf.



                                                     251
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 257 of 321



sold, how many non-controlled substances are sold compared to controlled substances, whether

the pharmacy buys from other distributors, the types of medical providers in the area, including

pain clinics, general practitioners, hospice facilities, cancer treatment facilities, among others, and

these questionnaires put the recipients on notice of suspicious orders.

        674. The RICO Diversion Defendants purchased nationwide, regional, state, and local

prescriber- and patient-level data from the Data Vendors that allowed them to track prescribing

trends, identify suspicious orders, identify patients who were doctor shopping, identify pill mills,

etc. The Data Vendors’ information purchased by the RICO Diversion Defendants allowed them

to view, analyze, compute, and track their competitors’ sales, and to compare and analyze market

share information.456

        675. IMS, for example, provided the RICO Diversion Defendants with reports detailing

prescriber behavior and the number of prescriptions written between competing products.457




456
   A Verispan representative testified that the RICO Defendants use the prescribing information to “drive market
share.” Sorrell v. IMS Health Inc., 2011 WL 661712, *9-10 (Feb. 22, 2011).
457
   Paul Kallukaran & Jerry Kagan, Data Mining at IMS HEALTH: How we Turned a Mountain of Data into a Few
Information-rich Molehills, (last accessed on February 15, 2018),
http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.198.349&rep=rep1&type=pdf, Figure 2 at p.3.



                                                       252
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 258 of 321




           676. Similarly, Wolters Kluwer, an entity that eventually owned data mining companies

that were created by McKesson (Source) and Cardinal Health (ArcLight), provided the RICO

Diversion Defendants with charts analyzing the weekly prescribing patterns of multiple

physicians, organized by territory, regarding competing drugs, and analyzed the market share of

those drugs.458




458
      Sorrell v. IMS Health Inc., 2011 WL 705207, *467-471 (Feb. 22, 2011).



                                                        253
Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 259 of 321




                            254
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 260 of 321




         677. This information allowed the RICO Diversion Defendants to track and identify

instances of overprescribing.459           In fact, one of the Data Venders’ experts testified that a

manufacturer of “narcotic analgesics” used the Data Venders’ information to track, identify, report

and halt suspicious orders of controlled substances.460



459
   See Sorrell v. IMS Health Inc., 2011 WL 1449043, *37-38 (March 24, 2011) (arguing that data had been used to
“identify overuse of antibiotics in children,” and “whether there is a wide use of anthrax prophylactic medicines
after the scares happened in 2001.”). The Data Vender Respondents also cited evidence from the trial court proving
that “because analysis of PI data makes it possible to ‘identify overuse of a pharmaceutical in specific conditions,
the government employs the data to monitor usage of controlled substances.” Id.
460
   Id. at *38. Eugene “Mick” Kolassa testified as an expert on behalf of the Data Vender stating that "a firm that
sells narcotic analgesics was able to use prescriber-identifiable information to identify physicians that seemed to be
prescribing an inordinately high number of prescriptions for their product.” Id.; see also Joint Appendix in Sorrell v.
IMS Health, 2011 WL 687134, at *204 (Feb. 22, 2011).



                                                         255
              Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 261 of 321




            678. The RICO Diversion Defendants were, therefore, collectively aware of the

suspicious orders that flowed daily from their manufacturing and distribution facilities.

            679. The RICO Diversion Defendants refused to identify, investigate and report

suspicious orders to the DEA when they became aware of the same despite their actual knowledge

of drug diversion rings. The RICO Diversion Defendants refused to identify suspicious orders and

diverted drugs despite the DEA issuing final decisions against the Distributor Defendants in 178

registrant actions between 2008 and 2012461 and 117 recommended decision in registrant actions

from The Office of Administrative Law Judges. These numbers include seventy-six (76) actions

involving orders to show cause and forty-one (41) actions involving immediate suspension orders

– all for failure to report suspicious orders.462




461
  Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug Enforcement
Administration’s Adjudication of Registrant Actions 6 (2014), https://oig.justice.gov/reports/2014/e1403.pdf.
462
      Id.



                                                       256
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 262 of 321



       680. The RICO Diversion Defendants’ scheme had a decision-making structure driven by

the Manufacturer Defendants and corroborated by the Distributor Defendants. The Manufacturer

Defendants worked together to control the state and federal government’s response to the

manufacture and distribution of prescription opioids by increasing production quotas through a

systematic refusal to maintain effective controls against diversion, and identify suspicious orders

and report them to the DEA.

       681. The RICO Diversion Defendants worked together to control the flow of information

and influence state and federal governments and political candidates to pass legislation that was

pro-opioid. The Manufacturer and Distributor Defendants did this through their participation in

the PCF and HDA.

       682. The RICO Diversion Defendants also worked together to ensure that the Aggregate

Production Quotas, Individual Quotas and Procurement Quotas allowed by the DEA remained

artificially high and ensured that suspicious orders were not reported to the DEA in order to ensure

that the DEA had no basis for refusing to increase or decrease production quotas due to diversion.

       683. The scheme devised and implemented by the RICO Diversion Defendants amounted

to a common course of conduct characterized by a refusal to maintain effective controls against

diversion, and all designed and operated to ensure the continued unlawful sale of controlled

substances.

   C. PATTERN OF RACKETEERING ACTIVITY.

       684. The RICO Diversion Defendants conducted and participated in the conduct of the

Opioid Diversion Enterprise through a pattern of racketeering activity as defined in 18 U.S.C. §

1961(1)(D), by the felonious manufacture, importation, receiving, concealment buying selling, or

otherwise dealing in a controlled substance or listed chemical (as defined in section 102 of the




                                                257
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 263 of 321



Controlled Substance Act), punishable under any law of the United States; and 18 U.S.C.

1961(1)(B), including mail fraud (18 U.S.C. § 1341) and wire fraud (18 U.S.C. § 1343).

           1. The RICO Defendants Manufactured, Sold and/or Dealt in Controlled
              Substances and Their Actions Constitute Crimes Punishable as Felonies.

       685. The RICO Diversion Defendants committed crimes that are punishable as felonies

under the laws of the United States. Specifically, 21 U.S.C. § 843(a)(4) makes it unlawful for any

person to knowingly or intentionally furnish false or fraudulent information in, or omit any

material information from, any application, report, record or other document required to be made,

kept or filed under this subchapter. A violation of section 843(a)(4) is punishable by up to four

years in jail, making it a felony. 21 U.S.C. § 843(d)(1).

       686. Each of the RICO Diversion Defendants qualifies as a registrant under the CSA.

Their status as registrants under the CSA requires that they maintain effective controls against

diversion of controlled substances in schedule I or II, design and operate a system to disclose to

the registrant suspicious orders of controlled substances and inform the DEA of suspicious orders

when discovered by the registrant. 21 U.S.C. § 823; 21 C.F.R. § 1301.74(b).

       687. The CSA and the Code of Federal Regulations, require the RICO Diversion

Defendants to make reports to the DEA of any suspicious orders identified through the design and

operation of their system to disclose suspicious orders. The failure to make reports as required by

the CSA and Code of Federal Regulations amounts to a criminal violation of the statute.

       688. The RICO Diversion Defendants knowingly and intentionally furnished false or

fraudulent information in their reports to the DEA about suspicious orders, and/or omitted material

information from reports, records and other documents required to be filed with the DEA including

the Manufacturer Defendants’ applications for production quotas. Specifically, the RICO

Diversion Defendants were aware of suspicious orders of prescription opioids and the diversion of



                                                258
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 264 of 321



their prescription opioids into the illicit market, and failed to report this information to the DEA in

their mandatory reports and their applications for production quotas.

        689. Upon information and belief, the foregoing examples reflect the RICO Diversion

Defendants’ pattern and practice of willfully and intentionally omitting information from their

mandatory reports to the DEA as required by 21 C.F.R. § 1301.74. The sheer volume of

enforcement actions available in the public record against the Distributor Defendants supports this

conclusion.463 For example:

        690. On April 24, 2007, the DEA issued an Order to Show Cause and Immediate

Suspension Order against the AmerisourceBergen Orlando, Florida distribution center (“Orlando

Facility”) alleging failure to maintain effective controls against diversion of controlled substances.

On June 22, 2007, AmerisourceBergen entered into a settlement that resulted in the suspension of

its DEA registration.

        691. On November 28, 2007, the DEA issued an Order to Show Cause and Immediate

Suspension Order against the Cardinal Health Auburn, Washington Distribution Center (“Auburn

Facility”) for failure to maintain effective controls against diversion of hydrocodone.

        692. On December 5, 2007, the DEA issued an Order to Show Cause and Immediate

Suspension Order against the Cardinal Health Lakeland, Florida Distribution Center (“Lakeland

Facility”) for failure to maintain effective controls against diversion of hydrocodone.

        693. On December 7, 2007, the DEA issued an Order to Show Cause and Immediate

Suspension Order against the Cardinal Health Swedesboro, New Jersey Distribution Center




463
  Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug Enforcement
Administration’s Adjudication of Registrant Actions 6 (2014), https://oig.justice.gov/reports/2014/e1403.pdf.



                                                       259
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 265 of 321



(“Swedesboro Facility”) for failure to maintain effective controls against diversion of

hydrocodone.

       694. On January 30, 2008, the DEA issued an Order to Show Cause and Immediate

Suspension Order against the Cardinal Health Stafford, Texas Distribution Center (“Stafford

Facility”) for failure to maintain effective controls against diversion of hydrocodone.

       695. On May 2, 2008, McKesson Corporation entered into an Administrative

Memorandum of Agreement (“McKesson 2008 MOA”) with the DEA which provided that

McKesson would “maintain a compliance program designed to detect and prevent the diversion of

controlled substances, inform DEA of suspicious orders required by 21 C.F.R. § 1301.74(b), and

follow the procedures established by its Controlled Substance Monitoring Program.”

       696. On September 30, 2008, Cardinal Health entered into a Settlement and Release

Agreement and Administrative Memorandum of Agreement with the DEA related to its Auburn

Facility, Lakeland Facility, Swedesboro Facility and Stafford Facility.        The document also

referenced allegations by the DEA that Cardinal failed to maintain effective controls against the

diversion of controlled substances at its distribution facilities located in McDonough, Georgia

(“McDonough Facility”), Valencia, California (“Valencia Facility”) and Denver, Colorado

(“Denver Facility”).

       697. On February 2, 2012, the DEA issued an Order to Show Cause and Immediate

Suspension Order against the Cardinal Health Lakeland, Florida Distribution Center (“Lakeland

Facility”) for failure to maintain effective controls against diversion of oxycodone.

       698. On May, 14, 2012, Cardinal Health entered into an Administrative Memorandum of

Agreement with the DEA in which, among other things, Cardinal Health “admits that its due




                                                260
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 266 of 321



diligence efforts for some pharmacy customers and its compliance with the 2008 MOA, in certain

respects, were inadequate.”

       699. Thereafter, on December 23, 2016, Cardinal Health agreed to pay a $44 million fine

to the DEA to resolve the civil penalty portion of the administrative action taken against its

Lakeland, Florida Distribution Center.

       700. On January 5, 2017, McKesson Corporation entered into an Administrative

Memorandum Agreement with the DEA wherein it agreed to pay a $150,000,000 civil penalty for

violation of the 2008 McKesson MOA as well as failure to identify and report suspicious orders at

its facilities in Aurora CO, Aurora IL, Delran NJ, LaCrosse WI, Lakeland FL, Landover MD, La

Vista NE, Livonia MI, Methuen MA, Santa Fe Springs CA, Washington Courthouse OH and West

Sacramento CA.

       701. In the January 5, 2017 Administrative Memorandum Agreement, McKesson

acknowledged its wrongdoing and failure to comply with the obligations imposed by the CSA:




                                              261
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 267 of 321




       702. On April 23, 2015, McKesson filed a Form-8-K announcing a settlement with the

DEA and DOJ wherein it admitted to violating the CSA and agreed to pay $150 million and have

some of its DEA registrations suspended on a staggered basis.

       703. In 2016, the Los Angeles Times reported that Purdue was aware of a pill mill

operating out of Los Angeles yet failed to alert the DEA. The L.A. Times uncovered that Purdue

began tracking a surge in prescriptions in Los Angeles, including one prescriber in particular.

       704. Purdue was clearly aware of diversion. As a registrant, Purdue has the same

obligation to report suspicious orders as a wholesale distributor. Although Purdue claimed that it

was considering making a report to the DEA, it shirked its responsibility, claimed that it was the

wholesaler's responsibility and then reserved the right to make the report.

       705. Despite its knowledge of obvious diversion, "Purdue did not shut off the supply of

highly addictive OxyContin and did not tell authorities what it knew about [a pill mill] until several


                                                 262
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 268 of 321



years later when the clinic was out of business and its leaders indicted. By that time, 1.1 million

pills had spilled into the hands of Armenian mobsters, the Crips gang and other criminals."

         706. Finally, Mallinckrodt was recently the subject of a DEA and Senate investigation for

its opioid practices. Specifically, in 2011, the DEA targeted Mallinckrodt arguing that it ignored

its responsibility to report suspicious orders as 500 million of its pills ended up in Florida between

2008 and 2012.       After six years of DEA investigation, Mallinckrodt agreed to a settlement

involving a $35 million fine. Federal prosecutors summarized the case by saying that

Mallinckrodt's response was that everyone knew what was going on in Florida but they had no

duty to report it.

         707. These actions confirm that the Distributor Defendants knew they had a duty to

maintain effective controls against diversion, design and operate a system to disclose suspicious

orders, and to report suspicious orders to the DEA. These actions also demonstrate, on information

and belief, that the Manufacturer Defendants were aware of the enforcement against their

distributors and the diversion of the prescription opioids and a corresponding duty to report

suspicious orders.

         708. The pattern of racketeering activity alleged herein is continuing as of the date of this

Complaint and, upon information and belief, will continue into the future unless enjoined by this

Court.

         709. Many of the precise dates of the RICO Diversion Defendants’ criminal actions at

issue herein were hidden and cannot be alleged without access to their books and records. Indeed,

an essential part of the successful operation of the Opioid Diversion Enterprise depended upon the

secrecy of the participants in that enterprise.




                                                  263
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 269 of 321



       710. Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, Plaintiff’s Community and the Plaintiff. The RICO Diversion

Defendants calculated and intentionally crafted the diversion scheme to increase and maintain

profits from unlawful sales of opioids, without regard to the effect such behavior would have on

this jurisdiction, its citizens or the Plaintiff. The RICO Diversion Defendants were aware that

Plaintiff and the citizens of this jurisdiction rely on the RICO Diversion Defendants to maintain a

closed system of manufacturing and distribution to protect against the non-medical diversion and

use of their dangerously addictive opioid drugs.

       711. By intentionally refusing to report and halt suspicious orders of their prescription

opioids, the RICO Diversion Defendants engaged in a fraudulent scheme and unlawful course of

conduct constituting a pattern of racketeering activity.

       712. The RICO Diversion Defendants’ predicate acts and pattern of racketeering activity

were a substantial and foreseeable cause of Plaintiff’s injury and the relationship between the

RICO Diversion Defendants’ conduct and Plaintiff’s injury are logical and not speculative. It was

foreseeable to the RICO Diversion Defendants that when they refused to identify, report and halt

suspicious orders as required by the CSA and Code of Federal Regulations, it would allow the

wide-spread diversion of prescriptions opioids into the illicit market and create an opioid-addiction

epidemic that logically, substantially, and foreseeably harmed Plaintiff.

       713. The RICO Diversion Defendants’ predicate acts and pattern of racketeering activity

were a substantial and foreseeable cause of Plaintiff’s injury and the relationship between the

RICO Diversion Defendants’ conduct and Plaintiff’s injury is logical and not speculative. It was

foreseeable to the RICO Diversion Defendants that when they fraudulently marketed highly-




                                                264
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 270 of 321



addictive and dangerous drugs, that were approved for very limited and specific uses by the FDA,

as non-addictive and safe for off-label uses such as moderate pain, non-cancer pain, and long-term

chronic pain, that the RICO Diversion Defendants would create an opioid-addiction epidemic that

logically, substantially and foreseeably harmed Plaintiff.

       714. The last racketeering incident occurred within five years of the commission of a prior

incident of racketeering.

           2. The RICO Diversion Defendants Engaged in Mail and Wire Fraud.

       715. The RICO Diversion Defendants carried out, or attempted to carry out, a scheme to

defraud federal and state regulators, and the American public by knowingly conducting or

participating in the conduct of the Opioid Diversion Enterprise through a pattern of racketeering

activity within the meaning of 18 U.S.C. § 1961(1) that employed the use of mail and wire

facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).

       716. The RICO Diversion Defendants committed, conspired to commit, and/or aided and

abetted in the commission of at least two predicate acts of racketeering activity (i.e. violations of

18 U.S.C. §§ 1341 and 1343) within the past ten years. The multiple acts of racketeering activity

that the RICO Diversion Defendants committed, or aided and abetted in the commission of, were

related to each other, posed a threat of continued racketeering activity, and therefore constitute a

“pattern of racketeering activity.” The racketeering activity was made possible by the RICO

Diversion Defendants’ regular use of the facilities, services, distribution channels, and employees

of the Opioid Diversion Enterprise. The RICO Diversion Defendants participated in the scheme to

defraud by using mail, telephone and the Internet to transmit mailings and wires in interstate or

foreign commerce.

       717. The RICO Diversion Defendants used, directed the use of, and/or caused to be used,

thousands of interstate mail and wire communications in service of their scheme through virtually


                                                265
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 271 of 321



uniform misrepresentations, concealments and material omissions regarding their compliance with

their mandatory reporting requirements and the actions necessary to carry out their unlawful goal

of selling prescription opioids without reporting suspicious orders or the diversion of opioids into

the illicit market.

        718. In devising and executing the illegal scheme, the RICO Diversion Defendants

devised and knowingly carried out a material scheme and/or artifice to defraud by means of

materially false or fraudulent pretenses, representations, promises, or omissions of material facts.

For the purpose of executing the illegal scheme, the RICO Diversion Defendants committed these

racketeering acts, which number in the thousands, intentionally and knowingly with the specific

intent to advance the illegal scheme.

        719. The RICO Diversion Defendants’ predicate acts of racketeering (18 U.S.C. §

1961(1)) include, but are not limited to:

                a.     Mail Fraud: The RICO Defendants violated 18 U.S.C. § 1341 by sending or
                       receiving, or by causing to be sent and/or received, materials via U.S. mail
                       or commercial interstate carriers for the purpose of executing the unlawful
                       scheme to design, manufacture, market, and sell the prescription opioids by
                       means of false pretenses, misrepresentations, promises, and omissions.

                b.     Wire Fraud: The RICO Defendants violated 18 U.S.C. § 1343 by
                       transmitting and/or receiving, or by causing to be transmitted and/or
                       received, materials by wire for the purpose of executing the unlawful
                       scheme to design, manufacture, market, and sell the prescription opioids by
                       means of false pretenses, misrepresentations, promises, and omissions.

        720. The RICO Diversion Defendants’ use of the mail and wires includes, but is not

limited to, the transmission, delivery, or shipment of the following by the Manufacturers,

Distributors, or third parties that were foreseeably caused to be sent as a result of the RICO

Diversion Defendants’ illegal scheme, including but not limited to:

                a.     The prescription opioids themselves;




                                                266
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 272 of 321



               b.      Documents and communications that supported and/or facilitated the
                       Defendants’ request for higher aggregate production quotas, individual
                       production quotas, and procurement quotas;

               c.      Documents and communications that facilitated the manufacture, purchase
                       and sale of prescription opioids;

               d.      Defendants’ DEA registrations;

               e.      Documents and communications that supported and/or facilitated
                       Defendants’ DEA registrations;

               f.      Defendants’ records and reports that were required to be submitted to the
                       DEA pursuant to 21 U.S.C. § 827;

               g.      Documents and communications related to the Defendants’ mandatory
                       DEA reports pursuant to 21 U.S.C. § 823 and 21 C.F.R. § 1301.74;

               h.      Documents intended to facilitate the manufacture and distribution of
                       Defendants’ prescription opioids, including bills of lading, invoices,
                       shipping records, reports and correspondence;

               i.      Documents for processing and receiving payment for prescription opioids;

               j.      Payments from the Distributor Defendants to the Manufacturer Defendants;

               k.      Rebates and chargebacks from the Manufacturers to the Distributors;

               l.      Payments to Defendants’ lobbyists through the PCF;

               m.      Payments to Defendants’ trade organizations, like the HDA, for
                       memberships and/or sponsorships;

               n.      Deposits of proceeds from Defendants’ manufacture and distribution of
                       prescription opioids; and

               o.      Other documents and things, including electronic communications.

       721. On information and belief, the RICO Diversion Defendants (and/or their agents), for

the purpose of executing the illegal scheme, sent and/or received (or caused to be sent and/or

received) by mail or by private or interstate carrier, shipments of prescription opioids and related

documents by mail or by private carrier affecting interstate commerce, including the following:




                                                267
       Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 273 of 321



                                                            Drugs
 Defendant
                   Company Names           Drug Name     Chemical Name         CSA
Group Name
                                                                             Schedule
                                                        Oxycodone
                                          OxyContin     hydrochloride       Schedule II
                                                        extended release
                                                        Morphine sulfate
                                          MS Contin                         Schedule II
                                                        extended release
               (1) Purdue Pharma, LP,                   Hydromorphone
                                          Dilaudid                          Schedule II
               (2) Purdue Pharma, Inc.,                 hydrochloride
  Purdue
               (3) The Purdue Frederick                 Hydromorphone
                                          Dilaudid-HP                       Schedule II
               Company                                  hydrochloride
                                          Butrans       Buprenorphine       Schedule II
                                                        Hydrocodone
                                          Hysinga ER                        Schedule II
                                                        bitrate
                                                        Oxycodone
                                          Targiniq ER                       Schedule II
                                                        hydrochloride
               (1) Cephalon, Inc.,        Actiq         Fentanyl citrate    Schedule II
               (2) Teva Pharmaceutical
 Cephalon      Industries, Ltd.,          Fentora       Fentanyl citrate    Schedule II
               (3) Teva Pharmaceuticals
                                          Generec        Oxycodone
               USA, Inc.                                                    Schedule II
                                          oxycontin      hydrochloride
                                                         Oxymorphone
                                          Opana ER       hydrochloride      Schedule II
                                                         extended release
                                                         Oxymorphone
                                          Opana                             Schedule II
               (1) Endo Health                           hydrochloride
               Solutions, Inc.,                          Oxymorphone
               (2) Endo Pharmaceuticals   Percodan       hydrochloride      Schedule II
               Inc.,                                     and aspirin
   Endo
               (3) Qualitest                             Oxymorphone
               Pharmaceuticals, Inc.                     hydrochloride
                                          Percocet                          Schedule II
               (wholly-owned subsidiary                  and
               of Endo)                                  acetaminophen
                                          Generic oxycodone                 Schedule II
                                          Generic oxymorphone               Schedule II
                                          Generic hydromorphone             Schedule II
                                          Generic hydrocodone               Schedule II
               (1) Mallinckrodt PLC,                      Hydromorphone
                                          Exalgo                            Schedule II
               (2) Mallinckrodt LLC                       hydrochloride
Mallinckrodt
               (wholly-owned subsidiary                   Oxycodone
               of Mallinckrodt PLC)       Roxicodone                        Schedule II
                                                          hydrochloride
               (1) Allergan Plc,                          Morphine
  Allergan                                Kadian                            Schedule II
               (2) Actavis LLC,                           Sulfate


                                          268
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 274 of 321



                   (3) Actavis Pharma, Inc.,                     Hydrocodone
                                                  Norco (Generic
                   (4) Actavis Plc,                              and                     Schedule II
                                                  of Kadian)
                   (5) Actavis, Inc.,                            acetaminophen
                   (6) Watson                     Generic
                   Pharmaceuticals, Inc.,                        Fentanyl                Schedule II
                                                  Duragesic
                   Watson Pharma, Inc.
                                                                     Oxymorphone
                                                  Generic Opana                          Schedule II
                                                                     hydrochloride


       722. Each of the RICO Diversion Defendants identified manufactured, shipped, paid for

and received payment for the drugs identified above, throughout the United States.

       723. The RICO Diversion Defendants also used the internet and other electronic facilities

to carry out their scheme and conceal the ongoing fraudulent activities. Specifically, the RICO

Diversion Defendants made misrepresentations about their compliance with federal and state laws

requiring them to identify, investigate and report suspicious orders of prescription opioids and/or

diversion of the same into the illicit market.

       724. At the same time, the RICO Diversion Defendants misrepresented the superior safety

features of their order monitoring programs, ability to detect suspicious orders, commitment to

preventing diversion of prescription opioids, and their compliance with all state and federal

regulations regarding the identification and reporting of suspicious orders of prescription opioids.

       725. Upon information and belief, the RICO Diversion Defendants utilized the internet

and other electronic resources to exchange communications, to exchange information regarding

prescription opioid sales, and to transmit payments and rebates/chargebacks.

       726. The RICO Diversion Defendants also communicated by U.S. Mail, by interstate

facsimile, and by interstate electronic mail with each other and with various other affiliates,

regional offices, regulators, distributors, and other third-party entities in furtherance of the scheme.

       727. The mail and wire transmissions described herein were made in furtherance of the

RICO Diversion Defendants’ scheme and common course of conduct to deceive regulators, the


                                                 269
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 275 of 321



public and Plaintiff that Defendants were complying with their state and federal obligations to

identify and report suspicious orders of prescription opioids all while Defendants were knowingly

allowing millions of doses of prescription opioids to divert into the illicit drug market. The RICO

Diversion Defendants’ scheme and common course of conduct was to increase or maintain high

production quotas for their prescription opioids from which they could profit.

       728. Many of the precise dates of the fraudulent uses of the U.S. mail and interstate wire

facilities have been deliberately hidden by Defendants and cannot be alleged without access to

Defendants’ books and records. However, Plaintiff has described the types of, and in some

instances, occasions on which the predicate acts of mail and/or wire fraud occurred. They include

thousands of communications to perpetuate and maintain the scheme, including the things and

documents described in the preceding paragraphs.

       729. The RICO Diversion Defendants did not undertake the practices described herein in

isolation, but as part of a common scheme. Various other persons, firms, and corporations,

including third-party entities and individuals not named as defendants in this Complaint, may have

contributed to and/or participated in the scheme with the RICO Diversion Defendants in these

offenses and have performed acts in furtherance of the scheme to increase revenues, increase

market share, and /or minimize the losses for the RICO Diversion Defendants.

       730. The RICO Diversion Defendants aided and abetted others in the violations of the

above laws, thereby rendering them indictable as principals in the 18 U.S.C. §§ 1341 and 1343

offenses.

       731. The RICO Diversion Defendants hid from the general public and suppressed and/or

ignored warnings from third parties, whistleblowers and governmental entities about the reality of




                                               270
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 276 of 321



the suspicious orders that the RICO Diversion Defendants were filling on a daily basis – leading

to the diversion of hundreds of millions of doses of prescriptions opioids into the illicit market.

       732. The RICO Diversion Defendants, with knowledge and intent, agreed to the overall

objective of their fraudulent scheme and participated in the common course of conduct to commit

acts of fraud and indecency in manufacturing and distributing prescription opioids.

       733. Indeed, for the RICO Diversion Defendants’ fraudulent scheme to work, each of the

Defendants had to agree to implement similar tactics regarding manufacturing prescription opioids

and refusing to report suspicious orders.

       734. As described herein, the RICO Diversion Defendants engaged in a pattern of related

and continuous predicate acts for years. The predicate acts constituted a variety of unlawful

activities, each conducted with the common purpose of obtaining significant monies and revenues

from the sale of their highly addictive and dangerous drugs. The predicate acts also had the same

or similar results, participants, victims, and methods of commission. The predicate acts were

related and not isolated events.

       735. The predicate acts all had the purpose of creating the opioid epidemic that

substantially injured Plaintiff’s business and property, while simultaneously generating billion-

dollar revenue and profits for the RICO Diversion Defendants. The predicate acts were committed

or caused to be committed by the RICO Diversion Defendants through their participation in the

Opioid Diversion Enterprise and in furtherance of its fraudulent scheme.

       736. The pattern of racketeering activity alleged herein and the Opioid Diversion

Enterprise are separate and distinct from each other. Likewise, the RICO Diversion Defendants

are distinct from the enterprise.




                                                271
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 277 of 321



         737. The pattern of racketeering activity alleged herein is continuing as of the date of this

Complaint and, upon information and belief, will continue into the future unless enjoined by this

Court.

         738. Many of the precise dates of the RICO Diversion Defendants’ criminal actions at

issue here have been hidden by the RICO Diversion Defendants and cannot be alleged without

access to the RICO Diversion Defendants’ books and records. Indeed, an essential part of the

successful operation of the Opioid Diversion Enterprise alleged herein depended upon secrecy.

         739. Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including Plaintiff’s Community and the Plaintiff. The RICO

Diversion Defendants calculated and intentionally crafted the Opioid Diversion Enterprise and

their scheme to increase and maintain their increased profits, without regard to the effect such

behavior would have on Plaintiff’s Community, its citizens or the Plaintiff. In designing and

implementing the scheme, at all times the RICO Diversion Defendants were cognizant of the fact

that those in the manufacturing and distribution chain rely on the integrity of the pharmaceutical

companies and ostensibly neutral third parties to provide objective and reliable information

regarding Defendants’ products and their manufacture and distribution of those products. The

RICO Diversion Defendants were also aware that Plaintiff and the citizens of this jurisdiction rely

on the Defendants to maintain a closed system and to protect against the non-medical diversion

and use of their dangerously addictive opioid drugs.

         740. By intentionally refusing to report and halt suspicious orders of their prescription

opioids, the RICO Diversion Defendants engaged in a fraudulent scheme and unlawful course of

conduct constituting a pattern of racketeering activity.




                                                 272
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 278 of 321



       741. It was foreseeable to the RICO Diversion Defendants that Plaintiff would be harmed

when they refused to report and halt suspicious orders, because their violation of the duties

imposed by the CSA and Code of Federal Regulations allowed the widespread diversion of

prescription opioids out of appropriate medical channels and into the illicit drug market – causing

the opioid epidemic that the CSA intended to prevent.

       742. The last racketeering incident occurred within five years of the commission of a prior

incident of racketeering.

   D. DAMAGES.

           1.       Impact of the Opioid Diversion Enterprise.

       743. New Mexico has been especially ravaged by the national opioid crisis.

       744. As reported by the New Mexico Department of Health, New Mexico’s drug overdose

rate has been one of the highest in the nation for most of the last two decades, far outpacing the

national average:




Source: New Mexico Dep’t of Health, New Mexico Substance Abuse Epidemiology Profile Report: 
Substance Abuse Epidemiology Profile for Drug Overdose Deaths (2015),
https://ibis.health.state.nm.us/report/saepi/summary/DrugOverdoseDth.html.




                                                273
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 279 of 321



          745. While deaths in New Mexico due to illicit drugs have remained steady for more than

a decade, deaths due to prescription drugs (particularly opioid pain relievers) have increased

dramatically. The number of drug overdose deaths in New Mexico involving opioid pain relievers

or heroin nearly doubled between 2000 and 2014, from 196 deaths in 2000 to 382 in 2014. The

number of overdose deaths involving prescription drugs exceeded the number involving illicit

drugs in 2006, and by 2012, outnumbered illicit drug overdose deaths by 60%.




          746. In 2014 alone, 547 New Mexicans died of a drug overdose, and 70% of those deaths

(382) resulted from either opioid pain relievers or heroin. Of those deaths, 60% (229) involved

prescription opioids without heroin, and another 10% (38) involved both prescription opioids and

heroin.




                                                274
                Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 280 of 321



            747. New Mexico’s death rate from drug overdose grew dramatically in lockstep with

Defendants’ increasing sale and distribution of opioid drugs:




Source: Haeyoun Park & Matthew Bloch, How the Epidemic of Drug Overdose Deaths Ripples Across
America, N.Y. Times, Jan. 18, 2016, https://www.nytimes.com/interactive/2016/01/07/us/drug-overdose-
deaths-in-the-us.html.

            748. In 2016, 500 New Mexicans died of a drug overdose, for an age-adjusted drug

overdose death rate of 25.2, which is among the highest in the country.464 This is consistent with

the numbers from 2015, in which 501 people died in New Mexico, for a death rate of 25.3.465

            749. In New Mexico, the proportion of youth overdosing from heroin increased more than

fivefold from 2004 through 2011. In 2011, New Mexico high school students were significantly

more likely to have tried heroin or injected an illegal drug than high schoolers nationwide. And

between 2002 and 2004 in Bernalillo County, youth between the ages of 18 and 25 sustained

significantly higher rates of illicit use of prescription pain pills than individuals over age 25.466




464
   CDC, Drug Overdose Death Data, 2016 tab, available at https://www.cdc.gov/drugoverdose/data/statedeaths.html
(last visited August 21, 2018).
465
      Id. at 2015 tab.
466
   Brenna L Greenfield et al., Opioid Use in Albuquerque, New Mexico: A Needs Assessment of Recent Changes
and Treatment Availability, Addiction Sci. & Clinical Prac. June 18, 2014, at 1.




                                                     275
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 281 of 321



        750. From 2000 through 2017, the New Mexico Medicaid Program spent at least $72.8

million for opioid pain medications.467

        751. Based on the most current available data published by the New Mexico Prescription

Monitoring Program, approximately 175,800 people in New Mexico are currently prescribed

opioids.

        752. Data maintained by the Agency for Healthcare Research and Quality for 2008

through 2014 document 27,450 in-patient hospital stays in New Mexico that are attributable to

opioid-related hospital use. The annual rate of such stays per 100,000 population has continued to

increase:




467
   See Ctrs. for Medicare & Medicaid Servs, U.S. Dep’t of Health and Human Servs., State Drug Utilization Data,
https://www.medicaid.gov/medicaid/prescription-drugs/state-drug-utilization-data/index.html (last visited Aug. 21,
2017).




                                                       276
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 282 of 321



        753. Between 2010 and 2015, the rate of opioid-overdose-related emergency department

visits in New Mexico increased by almost 10%.468

        754. From 2002 to 2011, admissions for treatment of non-heroin opiate abuse more than

tripled at New Mexico’s publicly-funded substance abuse treatment centers.469 Annual admissions

reached an average of 97 in the period from 2000 through 2004, but more than doubled that number

by 2005 (196 admissions) and rose to 427 admissions during 2011.470

        755. The New Mexico Department of Health estimates that in 2007 alone prescription

opioid abuse, and misuse cost New Mexico $890 million, taking into account costs such as excess

medical and prescription costs, lost earnings from premature deaths, and the costs of correctional

facility and police services.471

        756. The opioid epidemic is particularly devastating in Plaintiff’s Community.

        757. According to the New Mexico Department of Health, from 2013 to 2017 there were

42 deaths due to drug overdoses in Taos County for a drug overdose death rate of 29.2 per 100,000

residents.472




468
  New Mexico Dep’t of Health, New Mexico Substance Abuse Epidemiology Profile Report: Health Indicator
Report of Drug Overdose Deaths (2017) at 37.
469
   See Substance Abuse and Mental Health Servs. Admin., U.S. Dep’t of Health and Human Servs., Treatment
Episode Data Set (TEDS) 2002-2012, State Admissions to Substance Abuse Treatment Services 75 (2014),
https://www.samhsa.gov/data/sites/default/files/2002-2012_TEDS
_State/2002_2012_Treatment_Episode_Data_Set_State.pdf.
470
   See id.; Office of Applied Studies, Substance Abuse and Mental Health Servs. Admin., U.S. Dep’t of Health and
Human Servs., Treatment Episode Data Set (TEDS) 1995-2005, National Admissions to Substance Abuse Treatment
Services 79 (2007), https://wwwdasis.samhsa.gov/ dasis2/teds_pubs/2006_teds_rpt.pdf.
471
   New Mexico Dep’t of Health, New Mexico Substance Abuse Epidemiology Profile Report: Health Indicator
Report of Drug Overdose Deaths (2015),
https://ibis.health.state.nm.us/indicator/view/DrugOverdoseDth.Year.NM_US.html.
472
   New Mexico Department of Health, New Mexico’s Indicator-Based Information System (NM-IBIS),
https://ibis.health.state.nm.us/indicator/view/DrugOverdoseDth.Cnty.html (last visited January 9, 2019).




                                                        277
                   Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 283 of 321



            758. Similarly, from 2012 to 2016 there were 49 drug overdose deaths in Taos County for

a death rate of 32.1 during that period.473 Of those deaths, at least 26 involved prescription

opioids.474 In 2015 alone, there were 12 deaths for a death rate of 43.6 that year.475

            759. The opioid epidemic is also increasing hospital visits and costs. From 2012 to 2016

there were 205 opioid overdose related Emergency Department visits in the County for a rate of

130.3 such visits per 100,000 residents, the third highest rate in New Mexico.476

            760. The opioid epidemic is also impacting children. In 2015, 7.2% of 9 to 12th graders in

the County had used a painkiller to get high.477 In addition, 4.4% of those in the County in grades

9 to 12 had used heroin.478

            761. The CDC has tracked prescription rates per county in the United States, identifying

the geographic “hotspots” for rates of opioid prescriptions.479 The CDC has calculated the

geographic distribution at county levels of opioid prescriptions dispensed per 100 persons,480

revealing that Taos County has been a consistent hotspot over the past few years.

            762. The CDC’s statistics prove that the opioid prescription rates in Taos County have

exceeded any legitimate medical, scientific, or industrial purpose. Unfortunately, in Taos County,


473
   New Mexico Dep’t of Health, New Mexico Substance Abuse Epidemiology Profile (November 2017) at 32,
http://www.nmprevention.org/Project_Docs/NM%20Substance%20Abuse%20State%20Epi%20Profile%202017No
v.pdf (last visited January 9, 2019).
474
      Id. at 35.
475
    New Mexico Department of Health, Overdose Deaths Decline in Nearly Two-Thirds of New Mexico’s 33
Counties (September 20, 2016), https://nmhealth.org/news/information/2016/9/?view=484 (last visited January 9,
2019).
476
      New Mexico Dep’t of Health, New Mexico Substance Abuse Epidemiology Profile, supra, at 38.
477
      Id. at 110.
478
      Id at 114.
479
   U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
480
      Id.




                                                       278
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 284 of 321



New Mexico, the opioid prescribing rates, as reported by the CDC, are consistently above the

national averages – which are themselves too high. In 2017, compared to the national average of

58.7 opioid prescriptions dispensed per 100 persons,481 the County rate was 73.1 opioid

prescriptions per 100 persons.482

            763. In 2016, compared to the national average of 66.5 opioid prescriptions dispensed per

100 persons,483 the County rate was 85.8 opioid prescriptions per 100 persons.484 Compared to the

national average of 70.6 opioid prescriptions per 100 persons in 2015,485 the County rate was even

higher at 90.3.486

            764. This is not an aberration, and, in fact, the prescribing rates have fallen over the past

couple of years. In 2014, compared to the national average of 75.6 prescriptions per 100 persons,487

the County rate was 96.6.488 Compared to the national average of 78.1 prescriptions per 100

persons in 2013,489 the Taos County rate was 96.1 opioid prescriptions per 100 persons.490 In 2012,


481
      Id.
482
   Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2017, (reporting for “Taos, NM” here
and below) available at https://www.cdc.gov/drugoverdose/maps/rxcounty2017.html (last visited January 9, 2019).
483
    U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
484
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2016, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2016.html (last visited January 9, 2019).
485
    U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
486
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2015, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2015.html (last January 9, 2019).
487
    U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
488
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2014, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2014.html (last visited January 9, 2019).
489
    U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
490
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2013, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2013.html (last visited January 9, 2019).




                                                       279
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 285 of 321



compared to the national average of 81.3 prescriptions per 100 persons,491 the County rate was

109.4 prescriptions per 100 persons – a rate of well over one prescription for every man, woman

and child in Taos County.492 Compared to the national average of 80.9 prescriptions per 100

persons in 2011,493 the Taos County rate was 112.4.494 In 2010, compared to the national average

of 81.2 prescriptions per 100 persons,495 the County rate was 106.3 prescriptions per 100

persons.496

        765. County rates of opioid prescriptions per 100 persons in prior years also exceeded the

national average: 91 prescriptions per 100 people in 2009497 and 84.7 in 2008.498

        766. The sheer volume of these dangerously addictive drugs was destined to create the

present crisis of addiction, abuse, and overdose deaths.

              2.     The Relief Sought.

        767. The RICO Diversion Defendants’ violations of law and their pattern of racketeering

activity directly and proximately caused Plaintiff injury in its business and property. The RICO

Diversion Defendants’ pattern of racketeering activity, including their refusal to identify, report


491
    U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
492
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2012, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2012.html (last visited January 9, 2019).
493
    U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
494
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2011, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2011.html (last visited January 9, 2019).
495
    U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
visited January 9, 2019).
496
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2010, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2010.html (last visited January 9, 2019).
497
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2009, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2009.html (last visited January 9, 2019).
498
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2008, available at
https://www.cdc.gov/drugoverdose/maps/rxcounty2008.html (last visited January 9, 2019).




                                                       280
               Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 286 of 321



and halt suspicious orders of controlled substances, logically, substantially and foreseeably cause

an opioid epidemic.             Plaintiff was injured by the RICO Diversion Defendants’ pattern of

racketeering activity and the opioid epidemic that they created.

            768. As Plaintiff alleges, the RICO Diversion Defendants knew that the opioids they

manufactured and supplied were unsuited to treatment of long-term, chronic, non-acute, and non-

cancer pain, or for any other use not approved by the FDA, and knew that opioids were highly

addictive and subject to abuse. 499 Nevertheless, the RICO Diversion Defendants engaged in a

scheme of deception, that utilized the mail and wires as part of their fraud, in order to increase

sales of their opioid products by refusing to identify, report suspicious orders of prescription

opioids that they knew were highly addictive, subject to abuse, and were actually being diverted

into the illegal market.500

            769. Here, as Plaintiff alleges, the link of causation generally breaks down into three very

short steps:        (1) the RICO Diversion Defendants’ affirmative action to continue supplying

prescription opioids through legal channels with knowledge that they were being diverted into the

illicit market; (2) an opioid epidemic in the form of criminal drug trafficking, misuse and abuse;

and (3) injuries to the Plaintiff.501 Although not as direct as a car accident or a slip-and-fall case,

this causal chain is still a “direct sequence” and a logical, substantial and foreseeable cause of

Plaintiff’s injury.502

            770. Specifically, the RICO Diversion Defendants’ predicate acts and pattern of

racketeering activity caused the opioid epidemic which has injured Plaintiff in the form of



499
      Traveler's Prop. Cas. Co. of Am. v. Actavis, Inc., 16 Cal. App. 5th 1026, 1042, 225 Cal. Rptr. 3d 5 (Ct. App. 2017).
500
      City of Everett v. Purdue Pharma L.P., No. C17-209RSM, 2017 WL 4236062, at *6 (W.D. Wash. Sept. 25, 2017).
501
      Id.
502
      Id.



                                                            281
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 287 of 321



substantial losses of money and property that logically, directly and foreseeably arise from the

opioid-addiction epidemic. Plaintiff’s injuries, as alleged throughout this complaint, and expressly

incorporated herein by reference, include:

               a.      Losses caused by purchasing and/or paying reimbursements for the RICO
                       Defendants’ prescription opioids, that Plaintiff would not have paid for or
                       purchased but for the RICO Diversion Defendants’ conduct;

               b.      Losses caused by the decrease in funding available for Plaintiff’s public
                       services for which funding was lost because it was diverted to other public
                       services designed to address the opioid epidemic;

               c.      Costs for providing healthcare and medical care, additional therapeutic, and
                       prescription drug purchases, and other treatments for patients suffering from
                       opioid-related addiction or disease, including overdoses and deaths;

               d.      Costs of training emergency and/or first responders in the proper treatment
                       of drug overdoses;

               e.      Costs associated with providing police officers, firefighters, and emergency
                       and/or first responders with Naloxone – an opioid antagonist used to block
                       the deadly effects of opioids in the context of overdose;

               f.      Costs associated with emergency responses by police officers, firefighters,
                       and emergency and/or first responders to opioid overdoses;

               g.      Costs for providing mental-health services, treatment, counseling,
                       rehabilitation services, and social services to victims of the opioid epidemic
                       and their families;

               h.      Costs for providing services to infants born with opioid-related medical
                       conditions, or born addicted to opioids due to drug use by mother during
                       pregnancy;

               i.      Costs associated with law enforcement and public safety relating to the
                       opioid epidemic, including but not limited to attempts to stop the flow of
                       opioids into local communities, to arrest and prosecute street-level dealers,
                       to prevent the current opioid epidemic from spreading and worsening, and
                       to deal with the increased levels of crimes that have directly resulted from
                       the increased homeless and drug-addicted population;

               j.      Costs associated with increased burden on Plaintiff’s judicial system,
                       including increased security, increased staff, and the increased cost of
                       adjudicating criminal matters due to the increase in crime directly resulting
                       from opioid addiction;



                                                282
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 288 of 321



               k.      Costs associated with providing care for children whose parents suffer from
                       opioid-related disability or incapacitation;

               l.      Loss of tax revenue due to the decreased efficiency and size of the working
                       population in Plaintiff’s Community;

               m.      Losses caused by diminished property values in neighborhoods where the
                       opioid epidemic has taken root; and

               n.      Losses caused by diminished property values in the form of decreased
                       business investment and tax revenue.

       771. Plaintiff’s injuries were proximately caused by the RICO Diversion Defendants’

racketeering activities because they were the logical, substantial and foreseeable cause of

Plaintiff’s injuries. But for the opioid-addiction epidemic created by RICO Diversion Defendants’

conduct, Plaintiff would not have lost money or property.

       772. Plaintiff’s injuries were directly caused by the RICO Diversion Defendants’ pattern

of racketeering activities.

       773. Plaintiff is most directly harmed and there is no other Plaintiff better suited to seek a

remedy for the economic harms at issue here.

       774. Plaintiff seeks all legal and equitable relief as allowed by law, including, inter alia,

actual damages, treble damages, equitable relief, forfeiture as deemed proper by the Court,

attorney’s fees and all costs and expenses of suit and pre- and post-judgment interest.

                                         COUNT IV
                                   RACKETEERING ACT
                                 NMSA 1978, §§ 30-42-1 to -6
                        (Against Purdue, Cephalon, Janssen, and Endo)
                            (The “Opioid Marketing Enterprise”)

       775. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth here, and further alleges as follows.

       776. Plaintiff, as a “person” who has sustained injury, brings this claim for civil remedies

under the Racketeering Act, NMSA 1978, Sections 30-42-1 to -6, against Defendants Purdue,



                                                  283
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 289 of 321



Cephalon, Janssen, and Endo (referred to collectively for this Count as the “the RICO Marketing

Defendants”), each of whom is a “person” within the meaning of NMSA 1978, § 30-42-3(B)

because they are entities capable of holding, and do hold, “a legal or beneficial interest in

property.”

        777. Section 30-42-4 of the Racketeering Act makes it unlawful “for any person employed

by or associated with any enterprise to conduct or participate, directly or indirectly, in the conduct

of the enterprise's affairs by engaging in a pattern of racketeering activity.” NMSA 1978, § 30-42-

4(C).

        778. The term “enterprise” is defined as including “a sole proprietorship, partnership,

corporation, business, labor union, association or other legal entity or a group of individuals

associated in fact although not a legal entity and includes illicit as well as licit entities.” NMSA

1978, § 30-42-3(C).

   A. The Opioid Marketing Enterprise and Pattern of Racketeering Activity.

        779. For efficiency and to avoid repetition, for purposes of this Count, Plaintiff

incorporates by reference the paragraphs of Plaintiff’s Count II concerning the Opioid Marketing

Enterprise, Conduct of the Opioid Marketing Enterprise and Pattern of Racketeering Activity.

        780. As alleged above, each of the RICO Marketing Defendants were persons employed

by or associated with an enterprise within the meaning of NMSA 1978, § 30-42-3(B) & (C).

        781. As alleged above, each of the RICO Marketing Defendants conducted and

participated in the conduct of the affairs of the Opioid Marketing Enterprise through a “pattern of

racketeering activity”, as defined in NMSA 1978, § 30-42-3(D).

        782. The RICO Marketing Defendants conducted the Opioids Marketing Enterprise, and

participated in the enterprise, by engaging in a pattern of racketeering activity, as prohibited by

NMSA 1978, 30-42-4(C).


                                                 284
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 290 of 321



       783. As alleged above, the RICO Marketing Defendants conducted and participated in the

conduct of the Opioid Marketing Enterprise’s affairs by engaging in pattern of racketeering activity

as defined in NMSA 1978, § 30-42-3(A) & (D), by multiple predicate acts indictable as fraud

(NMSA 1978, § 30-16-6), trafficking in controlled substances (NMSA 1978, § 30-31-20), and

distribution of controlled substances or controlled substance analogues (NMSA 1978, §§ 30-31-

22), and punishable by imprisonment of at least one year, with the intent of accomplishing

activities prohibited by Section 30-42-4 of the Racketeering Act.

       784. The RICO Marketing Defendants committed, conspired to commit, and/or aided and

abetted in the commission of at least two predicate acts of racketeering activity (i.e. violations of

NMSA 1978, §§ 30-16-6, 30-31-20, and 30-31-22), within a five-year period. The multiple acts of

racketeering activity that the RICO Marketing Defendants committed, or aided and abetted in the

commission of, were related to each other, posed a threat of continued racketeering activity, and

therefore constitute a “pattern of racketeering activity.” The racketeering activity was made

possible by the RICO Marketing Defendants’ regular use of the facilities, services, distribution

channels, and employees of the Opioid Marketing Enterprise.

       785. The RICO Marketing Defendants committed these predicate acts, which number in

the thousands, intentionally and knowingly with the specific intent to advance the Opioid

Marketing Enterprise by conducting activities prohibited by NMSA 1978, § 30-42-4.

       786. The predicate acts all had the purpose of generating significant revenue and profits

for the RICO Marketing Defendants while the Plaintiff was left with substantial injury to its

business through the damage that the prescription opioid epidemic caused. The predicate acts were

committed or caused to be committed by the RICO Marketing Defendants through their




                                                285
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 291 of 321



participation in the Opioid Marketing Enterprise and in furtherance of its fraudulent scheme. The

predicate acts were related and not isolated events.

       787. The RICO Marketing Defendants aided and abetted others in the violations of NMSA

1978, §§ 30-16-6, 30-31-20, and 30-31-22, while sharing the same criminal intent as the principals

who committed those violations, thereby rendering them indictable as principals in the offenses.

       788. The last racketeering incident occurred within five years of the commission of a prior

incident of racketeering.

       789. The RICO Marketing Defendants’ common purpose and fraudulent scheme violated

the Racketeering Act in a number of ways.

       790. “Fraud consists of the intentional misappropriation or taking of anything of value

that belongs to another by means of fraudulent conduct, practices or representations.” NMSA

1978, § 30-16-6.

       791. Through their personal relationships, the RICO Marketing Defendants and members

of the Opioid Marketing Enterprise had the opportunity to form and take actions in furtherance of

the Opioid Marketing Enterprise’s common purpose.              The RICO Marketing Defendants’

substantial financial contribution to the Opioid Marketing Enterprise, and the advancement of

opioids-friendly messaging, fueled the U.S. opioids epidemic.

       792. The RICO Marketing Defendants, through the Opioid Marketing Enterprise, made

fraudulent and misleading statements and misrepresentations about opioids that downplayed the

risk of addiction and exaggerated the benefits of opioid use, including, inter alia: (1) that addiction

is rare among patients taking opioids for pain; (2) that addiction risk can be effectively managed;

(3) that symptoms of addiction exhibited by opioid patients are actually symptoms of an invented

condition the RICO Marketing Defendants named “pseudoaddiction”; (4) that withdrawal is easily




                                                 286
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 292 of 321



managed; (5) that increased dosing presents no significant risks; (6) that long-term use of opioids

improves function; (7) that the risks of alternative forms of pain treatment are greater than the

adverse effects of opioids; (8) that use of time-released dosing prevents addiction; and (9) that

abuse-deterrent formulations provide a solution to opioid abuse.

       793. The RICO Marketing Defendants’ racketeering activities also included violations of

the New Mexico Controlled Substances Act, Section 30-31-20 to -22, and each act is chargeable

or indictable under the laws of New Mexico and punishable by imprisonment for more than one

year. See NMSA 1978, § 30-42-3(A)(13) (defining controlled substance trafficking as

racketeering); § 30-42-3(A)(19) (defining controlled substance distribution as racketeering).

       794. Under New Mexico law (NMSA 1978, § 30-31-20 to 22), it is unlawful to

“intentionally traffic”—i.e., to manufacture, distribute, sell, or possess with intent to distribute—

prescription opioids, which are Schedule II controlled substances that are narcotic drugs, except

as authorized by the New Mexico Controlled Substances Act.

       795. The RICO Marketing Defendants intentionally trafficked in prescription opioid

drugs, in violation of New Mexico law, by manufacturing, selling, and/or distributing those drugs

in New Mexico in a manner not authorized by the New Mexico Controlled Substances Act. The

RICO Marketing Defendants failed to act in accordance with the New Mexico Controlled

Substances Act because they did not act in accordance with registration requirements as provided

in that Act. See NMSA 1978, §§ 30-31-12(B), 30-31-13(C), 30-31-16(A); 30-31-24(A)(2, 3), 30-

31-25(A)(4).

       796. Among other infractions, the RICO Marketing Defendants also did not comply with

21 U.S.C. § 823 and its attendant regulations (e.g., 21 C.F.R. § 1301.74), which are incorporated

into New Mexico state law, or the New Mexico Pharmacy Board regulations. The RICO Marketing




                                                287
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 293 of 321



Defendants failed to furnish notifications required under the New Mexico Controlled Substances

Act. NMSA 1978, § 30-31-24(A)(3). Relatedly, the RICO Marketing Defendants omitted required

reports. NMSA 1978, § 30-31-25(A)(4).

       797. As explained in allegations outlined above, Plaintiff is informed and believes that the

RICO Marketing Defendants failed to furnish required notifications and make reports as required

by New Mexico law as part of a pattern and practice of willfully and intentionally omitting

information from their mandatory reports to the DEA, as required by 21 C.F.R. § 1301.74,

throughout the United States.

   B. Injury Caused and Relief Sought

       798. For efficiency and to avoid repetition, for purposes of this claim, Plaintiff

incorporates by reference the paragraphs of Plaintiff’s Count II concerning Damages.

       799. The RICO Marketing Defendants’ violations of law and their pattern of racketeering

activity directly and indirectly caused Plaintiff’s injury.

       800. The RICO Marketing Defendants’ violations of law and their pattern of racketeering

activity directly and proximately caused the Plaintiff injury in its business and property because

the Plaintiff paid for costs associated with the opioid epidemic, as described above in allegations

expressly incorporated herein by reference.

       801. Plaintiff’s injuries, and those of its citizens, were proximately caused by Defendants’

racketeering activities. But for the RICO Marketing Defendants’ conduct, the Plaintiff would not

have paid the health services and law enforcement services and other expenditures required as a

result of the plague of drug-addicted residents.

       802. Plaintiff’s injuries and those of its citizens were directly caused by the RICO

Marketing Defendants’ racketeering activities.




                                                   288
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 294 of 321



       803. Plaintiff is most directly harmed and there is no other plaintiff better suited to seek a

remedy for the economic harms at issue here.

       804. Plaintiff seeks all legal and equitable relief as allowed by law, including, inter alia,

actual damages, treble damages, equitable and/or injunctive relief, including corrective statements,

information and education, requiring divestiture by, and reasonable restrictions upon, the future

activities of the Defendants, forfeiture as deemed proper by the Court; attorney’s fees and all costs;

and expenses of suit; and pre- and post-judgment interest, and all of the relief sought as the Court

deems just and applicable. (NMSA 1978, § 30-42-6).

                                         COUNT V
                                   RACKETEERING ACT
                                NMSA 1978, §§ 30-42-1 to -6
                   (Against Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
                       McKesson, Cardinal, and AmerisourceBergen)
                             (The “Opioid Diversion Enterprise”)

       805. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth here, and further alleges as follows.

       806. Plaintiff, as a “person” who has sustained injury, brings this claim for civil remedies

under the Racketeering Act, NMSA 1978, Sections 30-42-1 to -6, against Defendants Purdue,

Cephalon, Endo, Mallinckrodt, Actavis (the “Manufacturer Defendants”), McKesson, Cardinal,

and AmerisourceBergen (the “Distributor Defendants”) (collectively, for purposes of this Count,

the “RICO Diversion Defendants”), each of whom is a “person” within the meaning of NMSA

1978, § 30-42-3(B) because they are entities capable of holding, and do hold, “a legal or beneficial

interest in property.”

   A. The Opioid Diversion Enterprise and Pattern of Racketeering Activity

       807. For efficiency and to avoid repetition, for purposes of this claim, Plaintiff

incorporates by reference the paragraphs of Plaintiff’s Count III concerning the Opioid Diversion

Enterprise, Conduct of the Opioid Diversion Enterprise and Pattern of Racketeering Activity.


                                                  289
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 295 of 321



       808. As alleged above, each of the RICO Diversion Defendants were persons employed

by or associated with an enterprise within the meaning of NMSA 1978, § 30-42-3(B) & (C).

       809. As alleged above, each of the RICO Diversion Defendants conducted and

participated in the conduct of the affairs of the Opioid Diversion Enterprise through a “pattern of

racketeering activities” as defined in NMSA 1978, § 30-42-3(A) & (D).

       810. The RICO Diversion Defendants conducted the Opioids Diversion Enterprise, and

participated in the enterprise, by engaging in a pattern of racketeering activity, as prohibited by

NMSA 1978, 30-42-4(C).

       811. As alleged above, the RICO Diversion Defendants conducted and participated in the

conduct of the Opioid Diversion Enterprise’s affairs by engaging in pattern of racketeering activity

as defined in NMSA 1978, § 30-42-3(D), by multiple predicate acts indictable as fraud (NMSA

1978, § 30-16-6), trafficking in controlled substances (NMSA 1978, § 30-31-20), and distribution

of controlled substances or controlled substance analogues (NMSA 1978, §§ 30-31-22), and

punishable by imprisonment of at least one year, with the intent of accomplishing activities

prohibited by Section 30-42-4 of the Racketeering Act.

       812. The RICO Diversion Defendants committed, conspired to commit, and/or aided and

abetted in the commission of at least two predicate acts of racketeering activity (i.e. violations of

NMSA 1978, §§ 30-16-6, 30-31-21, and 30-31-22), within a five-year period. The multiple acts of

racketeering activity that the RICO Diversion Defendants committed, or aided and abetted in the

commission of, were related to each other, posed a threat of continued racketeering activity, and

therefore constitute a “pattern of racketeering activity.” The racketeering activity was made

possible by the RICO Diversion Defendants’ regular use of the facilities, services, distribution

channels, and employees of the Opioid Diversion Enterprise.




                                                290
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 296 of 321



          813. The RICO Diversion Defendants committed these predicate acts, which number in

the thousands, intentionally and knowingly with the specific intent to advance the Opioids

Diversion Enterprise by conducting activities prohibited by NMSA 1978, § 30-42-4.

          814. The predicate acts all had the purpose of generating significant revenue and profits

for the RICO Diversion Defendants while the Plaintiff was left with substantial injury to its

business through the damage that the prescription opioid epidemic caused. The predicate acts were

committed or caused to be committed by the RICO Diversion Defendants through their

participation in the Opioid Diversion Enterprise and in furtherance of its fraudulent scheme. The

predicate acts were related and not isolated events.

          815. The RICO Diversion Defendants aided and abetted others in the violations of NMSA

1978, §§ 30-16-6, 30-31-20, and 30-31-22, while sharing the same criminal intent as the principals

who committed those violations, thereby rendering them indictable as principals in the offenses.

          816. The last racketeering incident occurred within five years of the commission of a prior

incident of racketeering.

          817. Each of the RICO Diversion Defendants knows and has known for decades that if

they do not report, investigate or halt suspicious orders suspicious orders, the likelihood of the

DEA learning of these illicit transactions and diversions in a timely manner, or at all, is greatly

reduced and, therefore, is likely to contribute to the increase and maintenance of artificially high

quotas.

          818. Each of the Marketing and Distributor Defendants also knows, and has known for

decades, that the quotas for their opioid products will decrease or increase as the number of licit

prescriptions decrease or increase.




                                                 291
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 297 of 321



        819. The Opioid Diversion Enterprise worked to scale back regulatory oversight by the

DEA that could interfere with the RICO Diversion Defendants’ ability to distribute their opioid

drugs in the State and Plaintiff’s Community. To distribute controlled substances in New Mexico

and Plaintiff’s Community, the RICO Diversion Defendants had to be able to demonstrate

possession of a current DEA registration. See N.M. Admin. Code § 16.19.20.14(B). Even if they

held a current registration, the RICO Diversion Defendants’ ability to obtain a New Mexico

registration could be jeopardized by past suspension or revocation of their DEA registration. N.M.

Admin. Code § 16.19.20.14 (A)(6).

        820. The RICO Diversion Defendants’ common purpose and fraudulent scheme to

unlawfully increase the DEA quotas violated the Racketeering Act in a number of ways.

        821. The RICO Diversion Defendants’ fraudulent conduct, practices, and representations

include, inter alia:

            a. Misrepresentations to facilitate Defendants’ DEA registrations, which were a
               predicate to their registrations with the New Mexico Board of Pharmacy;

            b. Requests for higher aggregate production quotas, individual production quotas, and
               procurement quotas to support Defendants’ manufacture and distribution of
               controlled substances they knew were being or would be unlawfully diverted;

            c. Misrepresentations and misleading omissions in Defendants’ records and reports
               that were required to be submitted to the DEA pursuant to N.M. Admin Code §
               16.19.8.13.(K) (requiring compliance with all applicable state, local and DEA
               regulations, including 21 U.S.C. § 827);

            d. Misrepresentations and misleading omissions in documents and communications
               related to the Defendants’ mandatory DEA reports pursuant to N.M. Admin. Code
               § 16.19.8.13.(K) (requiring compliance with all applicable state, local and DEA
               regulations, including 21 U.S.C. § 823 and 21 C.F.R. § 1301.74); and

            e. Rebate and chargeback arrangements between the Manufacturers and the
               Distributors that Defendants used to facilitate the manufacture and sale of
               controlled substances they knew were being or would be unlawfully diverted.




                                               292
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 298 of 321



       822. Defendants’ racketeering activities also included violations of the New Mexico

Controlled Substances Act, Section 30-31-20 to -22, and each act is chargeable or indictable under

the laws of New Mexico and punishable by imprisonment for more than one year. See NMSA

1978, § 30-42-3(A)(13) (defining controlled substance trafficking as racketeering); § 30-42-

3(A)(19) (defining controlled substance distribution as racketeering).

       823. Under New Mexico law (NMSA 1978, § 30-31-20 to 22), it is unlawful to

“intentionally traffic”—i.e., to manufacture, distribute, sell, or possess with intent to distribute—

prescription opioids, which are Schedule II controlled substances that are narcotic drugs, except

as authorized by the New Mexico Controlled Substances Act.

       824. The RICO Diversion Defendants intentionally trafficked in prescription opioid

drugs, in violation of New Mexico law, by manufacturing, selling, and/or distributing those drugs

in New Mexico in a manner not authorized by the New Mexico Controlled Substances Act. The

RICO Diversion Defendants failed to act in accordance with the New Mexico Controlled

Substances Act because they did not act in accordance with registration requirements as provided

in that Act. See NMSA 1978, §§ 30-31-12(B), 30-31-13(C), 30-31-16(A); 30-31-24(A)(2, 3), 30-

31-25(A)(4).

       825. Among other infractions, the RICO Diversion Defendants did not comply with 21

U.S.C. § 823 and its attendant regulations (e.g., 21 C.F.R. § 1301.74), which are incorporated into

New Mexico state law, or the New Mexico Pharmacy Board regulations. The RICO Diversion

Defendants failed to furnish notifications required under the New Mexico Controlled Substances

Act. NMSA 1978, § 30-31-24(A)(3). Relatedly, the RICO Diversion Defendants omitted required

reports. NMSA 1978, § 30-31-25)(A)(4).




                                                293
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 299 of 321



       826. Plaintiff is informed and believes that the RICO Diversion Defendants failed to

furnish required notifications and make reports as required by New Mexico law as part of a pattern

and practice of willfully and intentionally omitting information from their mandatory reports to

the DEA, as required by 21 C.F.R. § 1301.74, throughout the United States.

   B. Injury Caused and Relief Sought

       827. For efficiency and to avoid repetition, for purposes of this claim, Plaintiff

incorporates by reference the paragraphs of Plaintiff’s Count III concerning Damages.

       828. The RICO Diversion Defendants’ violations of law and their pattern of racketeering

activity directly and indirectly caused Plaintiff’s injury.

       829. The RICO Diversion Defendants’ violations of law and their pattern of racketeering

activity directly and proximately caused the Plaintiff injury in its business and property because

the Plaintiff paid for costs associated with the opioid epidemic, as described above in allegations

expressly incorporated herein by reference.

       830. Plaintiff’s injuries, and those of its citizens, were proximately caused by Defendants’

racketeering activities. But for the RICO Diversion Defendants’ conduct, the Plaintiff would not

have paid the health services and law enforcement services and expenditures required as a result

of the plague of drug-addicted residents.

       831. Plaintiff’s injuries and those of its citizens were directly caused by the RICO

Diversion Defendants’ racketeering activities.

       832. Plaintiff is most directly harmed and there is no other plaintiff better suited to seek a

remedy for the economic harms at issue here.

       833. Plaintiff seeks all legal and equitable relief as allowed by law, including, inter alia,

actual damages, treble damages, equitable and/or injunctive relief, including corrective statements,

information and education, requiring divestiture by, and reasonable restrictions upon, the future


                                                 294
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 300 of 321



activities of the Defendants, forfeiture as deemed proper by the Court; attorney’s fees and all costs;

and expenses of suit; and pre- and post-judgment interest, and all of the relief sought as the Court

deems just and applicable. (NMSA 1978, § 30-42-6).

                                       COUNT VI
                   CONSPIRACY TO VIOLATE RACKETEERING ACT
                               NMSA 1978, §§ 30-42-1 to -6
                      (Against Purdue, Cephalon, Janssen and Endo)

       834. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges as follows.

       835. Plaintiff brings this claim on behalf of itself against all RICO Marketing Defendants.

       836. At all relevant times, the RICO Marketing Defendants were associated with the

Opioid Marketing Enterprise and agreed and conspired to violate NMSA 1978, § 30-42-4(C), that

is, they agreed to conduct and participate, directly and indirectly, in the conduct of the affairs of

the Opioid Marketing Enterprise through a pattern of racketeering activity. Under Section 30-42-

4(D), it is unlawful for “any person to conspire to violate” Section 30-42-4(C), among other

provisions.

       837. Defendants conspired to violate Section 30-42-4(C), as alleged more fully above, by

conducting the affairs of the Opioid Marketing Enterprise through a pattern of racketeering

activity, as incorporated by reference below.

   A. The Opioid Marketing Enterprise And Pattern Of Racketeering Activity

       838. For efficiency and avoiding repetition, for purposes of this claim, Plaintiff

incorporates by reference the paragraphs set out above in Count IV concerning the Opioid

Marketing Enterprise and Pattern of Racketeering Activity.




                                                    295
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 301 of 321



   B. Damages

       839. The RICO Marketing Defendants’ conspiracy to violate the Racketeering Act

proximately caused Plaintiff and its citizens injury in their business and property because Plaintiff

paid for costs associated with the opioid epidemic, as described above in allegations expressly

incorporated herein by reference.

       840. Plaintiff’s injuries, and those of its citizens, were proximately caused by the RICO

Marketing Defendants’ conspiracy to violate Section 30-42-4(C) of the Racketeering Act. But for

the RICO Marketing Defendants’ conduct, Plaintiff would not have paid the health services and

law enforcement services and expenditures required as a result of the plague of drug-addicted

residents.

       841. Plaintiff’s injuries and those of its citizens were directly caused by the RICO

Marketing Defendants’ conspiracy to violate Section 30-42-4(C). Plaintiff was most directly

harmed and there is no other plaintiff better suited to seek a remedy for the economic harms at

issue here.

       842. Plaintiff seeks all legal and equitable relief as allowed by law, including, inter alia,

actual damages, treble damages, equitable and/or injunctive relief, including corrective statements,

information and education, requiring divestiture by, and reasonable restrictions upon, the future

activities of the Defendants, forfeiture as deemed proper by the Court; attorney’s fees and all costs;

and expenses of suit; and pre- and post-judgment interest, and all of the relief sought as the Court

deems just and applicable. (NMSA 1978, § 30-42-6).




                                                 296
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 302 of 321



                                       COUNT VII
                   CONSPIRACY TO VIOLATE RACKETEERING ACT
                               NMSA 1978, §§ 30-42-1 to -6
                  (Against Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
                       McKesson, Cardinal, and AmerisourceBergen)

       843. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges as follows.

       844. Plaintiff brings this claim on behalf of itself against all RICO Diversion Defendants.

       845. At all relevant times, the RICO Diversion Defendants were associated with the

Opioid Diversion Enterprise and agreed and conspired to violate NMSA 1978, § 30-42-4(C), that

is, they agreed to conduct and participate, directly and indirectly, in the conduct of the affairs of

the Opioid Diversion Enterprise through a pattern of racketeering activity. Under Section 30-42-

4(D), it is unlawful for “any person to conspire to violate” Section 30-42-4(C), among other

provisions.

       846. Defendants conspired to violate Section 30-42-4(C), as alleged more fully above, by

conducting the affairs of the Opioid Diversion Enterprise through a pattern of racketeering activity,

as incorporated by reference below.

   A. The Opioid Diversion Enterprise And Pattern Of Racketeering Activity

       847. For efficiency and avoiding repetition, for purposes of this claim, Plaintiff

incorporates by reference the paragraphs set out above in Count V concerning the Opioid

Diversion Enterprise and Pattern of Racketeering Activity.

   B. Damages

       848. The RICO Diversion Defendants’ conspiracy to violate the Racketeering Act

proximately caused Plaintiff and its citizens injury in their business and property because Plaintiff

paid for costs associated with the opioid epidemic, as described above in allegations expressly

incorporated herein by reference.


                                                    297
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 303 of 321



       849. Plaintiff’s injuries, and those of its citizens, were proximately caused by the RICO

Diversion Defendants’ conspiracy to violate Section 30-42-4(C) of the Racketeering Act. But for

the RICO Diversion Defendants’ conduct, Plaintiff would not have paid the health services and

law enforcement services and expenditures required as a result of the plague of drug-addicted

residents.

       850. Plaintiff’s injuries and those of its citizens were directly caused by the RICO

Diversion Defendants’ conspiracy to violate Section 30-42-4(C). Plaintiff was most directly

harmed and there is no other plaintiff better suited to seek a remedy for the economic harms at

issue here.

       851. Plaintiff seeks all legal and equitable relief as allowed by law, including inter alia

actual damages, treble damages, equitable relief, forfeiture as deemed proper by the Court,

attorney’s fees and all costs and expenses of suit (NMSA 1978, § 30-42-6), and pre- and post-

judgment interest.

                                          COUNT VIII
                                         NEGLIGENCE
                                     (Against All Defendants)

       852. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth here, and further alleges as follows.

       853. Plaintiff seeks damages which were the foreseeable result of the Defendants’

intentional and/or unlawful actions and omissions.

       854. A negligence claim requires the existence of a duty from a defendant to a plaintiff,

breach of that duty, which is typically based upon a standard of reasonable care, and the breach

being a proximate cause and cause in fact of the plaintiff’s damages. Herrera, 2003-NMSC-018,

¶7.




                                                  298
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 304 of 321



       855. Each Defendant had an obligation to exercise reasonable care in manufacturing

marketing, selling, and distributing highly dangerous opioid drugs to the State and Plaintiff’s

Community.

       856. Integral to duty and proximate causation is foreseeability. Id. at 186. Each Defendant

owed a duty to the Plaintiff and Plaintiff’s Community, because the injury was foreseeable, and in

fact foreseen, by the Defendants.

       857. Each Defendant had an obligation to exercise due care in manufacturing, marketing,

selling, and distributing highly dangerous opioid drugs in the State and Plaintiff’s Community.

       858. Each Defendant owed a duty to the Plaintiff, and to Plaintiff’s Community, because

the injury was foreseeable, and in fact foreseen, by the Defendants.

       859. Reasonably prudent manufacturers and distributors of prescription opioids would

have anticipated that the scourge of opioid addiction would wreak havoc on communities and

impose significant costs upon the governmental entities associated with those communities. The

closed system of opioid distribution whereby wholesale distributors are the gatekeepers between

manufacturers and pharmacies, and wherein all links in the chain have a duty to prevent diversion,

exists for the purpose of controlling dangerous substances such as opioids and preventing diversion

and abuse.

       860. Reasonably prudent manufacturers of pharmaceutical products would know that

aggressively pushing highly addictive opioids for chronic pain would result in the severe harm of

addiction, foreseeably causing patients to seek increasing levels of opioids, frequently turning to

the illegal drug market as a result of a drug addiction that was foreseeable to the Manufacturer

Defendants.




                                               299
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 305 of 321



        861. Moreover, law enforcement repeatedly warned Defendants of the unlawfulness and

consequences of their actions and omissions.

        862. The escalating amounts of addictive drugs flowing through Defendants’ businesses,

and the sheer volume of these prescription opioids, further alerted Defendants that addiction was

fueling increased consumption and that legitimate medical purposes were not being served.

        863. As described above in allegations expressly incorporated herein, Distributor

Defendants breached their duties to exercise due care in the business of wholesale distribution of

dangerous opioids, which are Schedule II Controlled Substances, by failing to monitor for, failing

to report, and filling highly suspicious orders time and again. Because the very purpose of these

duties was to prevent the resulting harm – diversion of highly addictive drugs for non-medical

purposes – the causal connection between Defendants’ breach of duties and the ensuing harm was

entirely foreseeable.

        864. As described above in language expressly incorporated herein, Manufacturer

Defendants breached their duties to exercise due care in the business of pharmaceutical

manufacturers of dangerous opioids, which are Schedule II Controlled Substances, by

misrepresenting the nature of the drugs and aggressively promoting them for chronic pain. The

causal connection between Defendants’ breach of duties and ensuing harm was entirely

foreseeable.

        865. All Defendants were negligent in their duties to prevent diversion and report and halt

suspicious orders, and they misrepresented their compliance with their legal duties.

        866. The risk of harm to Plaintiff and Plaintiff’s Community and the harm caused should

have been reasonably foreseen by Defendants. The Defendants’ conduct was substantial factor in

causing Plaintiff’s injuries.




                                               300
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 306 of 321



        867. The Defendants were selling dangerous drugs statutorily categorized as posing a high

potential for abuse and severe dependence. The Defendants knowingly traded in drugs that

presented a high degree of danger if prescribed incorrectly or diverted to other than medical,

scientific, or industrial channels. However, the Defendants breached their duties to monitor for,

report, and halt suspicious orders, breached their duties to prevent diversion, and, further,

misrepresented what their duties were and their compliance with their legal duties.

        868. The Defendants failed to disclose the material facts that, inter alia, they were not in

compliance with laws and regulations requiring that they maintain a system to prevent diversion,

protect against addiction and severe harm, and specifically monitor, investigate, report, and refuse

suspicious orders. But for these material factual omissions, the Defendants would not have been

able to sell opioids.

        869. As alleged herein, each Manufacturer Defendant made wrongful representations of

fact that the opioid prescription medications they manufactured, marketed and sold had

characteristics, uses or benefits that they do not have. The Manufacturer Defendants also made

wrongful representations of fact that the opioids were safe and effective when the Manufacturer

Defendants knew, or should have known, such representations were untrue, false and misleading.

        870. As described above in language expressly incorporated herein, Defendants’ breach

of duty caused, bears a causal connection with, and/or proximately resulted in, harm and damages

to Plaintiff.

        871. Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

resulting from the Defendants’ actions and omissions.

        872. Plaintiff seeks all legal and equitable relief as allowed by law, other than such

damages disavowed herein, including, inter alia, injunctive relief, restitution, disgorgement of




                                                301
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 307 of 321



profits, compensatory and punitive damages, and all damages allowed by law, including all

reasonable attorneys’ fees and costs, and pre- and post-judgment interest.

                                           COUNT IX
                                     NEGLIGENCE PER SE
                                     (Against All Defendants)

       873. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth here, and further alleges as follows.

       874. New Mexico recognizes the doctrine of negligence per se. “Negligence per se

consists of four elements: (1) There must be a statute [or regulation] which prescribes certain

actions or defines a standard of conduct, either explicitly or implicitly, 2) the defendant must

violate the statute [or regulation], (3) the plaintiff must be in the class of persons sought to be

protected by the statute, and (4) the harm or injury to the plaintiff must generally be of the type the

Legislature through the statute sought to prevent.” Cobb v. Gammon, 2017-NMCA-022, ¶ 43, 389

P.3d 1058, 1073-74. See also Heath v. La Mariana Apartments, 2008-NMSC-017, ¶ 7, 143 N.M.

657, 659, 180 P.3d 664, 666.

       875. NMSA 1978, Section 26-1-18, N.M. Admin. Code §§ 16.19.8.13 and 16.19.20.48

are public safety laws that define a standard of conduct.

       876. New Mexico’s minimum requirement for controlled substance manufacture and

wholesale drug distribution is that they must comply with applicable federal, state, and local laws

and regulations. N.M. Admin. Code §§ 16.19.8.13(K); 16.19.8.24(C); NMSA 1978, §§ 30-31-

13(C), 30-31-16(A).

       877. Federal and New Mexico laws and regulations require Defendants to act as

gatekeepers guarding against the diversion of the highly addictive, dangerous opioid drugs. See,

e.g., N.M. Admin. Code §§ 16.19.20.48(A); 16.19.8.13(A)(8); 16.19.8.13(B); 16.19.8.13(F);

NMSA 1978, § 30-31-13(A)(1).


                                                  302
          Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 308 of 321



       878. The federal mandates incorporated into New Mexico law require that Defendants

must maintain “effective control against diversion of particular controlled substances into other

than legitimate medical, scientific, and industrial channels.” 21 U.S.C. §§ 823(a)(1), (b)(1). These

federal regulations impose a non-delegable duty upon both manufacturers and distributors to

“design and operate a system to disclose to the registrant suspicious orders of controlled

substances. The registrant [distributor or manufacturer] shall inform the Field Division Office of

the Administration in his area of suspicious orders when discovered by the registrant. Suspicious

orders include orders of unusual size, orders deviating substantially from a normal pattern, and

orders of unusual frequency.” 21 C.F.R. § 1301.74(b).

       879. In addition to reporting all suspicious orders, distributors must also stop shipment on

any order which is flagged as suspicious and only ship orders which were flagged as potentially

suspicious if, after conducting due diligence, the distributor can determine that the order is not

likely to be diverted into illegal channels. See Southwood Pharm., Inc., 72 Fed. Reg. 36,487,

36,501 (Drug Enf’t Admin. July 3, 2007); Masters Pharm., Inc. v. Drug Enf’t Admin., 861 F.3d

206, 212 (D.C. Cir. 2017). Regardless, all flagged orders must be reported. Masters Pharm., Inc.,

861 F.3d at 212-213.

       880. Defendants have violated their duties under the New Mexico Controlled Substances

Act and the New Mexico Administrative Code. See NMSA 1978, §§ 30-31-20, 30-31-24(A)(3),

30-31-25; N.M. Admin. Code §§ 16.19.8.13; 16.19.20.48.

       881. Plaintiff is within the class intended to be protected by the public safety statutes and

regulations concerning controlled substances.

       882. Defendants’ violations of these public safety laws are prima facie evidence of

negligence per se. Each Defendant had a duty under, inter alia, these laws to maintain effective




                                                303
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 309 of 321



controls against diversion of prescription opioids and to guard against, prevent, and report

suspicious orders of opioids. Defendants’ violations of the law constitute negligence per se.

Defendants breached mandatory, non-delegable legal duties and did not act reasonably under the

circumstances.

        883. As described above in allegations expressly incorporated herein, Defendants

breached their duties to maintain effective controls against diversion of dangerously addictive

opioids, including violating public safety statutes and regulations requiring that as wholesale drug

distributors, Defendants could only distribute these dangerous drugs under a closed system – a

system Defendants were responsible for guarding.

        884. As described above in allegations expressly incorporated herein, Defendants’ breach

of statutory and regulatory duties caused, bears a causal connection with, is and was a substantial

factor contributing to, and/or proximately resulted in, harm and damages to Plaintiff. The harm at

issue is the type of harm that the legislature sought to prevent in promulgating the public safety

statutes at issue.

        885. The injuries and damages sustained are those which the New Mexico statutes and

regulations were designed to prevent.

        886. Defendants’ violations of the New Mexico statutes and public safety regulations

cited herein were and are substantial factors in the injuries and damages sustained.

        887. It was foreseeable that Defendants’ breaches of statutory and regulatory duties

described herein would result in the damages sustained.

        888. Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

resulting from Defendants’ negligence per se. Plaintiff does not seek damages for physical,

personal injury or any physical damage to property caused by Defendants’ actions.




                                                304
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 310 of 321



       889. Plaintiff seeks all legal and equitable relief as allowed by law, except as expressly

disavowed herein, including, inter alia, injunctive relief, restitution, disgorgement of profits,

compensatory and punitive damages, including all reasonable attorneys’ fees and costs, and pre-

and post-judgment interest.

                                           COUNT X
                                      CIVIL CONSPIRACY
                                     (Against All Defendants)

       890. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth here, and further alleges as follows.

       891. As set forth herein, Defendants engaged in a civil conspiracy in their unlawful

marketing opioids and/or distribution of opioids into New Mexico and Plaintiff’s Community.

       892. As set forth herein, Defendants engaged in a civil conspiracy to create a public

nuisance in conjunction with their unlawful marketing, sale, distribution and/or diversion of

opioids into the State and Plaintiff’s Community.

       893. As set forth herein, Defendants engaged in a civil conspiracy to commit fraud and

misrepresentation in conjunction with their unlawful distribution and diversion of opioids into the

State and Plaintiff’s Community.

       894. Distributor and Manufacturer Defendants unlawfully failed to act to prevent

diversion and failed to monitor for, report, and prevent suspicious orders of opioids.

       895. The Manufacturer Defendants further unlawfully marketed opioids in the State and

Plaintiff’s Community in furtherance of that conspiracy.

       896. Defendants acted tortiously in agreement and/or in concert with each other and/or in

pursuit of a common design, and/or Defendants knew each other’s conduct constituted a breach of

their legal duties and provided substantial assistance and/or encouragement in the conduct.




                                                  305
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 311 of 321



        897. Defendants’ conspiracy is a continuing conspiracy, and the overt acts performed in

compliance with the conspiracy’s objective(s) are ongoing and/or have occurred within the last

year.

        898. Defendants’ conspiracy and acts in furtherance thereof are alleged in greater detail

in this Complaint, including, without limitation, in Plaintiff’s federal and state racketeering

allegations. Such allegations are incorporated herein.

        899. Defendants acted with agreement and a common understanding or design to commit

unlawful acts and/or lawful acts unlawfully, as alleged herein, and acted purposely, without a

reasonable or lawful excuse, which directly caused the injuries alleged herein.

        900. Defendants acted with malice, purposely, intentionally, unlawfully, and without a

reasonably or lawful excuse.

        901. Defendants’ actions demonstrated both malice and also aggravated and egregious

fraud. Defendants engaged in the conduct alleged herein with a conscious disregard for the rights

and safety of other persons, even though that conduct had a great probability of causing substantial

harm. The Marketing Defendants’ fraudulent wrongdoing was done with a particularly gross and

conscious disregard.

        902. Defendants’ actions demonstrated both malice and also aggravated and egregious

fraud. Defendants engaged in the conduct alleged herein with a conscious disregard for the rights

and safety of other persons, even though that conduct had a great probability of causing substantial

harm. The Marketing Defendants’ fraudulent wrongdoing was also particularly gross.

        903. Defendants’ misconduct alleged in this case is ongoing and persistent.




                                                306
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 312 of 321



       904. Defendants’ conspiracy, and Defendants’ actions and omissions in furtherance

thereof, proximately caused and/or substantially contributed to the direct and foreseeable losses

alleged herein.

       905. Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

resulting from Defendants’ civil conspiracy. Plaintiff does not seek damages for physical personal

injury or any physical damage to property caused by Defendants’ actions.

       906. Plaintiff seeks all legal and equitable relief as allowed by law, except as expressly

disavowed herein, including inter alia injunctive relief, restitution, disgorgement of profits,

compensatory and punitive damages, and all damages allowed by law to be paid by the Distributor

Defendants, attorney fees and costs, and pre- and post-judgment interest.

                                           COUNT XI
                                             FRAUD
                                     (Against All Defendants)

       907. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth here, and further alleges as follows.

       908. In New Mexico, the tort of fraud has four elements: “(1) a misrepresentation of fact;

(2) either knowledge of the falsity of the representation or recklessness on the part of the party

making the misrepresentation; (3) intent to deceive and to induce reliance on the misrepresentation;

(4) detrimental reliance on the misrepresentation.” Cain v. Champion Window Co. of Albuquerque,

LLC, 2007-NMCA-085, ¶ 22, 142 N.M. 209, 216, 164 P.3d 90, 97 (citing Williams v. Stewart,

2005–NMCA–061, ¶ 34, 137 N.M. 420, 112 P.3d 281).

       909. Defendants violated their general duty not to actively deceive and have made

knowingly false statements. Further, Defendants have knowingly omitted and/or concealed

material information, thereby making its representations knowingly false. In so doing, Defendants

acted intentionally and/or unlawfully.


                                                  307
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 313 of 321



       910. As alleged herein, Defendants made false statements regarding their compliance with

state and federal law regarding their duties to prevent diversion, their duties to monitor, report and

halt suspicious orders, and/or concealed their noncompliance with these requirements.

       911. As alleged herein, the Manufacturer Defendants engaged in false representations and

concealments of material fact regarding the use of opioids to treat chronic, non-cancer pain.

       912. As alleged herein, the Defendants knowingly, recklessly and/or intentionally made

representations that were false. Defendants had a duty to disclose material facts and concealed

them. These false representations and concealed facts were material to the conduct and actions at

issue. Defendants made these false representations and concealed facts with knowledge of the

falsity of their representations, and did so with the intent of misleading Plaintiff, Plaintiff’s

Community, the public, and persons on whom Plaintiff relied.

       913. These false representations and concealments were reasonably calculated to deceive

Plaintiff, Plaintiff’s Community, and the physicians who prescribed opioids for persons in

Plaintiff’s Community, were made with the intent to deceive, and did in fact deceive these persons,

Plaintiff, and Plaintiff’s Community.

       914. Plaintiff, Plaintiff’s Community, and the physicians who prescribed opioids

reasonably relied on these false representations and concealments of material fact.

       915. Plaintiff justifiably and detrimentally relied on Defendants’ representations and/or

concealments, both directly and indirectly. Plaintiff’s injuries were proximately caused by this

reliance.

       916. The injuries alleged by Plaintiff herein were sustained as a direct and proximate cause

of the Defendants’ fraudulent conduct.




                                                 308
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 314 of 321



       917. Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

resulting from Defendants’ fraudulent activity, including fraudulent misrepresentations and

fraudulent concealment.

       918. Plaintiff seeks all legal and equitable relief as allowed by law, except as expressly

disavowed herein, including, inter alia, injunctive relief, restitution, disgorgement of profits,

compensatory damages and punitive damages, and all damages allowed by law to be paid by the

Defendants, attorneys’ fees and costs, and pre- and post-judgment interest.

                                         COUNT XII
                                    UNJUST ENRICHMENT
                                    (Against All Defendants)

       919. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth here, and further alleges as follows.

       920. To prevail on a claim for unjust enrichment, “one must show that: (1) another has

been knowingly benefitted at one's expense (2) in a manner such that allowance of the other to

retain the benefit would be unjust.” City of Rio Rancho v. Amrep Sw. Inc., 2011-NMSC-037, ¶ 54,

150 N.M. 428-29, 260 P.3d 414, 428–29 (quoting Ontiveros Insulation Co. v. Sanchez, 2000–

NMCA–051, ¶ 11, 129 N.M. 200, 3 P.3d 695).

       921. Defendants have unjustly retained a benefit to Plaintiff’s detriment, and the

Defendants’ retention of the benefit violates the fundamental principles of justice, equity, and good

conscience.

       922. As an expected and intended result of their conscious wrongdoing as set forth in this

Complaint, Defendants have profited and benefited from the increase in the distribution and

purchase of opioids within Plaintiff’s Community, including from opioids foreseeably and

deliberately diverted within and into Plaintiff’s Community.




                                                  309
             Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 315 of 321



        923. Unjust enrichment arises not only where an expenditure by one party adds to the

property of another, but also where the expenditure saves the other from expense or loss.

        924. Plaintiff has expended substantial amounts of money in an effort to remedy or

mitigate the societal harms caused by Defendants’ conduct.

        925. These expenditures include the provision of healthcare services and treatment

services to people who use opioids.

        926. These expenditures have helped sustain Defendants’ businesses.

        927. Plaintiff has conferred a benefit upon Defendants by paying for Defendants’

externalities: the cost of the harms caused by Defendants’ improper distribution practices.

        928. Defendants were aware of these obvious benefits, and their retention of the benefit

is unjust.

        929. Plaintiff has paid for the cost of Defendants’ externalities and Defendants have

benefited from those payments because they allowed them to continue providing customers with

a high volume of opioid products. The cost of Defendants’ wrongful conduct in selling and

distributing opioids includes, inter alia, increased healthcare services and addiction treatment for

opioid users. These costs are part of Defendants’ business, yet Defendants are not paying for them.

Plaintiff does, and these costs are not part of the normal and expected costs of a local government’s

existence. By using Plaintiff to fund Defendants’ negative externalities (i.e., the cost of the harms

caused by their wrongful practices), Defendants knowingly saved on expenses, thereby allowing

them to sell and distribute more opioids, and make more money, than if they had internalized the

actual cost of their activities. Defendants have thereby received a benefit unjustly financed by the

Plaintiff.




                                                310
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 316 of 321



        930. Because of their deceptive marketing of prescription opioids, Manufacturer

Defendants obtained enrichment they would not otherwise have obtained. Because of their

conscious failure to exercise due diligence in preventing diversion, Defendants obtained

enrichment they would not otherwise have obtained. The enrichment was without justification

and Plaintiff lacks a remedy provided by law.

        931. Defendants have unjustly retained benefits to the detriment of Plaintiff, and

Defendants’ retention of such benefits violates the fundamental principles of justice, equity, and

good conscience.

        932. Defendants’ misconduct alleged in this case is ongoing and persistent.

        933. Defendants’ misconduct alleged in this case does not concern a discrete event or

discrete emergency of the sort a political subdivision would reasonably expect to occur, and is not

part of the normal and expected costs of a local government’s existence. Plaintiff alleges wrongful

acts which are neither discrete nor of the sort a local government can reasonably expect.

        934. Plaintiff has incurred expenditures for special programs over and above its ordinary

public services.

        935. By reason of Defendants’ unlawful acts, Plaintiff has been damaged and continues

to be damaged, in a substantial amount to be determined at trial.

        936. Plaintiff seeks an order compelling Defendants to disgorge all unjust enrichment to

Plaintiff; and awarding such other, further, and different relief as this Honorable Court may deem

just.

                                     PUNITIVE DAMAGES

        937. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges as follows.




                                                    311
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 317 of 321



       938. By engaging in the above-described unfair acts or practices, Defendants acted

wantonly or oppressively or with such malice as implies a spirit of mischief or criminal

indifference to civil obligations. Defendants’ conduct also was willful, reckless, and/or fraudulent.

See Clay v. Ferrellgas, Inc., 1994-NMSC-080, ¶ 12, 118 N.M. 266, 881 P.2d 11 (“To be liable for

punitive damages, a wrongdoer must have some culpable mental state, . . . and the wrongdoer’s

conduct must rise to a willful, wanton, malicious, reckless, oppressive, or fraudulent level, . . . .”)

(citations omitted).

       939. By engaging in the above-described intentional and/or unlawful acts or practices,

Defendants acted maliciously towards Plaintiff and with an intentional disregard of the Plaintiff’s

rights. Defendants acted with a prolonged intentional disregard to the adverse consequences of

their actions and/or omissions. Defendants acted with a conscious disregard for the rights and

safety of others in a manner that had a great probability of causing substantial harm. Defendants

acted toward the Plaintiff with malice and were grossly negligent in failing to perform the duties

and obligations imposed upon them under applicable federal and state statutes and common law.

       940. Defendants were selling and/or manufacturing dangerous drugs statutorily

categorized as posing a high potential for abuse and severe dependence. Thus, Defendants

knowingly traded in drugs that presented a high degree of danger if prescribed incorrectly or

diverted to other than legitimate medical, scientific or industrial channels. Because of the severe

level of danger posed by, and indeed visited upon the State and Plaintiff’s Community by, these

dangerous drugs, Defendants owed a high duty of care to ensure that these drugs were only used

for proper medical purposes. Defendants chose profit over prudence and the safety of the

community, and an award of punitive damages is appropriate as punishment and a deterrence.




                                                 312
            Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 318 of 321



       941. By engaging in the above-described wrongful conduct, Defendants also engaged in

willful misconduct and exhibited an entire want of care that would raise the presumption of a

conscious indifference to consequences.

                                           RELIEF

       WHEREFORE, the Plaintiff respectfully prays that this Court grant the following relief:

       942. Entering Judgment in favor of the Plaintiff in a final order against each of the

Defendants;

       943. Enjoining the Defendants and their employees, officers, directors, agents, successors,

assignees, merged or acquired predecessors, parent or controlling entities, subsidiaries, and all

other persons acting in concert or participation with it, from engaging in unfair or deceptive

practices in violation of law and ordering temporary, preliminary or permanent injunction;

       944. Order that Defendants compensate the Plaintiff for past and future costs to abate the

ongoing public nuisance caused by the opioid epidemic, including restitution;

       945. Order Defendants to fund an “abatement fund” for the purposes of abating the opioid

nuisance;

       946. Awarding actual damages, treble damages, injunctive and equitable relief, forfeiture

as deemed proper by the Court, and attorneys’ fees and all costs and expenses of suit pursuant to

Plaintiff’s racketeering claims;

       947. Awarding actual damages, treble damages, and civil penalties of not less than $5,000

and up to $10,000 for each violation of the Fraud Against Taxpayers Act;

       948. Awarding the Plaintiff the past and future damages caused by the opioid epidemic,

including (A) costs for providing medical care, additional therapeutic and prescription drug

purchases, and other treatments for patients suffering from opioid-related addiction or disease,

including overdoses and deaths; (B) costs for providing treatment, counseling, and rehabilitation


                                              313
           Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 319 of 321



services; (C) costs for providing services to infants born with opioid-related medical conditions;

(D) costs for providing care for children whose parents suffer from opioid-related disability or

incapacitation; and (E) costs associated with law enforcement and public safety relating to the

opioid epidemic.

       949. Enter a judgment against the Defendants requiring Defendants to pay punitive

damages;

       950. Granting the Plaintiff

           1. The cost of investigation, reasonable attorneys’ fees, and all costs and expenses;

           2. Pre-judgment and post-judgment interest; and,

           3. All other relief as provided by law and/or as the Court deems appropriate and just.


                                             Respectfully Submitted,

                                             BOARD OF COUNTY COMMISSIONERS OF
                                             THE COUNTY OF DONA ANA, NEW MEXICO


                                             By: /s/ Luis Robles
                                                 Luis Robles
                                                 Marcus J. Rael, Jr.
                                                 ROBLES, RAEL & ANAYA, P.C.
                                                 500 Marquette Ave. NW, Suite 700
                                                 Albuquerque, NM 87102
                                                 Tel: 505-242-2228
                                                 Fax: 505-242-1106
                                                 luis@roblesrael.com
                                                 marcus@roblesrael.com




                                               314
Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 320 of 321




                              Russell W. Budd
                              J. Burton LeBlanc, IV
                              Laura J. Baughman
                              S. Ann Saucer
                              Christine C. Mansour
                              BARON & BUDD, P.C.
                              3102 Oak Lawn Avenue, Suite 1100
                              Dallas, TX 75219
                              Tel.: 214-521-3605
                              Fax: 214-520-1181
                              rbudd@baronbudd.com
                              bleblanc@barronbudd.com
                              lbaughman@baronbudd.com
                              cmansour@baronbudd.com

                              Randy Autio
                              TAOS COUNTY ATTORNEY
                              105 Albright Street
                              Taos, NM 87571
                              Tel: 575-737-6300
                              Fax: 575-737-6314

                              James C. Peterson
                              HILL, PETERSON, CARPER,
                              BEE & DEITZLER, PLLC
                              NorthGate Business Park
                              500 Tracy Way
                              Charleston, WV 25311
                              Tel.: 304-345-5667
                              Fax: 304-345-1519
                              jcpeterson@hpcbd.com

                              Anthony J. Majestro
                              POWELL & MAJESTRO, PLLC
                              405 Capitol Street, Suite P-1200
                              Charleston, WV 25301
                              Tel.: 304-346-2889
                              Fax: 304-346-2895
                              amajestro@powellmajestro.com




                            315
Case 1:19-cv-00056 Document 1 Filed 01/18/19 Page 321 of 321



                              Peter J. Mougey
                              LEVIN, PAPANTONIO, THOMAS, MITCHELL,
                              RAFFERTY & PROCTOR, P.A.
                              316 S. Baylen Street, Suite 600
                              Pensacola, FL 32502-5996
                              Tel.: 850-435-7068
                              Fax: 850-436-6068
                              pmougey@levinlaw.com

                              Paul T. Farrell, Jr.
                              GREENE, KETCHUM, FARRELL,
                              BAILEY & TWEEL, LLP
                              419 - 11th Street (25701)/ P.O. Box 2389
                              Huntington, West Virginia 25724-2389
                              Tel.: 800-479-0053 or 304-525-9115
                              Fax: 304-529-3284
                              paul@greeneketchum.com

                              Michael J. Fuller, Jr.
                              Amy Quezon
                              MCHUGH FULLER LAW GROUP, PLLC
                              97 Elias Whiddon Rd.
                              Hattiesburg, MS 39402
                              Tel.: 601-261-2220
                              Fax: 601-261-2481
                              mike@mchughfuller.com
                              amy@mchughfuller.com




                            316
